Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT

FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of March 9, 2018 (this “Fifth
Amendment”), among Syniverse Holdings, Inc. (the “Borrower”), Buccaneer
Holdings, LLC (“Holdings”), the other Guarantors party hereto, Barclays Bank
PLC, as Administrative Agent (the “Administrative Agent”), the Extending
Revolving Lenders (as defined below), the Tranche C Term Lenders (as defined
below), the other Lenders party hereto, each L/C Issuer (under and as defined in
the Credit Agreement, as in effect immediately before and immediately after the
Revolver Extension Effective Time (as defined below)) and the Swing Line Lender
(under and as defined in the Credit Agreement, as in effect immediately before
and immediately after the Revolver Extension Effective Time). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided to such terms in the Credit Agreement
referred to below, as amended by this Fifth Amendment.

W I T N E S S E T H :

WHEREAS, the Borrower, Holdings, the Lenders from time to time party thereto,
the Administrative Agent, each L/C Issuer and the Swing Line Lender, are parties
to a Credit Agreement, dated as of April 23, 2012, as amended by the Incremental
Commitment Amendment, dated as of June 28, 2013 (the “First Amendment”), as
further amended by the Second Amendment, dated as of September 23, 2013 (the
“Second Amendment”), as further amended by the Third Amendment, dated as of
March 6, 2015 (the “Third Amendment”), and as further amended by the Fourth
Amendment, dated as of April 10, 2017 (the “Fourth Amendment”) (as further
amended, amended and restated, supplemented or otherwise modified from time to
time, including by this Fifth Amendment, the “Credit Agreement”);

WHEREAS, Section 2.19 of the Credit Agreement permits the Borrower to request
that Lenders of any Existing Revolving Tranche (each such Lender as of the date
hereof, immediately prior to the Revolver Extension Effective Time, an “Existing
Revolving Lender”) extend the scheduled maturity date with respect to all or a
portion of their Existing Revolving Commitments (as defined below) by converting
all or a portion of such Existing Revolving Commitments into Extended Revolving
Commitments pursuant to the procedures described therein;

WHEREAS, in accordance with such procedures, the Borrower has requested that
each Lender extend the scheduled maturity of its New Initial Revolving
Commitments (the “Existing Revolving Commitments”), such extension to be
effected by converting the Existing Revolving Commitments of such Lender into
New Extended Revolving Commitments (as defined below) subject to the terms and
conditions set forth herein;

WHEREAS, each Existing Revolving Lender party hereto agrees, subject to the
terms and conditions set forth herein, to convert the aggregate principal amount
of the Existing Revolving Commitments held by such Lender, notified to the
Administrative Agent and set forth opposite to such Lender’s name in Annex I
hereto into New Extended Revolving Commitments (each such Lender with respect to
its Existing Revolving Commitments so converted, an “Extending Revolving Lender”
and, collectively, the “Extending Revolving Lenders”);



--------------------------------------------------------------------------------

WHEREAS, Section 2.19(c) of the Credit Agreement permits, subject to the
limitations set forth therein, (i) the Loan Parties, the Administrative Agent
and the Extending Revolving Lenders to enter into an Extension Amendment without
the consent of any Lender other than the Extending Revolving Lenders with
respect to an Extended Tranche to establish such Extended Tranche and effect
such amendments to any Loan Documents as may be necessary or appropriate, in the
reasonable judgment of the Borrower and the Administrative Agent, to effect the
provisions of Section 2.19 of the Credit Agreement and (ii) any such Extension
Amendment to provide for additional amendments to the Credit Agreement other
than those referred to or contemplated by clause (i) above; provided that such
additional amendments do not become effective prior to the time that such
additional amendments have been consented to (including, without limitation,
pursuant to consents applicable to holders of any Extended Tranches provided for
in any Extension Amendment) by such of the Lenders, Loan Parties and other
parties (if any) as may be required in order for such additional amendments to
become effective in accordance with Section 10.01 of the Credit Agreement;

WHEREAS, pursuant to Section 10.01 of the Credit Agreement (as in effect
immediately prior to the Section 3 Amendments Effective Time (as defined below))
the Borrower and the Lenders party hereto, constituting not less than the
Required Lenders (determined immediately prior to the Section 3 Amendments
Effective Time), agree to make the amendments set forth in Section 3 below to
allow the Tranche C Term Facility (as defined below) to be added to the Credit
Agreement (as in effect immediately prior to the Section 3 Amendments Effective
Time) and to allow Incurrence of the Second Lien Loans (as defined in the Credit
Agreement (as in effect immediately after the Section 3 Amendments Effective
Time));

WHEREAS, pursuant to and in accordance with Section 2.14 of the Credit
Agreement, the Borrower has requested that, immediately following the Section 3
Amendments Effective Time, Incremental Term Loan Commitments in an aggregate
principal amount of $1,702,000,000 be made available to the Borrower, and the
Tranche C Term Lenders and the Administrative Agent have agreed, upon the terms
and subject to the conditions set forth herein, (i) that the Tranche C Term
Lenders will make Incremental Term Loans in the form of the Tranche C Term Loans
(as defined below), (ii) that the proceeds of the Tranche C Term Loans, together
with the proceeds of the Second Lien Loans, will be used to refinance in full
the Initial Term Loans, the Tranche B Term Loans and the SFHC Notes (as defined
in the Credit Agreement (as in effect immediately after the Revolver Extension
Effective Time)) on the date hereof and (iii) to amend the Credit Agreement (as
in effect immediately prior to the Tranche C Term Facility Effective Time (as
defined below)) as provided herein to implement the Tranche C Term Facility
therein, as permitted by Sections 2.14(d) and 10.01 thereof;

WHEREAS, pursuant to Section 10.01 of the Credit Agreement (as in effect prior
to the Section 5 Amendments Effective Time (as defined below)) the Borrower and
the Lenders party hereto, constituting all Lenders (determined immediately prior
to the Section 5 Amendments Effective Time), agree to make the amendments set
forth in Section 5 below;

 

2



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the other Loan Parties party thereto have entered into
that certain Security Agreement, dated as of April 23, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, including by this
Fifth Amendment, the “Security Agreement”), among the Borrower, the other Loan
Parties party thereto from time to time and the Administrative Agent;

WHEREAS, pursuant to Section 18 of the Security Agreement, the Loan Parties
party hereto (constituting as of the Section 1 Amendments Effective Time (as
defined below) all Grantors (as defined in the Security Agreement)), the Lenders
party hereto (constituting as of the Section 1 Amendments Effective Time not
less than the Required Lenders and Lenders having more than 50% of the sum of
the aggregate Outstanding Amount of the Initial Term Loans and the aggregate
unused Term Commitments) and the Administrative Agent agree to amend the
Security Agreement (as in effect immediately prior to the Section 1 Amendments
Effective Time) as set forth in Section 1 below (the “Security Agreement
Amendments”);

WHEREAS, Holdings has entered into that certain Holdings Guaranty, dated as of
April 23, 2012 (as amended, supplemented, waived or otherwise modified from time
to time, including by this Fifth Amendment, the “Holdings Guaranty”), in favor
of the Secured Parties (as defined in the Credit Agreement);

WHEREAS, pursuant to Section 8 of the Holdings Guaranty, Holdings, the Lenders
party hereto (constituting as of the Section 1 Amendments Effective Time not
less than the Required Lenders and Lenders having more than 50% of the sum of
the aggregate Outstanding Amount of the Initial Term Loans and the aggregate
unused Term Commitments) and the Administrative Agent agree to amend the
Holdings Guaranty as set forth in Section 1 below (the “Holdings Guaranty
Amendments”);

WHEREAS, the Subsidiary Guarantors party thereto have entered into that certain
Subsidiary Guaranty, dated as of April 23, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, including by this Fifth
Amendment, the “Subsidiary Guaranty” and, together with the Security Agreement
and the Holdings Guaranty, the “Collateral Documents”), in favor of the Secured
Parties;

WHEREAS, pursuant to Section 8 of the Subsidiary Guaranty, the Subsidiary
Guarantors party hereto (constituting as of the Section 1 Amendments Effective
Time all Subsidiary Guarantors), the Lenders party hereto (constituting as of
the Section 1 Amendments Effective Time not less than the Required Lenders and
Lenders having more than 50% of the sum of the aggregate Outstanding Amount of
the Initial Term Loans and the aggregate unused Term Commitments) and the
Administrative Agent agree to amend the Subsidiary Guaranty as set forth in
Section 1 below (the “Subsidiary Guaranty Amendments” and, together with the
Security Agreement Amendments and the Holdings Guaranty Amendments, the
“Collateral Document Amendments”);

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

3



--------------------------------------------------------------------------------

SECTION ONE—COLLATERAL DOCUMENTS AMENDMENT. Upon the satisfaction of each of the
conditions set forth in Section 6(a) below (collectively, the “Section 1
Amendments”):

(a) Clause (v) of the definition of “Excluded Property” in Section 1 of the
Security Agreement (as in effect immediately prior to the Section 1 Amendments
Effective Time) is hereby amended effective as of the Closing Date (as defined
in the Credit Agreement (as in effect immediately prior to the Section 1
Amendments Effective Time)) by deleting the following phrase therein: “who owns
Equity Interests in such Joint Venture” and by inserting the following phrase:
“pursuant to such Joint Venture’s joint venture agreement or other Organization
Document” immediately following the following phrase therein: “(other than an
Affiliate of the Borrower)”.

(b) Section 2 of the Security Agreement and Section 2 of Exhibit A to the
Security Agreement (in each case, as in effect immediately prior to the
Section 1 Amendments Effective Time) are hereby amended effective as of the
Fifth Amendment Effective Date by amending and restating the last two sentences
thereof in their entirety as follows:

“Notwithstanding anything herein to the contrary, (a) Secured Obligations of any
Loan Party under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be secured only to the extent that, and for so long as, the
other Secured Obligations are secured hereunder and (b) the Secured Obligations
with respect to any Grantor shall not include Excluded Swap Obligations of such
Grantor.”

(c) Section 4(a) of the Security Agreement (as in effect immediately prior to
the Section 1 Amendments Effective Time) is hereby amended effective as of the
Closing Date (as defined in the Credit Agreement (as in effect immediately prior
to the Section 1 Amendments Effective Time)) by replacing the following phrase
therein: “(i) All” by the following phrase: “As and to the extent required
pursuant to Sections 6.12(a), 6.14 and 6.16 of the Credit Agreement, (i) all”.

(d) Section 10(d) of the of the Security Agreement (as in effect immediately
prior to the Section 1 Amendments Effective Time) is hereby amended effective as
of the Closing Date (as defined in the Credit Agreement (as in effect
immediately prior to the Section 1 Amendments Effective Time)) by inserting the
following phrase: “, within sixty (60) days after the request of the
Administrative Agent, or such longer period as the Administrative Agent may
agree in its sole discretion,” immediately following the following phrase
therein: “each Grantor agrees”.

(e) Section 10(e) of the Security Agreement (as in effect immediately prior to
the Section 1 Amendments Effective Time) is hereby amended effective as of the
Closing Date (as defined in the Credit Agreement (as in effect immediately prior
to the Section 1 Amendments Effective Time)) by amending and restating the
second sentence thereof in its entirety as follows:

“Each Grantor shall, within sixty (60) days after the request of the
Administrative Agent, or such longer period as the Administrative Agent may
agree in its sole discretion, execute and deliver to the Administrative Agent,
or otherwise authenticate, an agreement

 

4



--------------------------------------------------------------------------------

substantially in the form of the relevant Intellectual Property Security
Agreement, covering such After-Acquired Intellectual Property, which shall be
recorded with the U.S. Patent and Trademark Office, the U.S. Copyright Office
and any other domestic governmental authorities necessary to perfect the
security interest hereunder in such After-Acquired Intellectual Property.”

(f) Section 21 of the Security Agreement (as in effect immediately prior to the
Section 1 Amendments Effective Time) is hereby amended effective as of the Fifth
Amendment Effective Date by amending and restating clause (a) in its entirety as
follows:

“Upon any sale, lease, transfer or other disposition of any item of Collateral
of any Grantor permitted by, and in accordance with, the terms of the Loan
Documents (other than to another Loan Party or to a Person becoming or required
to become a Loan Party at the time of such sale, lease, transfer or other
disposition (or within the 30- or 60-day time periods provided for in
Section 6.12 of the Credit Agreement)) (such sale, lease, transfer or other
disposition, a “Collateral Disposition”), assignment, pledge and security
interest granted hereby with respect to such collateral shall automatically
terminate and all rights to such Collateral shall revert to such Grantor and the
Administrative Agent will, at such Grantor’s expense, execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
the release of such item of Collateral from the assignment, pledge and security
interest granted hereby; provided, however, that, if requested by the
Administrative Agent, such Grantor shall have delivered to the Administrative
Agent a written request for release, a certificate of such Grantor to the effect
that the transaction is in compliance with the Loan Documents and such other
supporting information as the Administrative Agent may reasonably request. For
purposes of the foregoing, if any Grantor becomes an Excluded Subsidiary or
ceases to be a Restricted Subsidiary, in each case as a result of a transaction
permitted under the Loan Documents, such occurrence (but, in the case of a
Grantor that becomes an Excluded Subsidiary pursuant to clause (d) of the
definition thereof, only upon the request of the Borrower) shall be deemed a
Collateral Disposition of such Grantor and all Collateral of such Grantor,
entitled to the benefits of the foregoing provisions.”

(g) Section 24 of the Security Agreement (as in effect immediately prior to the
Section 1 Amendments Effective Time) is hereby amended effective as of the Fifth
Amendment Effective Date by amending and restating clause (a) in its entirety as
follows:

“THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.”

(h) Section 1 of the Holdings Guaranty (as in effect immediately prior to the
Section 1 Amendments Effective Time) is hereby amended effective as of the Fifth
Amendment Effective Date by adding the following after the last sentence of
clause (a):

 

5



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, Guaranteed Obligations of any
Loan Party under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be guaranteed hereunder only to the extent that, and for so long
as, the other Guaranteed Obligations are guaranteed hereunder. The Guaranteed
Obligations shall not include any Excluded Swap Obligations of the Guarantor.”

(i) Section 16 of the Holdings Guaranty (as in effect immediately prior to the
Section 1 Amendment Effectiveness) is hereby amended effective as of the Fifth
Amendment Effective Date by amending and restating clause (a) in its entirety as
follows:

“THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.”

(j) Section 1 of the Subsidiary Guaranty and Section 1(a) of Exhibit A to the
Subsidiary Guaranty (in each case, as in effect immediately prior to the
Section 1 Amendments Effective Time) are hereby amended effective as of the
Fifth Amendment Effective Date by amending and restating the last two sentences
thereof in their entirety as follows:

“Notwithstanding anything herein to the contrary, (a) Guaranteed Obligations of
any Loan Party under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be guaranteed hereunder only to the extent that, and for so long
as, the other Guaranteed Obligations are guaranteed hereunder and (b) the
Guaranteed Obligations with respect to any Guarantor shall not include Excluded
Swap Obligations of such Guarantor. Each of the parties hereto acknowledges and
agrees that this Guaranty constitutes, and this Guaranty shall be deemed to
constitute, a “keepwell, support or other agreement” by each Qualified ECP
Guarantor for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. “Qualified ECP
Guarantor” means, in respect of Swap Obligations, each Loan Party that
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder.”

(k) Section 8 of the Subsidiary Guaranty (as in effect immediately prior to the
Section 1 Amendments Effective Time) is hereby amended effective as of the Fifth
Amendment Effective Date by amending and restating the last sentence of clause
(a) in its entirety as follows:

“Upon a Guarantor becoming an Excluded Subsidiary, or ceasing to be a Restricted
Subsidiary, in each case as a result of a transaction permitted under the Loan
Documents, such Guarantor (but, in the case of a Guarantor that becomes an
Excluded Subsidiary pursuant to clause (d) of the definition thereof, only upon
the request of the Borrower) shall be automatically released from this Guaranty
and the Administrative Agent will, at such Guarantor’s expense, execute and
deliver to such Guarantor such documents as such Guarantor shall reasonably
request to evidence the release of such Guarantor from this Guaranty.”

 

6



--------------------------------------------------------------------------------

(l) Section 17 of the Subsidiary Guaranty (as in effect immediately prior to the
Section 1 Amendments Effective Time) is hereby amended effective as of the Fifth
Amendment Effective Date by amending and restating clause (a) in its entirety as
follows:

“THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.”

(m) The Security Agreement (as in effect immediately prior to the Section 1
Amendments Effective Time) is hereby amended effective as of the Fifth Amendment
Effective Date by replacing the phrase “Initial Borrowing Date” in each place
appearing therein by the following phrase “Closing Date”.

(n) The Credit Agreement (as in effect immediately prior to the Section 1
Amendments Effective Time) is hereby amended effective as of the Closing Date
(as defined in the Credit Agreement (as in effect immediately prior to the
Section 1 Amendments Effective Time)) to add the following double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text or double-underlined text) as set forth in the Credit
Agreement attached as Annex II hereto in respect of (x) the following
definitions in Section 1.01 therein: “Commodity Exchange Act”, “Excluded Swap
Obligation” and “Swap Obligation” and (y) Section 6.12(a)(i) therein.

SECTION TWO—EXTENSION AMENDMENT. Effective as of the Fifth Amendment Effective
Date upon the occurrence of the Revolver Extension Effective Time (collectively,
the “Revolver Extension Amendments”):

(a) Each Extending Revolving Lender party hereto hereby (i) agrees that posting
of a draft of this Fifth Amendment for review by the Existing Revolving Lenders
shall constitute an Extension Request and confirms receipt of such Extension
Request, (ii) irrevocably offers, on the terms and conditions set forth herein,
for conversion into a new Tranche of Revolving Credit Commitments (such new
Tranche of Revolving Credit Commitments, as further defined in the Credit
Agreement, as in effect immediately after the Revolver Extension Effective Time,
the “New Extended Revolving Commitments”) the amount of the Existing Revolving
Commitments held by such Extending Revolving Lender, notified to the
Administrative Agent and set forth opposite to such Lender’s name in Annex I
hereto, (iii) agrees that the amount of the Existing Revolving Commitments held
by such Extending Revolving Lender, notified to the Administrative Agent and set
forth opposite to such Lender’s name in Annex I hereto shall be converted into
New Extended Revolving Commitments as of the Fifth Amendment Effective Date at
the Revolver Extension Effective Time pursuant to the provisions of Section 2.19
of the Credit Agreement and (iv) consents to the terms and conditions of this
Fifth Amendment, including all of the amendments set forth in this Section 2 and
in Section 1 above and Sections 3 and 5 below.

 

7



--------------------------------------------------------------------------------

(b) It is hereby agreed that (i) this Fifth Amendment shall be deemed to be an
“Extension Amendment” and a “Loan Document”, (ii) the New Initial Revolving
Commitments (and the Loans made thereunder) shall be deemed to be an “Existing
Revolving Tranche”, “Existing Tranche”, “Existing Revolving Loans” and “Existing
Loans”, (iii) the New Extended Revolving Commitments (and the Loans made
thereunder) shall be deemed to be an “Extended Revolving Tranche”, “Extended
Tranche”, “Extended Revolving Commitments”, “Extended Revolving Loans”,
“Extended Loans”, “Revolving Credit Commitments” and “Revolving Credit Loans”,
in each case of clauses (i) through (iii) above, under and as defined in the
Credit Agreement for all purposes of the Credit Agreement and the other Loan
Documents.

(c) To effect the foregoing, the Credit Agreement (as in effect immediately
prior to the Revolver Extension Effective Time) is hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text or stricken text) and to add the double-underlined text (indicated
textually in the same manner as the following example: double-underlined text or
double-underlined text) as set forth in the Credit Agreement attached as Annex
II hereto in respect of (x) the following definitions in Section 1.01 therein:
“2018 Refinancing”, “Applicable Commitment Fee”, clauses (b) and (c) and the
penultimate paragraph of the definition of “Applicable Rate”, “Base Rate” (other
than any text therein in respect of Tranche C Term Loans), solely for the
purposes of Section 7.11 the definition of “Closing Date”, “Consolidated First
Lien Debt Ratio”, “Eurodollar Rate” (other that any text therein in respect of
Tranche C Term Loans), “Fifth Amendment”, “Fifth Amendment Effective Date”,
“Interest Period”, “Interpolated Rate”, “LIBO Rate”, “Loan Documents”, clause
(e) of the definition of “Maturity Date”, “New Extended Revolving Commitments”,
“Prime Lending Rate”, “SFHC Notes” and “SFHC Notes Indenture” and
(y) Section 5.07 (other than any text therein in respect of Tranche C Term
Facility) and Section 7.11.

(d) Each L/C Issuer party hereto and each Extending Revolving Lender hereby
agrees that, notwithstanding the extension of the Existing Revolving
Commitments, the Letters of Credit (if any) outstanding on the Fifth Amendment
Effective Date (immediately prior to the Revolver Extension Effective Time)
shall remain outstanding, and each such Extending Revolving Lender further
agrees that it shall be bound by the applicable provisions of Section 2.03 of
the Credit Agreement in respect thereof.

SECTION THREE—SECTION 3 AMENDMENTS. Effective as of the Fifth Amendment
Effective Date upon the occurrence of the Section 3 Amendments Effective Time,
(I) the Credit Agreement (as in effect immediately prior to the Section 3
Amendments Effective Time) is hereby amended to delete the following stricken
text (indicated textually in the same manner as the following example: stricken
text or stricken text) and to add the following double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text or double-underlined text) as set forth in the Credit
Agreement attached as Annex II hereto in respect of (x) the following
definitions in Section 1.01 therein: solely for the purposes of the Security
Agreement, Article V of the Credit Agreement and Sections 7.03(b)(ii) and
7.07(i) of the Credit Agreement the definition of “Closing Date”, clause (24) of
the definition of “Permitted Liens”, “Permitted Second Lien Indebtedness”,
“Second Lien Administrative Agent”, “Second Lien Credit Agreement”, “Second Lien
Facility Documentation”, “Second Lien Incremental Indebtedness” and “Second Lien
Loans” and (y) the following Sections therein: the double-underlined text in
Section 2.14(a)(i) therein added

 

8



--------------------------------------------------------------------------------

immediately following the phrase “the Maximum Incremental Facilities Amount”,
Section 4.02, Article V, Sections 7.03(b)(i) and 7.03(b)(ii), Section 7.07(i)
and Section 7.14 and (II) Schedules I through V of the Security Agreement (as in
effect immediately prior to the Section 1 Amendments Effectiveness) are hereby
amended by replacing the information in such schedules with the respective
information specified in Annex III attached hereto (clauses (I) and (II)
collectively, the “Section 3 Amendments”).

SECTION FOUR—TRANCHE C TERM FACILITY. Effective as of the Fifth Amendment
Effective Date upon the occurrence of Tranche C Term Facility Effective Time
(collectively, the “Tranche C Term Facility Amendments”):

(a) It is hereby agreed that (i) this Fifth Amendment shall be deemed to be an
“Incremental Commitment Amendment” and a “Loan Document”, (ii) the Tranche C
Term Loan Commitments shall be deemed to be “Incremental Term Loan Commitments”
and “Incremental Commitments”, (iii) the Tranche C Term Loans shall be deemed to
be “Incremental Term Loans”, “New Term Loans” and “Term Loans”, (iv) the Tranche
C Term Facility shall be deemed to be a “New Term Facility” and an “Incremental
Facility” and (v) the Tranche C Term Lenders shall be deemed to be “Additional
Lenders”, in each case of clauses (i) through (v) above, under and as defined in
the Credit Agreement for all purposes of the Credit Agreement and the other Loan
Documents. The Borrower and the Administrative Agent hereby consent, pursuant to
Section 10.07(b) of the Credit Agreement, to the inclusion as an “Additional
Lender” of each Tranche C Term Lender that is party to this Fifth Amendment that
is not an existing Lender, Affiliate of an existing Lender or an Approved Fund.

(b) The Credit Agreement (as in effect immediately prior to the Tranche C Term
Facility Effective Time) is hereby amended to (I) delete the stricken text
(indicated textually in the same manner as the following example: stricken text
or stricken text) and to add the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text or
double-underlined text) as set forth in the Credit Agreement attached as Annex
II hereto in respect of (x) the following definitions in Section 1.01 therein:
clause (a)(iii) of the definition of “Applicable Rate”, the text in respect of
Tranche C Term Loans in the definition of “Base Rate”, “Borrowing”, reference to
“Tranche C Term Loan Commitment” in the definition of “Commitment”, “Committed
Loan Notice”, “Default Rate”, the text in respect of Tranche C Term Loans in the
definition of “Eurodollar Rate”, clause (d) of the definition of “Maturity
Date”, “Required Lenders”, “Term Facility”, “Term Lender”, “Tranche C Term
Borrowing”, “Tranche C Term Facility”, “Tranche C Term Lender”, “Tranche C Term
Loan” and “Tranche C Term Loan Commitment” and (y) the following Sections
therein: 2.01(d), 2.02, 2.05(a)(iv)(III), the text in respect of Tranche C Term
Loan Commitment in Section 2.06(a)(i), the text in respect of Tranche C Term
Loan Commitments in Section 2.06(c), 2.07(e) and the text in respect of Tranche
C Term Facility in Section 5.07 and (II) replace the information in Schedule
2.01(d) thereto with the respective information specified in Schedule 2.01(d) in
Annex II attached hereto.

SECTION FIVE - SECTION 5 AMENDMENTS. Effective as of the Fifth Amendment
Effective Date upon the occurrence of the Section 5 Amendments Effective Time
collectively, the “Section 5 Amendments”):

 

9



--------------------------------------------------------------------------------

(a) The Credit Agreement (as in effect immediately prior to the Section 5
Amendments Effective Time) is hereby amended to (I) delete the stricken text
(indicated textually in the same manner as the following example: stricken text
or stricken text) and to add the double-underlined text (indicated textually in
the same manner as the following example: double-underlined text or
double-underlined text) as set forth in the Credit Agreement and the Exhibits to
the Credit Agreement attached as Annex II hereto (for the avoidance of doubt,
including any such text in respect of the definition of “Closing Date” therein
for all purposes of the Credit Agreement and the other Loan Documents) and
(II) replace the information in Schedules thereto with the respective
information specified in Schedules in Annex II attached hereto, in each case of
clauses (I) and (II), except for any such amendments previously made as
specified in Sections 1, 2, 3 and 4 above.

SECTION SIX - EFFECTIVENESS.

(a) The Section 1 Amendments shall become effective upon the satisfaction of
each of the following conditions (the “Section 1 Amendments Effective Time”):

(i) the Administrative Agent shall have received a counterpart to this Fifth
Amendment signed by (whether the same or different counterparts) (A) a duly
authorized officer of each of the Borrower, Holdings and the Subsidiary
Guarantors and (B) Lenders constituting not less than the Required Lenders and
Lenders having more than 50% of the sum of the aggregate Outstanding Amount of
the Initial Term Loans and the aggregate unused Term Commitments (in each case,
determined immediately prior to the Section 1 Amendments Effective Time);

(ii) the Administrative Agent shall have received (A) true and complete copies
of resolutions of the board of directors or a duly authorized committee thereof
of each of the Borrower, Holdings and the Subsidiary Guarantors approving and
authorizing the execution, delivery and performance of this Fifth Amendment, and
the performance of the Credit Agreement, as amended by this Fifth Amendment,
certified as of the Fifth Amendment Effective Date by a Responsible Officer,
secretary or assistant secretary of each of the Borrower, Holdings and the
Subsidiary Guarantors as being in full force and effect without modification or
amendment and (B) a good standing certificate (or the equivalent thereof) for
each of the Borrower, Holdings and the Subsidiary Guarantors from its
jurisdiction of formation;

(iii) the Administrative Agent shall have received (I) an opinion of Debevoise &
Plimpton LLP, counsel to the Loan Parties, addressed to each Lender party to
this Fifth Amendment, in form and substance reasonably satisfactory to the
Administrative Agent, and (II) an opinion of Richards, Layton & Finger, P.A,
special Delaware counsel to certain of the Loan Parties, addressed to each
Lender party to this Fifth Amendment, in form and substance reasonably
satisfactory to the Administrative Agent; and

(iv) all fees and reasonable and documented expenses (including without
limitation reasonable and documented legal fees and expenses) separately agreed
by the Borrower to be paid to the Arrangers or the Administrative Agent in
respect of the transactions contemplated hereby shall have been, or shall
substantially concurrently be, paid to the extent due (and, in the case of
expenses, invoiced in reasonable detail at least two Business Days prior to the
Closing Date (or such later date as the Borrower may agree)).

 

10



--------------------------------------------------------------------------------

(b) The Revolver Extension Amendments shall become effective on the date (the
“Fifth Amendment Effective Date”) and at the time (the “Revolver Extension
Effective Time”) on and at which each of the following conditions is satisfied
or waived:

(i) the Section 1 Amendments Effective Time shall have occurred;

(ii) the Administrative Agent shall have received a counterpart to this Fifth
Amendment signed by (whether the same or different counterparts) (A) each
Extending Revolving Lender (constituting not less than the Required Revolving
Lenders (determined immediately prior to the Revolver Extension Effective
Time)), (B) each L/C Issuer (under and as defined in the Credit Agreement (as in
effect immediately before and immediately after the Revolver Extension Effective
Time)) and (C) the Swing Line Lender (under and as defined in the Credit
Agreement (as in effect immediately before and immediately after the Revolver
Extension Effective Time));

(iii) at the Revolver Extension Effective Time, no Default or Event of Default
(each as defined in the Credit Agreement (as in effect immediately prior to the
Revolver Extension Effective Time)) shall have occurred and be continuing or
would exist after giving effect to the Revolver Extension Amendments; and

(iv) the representations and warranties set forth in Section 7 of this Fifth
Amendment shall be true and correct in all material respects on and as of the
Fifth Amendment Effective Date.

(c) The Section 3 Amendments shall become effective on the Fifth Amendment
Effective Date and at the time (the “Section 3 Amendments Effective Time”) on
and at which each of the following conditions is satisfied or waived:

(i) the Revolver Extension Effective Time shall have occurred; and

(ii) the Administrative Agent shall have received a counterpart to this Fifth
Amendment signed by (whether the same or different counterparts) Lenders
constituting not less than the Required Lenders (determined immediately prior to
the Section 3 Amendments Effective Time).

(d) The Tranche C Term Facility Amendments shall become effective on the Fifth
Amendment Effective Date and at the time (the “Tranche C Term Facility Effective
Time”) on and at which each of the following conditions is satisfied or waived:

(i) the Section 3 Amendments Effective Time shall have occurred; and

(ii) at the Tranche C Term Facility Effective Time, no Default or Event of
Default (each as defined in the Credit Agreement (as in effect immediately prior
to the Tranche C Term Facility Effective Time)) shall have occurred and be
continuing or would exist after giving effect to the Tranche C Term Facility
Amendments;

 

11



--------------------------------------------------------------------------------

(iii) the Administrative Agent shall have received a counterpart to this Fifth
Amendment signed by (whether the same or different counterparts) each Tranche C
Term Lender;

(iv) the conditions in Section 4.02 of the Credit Agreement (as in effect
immediately prior to the Tranche C Term Facility Effective Time)) shall have
been satisfied (provided that the Request for Credit Extension in respect of the
Tranche C Term Borrowing must be received by the Administrative Agent not later
than 10:00 a.m. (New York City time) on the Fifth Amendment Effective Date); and

(v) all upfront fees (which may take the form of original issue discount)
separately agreed by the Borrower to be paid to the Tranche C Term Lenders in
respect of the Tranche C Term Loans shall have been, or shall substantially
concurrently be, paid.

(e) The Section 5 Amendments shall become effective on the Fifth Amendment
Effective Date and at the time (the “Section 5 Amendments Effective Time”) on
and at which each of the following conditions is satisfied or waived:

(i) the Tranche C Term Facility Effective Time shall have occurred;

(ii) all Term Commitments and all Tranche B Term Loan Commitments shall have
been terminated and all outstanding Obligations (other than contingent
indemnification obligations), including all accrued and unpaid interest, in
respect of the Initial Term Loans and the Tranche B Term Loans shall have been
paid in full;

(iii) all Indebtedness and other amounts (other than contingent indemnification
obligations) outstanding under the SFHC Notes and the SFHC Indenture, including
all accrued and unpaid interest and premiums, shall have been repaid, redeemed,
repurchased, defeased, satisfied and discharged or otherwise discharged, and all
related guarantees shall have been terminated and released, and the
Administrative Agent shall have received reasonably satisfactory evidence
thereof; and

(iv) the Administrative Agent shall have received a counterpart to this Fifth
Amendment signed by (whether the same or different counterparts) all Lenders,
including all Revolving Credit Lenders (in each case, determined immediately
prior to the Section 5 Amendments Effective Time).

The delivery of a counterpart of this Amendment executed by the Administrative
Agent and each Lender party to this Amendment shall conclusively be deemed to
constitute an acknowledgement by the Administrative Agent and each Lender party
to this Amendment that each of the conditions precedent set forth in
Section 5(a), (b), (c), (d) or (e), as applicable, shall have been satisfied in
accordance with its terms or shall have been irrevocably waived by such Person.

 

12



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders in writing of
each of the Fifth Amendment Effective Date, the Section 1 Amendments Effective
Time, the Revolver Extension Effective Time, the Section 3 Amendments Effective
Time, the Tranche C Term Facility Effective Time and the Section 5 Amendments
Effective Time, as applicable, promptly upon the respective conditions precedent
in this Section 6 being satisfied and such notice shall be conclusive and
binding.

SECTION SEVEN—REPRESENTATIONS AND WARRANTIES; NO DEFAULT. In order to induce the
Lenders to consent to this Fifth Amendment, each of the Borrower, Holdings and
the Subsidiary Guarantors represents and warrants, on the Fifth Amendment
Effective Date, to each of the Lenders party to this Fifth Amendment and the
Administrative Agent that:

(a) the execution, delivery and performance by each of the Borrower, Holdings
and the Subsidiary Guarantors of this Fifth Amendment is within such Loan
Party’s corporate or other powers, has been duly authorized by all necessary
corporate or other organizational action, and does not (i) contravene the terms
of any of such Loan Party’s Organization Documents, (ii) conflict with or result
in any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (A) any Contractual Obligation to which such Loan
Party is a party or by which such Loan Party or the properties of such Loan
Party are affected or (B) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject; or (iii) violate any material Law; in each case, except
with respect to any violation, breach or contravention or payment (but not
creation of Liens) referred to in clause (ii) or (iii) to the extent that such
violation, conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect;

(b) in the case of the Borrower and Holdings, this Fifth Amendment and the
Credit Agreement, as amended by this Fifth Amendment, in the case of Holdings,
the Holdings Guaranty, as amended by this Fifth Amendment, in the case of the
Subsidiary Guarantors, this Fifth Amendment and the Subsidiary Guaranty, as
amended by this Fifth Amendment, and, in the case of the Loan Parties, the
Security Agreement, as amended by this Fifth Amendment, in each case, constitute
a legal, valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws affecting creditors’ rights generally and by general equitable
principles;

(c) all representations and warranties of the Borrower and each other Loan Party
contained in Article V of the Credit Agreement and any other Loan Document (in
each case, as to be amended under Section 3 hereof) are true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) on and as of the Fifth Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality) as of such earlier date; and

 

13



--------------------------------------------------------------------------------

(d) no Default exists as of the Fifth Amendment Effective Date, both immediately
before and after the Revolver Extension Effective Time.

SECTION EIGHT - EFFECTS ON LOAN DOCUMENTS.

Except as expressly set forth herein, this Fifth Amendment shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of the Credit Agreement or any other Loan Document and the Credit Agreement,
each other Loan Document and each and every such term, condition, obligation,
covenant and agreement contained in the Credit Agreement or any other Loan
Document (including, as amended by the First Amendment, the Second Amendment,
the Third Amendment and the Fourth Amendment) is hereby ratified and re-affirmed
in all respects and shall continue in full force and effect and nothing herein
can or may be construed as a novation of the Credit Agreement or any other Loan
Document. Each of the Borrower, Holdings and the Subsidiary Guarantors
(i) reaffirms its obligations under the Loan Documents to which it is a party,
(ii) acknowledges and agrees that all of its obligations under the Security
Agreement and the other Collateral Documents to which it is party are reaffirmed
and remain in full force and effect on a continuous basis, (iii) reaffirms each
Lien granted by it to the Administrative Agent for the benefit of the Secured
Parties and, in the case of Holdings and the Subsidiary Guarantors, the
guarantees made pursuant to the Holdings Guaranty or the Subsidiary Guaranty, as
applicable, and (iv) acknowledges and agrees that the grants of security
interests under the Security Agreement and the other Collateral Documents to
which it is a party and, in the case of Holdings and the Subsidiary Guarantors,
the guarantees of it contained in the Holdings Guaranty or the Subsidiary
Guaranty, as applicable, are, and shall remain, in full force and effect, in
each case, after giving effect to this Fifth Amendment and including in respect
of the New Extended Revolving Commitments (and all Credit Extensions made
thereunder) and the Tranche C Term Facility (and the Tranche C Term Loans made
thereunder). This Fifth Amendment shall constitute a “Loan Document” for
purposes of the Credit Agreement and from and after the Fifth Amendment
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to such agreement, shall, unless
expressly provided otherwise, refer to the Credit Agreement, as amended by this
Fifth Amendment. The Borrower hereby consents to this Fifth Amendment and
confirms that all of its obligations under the Loan Documents to which it is a
party shall continue to apply to the Credit Agreement, as amended by this Fifth
Amendment. Additionally, the Lenders party hereto hereby consent to the terms of
to the Credit Agreement, as amended prior to the date hereof and by this Fifth
Amendment.

SECTION NINE—EXPENSES. The Borrower shall pay all reasonable out-of-pocket costs
and expenses of the Administrative Agent incurred in connection with the
preparation, negotiation, execution and delivery of this Fifth Amendment and the
other instruments and documents to be delivered hereunder, if any (including the
reasonable fees, disbursements and other charges of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent).

SECTION TEN—COUNTERPARTS. This Fifth Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Fifth Amendment by facsimile
or any other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

14



--------------------------------------------------------------------------------

SECTION ELEVEN—APPLICABLE LAW. THIS FIFTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

SECTION TWELVE—HEADINGS. The headings of this Fifth Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

SECTION THIRTEEN—FATCA. For purposes of determining withholding Taxes imposed
under FATCA, the Borrower and the Administrative Agent from and after the
effective date of the Third Amendment to the Credit Agreement, dated as of
March 6, 2015, have treated and shall continue to treat (and the Lenders by
consenting to this Fifth Amendment have authorized the Administrative Agent to
treat) the Credit Agreement (other than the Initial Term Loans and Tranche B
Term Loans thereunder), for purposes of FATCA as not qualifying as a
“grandfathered obligation” within the meaning of Sections 1.1471-2(b)(2)(i) and
1.1471-2T(b)(2)(i) of the U.S. Treasury regulations.

[The remainder of this page is intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first above written.

 

SYNIVERSE HOLDINGS, INC. By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FIFTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BUCCANEER HOLDINGS, LLC By:  

/s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FIFTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SYNIVERSE TECHNOLOGIES, LLC By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE ICX CORPORATION By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS HOLDINGS CORPORATION By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS INTERMEDIATE HOLDINGS CORPORATION By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FIFTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SYNIVERSE COMMUNICATIONS, INC.

By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer SYNIVERSE COMMUNICATIONS INTERNATIONAL, INC.

By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer CIBERNET, LLC

By:  

 /s/ Robert F. Reich

Name: Robert F. Reich Title: Executive Vice President and Chief Financial
Officer

 

[SYNIVERSE - SIGNATURE PAGE TO FIFTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent, as Lender, as the Swing Line Lender
(immediately before and immediately after the Revolver Extension Effective Time)
and as an L/C Issuer (immediately before and after the Revolver Extension
Effective Time) By:  

/s/ Chris Walton

Name: Chris Walton Title: Director

 

[SYNIVERSE - SIGNATURE PAGE TO FIFTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

[LENDER]

By:  

 

Name: Title:

For any Lender requiring a second signature block:

 

By:

 

 

Name:

Title:

Lender Signatures on file with Administrative Agent.

 

[SYNIVERSE - SIGNATURE PAGE TO FIFTH AMENDMENT TO APRIL 2012 CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ANNEX I

New Extended Revolving Commitments

 

Lender

   New Extended Revolving Commitments  

Barclays Bank PLC

   $ 28,000,000.000000000  

Credit Suisse AG, Cayman Islands Branch

   $ 18,400,000.000000000  

Deutsche Bank AG New York Branch

   $ 18,400,000.000000000  

Mizuho Bank, Ltd. (f/k/a Mizuho Corporate Bank, Ltd.)

   $ 8,800,000.000000000  

Goldman Sachs Lending Partners LLC

   $ 8,000,000.000000000  

Bank of America, N.A.

   $ 4,000,000.000000000     

 

 

 

Total:

   $ 85,600,000.000000000     

 

 

 



--------------------------------------------------------------------------------

ANNEX II

Credit Agreement Amendments



--------------------------------------------------------------------------------

CONFORMED CONVENIENCE COPY THROUGH FOURTH AMENDMENT DATED AS OF

APRIL 10, 2017. NOT AN OPERATIVE DOCUMENT. PLEASE REFERENCE THE

EXECUTED CREDIT AGREEMENT AND AMENDMENTS FOR THE FINAL TERMS OF

THE CREDIT AGREEMENT AS AMENDED

 

 

CREDIT AGREEMENT

Dated as of April 23, 2012

among

SYNIVERSE HOLDINGS, INC.,

as the Borrower,

BUCCANEER HOLDINGS, INC.LLC,

as Holdings,

BARCLAYS BANK PLC,

as Administrative Agent, Swing Line Lender

and L/C Issuer,

and

The Other Lenders Party Hereto.

 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

BARCLAYS BANK PLC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

MIZUHO BANK, LTD.,

and

SUMITOMO MITSUI BANKING CORPORATION,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners,

CREDIT SUISSE SECURITIES (USA) LLC and SUNTRUST BANK,

as Joint Lead Arranger and Joint Bookrunner for the Tranche C Term Facility,

GOLDMAN SACHS LENDING PARTNERS LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.,

MIZUHO BANK, LTD.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Co-Syndication Agents,

and

GOLDMAN SACHS LENDING PARTNERS LLC,

CREDIT SUISSE SECURITIES (USA) LLC,

 

 



--------------------------------------------------------------------------------

DEUTSCHE BANK SECURITIES INC.,

MIZUHO BANK, LTD.,

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Documentation AgentCo-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section        Page   ARTICLE I   

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01

  Defined Terms.      1  

1.02

  Other Interpretive Provisions.      6376  

1.03

  Accounting Terms.      6476  

1.04

  Rounding.      6476  

1.05

  References to Agreements and Laws.      6476  

1.06

  Times of Day.      6477  

1.07

  Timing of Payment or Performance.      6477  

1.08

  Currency Equivalents Generally.      6477  

1.09

  Letter of Credit Amounts.      6477  

1.10

  Pro Forma Calculations.      6577  

1.11

  Calculation of Baskets.      6579  

1.12

  Time Periods      79  

1.13

  Loan Amounts      80   ARTICLE II   

THE COMMITMENTS AND CREDIT EXTENSIONS

     80  

2.01

  The Loans.      6581  

2.02

  Borrowings, Conversions and Continuations of Loans.      6681  

2.03

  Letters of Credit.      6883  

2.04

  Swing Line Loans.      7691  

2.05

  Prepayments.      7994  

2.06

  Termination or Reduction of Commitments.      89105  

2.07

  Repayment of Loans.      90107  

2.08

  Interest.      92109  

2.09

  Fees.      93109  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
     93110  

2.11

  Evidence of Indebtedness.      94111  

2.12

  Payments Generally; Administrative Agent’s Clawback.      95111  

2.13

  Sharing of Payments.      97113  

2.14

  Incremental Facilities      97114  

2.15

  [Reserved] 100Specified Refinancing Debt      119  

2.16

  [Reserved]      100120  

2.17

  Cash Collateral.      100120  

2.18

  Defaulting Lenders.      101121  

2.19

  Extension of Term Loans and Revolving Credit Commitments.      103123  

2.20

  Permitted Debt Exchanges.      106126  

 

  i   Syniverse Credit Agreement



--------------------------------------------------------------------------------

ARTICLE III   

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     128  

3.01

  Taxes.      107128  

3.02

  Illegality.      110130  

3.03

  Inability to Determine Rates.      110131  

3.04

  Increased Cost and Reduced Return; Capital Adequacy.      111131  

3.05

  Funding Losses.      112132  

3.06

  Matters Applicable to All Requests for Compensation.      112133  

3.07

  Replacement of Lenders under Certain Circumstances.      113134  

3.08

  Survival.      114135   ARTICLE IV   

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     135  

4.01

  Conditions to Closing Date. 114[Reserved]      135  

4.02

  Conditions to All Credit Extensions.      116137   ARTICLE V   

REPRESENTATIONS AND WARRANTIES

     138  

5.01

  Existence, Qualification and Power; Compliance with Laws.      117138  

5.02

  Authorization; No Contravention.      118138  

5.03

  Governmental Authorization; Other Consents.      118139  

5.04

  Binding Effect.      118139  

5.05

  Financial Statements; No Material Adverse Effect.      118139  

5.06

  Litigation.      119140  

5.07

  Use of Proceeds.      119140  

5.08

  Ownership of Property; Liens.      119140  

5.09

  Environmental Compliance.      120140  

5.10

  Taxes.      121141  

5.11

  ERISA Compliance.      121142  

5.12

  Subsidiaries; Equity Interests.      122142  

5.13

  Margin Regulations; Investment Company Act.      122143  

5.14

  No Material Misstatements.      122143  

5.15

  Compliance with Laws.      123143  

5.16

  Intellectual Property; Licenses, Etc.      123144  

5.17

  Solvency.      123144  

5.18

  Perfection, Etc.      123144  

5.19

  PATRIOT Act.      144  

5.205.19

  Sanctions; OFAC.      124144  

5.20

  Anti-Corruption Laws      145  

 

  ii   Syniverse Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VI   

AFFIRMATIVE COVENANTS

     146  

6.01

  Financial Statements.      125146  

6.02

  Certificates; Other Information.      126148  

6.03

  Notices.      128149  

6.04

  Payment of Obligations.      128150  

6.05

  Preservation of Existence, Etc.      129150  

6.06

  Maintenance of Properties.      129150  

6.07

  Maintenance of Insurance.      129150  

6.08

  Compliance with Laws.      129151  

6.09

  Books and Records.      129151  

6.10

  Inspection Rights.      129151  

6.11

  Use of Proceeds.      130151  

6.12

  Covenant to Guarantee Obligations and Give Security.      130151  

6.13

  Compliance with Environmental Laws.      132154  

6.14

  Further Assurances.      133154  

6.15

  Maintenance of Ratings.      133154  

6.16

  Post-Closing Undertakings.      133155  

6.17

  Change in Nature of Business.      133155  

6.18

  Accounting Changes.      133155   ARTICLE VII   

NEGATIVE COVENANTS

     155  

7.01

  Liens.      133155  

7.02

  [Reserved]      134155  

7.03

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock.      134156  

7.04

  Merger or Other Disposition of Assets.      140163  

7.05

  [Reserved]      142165  

7.06

  Limitation on Restricted Payments.      142165  

7.07

  Dividend and Other Payment Restrictions Affecting Subsidiaries.      149173  

7.08

  Transactions with Affiliates.      152175  

7.09

  Asset Sales.      155179  

7.10

  Change of Control; Limitation on Amendments.      157180  

7.11

  Financial Covenants.      157181  

7.12

  [Reserved]      158187  

7.13

  [Reserved]      158187  

7.14

  Holding Company.      158187   ARTICLE VIII   

EVENTS OF DEFAULT AND REMEDIES

     188  

8.01

  Events of Default.      159188  

8.02

  Remedies Upon Event of Default.      161190  

8.03

  Right to Cure.      162191  

8.04

  Application of Funds.      163192  

 

  iii   Syniverse Credit Agreement



--------------------------------------------------------------------------------

ARTICLE IX   

ADMINISTRATIVE AGENT AND OTHER AGENTS

     193  

9.01

  Appointment and Authorization of Agents.      164193  

9.02

  Delegation of Duties.      165194  

9.03

  Liability of Agents.      165194  

9.04

  Reliance by Agents.      165195  

9.05

  Notice of Default.      166195  

9.06

  Credit Decision; Disclosure of Information by Agents.      166195  

9.07

  Indemnification of Agents.      167196  

9.08

  Agents in their Individual Capacities.      167196  

9.09

  Successor Agents.      167197  

9.10

  Administrative Agent May File Proofs of Claim.      168198  

9.11

  Collateral and Guaranty Matters.      169198  

9.12

  Secured Cash Management Agreements and Secured Hedge Agreements.      170200  

9.13

  Other Agents; Arranger and Managers.      171200  

9.14

  Appointment of Supplemental Administrative Agents.      171200  

9.15

  Additional Indebtedness      201   ARTICLE X   

MISCELLANEOUS

     202  

10.01

  Amendments, Etc.      172202  

10.02

  Notices; Effectiveness; Electronic Communications.      174205  

10.03

  No Waiver; Cumulative Remedies; Enforcement.      176207  

10.04

  Expenses.      177207  

10.05

  Indemnification by the Borrower.      177208  

10.06

  Payments Set Aside.      179210  

10.07

  Successors and Assigns.      179210  

10.08

  Confidentiality.      185216  

10.09

  Setoff.      186218  

10.10

  Interest Rate Limitation.      187218  

10.11

  Counterparts.      187219  

10.12

  Integration; Effectiveness.      188219  

10.13

  Survival of Representations and Warranties.      188219  

10.14

  Severability.      188219  

10.15

  Tax Forms.      188220  

10.16

  Governing Law; Jurisdiction; Etc.      191222  

10.17

  WAIVER OF RIGHT TO TRIAL BY JURY.      192223  

10.18

  Binding Effect.      192223  

10.19

  No Advisory or Fiduciary Responsibility.      192224  

10.20

  Affiliate Activities.      193224  

10.21

  Electronic Execution of Assignments and Certain Other Documents.      193225  

 

  iv   Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.22

  USA PATRIOT ACT.      193225  

10.23

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      225
 

Signatures

     S-1  

 

  v   Syniverse Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES

 

I

   Guarantors

1.01(e)

   Contracts Prohibiting Subsidiary Guarantees

2.01

   Commitments and Pro Rata Shares

4.01(a)

   Jurisdictions of local counsel opinions

5.08(b)

   Material Real Property

5.08(c)

   Leased Real Property

5.09

   Environmental Matters

5.12

   Subsidiaries and Other Equity Investments

5.16

   Intellectual Property Matters

6.16

   Post-Closing Undertakings

7.03

   Existing Letters of Credit

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

   Form of

A-1

   Committed Loan Notice

A-2

   Request for L/C Credit Extension

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Affiliate Lender Assignment and Assumption

E-3

   Administrative Questionnaire

F-1

   Holdings Guaranty

F-2

   Subsidiary Guaranty

G

   Security Agreement

H

   Form of Mortgage

I

   Solvency Certificate

J

   Intercreditor Agreement

K-1

   Increase Supplement

K-2

   Lender Joinder Agreement

L

   Form of Acceptance and Prepayment Notice

M

   Form of Discount Range Prepayment Notice

N

   Form of Discount Range Prepayment Offer

O

   Form of Solicited Discounted Prepayment Notice

P

   Form of Solicited Discounted Prepayment Offer

Q

   Form of Specified Discount Prepayment Notice

R

   Form of Specified Discount Prepayment Response

 

  vi   Syniverse Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Agreement” or “Credit Agreement”) is entered into
as of April 23, 2012, among SYNIVERSE HOLDINGS, INC., a Delaware corporation
(the “Borrower”), BUCCANEER HOLDINGS, INC.LLC, a Delaware corporationlimited
liability company (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), BARCLAYS BANK PLC,
CREDIT SUISSE SECURITIES (USA) LLC, DEUTSCHE BANK SECURITIES INC., and SUMITOMO
MITSUI BANKING CORPORATION as Joint Lead Arrangers and Joint Bookrunners, CREDIT
SUISSE SECURITIES (USA LLC) and SUNTRUST BANK, as Co-Syndication Agents,
DEUTSCHE BANK SECURITIES INC., as Documentation Agent, and BARCLAYS BANK PLC, as
Administrative Agent, Swing Line Lender and L/C Issuer.

PRELIMINARY STATEMENTS

The Borrower has requested that, immediately upon the satisfaction in full of
the conditions precedent set forth in Article IV below, the Lenders (a) lend to
the Borrower $950,000,000 in the form of a term loan facility, and (b) make
available to the Borrower a $150,000,000 revolving credit facility for the
making of revolving loans, swing line loans and the issuance of letters of
credit for the account of the Borrower, from time to time.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. . As used in this Agreement, the following terms shall have
the meanings set forth below:

“2010 Transaction” has the meaning assigned to the term “Transaction” in the
Senior Notes Indenture.

“2018 Refinancing” means the refinancing of the Initial Term Loans, the Tranche
B Term Loans and the SFHC Notes (including, without limitation, the Incurrence
of Indebtedness on the Fifth Amendment Effective Date in connection therewith),
the extension of the New Initial Revolving Commitments and, in each case, the
payment of all interest, premiums, costs, fees and expenses in connection
therewith.

“Acceptable Discount” has the meaning specified in Section 2.05(a)(v)(D)(b).

“Acceptable Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Acceptance Date” has the meaning specified in Section 2.05(a)(v)(D)(b).

“Accepting Lenders” has the meaning specified in Section 2.05(c).

“Acquired Indebtedness” means, with respect to any specified Person:

 

 

           Syniverse Credit Agreement



--------------------------------------------------------------------------------

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
whether or not such Indebtedness is incurred in connection with, or in
contemplation of, such other Person merging with or into, or becoming a
Subsidiary of, such specified Person; and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Acquisition Date” means January 13, 2011.

“Additional Lender” has the meaning specified in Section 2.14(b).

“Additional Permitted Obligations” means subordinated or senior Indebtedness
(which Indebtedness may be unsecured, or secured by a Lien ranking at the
Borrower’s option pari passu with or junior to the Lien securing the Loans),
including customary bridge financings, in each case issued or incurred by the
Borrower or a Guarantor, the terms of which Indebtedness (i) do not provide for
a maturity date or Weighted Average Life to Maturity earlier than the Maturity
Date of the Current Term Loans or shorter than the Weighted Average Life to
Maturity of the Current Term Loans, as the case may be (other than an earlier
maturity date and/or shorter Weighted Average Life to Maturity (x) for customary
bridge financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter Weighted
Average Life to Maturity than the Maturity Date of the Current Term Loans or the
Weighted Average Life to Maturity of the Current Term Loans, as applicable), or
(y) pursuant to a Permitted Escrow Arrangement with respect to the proceeds of
such Additional Permitted Obligations (but only for so long as such Additional
Permitted Obligations are subject to such Permitted Escrow Arrangement)), (ii)
do not, in the case of Indebtedness that is unsecured or is secured by Liens
that are junior in priority to the Liens securing the Loans, provide for any
mandatory repayment or redemption from asset sales, casualty or condemnation
events or excess cash flow except to the extent that prepayments are made first
to the Term Loans and to other Indebtedness having Pari Passu Lien Priority (to
the extent required by the Loan Documents or the terms of such other
Indebtedness) (other than, in the case of any customary bridge financing,
prepayments of such bridge financing from the issuance of equity or other
Indebtedness permitted hereunder which meets the requirements of this
definition); provided that (a) such Indebtedness shall not be secured by any
Lien on any asset of any Loan Party that does not also secure the Loans (other
than with respect to Permitted Escrow Funds in respect of any such Indebtedness
that is subject to a Permitted Escrow Arrangement (but only for so long as such
Indebtedness is subject to such Permitted Escrow Arrangement)), or be guaranteed
by any Person other than the Guarantors (it being understood that the primary
obligation of an Escrow Borrower shall not constitute a guarantee by a
Subsidiary that is not a Guarantor), and (b) if secured by Collateral, such
Indebtedness (and all related obligations) shall be subject to the terms of the
Intercreditor Agreement or an Other Intercreditor Agreement.

“Adjusted Interest Rate” has the meaning specified in Section 2.14(d).

“Administrative Agent” means Barclays in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent permitted
by the terms hereof.

 

        2    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-3 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliate Lender Assignment and Assumption” has the meaning specified in
Section 10.07(i)(iii).

“Affiliate Lenders” means, collectively, Holdings and its Subsidiaries and Other
Affiliates.

“Affiliate Transaction” has the meaning specified in Section 7.08(a).

“Agent-Related Persons” means each Agent, together with its Related Parties, in
each case, in their respective Agent capacity.

“Agents” means, collectively, the Administrative Agent, the Arrangers, the
Co-Syndication Agents, the DocumentationCo-Documentation Agent and the
Supplemental Administrative Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning specified in the introductory paragraph to this
Agreement.

“All-in Yield” means, with respect to any Indebtedness, the yield of such
Indebtedness, whether in the form of interest rate, margin, OID, upfront fees,
index floors or otherwise, in each case, payable generally to all lenders,
provided that OID and upfront fees shall be equated to interest rate assuming a
four-year life to maturity, and shall not include arrangement, structuring or
other fees payable in connection with such indebtedness that are not shared with
all lenders generally, ticking fees, commitment fees, unused line fees and any
customary amendment and similar fees.

“Anticipated Cure Deadline” has the meaning specified in Section 8.03(B).

“Applicable Commitment Fee” means (x) with respect to the New Initial Revolving
Commitments, a percentage per annum equal to (a) from the Closing Date until the
first Business Day that immediately follows the date on which a Compliance
Certificate is delivered pursuant to Section 6.02(b) in respect of the first
full fiscal quarter ending after the Closing Date, 0.50% per annum, and
(b) thereafter, the applicable percentage per annum set forth below, as
determined by reference to the Consolidated Senior Secured Debt Ratio, as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(b):

 

        3    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Applicable Commitment Fee

Pricing Level

  

Consolidated Senior Secured Debt Ratio

  

Applicable Commitment Fee

1    < 1.75:1.00    0.25% 2    > 1.75:1.00    0.50%

and (y) with respect to the New Extended Revolving Commitments, a percentage per
annum equal to (a) from the Fifth Amendment Effective Date until the first
Business Day that immediately follows the date on which a Compliance Certificate
is delivered pursuant to Section 6.02(b) in respect of the first full fiscal
quarter ending after the Fifth Amendment Effective Date, 0.50% per annum, and
(b) thereafter, the applicable percentage per annum set forth below, as
determined by reference to the Consolidated First Lien Debt Ratio, as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b):

 

Applicable Commitment Fee

Pricing Level

  

Consolidated First Lien Debt Ratio

  

Applicable Commitment Fee

1    £ 4.00:1.00    0.375% 2    > 4.00:1.00    0.50%

Any increase or decrease in the Applicable Commitment Fee resulting from a
change in the Consolidated Senior Secured Debt Ratio or the Consolidated First
Lien Debt Ratio, as applicable, shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that “Pricing Level 2” shall
apply (x) as of the first Business Day at any time after the date on which a
Compliance Certificate was required to have been delivered but was not
delivered, until the first Business Day immediately following the date on which
such Compliance Certificate is delivered or (y) at all times if an Event of
Default shall have occurred and be continuing.

From and after the Fourth Amendment Effective Date, if and for so long as, based
on the immediately precedent two paragraphs, the Applicable Commitment Fee with
respect to the New Initial Revolving Commitments would have been (for the
avoidance of doubt, without giving effect to this paragraph) 0.25%, an
additional fee of 0.25% shall be added thereto and the Applicable Commitment
Fee, as increased by such additional fee, shall apply for purposes of
Section 2.09.

“Applicable Discount” has the meaning specified in Section 2.05(a)(v)(C)(b).

“Applicable Rate” means a percentage per annum equal to:

(a) (i) with respect to the Initial Term Loans, 3.00% per annum for Eurodollar
Rate Loans, and 2.00% per annum for Base Rate Loans and, (ii) with respect to
the Tranche B Term Loans, 3.00% per annum for Eurodollar Rate Loans, and 2.00%
per annum for Base Rate Loans; and (iii) with respect to the Tranche C Term
Loans, 5.00% per annum for Eurodollar Rate Loans, and 4.00% per annum for Base
Rate Loans;

 

        4    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) with respect to the New Initial Revolving Credit FacilityCommitments,
(i) from the Closing Date until the first Business Day that immediately follows
the date on which a Compliance Certificate is delivered pursuant to
Section 6.02(b) in respect of the first full fiscal quarter ending after the
Closing Date, 3.75% per annum for Eurodollar Rate Loans, and 2.75% per annum for
Base Rate Loans, and (ii) thereafter, the applicable percentage per annum set
forth below, as determined by reference to the Consolidated Senior Secured Debt
Ratio, as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing Level

  

Consolidated Senior Secured Debt Ratio

  

Eurodollar Rate and Letters of Credit

  

Base Rate

1    < 1.75:1.00    3.50%    2.50% 2    > 1.75:1.00    3.75%    2.75%

(c) with respect to the New Extended Revolving Commitments, (i) from the Fifth
Amendment Effective Date until the first Business Day that immediately follows
the date on which a Compliance Certificate is delivered pursuant to
Section 6.02(b) in respect of the first full fiscal quarter ending after the
Fifth Amendment Effective Date, 5.00% per annum for Eurodollar Rate Loans, and
4.00% per annum for Base Rate Loans, and (ii) thereafter, the applicable
percentage per annum set forth below, as determined by reference to the
Consolidated First Lien Debt Ratio, as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing Level

  

Consolidated First Lien Debt Ratio

  

Eurodollar Rate and Letters of Credit

  

Base Rate

1    £ 3.50:1.00    4.50%    3.50% 2    > 3.50:1.00 and £ 4.00:1.00    4.75%   
3.75% 3    > 4.00:1.00    5.00%    4.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Secured Debt Ratio or the Consolidated First Lien Debt
Ratio, as applicable, shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that “Pricing Level 2”, in the case of New
Initial Revolving Commitments, and “Pricing Level 3”, in the case of New
Extended Revolving Commitments, shall apply (x) as of the first Business Day at
any time after the date on which a Compliance Certificate was required to have
been delivered but was not delivered, until the first Business Day immediately
following the date on which such Compliance Certificate is delivered or (y) at
all times if an Event of Default shall have occurred and be continuing.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

        5    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) each L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders, (c) with respect to the Swing
Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders, (d) with
respect to any New Term Facility, a Lender that holds a New Term Loan at such
time, (e) with respect to Incremental Revolving Commitments, a Lender that holds
an Incremental Revolving Commitment or Incremental Revolving Loan at such time
and (f) with respect to any Extension Series, a Lender that holds Extended Loans
or Extended Revolving Commitments, as applicable, with respect to such Extension
seriesSeries at such time.

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means (a) each of Barclays, CS Securities, DB Securities, GS and
Sumitomo Mitsui Banking Corporation, in their respective capacities as exclusive
lead arrangers and bookrunners. for the credit facilities established hereunder
prior to the Fifth Amendment Effective Date, (b) each of GS, Barclays, DB
Securities, Mizuho and MLPFS, in their respective capacities as joint lead
arrangers and joint bookrunners for the New Extended Revolving Commitments and
the Tranche C Term Facility and (c) CS Securities, in its capacity as joint lead
arranger and joint bookrunner for the Tranche C Term Facility.

“Asset Sale” means:

(1) the sale, conveyance, transfer, assignment or other disposition (whether in
a single transaction or a series of related transactions) of property or assets
(including by way of a Sale/Leaseback Transaction) of the Borrower or any
Restricted Subsidiary of the Borrower (each referred to in this definition as a
“disposition”) or

(2) the issuance or sale of Equity Interests (other than directors’ qualifying
shares or shares or interests required to be held by foreign nationals or other
third parties to the extent required by applicable law) of any Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary of the
Borrower) (whether in a single transaction or a series of related transactions),

in each case other than:

(a) a sale, exchange or other disposition of Cash Equivalents or Investment
Grade Securities or obsolete, damaged, unnecessary, unsuitable or worn out
equipment in the ordinary course of business;

(b) the sale, conveyance, lease or other disposition of all or substantially all
of the assets of the Borrower in compliance with Section 7.04 or any disposition
that constitutes a Change of Control;

(c) any Restricted Payment or Permitted Investment that is permitted to be made,
and is made, under Section 7.06 or any transaction specifically excluded from
the definition of the term “Restricted Payment” (including pursuant to the
exceptions contained in the definition thereof and the parenthetical exclusions
of such definition);

 

        6    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary, in a single transaction or series of related
transactions, with an aggregate Fair Market Value of less than $20.0 million;

(e) any transfer or disposition of property or assets by a Restricted Subsidiary
of the Borrower to the Borrower or by the Borrower or a Restricted Subsidiary of
the Borrower to a Restricted Subsidiary of the Borrower;

(f) the creation of any Lien permitted under this Agreement;

(g) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(h) the sale, lease, assignment, license or sublease of inventory, equipment,
accounts receivable or other current assets held for sale, in each case, in the
ordinary course of business and not in connection with any financing
transaction;

(i) the lease, license, sublicense, assignment or sublease of any real or
personal property in the ordinary course of business;

(j) a sale of accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” to a Receivables Subsidiary in a
Qualified Receivables Financing or in a factoring or other similar
transaction;[reserved];

(k) a transfer of accounts receivable and related assets of the type specified
in the definition of “Receivables Financing” (or a fractional undivided interest
therein) by a Receivables Subsidiary in a Qualified Receivables
Financing;[reserved];

(l) any exchange of assets for Related Business Assets (including a combination
of Related Business Assets and a de minimis amount of cash or Cash Equivalents)
of comparable or greater market value, as determined in good faith by the
Borrower, which in the event of an exchange of assets with a Fair Market Value
in excess of (1) $20.0 million shall be evidenced by certificates of a
Responsible Officer, and (2) $40.0 million shall be set forth in a resolution
approved by at least a majority of the Board of Directors of the Borrower;

(m) (i) the abandonment or other disposition of patents, trademarks, copyrights,
know-how or other intellectual property that is, in the reasonable judgment of
the Borrower, no longer economically practical to maintain or useful in the
conduct of the business of the Borrower Parties and (ii) the grant in the
ordinary course of business of any license, sub-license or other right to use
any patents, trademarks, know-how or other intellectual property;

(n) the sale in a Sale/Leaseback Transaction of any property acquired after the
Closing Date within twelve months of the acquisition of such property;

 

        7    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(o) the surrender or waiver of contract rights or settlement, release or
surrender of a contract, tort or other litigation claim in the ordinary course
of business; and

(p) foreclosures, condemnations or any similar action on assets not prohibited
by this Agreement.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease Obligation of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease Obligation, the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31,
20112016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Borrower and its
Subsidiaries, including the notes thereto.

“Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Barclays” means Barclays Bank PLC and its successors.

“Base Rate” means (I) with respect to the Initial Term Loans, the Tranche B Term
Loans and the New Initial Revolving Commitments, for any day a fluctuating rate
per annum equal to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b)
the rate of interest in effect for such day as established from time to time by
the Administrative Agent as its “prime rate” at its principal U.S. office, and
(c) (i) the Eurodollar Rate applicable to one month Interest Periods determined
two London Banking Days prior to such determination date (or if such day is not
a London Banking Day, the immediately preceding London Banking Day) plus (ii) 1%
and (II) with respect to Loans and Commitments established on or after the Fifth
Amendment Effective Date (including the Tranche C Term Loans and the New
Extended Revolving Commitments), for any day a fluctuating rate per annum equal
to the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime
Lending Rate, and (c) (i) the Eurodollar Rate applicable to one month Interest
Periods determined two London Banking Days prior to such determination date (or
if such day is not a London Banking Day, the immediately preceding London

 

        8    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Banking Day) plus (ii) 1%. The “prime rate” in clause (I) (b) above is a rate
set by the Administrative Agent based upon various factors including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such announced rate. Any change in such “prime
rate” established by the Administrative Agent shall take effect at the opening
of business on the day such change is effective. Notwithstanding any provision
to the contrary in the Credit Agreement, the applicable Base Rate in respect of
Initial Term Loans shall at no time be less than 2.00% per annum and, the
applicable Base Rate in respect of Tranche B Term Loans shall at no time be less
than 2.00% per annum and the applicable Base Rate in respect of New Extended
Revolver Commitments and Tranche C Term Loans shall at no time be less than
0.00% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BBA LIBOR” means the LIBOR Rate as administered by the British Bankers
Association or, in the event it shall no longer administer such rate, by any
successor administrator of such rate.

“Board of Directors” means as to any Person, the board of directors or managers,
sole member or managing member, as applicable, of such Person (or, if such
Person is a partnership, the board of directors or other governing body of the
general partner of such Person) or any duly authorized committee thereof.

“Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower Parties” means the collective reference to the Borrower and its
Restricted Subsidiaries, and “Borrower Party” means any one of them.

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Borrower of offers for, and the corresponding acceptance by
a Lender of a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.05(a)(v)(C).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a Term
Borrowing or, a Tranche B Term Borrowing or a Tranche C Term Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, as of any date for the applicable period then
ended, all cash capital expenditures of the Borrower Parties on a consolidated
basis for such period, as determined in accordance with GAAP (including
acquisitions of intellectual property to the extent the cost thereof is treated
as a capitalized expense in accordance with GAAP made in cash during such
period); provided, however, that Capital Expenditures shall not include any such
expenditures which constitute (a) Permitted Investments or Investments made
pursuant to Section 7.06 (but shall include all Capital Expenditures made with
the proceeds of such Investment by a Borrower Party that is the recipient
thereof), (b) to the extent permitted by this Agreement, (i) a reinvestment of
the Net Cash Proceeds of any Disposition or

 

        9    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Casualty Event in accordance with Section 7.09(b), or (ii) the purchase of
property, plant, equipment or software to the extent financed with the proceeds
of Dispositions or Casualty Events that are not required pursuant to
Section 7.09(b) to be applied to prepay Term Loans or to be reinvested,
(c) capitalized interest in respect of operating or capital leases, (d) the book
value of any asset owned to the extent such book value is included as a capital
expenditure as a result of reusing or beginning to reuse such asset during such
period without a corresponding expenditure actually having been made in such
period, (e) the purchase price of property acquired in ordinary course trade-ins
or concurrent sales of used or surplus property, (f) any non-cash amounts
reflected as additions to property, plant or equipment on the Borrower’s
consolidated balance sheet and (g) expenditures that are accounted for as
capital expenditures by the Borrower or any Restricted Subsidiary and that
actually are paid for or reimbursed (including by means of the issuance of
Equity Interests by Holdings or any Parent Holding Company) by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period).

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer or Swing Line Lender (as
applicable) and the Lenders, as collateral for L/C Obligations, Obligations in
respect of Swing Line Loans, or obligations of Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or Swing Line Lender benefitting from such
collateral shall agree in its sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
applicable L/C Issuer or the Swing Line Lender, as applicable (which documents
are hereby consented to by the Lenders). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the Borrower or any Guarantor and designated as a “Cash
Contribution Amount” as described in the definition of “Contribution
Indebtedness.”

“Cash Equivalents” means:

(a) Dollars, pounds sterling, euros or the national currency of any
participating member state of the European Union;

(b) securities issued or directly and fully guaranteed or insured by the
government of the United States or any country that is a member of the European
Union or any agency or instrumentality thereof in each case with maturities not
exceeding two years from the date of acquisition;

(c) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances, in each case with maturities not exceeding one year, and overnight
bank deposits, in each case with any commercial bank

 

        10    Syniverse Credit Agreement



--------------------------------------------------------------------------------

having capital and surplus in excess of $500 million, or the foreign currency
equivalent thereof, and whose long-term debt is rated “A” or the equivalent
thereof by Moody’s or S&P (or reasonably equivalent ratings of another
internationally recognized ratings agency);

(d) repurchase obligations for underlying securities of the types described in
clauses (b) and (c) above entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e) commercial paper issued by a corporation (other than an Affiliate of the
Borrower) rated at least “A-1” or the equivalent thereof by Moody’s or S&P (or
reasonably equivalent ratings of another internationally recognized ratings
agency) and in each case maturing within one year after the date of acquisition;

(f) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P (or reasonably
equivalent ratings of another internationally recognized ratings agency) in each
case with maturities not exceeding two years from the date of acquisition;

(g) Indebtedness issued by Persons (other than the Sponsor) with a rating of “A”
or higher from S&P or “A-2” or higher from Moody’s in each case with maturities
not exceeding two years from the date of acquisition;

(h) investment funds investing at least 95% of their assets in securities of the
types described in clauses (a) through (g) above; and

(i) in the case of Investments by any Restricted Subsidiary that is a Foreign
Subsidiary, (x) such local currencies in those countries in which such Foreign
Subsidiary transacts business from time to time in the ordinary course of
business and (y) Investments of comparable tenor and credit quality to those
described in the foregoing clauses (a) through (h) customarily utilized in
countries in which such Foreign Subsidiary operates for short-term cash
management purposes.

“Cash Management Agreement” means any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, the processing of payments and other administrative services
with respect thereto), (c) cash management services (including, without
limitation, controlled disbursements, automated clearinghouse transactions,
return items, netting, overdrafts, depository, lockbox, stop payment, electronic
funds transfer, information reporting, wire transfer and interstate depository
network services) and (d) other banking products or services as may be requested
by any Loan Party (other than letters of credit and other than loans except
indebtedness arising from services described in clauses (a) through (c) of this
definition).

“Cash Management Bank” means any Person that (i) at the time it enters into a
Cash Management Agreement, is a Lender, an Arranger or an Affiliate of a Lender
or an Arranger, or (ii) is, as of the Closing Date (or within 30 days of the
Closing Date becomes), a Lender or an Affiliate of a Lender and a party to a
Cash Management Agreement, in each case, in its capacity as a party to such Cash
Management Agreement.

 

        11    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any of its Restricted Subsidiaries of any casualty insurance
proceeds or condemnation awards in respect of any equipment, fixed assets or
real property (including any improvements thereon) to replace, restore or
repair, or compensate for the loss of, such equipment, fixed assets or real
property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“Change of Control” means: (a) for any reason whatsoever Holdings, or, after an
IPO, the IPO Entity, shall cease to own, directly or indirectly, 100% of the
Equity Interests of the Borrower; (b) at any time prior to an IPO and for any
reason whatsoever, the Permitted Holders shall cease to own, directly or
indirectly, at least 50% of the Equity Interests of Holdings having the power,
directly or indirectly, to designate (and do so designate) a majority of the
board of directors of Holdings; (c) at any time after an IPO and for any reason
whatsoever, the Permitted Holders shall cease to own, directly or indirectly, at
least 35% of the outstanding Voting Equity Interests of the IPO Entity and any
other “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934 as in effect on the Closing Date) shall beneficially own,
excluding the beneficial ownership of any Permitted Holders, a greater
percentage of the then outstanding Voting Equity Interests of IPO Entity than
the percentage of such Voting Equity Interests owned, directly or indirectly,
beneficially by the Permitted Holders; or (d) any “Change of Control” (or any
comparable term) in the Senior Notes Indenture, the Second Lien Credit Agreement
or any indenture, instrument or agreement governing Additional Permitted
Obligations or Second Lien Incremental Indebtedness (including any indenture,
instrument or agreement governing Refinancing Indebtedness in respect of the
Senior Notes or, the Second Lien Credit Agreement, any Additional Permitted
Obligations or any Second Lien Incremental Indebtedness) in each case with an
aggregate outstanding principal amount in excess of the Threshold Amount.

“Closing Date” means (x) with respect to clause (x) of the definition of
“Applicable Commitment Fee”, clause (b) of the definition of “Applicable Rate”,
the definition of “Initial Revolving Credit Commitment” and Sections 2.01(a),
2.03(a)(i), 2.07(a), 2.09(a) and 3.01(d), the first date all the conditions
precedent in Section 4.01 arewere satisfied or waived in accordance with such
Section 4.01 of this Agreement as in effect immediately prior to the Fifth
Amendment Effective Date and (y) in all other respects the Fifth Amendment
Effective Date.

“Co-Documentation Agents” means DB Securities and, in the case of the New
Extended Revolving Commitments and the Tranche C Term Facility, GS, CS
Securities, DB Securities, Mizuho and MLPFS.

“Co-Syndication Agents” means CS Securities and SunTrust Bank and, in the case
of the New Extended Revolving Commitments and the Tranche C Term Facility, GS,
CS Securities, DB Securities, Mizuho and MLPFS.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents.

 

        12    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, the Mortgages, each of the mortgages,
collateral assignments, Security Agreement Supplements, security agreements,
pledge agreements or other similar agreements delivered to the Administrative
Agent and the Lenders pursuant to Section 6.12, and each of the other
agreements, instruments or documents delivered pursuant to the foregoing that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.

“Commitment” means a Term Commitment, a Tranche B Term Loan Commitment, a
Tranche C Term Loan Commitment, a Revolving Credit Commitment, a Specified
Refinancing Commitment or an Incremental Commitment, as the context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Tranche B
Term Borrowing, (c) a Tranche C Term Borrowing, (d) a Revolving Credit
Borrowing, (de) a conversion of Loans from one Type to the other, or (ef) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A-1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et.
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Taxes” means, as of any date for the applicable period ending
on such date with respect to the Borrower Parties on a consolidated basis, the
aggregate of all income, franchise and similar taxes (including penalties and
interest), as determined in accordance with GAAP, to the extent the same are
payable in cash with respect to such period.

“Consolidated Current Assets” means, with respect to any Person, the Current
Assets of such Person and its Restricted Subsidiaries on a consolidated basis.

“Consolidated Current Liabilities” means, with respect to any Person and its
Restricted Subsidiaries on a consolidated basis, all liabilities in accordance
with GAAP that would be classified as current liabilities on the consolidated
balance sheet of such Person, but excluding (a) the current portion of
Indebtedness (including the Swap Termination Value of any Swap Contracts) to the
extent reflected as a liability on the consolidated balance sheet of such
Person, (b) the current portion of interest, (c) accruals for current or
deferred taxes based on income or profits, (d) accruals of any costs or expenses
related to restructuring reserves, (e) deferred revenue and (f) any L/C
Obligations, Swing Line Loans or Revolving Credit Loans.

“Consolidated First Lien Debt Ratio” as of any date of determination means the
ratio of (1) (x) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien as of such date (other than
Indebtedness secured by a Lien permitted under the terms of the Loan Documents
(x) ranking junior to or subordinated to the Liens securing the Loans and (y) on
property or assets held in a defeasance or similar trust or arrangement for the
benefit of the Indebtedness secured thereby); provided that any Indebtedness
that is then being or was previously Incurred (and remains outstanding) in
reliance on the definition of Maximum Incremental Facilities Amount on an
unsecured or junior secured basis shall be treated as if it were secured by a
Lien ranking pari passu to the Liens securing the Loans solely for purposes of
calculating the Consolidated First Lien Debt Ratio for purposes of any
Incurrence of Indebtedness in reliance on the definition of Maximum Incremental
Facilities

 

        13    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Amount, minus (y) the amount of unrestricted cash and Cash Equivalents that
would be stated on the balance sheet of the Borrower and the Restricted
Subsidiaries and held by the Borrower and the Restricted Subsidiaries as of such
date of determination, without giving effect to, for purposes of this clause
(y), (I) proceeds of Indebtedness that is being Incurred on such date in
reliance on this ratio and (II) proceeds of Excluded Contributions; provided
that any cash and Cash Equivalents attributable to Foreign Subsidiaries shall be
calculated net of any reasonably anticipated repatriation costs and expenses of
domesticating such cash and Cash Equivalents from such Foreign Subsidiaries as
determined by the Borrower in good faith, to (2) the EBITDA of the Borrower and
its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.01(a) or (b)) immediately
preceding the date of determination.

“Consolidated Funded Indebtedness” means all Indebtedness of the type described
in clauses (1)(a) and (1)(b) of the definition of Indebtedness and Attributable
Indebtedness, of a Person and its Restricted Subsidiaries on a consolidated
basis, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP (but (x) excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with the 2010 Transaction or any acquisition
and (y) any Indebtedness that is issued at a discount to its initial principal
amount shall be calculated based on the entire stated principal amount thereof,
without giving effect to any discounts or upfront payments), excluding
(i) obligations in respect of letters of credit (including Letters of Credit),
except to the extent of unreimbursed amounts thereunder and (ii) Attributable
Indebtedness of the type described in clause (b) of the definition of
Attributable Indebtedness.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of:

(1) interest expense of such Person and its Restricted Subsidiaries for such
period, on a consolidated basis, to the extent such expense was deducted in
computing Consolidated Net Income (including amortization of original issue
discount, the interest component of Capitalized Lease Obligations, and net
payments and receipts (if any) pursuant to interest rate Hedging Obligations and
excluding amortization of deferred financing fees and expensing of any bridge or
other financing fees, the non-cash portion of interest expense resulting from
the reduction in the carrying value under purchase accounting of the Borrower’s
outstanding Indebtedness and commissions, discounts, yield and other fees and
charges (including any interest expense) related to any Receivables Financing);

(2) interest on Indebtedness described in Section 7.06(b)(xiii)(bB) (to the
extent not already included in clause (1) above); and

(3) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued;

less interest income for such period;

provided that, for purposes of calculating Consolidated Interest Expense, no
effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates.

 

        14    Syniverse Credit Agreement



--------------------------------------------------------------------------------

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis; provided, however, that:

(1) any net after-tax extraordinary, nonrecurring or unusual gains or losses or
income or expenses (including the effect of all fees and expenses relating
thereto), including, without limitation, any fees, expenses, charges or payments
related to the 2018 Refinancing, the Transactions, made under or contemplated by
the Merger Agreement or otherwise related to the 2010 Transactions, shall be
excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principles during such period;

(3) any net after-tax gains or losses on disposal of discontinued operations
shall be excluded;

(4) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions
(including Equity Interests of any Person) or asset dispositions or abandonments
other than in the ordinary course of business (as determined in good faith by
the Borrower) shall be excluded;

(5) any net after-tax gains or losses (including the effect of all fees and
expenses or charges relating thereto) attributable to the early extinguishment
of Indebtedness, Hedging Obligations and other derivative instruments shall be
excluded;

(6) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting (other than a Guarantor), shall be included only to
the extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent Person or a
Restricted Subsidiary thereof in respect of such period;

(7) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.06(a)(C)(i), the Net Income for such period of any
Restricted Subsidiary (other than any Guarantor) shall be excluded to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of its Net Income is not at the date of determination
permitted without any prior governmental approval (which has not been obtained)
or, directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
all such restrictions with respect to the payment of dividends or similar
distributions have been legally waived; provided that (x) the net loss of any
such Restricted Subsidiary shall be included therein and (y) the Consolidated
Net Income of such

 

        15    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Person shall be increased by the amount of dividends or other distributions or
other payments actually paid in cash (or converted into cash) by any such
Restricted Subsidiary to such Person, to the extent not already included
therein;

(8) any non-cash compensation expense realized from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options or other rights to officers, directors and employees of such
Person or any of its Restricted Subsidiaries shall be excluded;

(9) (a) (i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense that exceeds
the amount expensed in respect of such rent expense shall be included and
(b) non-cash gains, losses, income and expenses resulting from fair value
accounting required by FASB ASC 815 shall be excluded;

(10) unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of FASB ASC 830 shall be excluded;

(11) any (a) severance or relocation costs or expenses, (b) one-time non-cash
compensation charges, (c) costs and expenses after the Acquisition Date related
to employment of terminated employees, or (d) costs or expenses realized in
connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Acquisition Date of officers, directors
and employees, in each case of such Person or any of its Restricted
Subsidiaries, shall be excluded;

(12) accruals and reserves, contingent liabilities and any gains and losses on
the settlement of any pre-existing contractual or non-contractual relationships
as a result of the 2010 Transactions that were established or adjusted within 12
months after the Acquisition Date and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;

(13) the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets (including intangible assets, goodwill and deferred
financing costs but excluding accounts receivable) or liabilities resulting from
the application of GAAP (including in connection with the 2010 Transactions) and
the amortization of intangibles arising from the application of GAAP (excluding
any non-cash item to the extent that it represents an accrual of or reserve for
cash expenditures in any future period except to the extent such item is
subsequently reversed) shall be excluded; and

(14) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, Asset
Sale or other disposition, issuance or repayment of Indebtedness, issuance of
Equity Interests, refinancing transaction or amendment or modification of any
debt instrument (in each case, including the 2018 Refinancing and the
Transactions and including any such transaction consummated prior to the Closing
Date and any such transaction undertaken but not completed) and any charges or
non-recurring costs incurred during such period as a result of any such
transaction shall be excluded.

 

        16    Syniverse Credit Agreement



--------------------------------------------------------------------------------

In addition, to the extent not already included in the Consolidated Net Income
of such Person and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds actually received from business interruption insurance and
reimbursements of any expenses and charges pursuant to indemnification or other
reimbursement provisions in connection with any Permitted Investment or any
sale, conveyance, transfer or other disposition of assets permitted under this
Agreement.

Notwithstanding the foregoing, for the purpose of Section 7.06 only, there shall
be excluded from Consolidated Net Income any dividends, repayments of loans or
advances or other transfers of assets from Unrestricted Subsidiaries of the
Borrower or a Restricted Subsidiary of the Borrower to the extent such
dividends, repayments or transfers increase the amount of Restricted Payments
permitted under Section 7.06(a)(C)(v) or (vi).

“Consolidated Non-cash Charges” means, with respect to any Person for any
period, the aggregate depreciation, amortization (including amortization of
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period), impairment, compensation, rent and other non-cash expenses
of such Person and its Restricted Subsidiaries reducing Consolidated Net Income
of such Person for such period on a consolidated basis and otherwise determined
in accordance with GAAP and any non-cash purchase accounting adjustment and any
step-ups with respect to re-valuing assets and liabilities in connection with
any Investment permitted hereunder; provided that if any non-cash charges
referred to in this definition represent an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from EBITDA in such future period to such
extent paid.

“Consolidated Scheduled Funded Debt Payments” means, as of any date for the
applicable period ending on such date with respect to the Borrower Parties on a
consolidated basis, the sum of all scheduled payments of principal during such
period on Consolidated Funded Indebtedness that constitutes Funded Debt
(including the implied principal component of payments due on Capitalized Lease
Obligations during such period), less the reduction in such scheduled payments
resulting from voluntary prepayments or mandatory prepayments required pursuant
to Section 2.05, in each case as applied pursuant to Section 2.05, as determined
in accordance with GAAP.

“Consolidated Senior Secured Debt Ratio” as of any date of determination means
the ratio of (1) (x) Consolidated Total Indebtedness of the Borrower and its
Restricted Subsidiaries that is secured by a Lien as of such date; provided that
any Indebtedness that is then being or was previously Incurred (and remains
outstanding) in reliance on clause (ii) of the definition of Maximum Incremental
Facilities Amount on an unsecured basis shall be treated as if it were secured
by a Lien solely for purposes of calculating the Consolidated Senior Secured
Debt Ratio for purposes of any Incurrence of Indebtedness in reliance of clause
(ii) of the definition of Maximum Incremental Facilities Amount,(other than, to
the extent permitted under the terms of the Loan Documents, Indebtedness secured
by a Lien on property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby); minus (y) the
amount of unrestricted cash and Cash Equivalents that would be stated on the
balance sheet of the Borrower and the Restricted Subsidiaries and held by the
Borrower and the Restricted Subsidiaries as of such date of determination,
without giving effect to, for purposes of this clause (y), (I) proceeds of
Indebtedness that is being Incurred on such date in reliance on this ratio and
(II) proceeds of Excluded Contributions; provided that any cash and Cash
Equivalents attributable to Foreign Subsidiaries shall be calculated net of any
reasonably anticipated repatriation costs and expenses of domesticating such

 

        17    Syniverse Credit Agreement



--------------------------------------------------------------------------------

cash and Cash Equivalents from such Foreign Subsidiaries as determined by the
Borrower in good faith, to (2) the EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or (b)) immediately preceding the date on
which such event for which such calculation is being made shall occurof
determination.

“Consolidated Taxes” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, provision for taxes based
on income, profits or capital, including, without limitation, state franchise
and similar taxes, and including an amount equal to the amount of tax
distributions actually made to the holders of Equity Interests of such Person or
any Parent Holding Company in respect of such period in accordance with
Section 7.06(b)(xii) which shall be included as though such amounts had been
paid as income taxes directly by such Person.

“Consolidated Total Indebtedness” means, as of any date of determination, the
aggregate principal amount of Indebtedness of the Borrower and its Restricted
Subsidiaries outstanding on such date, determined on a consolidated basis, to
the extent required to be recorded on a balance sheet in accordance with GAAP,
consisting of Indebtedness for borrowed money, Capitalized Lease Obligations and
debt obligations evidenced by promissory notes or similar instruments.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent:

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds:

(a) for the purchase or payment of any such primary obligation; or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor; or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the Borrower or any Guarantor
in an aggregate principal amount not greater than the aggregate amount of cash
contributions (other than Excluded Contributions) made to the capital of the
Borrower or such Guarantor after the AcquisitionClosing Date and designated as a
Cash Contribution Amount hereunder (or, if prior to the Closing Date, designated
as a Cash Contribution Amount under the Senior Notes Indenture), provided that:

 

        18    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(1) such Contribution Indebtedness shall be Indebtedness with a Stated Maturity
later than the Stated Maturity of the Current Term Loans and a Weighted Average
Life to Maturity longer than the Weighted Average Life to Maturity of the
Current Term Loans, and

(2) such Contribution Indebtedness (a) is Incurred within 210 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to a certificate of a Responsible Officer on the
Incurrence date thereof.

“Control” has the meaning specified in the definition of “Affiliate.”

“Control Investment Affiliate” means, as to any Person, any other Person that
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with, such Person.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Suisse” means Credit Suisse AG, Cayman Islands Branch and its
successors.

“CS Securities” means Credit Suisse Securities (USA) LLC and its successors.

“Cure Amount” has the meaning specified in Section 8.03.

“Cure Right” has the meaning specified in Section 8.03.

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person, after deducting appropriate and adequate reserves therefrom in
each case in which a reserve is proper in accordance with GAAP, but excluding
(i) cash, (ii) Cash Equivalents, (iii) Swap Contracts to the extent that the
mark-to-market Swap Termination Value would be reflected as an asset on the
consolidated balance sheet of such Person, (iv) deferred financing fees, and
(v) payment for deferred taxes (so long as the items described in clauses
(iv) and (v) are non-cash items) and (vi) in the event that a Qualified
Receivables Financing is accounted for off balance sheet, (x) gross accounts
receivable comprising part of the receivables and other related assets subject
to such Qualified Receivables Financing minus (y) collection by such Person
against the amounts sold pursuant to clause (x)..

“Current Revolving Credit Commitments” means the New Initial Revolving
Commitments and the New Extended Revolving Commitments.

“Current Term Loans” means the Initial Term Loans, the Tranche B Term Loans and
the Tranche C Term Loans.

“DB Securities” means Deutsche Bank Securities Inc. and its successors.

“Debt Agreement” means one or more (A) debt facilities, indentures or commercial
paper facilities providing for revolving credit loans, term loans, notes,
debentures, receivables financing (including through the sale of receivables to
lenders or to special purpose entities formed to borrow from lenders against
such receivables) or letters of credit, (B) debt securities, indentures or other
forms of debt

 

        19    Syniverse Credit Agreement



--------------------------------------------------------------------------------

financing (including convertible or exchangeable debt instruments or bank
guarantees or bankers’ acceptances), or (C) instruments or agreements evidencing
any other Indebtedness, in each case, with the same or different borrowers or
issuers and, in each case, as amended, supplemented, modified, extended,
restructured, renewed, refinanced, restated, increased, replaced or refunded in
whole or in part from time to time.

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide
diversified debt fund; provided that the Sponsor does not, directly or
indirectly, possess the power to direct or cause the direction of the investment
policies of any such fund.

“Debt Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements (including, without limitation, reimbursement
obligations with respect to letters of credit and bankers’ acceptances), damages
and other liabilities payable under the documentation governing any
Indebtedness; provided that Debt Obligations with respect to the Loans shall not
include fees or indemnification in favor of the Arrangers, Agent-Related Persons
and other third parties other than the Lenders.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amounts” has the meaning specified in Section 2.05(c).

“Declining Lender” has the meaning specified in Section 2.05(c).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (after as well as before
judgment), (a) with respect to any overdue principal, the applicable interest
rate plus 2.00% per annum (provided that, with respect to Eurodollar Rate Loans,
the determination of the applicable interest rate is subject to Section 2.02(c)
to the extent that Eurodollar Rate Loans may not be converted to, or continued
as, Eurodollar Rate Loans, pursuant thereto), and (b) with respect to any other
overdue amount, including overdue interest, on any facility hereunder
established prior to the Fifth Amendment Effective Date, the interest rate
applicable to Base Rate Loans plus 2.00% per annum and (c) with respect to any
other overdue amount, including overdue interest, on any facility hereunder
established on or after the Fifth Amendment Effective Date, the interest rate
applicable to Tranche C Term Loans that are Base Rate Loans plus 2.00% per
annum, in each case, to the fullest extent permitted by applicable Laws.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans within three
(3) Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder, (c) has failed, within
three (3) Business Days after reasonable request by the Administrative Agent, to
confirm in a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations, or (d) has, or has a direct or

 

        20    Syniverse Credit Agreement



--------------------------------------------------------------------------------

indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (iv) become
the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of (x) the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or (y) the occurrence of any of the events described
in clauses (d)(i), (d)(ii) or (d)(iii) of this definition which in each case has
been dismissed or terminated prior to the date of this Agreement.

“Delayed Draw Refinancing” has the meaning specified in the First Incremental
Amendment.

“Designated Non-cash Consideration” means the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-cash
Consideration pursuant to a certificate of a Responsible Officer, less the
amount of Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Borrower, Holdings or
any Parent Holding Company, as applicable (other than Excluded Equity), that is
issued after the Closing Date for cash and is so designated as Designated
Preferred Stock, pursuant to a certificate of a Responsible Officer, on the
issuance date thereof, the cash proceeds of which are contributed to the capital
of the Borrower (if issued by Holdings or any Parent Holding Company) and
excluded from the calculation set forth in Section 7.06(a)(C).

“Designation Date” has the meaning specified in Section 2.19(f).

“Deutsche Bank” means Deutsche Bank AG New York Branch, and its successors.

“Discharge” has the meaning specified in the definition of “Pro Forma Basis”.

“Discount Prepayment Accepting Lender” has the meaning specified in
Section 2.05(a)(v)(B)(b).

“Discount Range” has the meaning specified in Section 2.05(a)(v)(C)(a).

“Discount Range Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(C)(a).

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit N, submitted in response to an
invitation to submit offers following the Administrative Agent’s receipt of a
Discount Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(C)(a).

 

        21    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Discounted Prepayment Determination Date” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Discounted Prepayment Effective Date” in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offers, five Business Days following the receipt by each relevant
Lender of notice from the Administrative Agent in accordance with
Section 2.05(a)(v)(B), Section 2.05(a)(v)(C) or Section 2.05(a)(v)(D), as
applicable unless a shorter period is agreed to between the Borrower and the
Administrative Agent.

“Discounted Term Loan Prepayment” has the meaning specified in
Section 2.05(a)(v)(A).

“Disinterested Directors” means, with respect to any Affiliate Transaction, one
or more members of the Board of Directors of the Borrower or Holdings having no
material direct or indirect financial interest in or with respect to such
Affiliate Transaction. A member of any such Board of Directors shall not be
deemed to have such a financial interest by reason of such member’s holding
Equity Interests of the Borrower, Holdings or an IPO Entity, or any options,
warrants or other rights in respect of such Equity Interests.

“Disqualified Lenders” means (i) certain banks, financial institutions and other
entities and their respective affiliates that have been specified to the
Administrative Agent by the Borrower in writing at any time prior to the date
hereofClosing Date or (ii) competitors of the Borrower or their respective
subsidiaries and affiliates in each case that have been specified to the
Administrative Agent by the Borrower in writing from time to time.

“Disqualified Stock” means, with respect to any Person, any Equity Interests of
such Person that, by its terms (or by the terms of any security into which it is
convertible or for which it is redeemable or exchangeable), in each case, at the
option of the holder thereof or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than as a result of a change of control or asset sale;
provided that the relevant asset sale or change of control provisions, taken as
a whole, are no more favorable in any material respect to holders of such Equity
Interests than the asset sale and change of control provisions applicable to the
Term Loans and the Revolving Credit Commitments and any purchase requirement
triggered thereby may not become operative until compliance with the asset sale
and change of control provisions applicable to the Term Loans and the Revolving
Credit Commitments (including the prepayment of the Term Loans pursuant to
Section 2.05(b)(ii) (subject to Section 2.05(c)))),

(2) is convertible or exchangeable for Indebtedness or Disqualified Stock, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the maturity date of the Current Term Loans;
provided, however, that only the portion of Equity Interests that so matures or
is mandatorily redeemable, is so convertible or exchangeable or is so redeemable
at the option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock; provided, further, however, that if such Equity Interests is
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any

 

        22    Syniverse Credit Agreement



--------------------------------------------------------------------------------

such plan to such employees, such Equity Interests shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Borrower in order to satisfy applicable statutory or regulatory obligations or
as a result of such employee’s termination, death or disability; provided,
further, that any class of Equity Interests of such Person that by its terms
authorizes such Person to satisfy its obligations thereunder by delivery of
Equity Interests that is not Disqualified Stock shall not be deemed to be
Disqualified Stock.

“Documentation Agent” means DB Securities.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary of the Borrower that is not a Foreign
Subsidiary.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication, (a) to the
extent the same was deducted in calculating Consolidated Net Income:

(1) Consolidated Taxes; plus

(2) Consolidated Interest Expense; plus

(3) Consolidated Non-cash Charges; plus

(4) the amount of management, monitoring, consulting and advisory fees,
termination payments and related expenses paid to the Sponsor (or any accruals
relating to such fees and related expenses) during such period to the extent
permitted by Section 7.08; plus

(5) any expenses or charges (other than Consolidated Non-cash Charges) related
to any issuance of Equity Interests, Investment, acquisition, disposition,
recapitalization or the Incurrence or repayment of Indebtedness permitted to be
Incurred by this Agreement (including a re-financing thereof) (whether or not
successful), including (i) such fees, expenses or charges related to the 2018
Refinancing and the Transaction, (ii) any amendment or other modification of
this Agreement or other Indebtedness, and (iii) amortization of deferred
financing fees and expensing of any bridge or other financing fees and
(iv) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Receivables Financing; plus

(6) the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables
Financing[reserved]; plus

(7) net after tax unusual or non-recurring charges, expenses or losses
(including accruals and payments for amounts payable under executive employment
agreements and losses realized on disposition of property outside the ordinary
course of business); plus

(8) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees); plus

 

        23    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(9) any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Guarantor or the net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Excluded Equity and Cure Amounts) solely
to the extent that such net cash proceeds are excluded from the calculation of
the amount available for Restricted Payments under Section 7.06(a)(C)(i);
plus/minus

(10) gains or losses due solely to fluctuations in currency values and the
related tax effects; plus

(b) Pro Forma Adjustments.

less, without duplication, non-cash items increasing Consolidated Net Income for
such period (excluding any items that represent the reversal of any accrual of,
or cash reserve for, anticipated cash charges in any prior period).

“ECF CNI” means, as of any date for the applicable period ending on such date
with respect to any Person and its Restricted Subsidiaries on a consolidated
basis, net income (excluding, without duplication, (i) extraordinary items,
(ii) any amounts attributable to Investments in any Unrestricted Subsidiary or
Joint Venture to the extent that either (x) such amounts have not been
distributed in cash to such Person and its Restricted Subsidiaries during the
applicable period, (y) such amounts were not earned by such Unrestricted
Subsidiary or Joint Venture during the applicable period or (z) there exists in
respect of any future period any encumbrance or restriction on the ability of
such Unrestricted Subsidiary or Joint Venture to pay dividends or make any other
distributions in cash on the Equity Interests of such Unrestricted Subsidiary or
Joint Venture held by such Person and its Restricted Subsidiaries, (iii) the
cumulative effect of foreign currency translations during such period to the
extent included in ECF CNI, (iv) the income (or loss) of any Person accrued
prior to the date it becomes a Restricted Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, (v) net income of any Restricted Subsidiary (other than a Loan
Party) for any period to the extent that, during such period, there exists any
encumbrance or restriction on the ability of such Restricted Subsidiary to pay
dividends or make any other distributions in cash on the Equity Interests of
such Restricted Subsidiary held by such Person and its Restricted Subsidiaries,
except to the extent that such net income is distributed in cash during such
period to such Person or to a Restricted Subsidiary of such Person that is not
itself subject to any such encumbrance or restriction, (vi) to the extent not
already excluded or deducted as minority interest expense in accordance with
GAAP, payments made in respect of minority interests of third parties in any
non-wholly owned Restricted Subsidiary or Joint Venture in such period,
including pursuant to dividends declared or paid on Equity Interests held by
third parties in respect of such non-wholly owned Subsidiary or Joint Venture
and (vii) the cumulative effect of a change in accounting principles during such
period) as determined in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country which is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision of an EEA Resolution Authority with its
parent.

 

        24    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.07(b) (subject to such consents, if any, as may be
required under Section 10.07(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, including common law, regulations, ordinances, rules, judgments,
orders, decrees, permits, concessions, grants, franchises, licenses, or
governmental restrictions relating to pollution and the protection of the
environment or the release of, or exposure to, any Hazardous Materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other binding consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

“Equity Issuance” means any issuance for cash by any Person to any other Person
of (a) its Equity Interests, (b) any of its Equity Interests pursuant to the
exercise of options or warrants, (c) any of its Equity Interests pursuant to the
conversion of any debt securities to equity or (d) any options or warrants
relating to its Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

“ERISA Affiliate” means any Person who together with any Loan Party is treated
as a single employer within the meaning of Section 414(b) or (c) of the Code
(and Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code).

 

        25    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Loan Party
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA); (d) the
filing of a notice of intent to terminate, the treatment of a Pension Plan
amendment as a termination under Sections 4041 or 4041A of ERISA, (e) the
institution by the PBGC of proceedings to terminate a Pension Plan or
Multiemployer Plan; (f) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) the determination that
any Pension Plan is considered an at-risk plan or a plan in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Code or
Sections 303, 304 and 305 of ERISA; (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Loan Party or any ERISA Affiliate; or (i) the
conditions for the imposition of a lien under Section 430(k) of the Code or
Section 303(k) of ERISA shall have been met with respect to any Pension Plan.

“Escrow Borrower” has the meaning specified in Section 2.14(a).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan a rate per
annum determined by the Administrative Agent pursuant to the following formula:

 

Eurodollar Rate =  

Eurodollar Base Rate

     1.00 – Eurodollar Reserve Percentage   

where,

“Eurodollar Base Rate” means (I) with respect to the Initial Term Loans, the
Tranche B Term Loans and the New Initial Revolving Commitments, the rate per
annum equal to (i) BBA LIBOR, as published by Reuters (or such other
commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period or, (ii) if such
rate is not available at such time for any reason, the rate per annum determined
by the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
the Administrative Agent’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period with
respect to a Eurodollar Rate Loan; and and (II) with respect to Loans and

 

        26    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Commitments established on or after the Fifth Amendment Effective Date
(including the Tranche C Term Loans and the New Extended Revolving Commitments),
(i) the rate per annum determined by the Administrative Agent to be the offered
rate which appears on the page of the Reuters screen (or any successor thereto)
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other person which takes over administration of
that rate) (such page currently being the LIBOR01 page) (“LIBO Rate”) for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time), two London Banking Days prior to the first day of such
Interest Period, (ii) in the event the rate referenced in the preceding clause
(i) does not appear on such page or service or if such page or service shall
cease to be available, the rate determined by the Administrative Agent to be the
offered rate on such other page or other service which displays the LIBO Rate
for deposits in Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, determined as of approximately
11:00 a.m. (London time) two London Banking Days prior to the first day of such
Interest Period or (iii) if LIBO Rates are quoted under either of the preceding
clauses (i) or (ii), but there is no such quotation for the Interest Period
elected, the LIBO Rate shall be equal to the applicable Interpolated Rate; and

(b) for any interest calculation with respect to a Base Rate Loan on any date, a
rate per annum determined by the Administrative Agent pursuant to the following
formula:

 

Eurodollar Rate =   

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage   

where,

“Eurodollar Base Rate” means (I) with respect to the Initial Term Loans, the
Tranche B Term Loans and the New Initial Revolving Commitments, the rate per
annum as of such date equal to (i) BBA LIBOR, as published by Reuters (or such
other commercially available source providing quotations of BBA LIBOR as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to such date, for Dollar
deposits with a term of one month commencing on that day or, (ii) if such rate
is not available at such time for any reason, the rate per annum determined by
the Administrative Agent to be the rate at which deposits in Dollars for
delivery on the date of determination in same day funds in the approximate
amount of the Base Rate Loan being made or maintained and with a term equal to
one month would be offered by the Administrative Agent’s London Branch to major
banks in the London interbank eurodollar market at their request at the date and
time of determination. and (II) with respect to Loans and Commitments
established on or after the Fifth Amendment Effective Date (including the
Tranche C Term Loans and the New Extended Revolving Commitments) (i) the LIBO
Rate for deposits in Dollars (for delivery on that date) with a term of one
month commencing on that date, determined as of approximately 11:00 a.m. (London
time), two London Banking Days prior to such date, (ii) in the event the rate
referenced in the preceding clause (i) does not appear on the page or service
referenced therein or if such page or service shall cease to be available, the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service which displays the LIBO Rate for deposits in Dollars (for
delivery on that date) with a term of one month commencing on such date,
determined

 

        27    Syniverse Credit Agreement



--------------------------------------------------------------------------------

as of approximately 11:00 a.m. (London time) two London Banking Days prior to
such date or (iii) if LIBO Rates are quoted under either of the preceding
clauses (i) or (ii), but there is no such quotation for one month, the LIBO Rate
shall be equal to the applicable Interpolated Rate. Notwithstanding the
foregoing, if, with respect to Loans and Commitments established on or after the
Fifth Amendment Effective Date (including the Tranche C Term Loans and the New
Extended Revolving Commitments), the Eurodollar Rate, determined as provided
above, would otherwise be less than zero, then the Eurodollar Rate shall be
deemed to be zero for all purposes of this Agreement.

With respect to Loans and Commitments established on or after the Fifth
Amendment Effective Date (including the Tranche C Term Loans and the New
Extended Revolving Commitments), if at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in Section 3.04 have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in Section 3.04 have not arisen but the supervisor or the administrator of the
London interbank offered rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the London interbank offered rate shall no longer be used for
determining interest rates for loans in Dollars, then the Administrative Agent
and the Borrower shall endeavor to establish an alternate rate of interest to
the Eurodollar Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable. Notwithstanding anything to the contrary herein,
such amendment shall become effective without any further action or consent of
any other party to this Agreement.

Notwithstanding any provision to the contrary in the Credit Agreement, the
applicable Eurodollar Rate in respect of Initial Term Loans shall at no time be
less than 1.00% per annum and, the applicable Eurodollar Rate in respect of
Tranche B Term Loans shall at no time be less than 1.00% per annum and the
applicable Eurodollar Rate in respect of the Tranche C Term Loans shall at no
time be less than 1.00% per annum.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental, marginal or other
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Loan
the interest on which is determined by reference to the Eurodollar Rate shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.

“Event of Default” has the meaning specified in Section 8.01.

 

        28    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Excess Cash Flow” means, with respect to any Excess Cash Flow Period, an
amount, not less than zero, equal to (a) the sum, without duplication, of
(i) ECF CNI of the Borrower Parties for such fiscal year plus (ii) the amount of
all non-cash charges (including depreciation, amortization and deferred tax
expense) deducted in arriving at such ECF CNI plus (iii) the aggregate net
amount of non-cash loss on Asset Sales or other dispositions by the Borrower and
its Restricted Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such ECF CNI, minus (b) without duplication (in each case, for the
Borrower and its Restricted Subsidiaries on a consolidated basis and to the
extent included in ECF CNI):

 

  (i) Capital Expenditures, except to the extent made pursuant to
Section 7.06(a)(C) or made with proceeds, payments or any other amounts
available from events or circumstances that were not included in determining ECF
CNI during such period (including any proceeds from Indebtedness), that are
(A) actually made during such Excess Cash Flow Period or (B) at the option of
the Borrower, committed although not actually made during such Excess Cash Flow
Period, provided that (x) if any Capital Expenditures are deducted from Excess
Cash Flow pursuant to (B) above, such amount shall be added to the Excess Cash
Flow for the immediately succeeding Excess Cash Flow Period if the expenditure
is not actually made within such Excess Cash Flow Period and (y) no deduction
shall be taken in the immediately succeeding Excess Cash Flow Period when such
amounts deducted pursuant to clause (B) are spent;

 

  (ii) Consolidated Scheduled Funded Debt Payments and, to the extent not
otherwise deducted from ECF CNI, Consolidated Cash Taxes, in each case to the
extent actually paid during such Excess Cash Flow Period;

 

  (iii) Restricted Payments made by the Borrower Parties during such Excess Cash
Flow Period (except for Restricted Payments made pursuant to
Section 7.06(a)(C)), solely to the extent made, directly or indirectly, with the
proceeds from events or circumstances that were included in the calculation of
ECF CNI;

 

  (iv) the aggregate amount of voluntary or mandatory permanent principal
payments or mandatory repurchases of Indebtedness for borrowed money of the
Borrower Parties made during such Excess Cash Flow Period (excluding the
Obligations and the Revolving Credit Commitments and, to the extent reducing the
mandatory prepayment of the Term Loans required by Section 2.05(b)(i) in respect
of such period, other Indebtedness having Pari Passu Lien Priority); provided
that (A) if such Indebtedness consists of a revolving line of credit, the
commitments under such line of credit are permanently reduced by the amount of
such prepayment or repurchase, and (B) such prepayments or repurchases are not
made, directly or indirectly, (1) using proceeds, payments or any other amounts
available from events or circumstances that were not included in determining ECF
CNI during such period (including any proceeds from Indebtedness) or
(2) pursuant to Section 7.06(a)(C);

 

  (v) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are required to be made in
connection with any prepayment or satisfaction and discharge of Indebtedness to
the extent that the amount so prepaid, satisfied or discharged is not deducted
from ECF CNI for purposes of calculating Excess Cash Flow;

 

        29    Syniverse Credit Agreement



--------------------------------------------------------------------------------

  (vi) cash payments made in satisfaction of non-current liabilities during such
Excess Cash Flow Period (excluding payments of Indebtedness for borrowed money)
not made directly or indirectly (1) using proceeds, payments or any other
amounts available from events or circumstances that were not included in
determining ECF CNI during such period or (2) pursuant to Section 7.06(a)(C);

 

  (vii) to the extent not deducted in arriving at ECF CNI, cash fees, expenses
and purchase price adjustments incurred in connection with the 2010 Transaction
during such Excess Cash Flow Period or the Transaction or, to the extent
permitted hereunder, any Permitted Investment or any other Investments permitted
under Section 7.06, Equity Issuance or the Incurrence of Indebtedness for
borrowed money by the Borrower or any Restricted Subsidiary (whether or not
consummated (including in connection with the 2018 Refinancing)), in each case
made during such Excess Cash Flow Period;

 

  (viii) the aggregate amount of expenditures actually made in cash during such
period (including expenditures for payment of financing fees) to the extent such
expenditures are not expensed during such period;

 

  (ix) cash from operations used or, at the option of the Borrower, committed to
be used to consummate a Permitted Investment or any Investment permitted under
Section 7.06, in each case during such Excess Cash Flow Period (if such
Investments have been consummated prior to the date on which a prepayment of
Loans would be required pursuant to Section 2.05(b)(i) with respect to such
fiscal year period); provided, however, that if any amount is deducted from
Excess Cash Flow pursuant to this clause (ix) with respect to a fiscal year as a
result of an Investment that has been committed to be consummated but not yet
actually consummated at the time of such deduction (the amount of such cash
being the “Relevant Deduction Amount”) then for the avoidance of doubt, such
amount shall not be deducted from Excess Cash Flow pursuant to this clause
(ix) as a result of such Investment, as the case may be, being actually
consummated for the Relevant Deduction Amount;

 

  (x) the amount of cash payments made in respect of pensions and other
post-employment benefits in such period to the extent not deducted in arriving
at such ECF CNI;

 

  (xi) cash expenditures in respect of Swap Contracts during such fiscal year to
the extent they exceed the amount of expenditures expensed in determining ECF
CNI for such period;

 

  (xii) the aggregate principal amount of all mandatory prepayments of the Term
Facilities made during such Excess Cash Flow Period pursuant to
Section 2.05(b)(ii), or reinvestments of Net Cash Proceeds in lieu thereof, to
the extent that the applicable Net Cash Proceeds resulted in an increase of ECF
CNI (and are not in excess of such increase) for such Excess Cash Flow Period;

 

        30    Syniverse Credit Agreement



--------------------------------------------------------------------------------

  (xiii) the amount representing accrued expenses for cash payment (including
with respect to retirement plan obligations) that are not paid in cash in such
Excess Cash Flow Period, provided that such amounts will be added to Excess Cash
Flow for the following fiscal year to the extent not paid during the following
Excess Cash Flow Period (and no future deduction shall be made for purposes of
this definition when such amounts are paid in cash in any future period);

 

  (xiv) net non-cash gains and credits to the extent included in arriving at ECF
CNI;

 

  (xv) such portion of net income of any Restricted Subsidiary that is a Foreign
Subsidiary that is prohibited or delayed by applicable local law from being
repatriated to the United States, but only so long as the applicable local law
will not permit such repatriation to the United States; and

 

  (xvi) to the extent that the Borrower has determined in good faith that
repatriation of any net income of a Restricted Subsidiary that is a Foreign
Subsidiary would have a material adverse tax consequence with respect to such
net income, the amount of such net income so affected; minus

(c) any increase in the Net Working Capital of the Borrower during the
applicable Excess Cash Flow Period (measured as the excess of such Net Working
Capital at the end of such Excess Cash Flow Period minus such Net Working
Capital at the beginning of such Excess Cash Flow Period); plus

(d) any decrease in the Net Working Capital of the Borrower during the
applicable Excess Cash Flow Period (measured as the excess of such Net Working
Capital at the beginning of such Excess Cash Flow Period minus such Net Working
Capital at the end of such Excess Cash Flow Period).

“Excess Cash Flow Period” means any fiscal year of the Borrower, commencing with
the fiscal year ending on or about December 31, 20132018.

“Excess Proceeds” has the meaning specified in Section 7.09(c).

“Excluded Contributions” means the net cash proceeds and Cash Equivalents
received by the Borrower after the AcquisitionClosing Date from:

(1) contributions to its common equity capital, and

(2) the sale of Equity Interests (other than Excluded Equity) of the Borrower,

in each case designated as Excluded Contributions pursuant to a certificate of a
Responsible Officer hereunder (or, if prior to the Closing Date, designated as
an Excluded Contribution under the Senior Notes Indenture), the proceeds of
which are excluded from the calculation set forth in Section 7.06(a)(C).

 

        31    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Excluded Equity” means (i) Disqualified Stock, (ii) any Equity Interests issued
or sold to a Restricted Subsidiary of the Borrower or any employee stock
ownership plan or trust established by the Borrower or any of its Subsidiaries
(to the extent such employee stock ownership plan or trust has been funded by
the Borrower or any Restricted Subsidiary), and (iii) any Equity Interest that
has already been used or designated (x) as (or the proceeds of which have been
used or designated as) a Cash Contribution Amount, Designated Preferred Stock,
or Excluded Contribution, or (y) to increase the amount available under
Section 7.06(b)(iv)(aA) or clause (15) of the definition of “Permitted
Investments” or is proceeds of Indebtedness referred to
Section 7.06(b)(xiii)(bB).

“Excluded Subsidiary” means any Subsidiary that is (a) a Foreign Subsidiary,
(b) an Unrestricted Subsidiary, (c) not wholly owned directly by the Borrower or
one or more of its wholly owned Restricted Subsidiaries, (d) an Immaterial
Subsidiary that is designated as such by the Borrower, (e) any Receivables
Subsidiary,[reserved], (f) prohibited by applicable law, rule or regulation from
the guaranteeing the Facility, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guarantee
unless, such consent, approval, license or authorization has been received, in
each case so long as the Administrative Agent shall have received a
certification from the Borrower’s general counsel or a Responsible Officer of
the Borrower as to the existence of such prohibition or approval, license or
authorization requirement, (g) prohibited from guaranteeing the Facility by any
contractual obligation in existence (1) on the Closing Date and is listed on
Schedule 1.01(e) hereto or (2) on the date such Person becomes a Restricted
Subsidiary of the Borrower (so long as such contractual prohibition was not
entered into in circumvention of this clause (g)), (h) a not-for-profit
Subsidiary, (i) a Holdings Permitted Subsidiary, (j) a Subsidiary with respect
to which the Borrower and the Administrative Agent reasonably agree that the
burden, cost or other consequences of providing a guarantee of the Obligations
will be excessive in view of the benefits to be obtained by the Lenders
therefrom or (k) a Subsidiary whose guaranteeing of the Facility would result in
a material adverse tax consequence to Holdings, the Borrower or one of the
Borrower’s Subsidiaries, as reasonably determined by the Borrower.

“Executive Order” has the meaning specified in Section 5.20(a).

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation, or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) (i) by virtue of such Guarantor’s failure to constitute an “eligible
contract participant,” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any applicable
keepwell, support, or other agreement for the benefit of such Guarantor), at the
time the guarantee of (or grant of such security interest by, as applicable)
such Guarantor becomes or would become effective with respect to such Swap
Obligation or (ii) in the case of a Swap Obligation that is subject to a
clearing requirement pursuant to section 2(h) of the Commodity Exchange Act,
because such Guarantor is a “financial entity,” as defined in section 2(h)(7)(C)
the Commodity Exchange Act, at the time the guarantee of (or grant of such
security interest by, as applicable) such Guarantor becomes or would become
effective with respect to such Swap Obligation or (b) any other Swap Obligation
designated as an “Excluded Swap Obligation” of such Guarantor as specified in
any agreement between the relevant Loan Parties and Hedge Bank applicable to
such Swap Obligation and notified in writing to the Administrative Agent.

 

        32    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Executive Order” means Executive Order No. 13224 of September 23, 2001,
entitled Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)).

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 21, 2010 (as amended on January 3, 2011), among the Borrower (as
successor to Buccaneer Merger Sub, Inc.), Holdings, Barclays Bank PLC, as
administrative agent, swing line lender and l/c issuer, and the other agents and
lenders party thereto.

“Existing Interest Rate” has the meaning specified in Section 2.14(d).

“Existing Letters of Credit” means the Letters of Credit described on Schedule
7.03 under the heading “Existing Letters of Credit”.

“Existing Loans” has the meaning specified in Section 2.19(a).

“Existing Revolving Loans” has the meaning specified in Section 2.19(a).

“Existing Revolving Tranche” has the meaning specified in Section 2.19(a).

“Existing Term Loans” has the meaning specified in Section 2.19(a).

“Existing Term Tranche” has the meaning specified in Section 2.19(a).

“Existing Tranche” has the meaning specified in Section 2.19(a).

“Extended Loans” has the meaning specified in Section 2.19(a).

“Extended Revolving Commitments” has the meaning specified in Section 2.19(a).

“Extended Revolving Loans” means loans made pursuant to Extended Revolving
Commitments.

“Extended Revolving Tranche” has the meaning specified in Section 2.19(a).

“Extended Term Loans” has the meaning specified in Section 2.19(a).

“Extended Term Tranche” has the meaning specified in Section 2.19(a).

“Extended Tranche” has the meaning specified in Section 2.19(a).

“Extending Lender” has the meaning specified in Section 2.19(b).

“Extension” has the meaning specified in Section 2.19(b).

“Extension Amendment” has the meaning specified in Section 2.19(c).

“Extension Date” has the meaning specified in Section 2.19(d).

 

        33    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Extension Election” has the meaning specified in Section 2.19(b).

“Extension Request” has the meaning specified in Section 2.19(a).

“Extension Request Deadline” has the meaning specified in Section 2.19(b).

“Extension Series” means all Extended Loans that are established pursuant to the
same Extension Amendment (or any subsequent Extension Amendment to the extent
such Extension Amendment expressly provides that the Extended Loans provided for
therein are intended to be part of any previously established Extension Series)
and that provide for the same interest margins, extension fees and amortization
schedule.

“Facility” means the Term Facility, any New Term Facility, the Revolving Credit
Facilitya facility in respect of any Tranche, the Swing Line SublimitFacility or
the Letter of Credit Sublimit, as the context may require.

“Fair Market Value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer (as determined in good
faith by the Borrower).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with any of the
foregoing and any fiscal or regulatory legislation, rules or practices adopted
by any Governmental Authority pursuant to any such intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

“Fee Letter” means the Fee Letter, dated April 23, 2012, among the Borrower and
Barclays as amended, supplemented or otherwise modified from time to time prior
to the date hereof.

“Fifth Amendment” means the Fifth Amendment to Credit Agreement, dated March 9,
2018, among the Borrower, Holdings, the Guarantors, the Administrative Agent and
the Lenders and other parties party thereto.

“Fifth Amendment Effective Date” has the meaning specified in the Fifth
Amendment.

“Financial Covenant Event of Default” has the meaning specified in
Section 8.01(b).

 

        34    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“First Incremental Amendment” means the Incremental Commitment Amendment, dated
as of June 28, 2013, by and among the Borrower, Holdings, the Guarantors, the
Tranche B Term Lenders and the Administrative Agent.

“First Incremental Amendment Closing Date” means the date on which all the
conditions precedent set forth in Section 3 of the First Incremental Amendment
shall be satisfied or waived.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period.

“Fixed Charges” means, with respect to any Person for any period, the sum of:
(1) Consolidated Interest Expense of such Person for such period, and (2) all
cash dividend payments (excluding items eliminated in consolidation) on any
series of Preferred Stock or Disqualified Stock of such Person and its
Restricted Subsidiaries.

“Fixed GAAP Date” means December 22, 2010the Closing Date, provided that at any
time after the Closing Date, the Borrower may by written notice to the
Administrative Agent elect to change the Fixed GAAP Date to be the date
specified in such notice, and upon such notice, the Fixed GAAP Date shall be
such date for all periods beginning on and after the date specified in such
notice.

“Fixed GAAP Terms” means (a) the definitions of the terms “Attributable
Indebtedness”, “Capital Expenditures”, “Capitalized Lease Obligations”,
“Consolidated Cash Taxes”, “Consolidated Current Assets”, “Consolidated Current
Liabilities”, “Consolidated Funded Indebtedness”, “Consolidated Interest
Expense”, “Consolidated Net Income”, “Consolidated Non-cash Charges”,
“Consolidated Scheduled Funded Debt Payments”, “Consolidated First Lien Debt
Ratio”, “Consolidated Senior Secured Debt Ratio”, “Consolidated Taxes”,
“Consolidated Total Indebtedness”, “Current Assets”, “EBITDA”, “ECF CNI”,
“Excess Cash Flow”, “Fixed Charge Coverage Ratio”, “Fixed Charges”, “Funded
Debt”, “Indebtedness” and, “Investments” and “Total Assets”, (b) all defined
terms in this Agreement to the extent used in or relating to any of the
foregoing definitions, and all ratios and computations based on any of the
foregoing definitions, and (c) any other term or provision of this Agreement or
the Loan Documents that, at the Borrower’s election, may be specified by the
Borrower by written notice to the Administrative Agent from time to time.

“Foreign Asset Sale” has the meaning specified in Section 2.05(d).

“Foreign Lender” has the meaning specified in Section 10.15(b)(i).

“Foreign Subsidiary” means any Subsidiary of Borrower that is (i) a FSHCO,
(ii) not organized under the laws of the United States of America or any state
thereof or the District of Columbia or (iii) a direct or indirect subsidiary of
a Person described by clause (ii) of this definition.

“Fourth Amendment” means the Fourth Amendment to Credit Agreement, dated
April 10, 2017, among the Borrower, Holdings, the Administrative Agent and the
Lenders and other parties party thereto.

“Fourth Amendment Effective Date” means the date on which all conditions set
forth in Section 4 of the Fourth Amendment are satisfied or waived.

 

        35    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to an L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“FSHCO” means any Subsidiary of the Borrower, so long as substantially all of
the assets of such Subsidiary consist of (i) Equity Interests of one or more
Foreign Subsidiaries and (ii) (if any) Indebtedness of one or more Foreign
Subsidiaries, intellectual property relating to one or more Foreign Subsidiaries
and/or other assets (including cash or Cash Equivalents) relating to an
ownership interest in any such Equity Interests, Indebtedness or intellectual
property.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of its business.

“Funded Debt” of any Person means Indebtedness for borrowed money of such Person
that by its terms matures more than one (1) year after the date of its creation
or matures within one (1) year from any date of determination but is renewable
or extendible, at the option of such Person, to a date more than one (1) year
after such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one (1) year after such date.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence. If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Borrower may elect by written notice
to the Administrative Agent to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean (a) for
periods beginning on and after the date specified in such notice, IFRS as in
effect on the date specified in such notice (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement) and (b) for prior periods, GAAP as defined in the first sentence of
this definition. All ratios and computations based on GAAP contained in this
Agreement shall be computed in conformity with GAAP.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

        36    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Granting Lender” has the meaning specified in Section 10.07(g).

“GS” means Goldman Sachs Lending Partners LLC and its successors.

“guarantee” means, as to any Person, a guarantee (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
direct or indirect, in any manner (including, without limitation, letters of
credit and reimbursement agreements in respect thereof), of all or any part of
any Indebtedness or other obligations.

“Guarantors” means, collectively, Holdings and the Subsidiaries of the Borrower
listed on Schedule I (such Subsidiaries of the Borrower not to include any
Excluded Subsidiary) and each other Subsidiary of the Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Holdings Guaranty and the Subsidiary
Guaranty.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
toxic mold, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated as “hazardous” or
“toxic,” or as a “pollutant” or a “contaminant,” pursuant to any Environmental
Law.

“Hedge Bank” means any Person that (i) at the time it enters into a Secured
Hedge Agreement, is a Lender, an Arranger or an Affiliate of a Lender or an
Arranger, or (ii) is, as of the Closing Date (or within 30 days of the Closing
Date becomes), a Lender or an Affiliate of a Lender and a party to a Secured
Hedge Agreement, in each case, in its capacity as a party to such Secured Hedge
Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange, interest rates or commodity prices.

“Holdings” has the meaning specified in the introductory paragraph to this
Agreement.

“Holdings Guaranty” means the Holdings Guaranty made by Holdings in favor of the
Administrative Agent on behalf of the Secured Parties, substantially in the form
of Exhibit F-1.

“Holdings Permitted Subsidiary” means a direct or indirect Wholly Owned
Subsidiary of Holdings having Total Assets not exceeding $10,000 and that does
not have any Subsidiaries except other Holdings Permitted Subsidiaries.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

        37    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Identified Participating Lenders” has the meaning specified in
Section 2.05(a)(v)(C)(c).

“Identified Qualifying Lenders” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Immaterial Subsidiary” means any Subsidiary of the Borrower designated as such
in writing by the Borrower to the Administrative Agent that, as of the date of
the most recent financial statements required to be delivered pursuant to
Section 6.01(a) and (b), (i) does not have assets in excess of 2.25% of Total
Assets and (ii) together with all other Immaterial Subsidiaries designated
pursuant to the preceding clause (i) do not have assets in excess of 5.00% of
Total Assets. Any Subsidiary so designated as an Immaterial Subsidiary that
fails to meet the foregoing requirements as of the last day of the most recent
period for which consolidated financial statements of the Borrower are available
shall continue to be deemed an “Immaterial Subsidiary” hereunder until the date
that is sixty (60) days following the date on which such annual or quarterly
financial statements were required to be delivered pursuant to Section 6.01(a)
and (b) with respect to such period.

“Increase Supplement” has the meaning specified in Section 2.14(c).

“Increased Amount” has the meaning specified in Section 2.14(d).

“Incremental Commitment Amendment” has the meaning specified in Section 2.14(d).

“Incremental Commitments” has the meaning specified in Section 2.14(a).

“Incremental Facility” has the meaning specified in Section 2.14(a).

“Incremental Loans” has the meaning specified in Section 2.14(d).

“Incremental Revolving Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Loans” means Loans made pursuant to Incremental Revolving
Commitments.

“Incremental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

“Incremental Term Loans” means Loans made pursuant to Incremental Term Loan
Commitments.

“Incur” means, with respect to any Indebtedness, Equity Interest or Lien, to
issue, assume, guarantee, incur or otherwise become liable for such
Indebtedness, Equity Interest or Lien, as applicable; and the terms “Incurs,”
“Incurred” and “Incurrence” shall have a correlative meaning; provided that any
Indebtedness, Equity Interests or Lien of a Person existing at the time such
Person becomes a Subsidiary (whether by merger, consolidation, acquisition or
otherwise) shall be deemed to be Incurred by such Person at the time it becomes
a Subsidiary.

 

        38    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person:

(1) the principal and premium (if any) of any Indebtedness of such Person,
whether or not contingent, (a) in respect of borrowed money, (b) evidenced by
bonds, notes, debentures or similar instruments or letters of credit or bankers’
acceptances (or, without duplication, reimbursement agreements in respect
thereof), (c) representing the deferred and unpaid purchase price of any
property, except (i) any such balance that constitutes a trade payable, accrued
expense or similar obligation to a trade creditor, in each case Incurred in the
ordinary course of business and (ii) any earn-out obligations until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP, (d) in respect of Capitalized Lease Obligations, or (e) representing
any Hedging Obligations, if and to the extent that any of the foregoing
Indebtedness (other than letters of credit and Hedging Obligations) would appear
as a liability on a balance sheet (excluding the footnotes thereto) of such
Person prepared in accordance with GAAP;

(2) to the extent not otherwise included, any obligation of such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, the Indebtedness
under clause (1) above of another Person (other than by endorsement of
negotiable instruments for collection in the ordinary course of business); and

(3) to the extent not otherwise included, Indebtedness under clause (1) or (2)
above of another Person secured by a Lien on any asset owned by such Person
(whether or not such Indebtedness is assumed by such Person); provided, however,
that the amount of such Indebtedness will be the lesser of: (a) the Fair Market
Value of such asset at such date of determination, and (b) the amount of such
Indebtedness of such other Person;

provided that (a) Contingent Obligations Incurred in the ordinary course of
business and (b) obligations under or in respect of Receivables Financings shall
be deemed not to constitute Indebtedness.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnitees” has the meaning set forth in Section 10.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant, in each case of nationally recognized standing that
is, in the good faith determination of the Borrower, qualified to perform the
task for which it has been engaged and is not an Affiliate of the Borrower.

“Individual Letter of Credit Sublimit” means (i) for each of the Initial L/C
Issuers, the amount set forth in the schedule below next to such Initial L/C
Issuer’s name and (ii) for any L/C Issuer added pursuant to the definition of
“L/C Issuer”, an amount (if any) agreed between the Borrower and such L/C
Issuer.

 

Initial L/C Issuer

   Individual Letter of Credit Sublimit  

Barclays Bank PLC

   $ 13,084,112  

Credit Suisse AG, Cayman Islands Branch

   $ 8,598,131  

Deutsche Bank AG New York Branch

   $ 8,598,131  

Mizuho Bank, Ltd.

   $ 4,112,150  

Goldman Sachs Lending Partners LLC

   $ 3,738,318  

Bank of America, N.A.

   $ 1,869,159  

 

        39    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Information” has the meaning specified in Section 10.08.

“Initial Liens” has the meaning specified in Section 7.01(a).

“Initial Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Initial Revolving Credit Loans to the Borrower
pursuant to Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Initial Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate Commitment of all
Revolving Credit Lenders shall be $150,000,000 on the Closing Date, as such
amount may be adjusted from time to time in accordance with the terms of this
Agreement.

“Initial Revolving Credit Loan” has the meaning set forth in Section 2.1(b).

“Initial Term Loans” has the meaning specified in Section 2.01(a).

“Intellectual Property Security Agreements” means, collectively, the Grant of
Security Interest in Copyrights, the Notice and Confirmation of Grant of
Security Interest in Patents and the Notice and Confirmation of Grant of
Security Interest in Trademarks substantially in the forms of Exhibits B-1, B-2
and B-3 to the Security Agreement together with each such form executed and
delivered pursuant to Section 6.12.

“Intercreditor Agreement” means an intercreditor agreement the Intercreditor
Agreement, dated as of the Closing Date, substantially in the form of Exhibit J.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (beginning on June 30, 2012).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, or to the extent consented to by all Appropriate Lenders, nine
(solely with respect to the Initial Term Loans, the Tranche B Term Loans and the
New Initial Revolving Commitments) or twelve months thereafter or, except with
respect to the Initial Term Loans, the Tranche B Term Loans and the New Initial
Revolving Commitments, a shorter period, as selected by the Borrower in its
Committed Loan Notice; provided that:

 

        40    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interpolated Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable LIBO Rate for the longest maturity for which a
LIBO Rate is available that is shorter than such Interest Period and (b) the
applicable LIBO Rate for the shortest maturity for which a LIBO Rate is
available that is longer than such Interest Period, in each case at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the U.S.
government or any agency or instrumentality thereof (other than Cash
Equivalents) and in each case with maturities not exceeding two years from the
date of acquisition,

(2) securities that have a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency,

(3) investments in any fund that invests at least 95% of its assets in
investments of the type described in clauses (1) and (2) which fund may also
hold immaterial amounts of cash pending investment and/or distribution, and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and in each case with
maturities not exceeding two years from the date of acquisition.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit and advances to customers and commission, travel and similar
advances to officers, employees and consultants made in the ordinary course of
business), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities issued by any other Person and investments
that are required by GAAP to be classified on the balance sheet of the Borrower
in the same manner as the other investments included in this definition to the
extent such transactions involve the transfer of cash or other property. If the
Borrower or any Restricted Subsidiary sells or otherwise disposes of any Equity
Interests of any Restricted Subsidiary, or any Restricted Subsidiary issues any
Equity Interests, in either case, such that, after giving effect to any such
sale or disposition, such Person is no longer a Subsidiary of the Borrower, the
Borrower shall be deemed to have made an Investment on the date of any such sale
or other disposition equal to the Fair

 

        41    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Market Value of the Equity Interests of and all other Investments in such
Restricted Subsidiary retained. In no event shall a guarantee of an operating
lease of the Borrower or any Restricted Subsidiary be deemed an Investment. For
purposes of the definition of “Unrestricted Subsidiary” and Section 7.06:

(1) “Investments” shall include the portion (proportionate to the Borrower’s
equity interest in such Subsidiary) of the Fair Market Value of the net assets
of a Subsidiary of the Borrower at the time that such Subsidiary is designated
an Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary equal to an
amount (if positive) equal to:

(a) the Borrower’s “Investment” in such Subsidiary at the time of such
redesignation less

(b) the portion (proportionate to the Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its Fair Market Value at the time of such transfer, in each case as
determined by the Board of Directors of the Borrower.

The amount of any Investment outstanding at any time shall be the original cost
of such Investment (determined, in the case of any Investment made with assets
of the Borrower or any Restricted Subsidiary, based on the Fair Market Value of
the assets invested), reduced by any dividend, distribution, interest payment,
return of capital, repayment or other amount received in cash by the Borrower or
a Restricted Subsidiary in respect of such Investment.

“IP Rights” has the meaning set forth in Section 5.16.

“IPO” means the issuance by Holdings or any Parent Holding Company of its common
Equity Interests in an underwritten primary public offering (other than a public
offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the SEC in accordance with the
Securities Act (whether alone or in connection with a secondary public offering)
and such Equity Interests are listed on a nationally-recognized stock exchange
in the U.S.

“IPO Entity” means, at any time after an IPO, Holdings, a parent entity of
Holdings or any Subsidiary of Holdings and of which the Borrower is a
Subsidiary, as the case may be, the Equity Interests of which were issued or
otherwise sold pursuant to the IPO; provided that, immediately following the
IPO, the Borrower is a Wholly Owned Subsidiary of such IPO Entity and such IPO
Entity owns, directly or through its subsidiaries, substantially all the
businesses and assets owned or conducted, directly or indirectly, by the
Borrower immediately prior to the IPO.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

        42    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any applicable Restricted
Subsidiary) or in favor of such L/C Issuer and relating to such Letter of
Credit.

“Joint Venture” means (a) any Person which would constitute an “equity method
investee” of the Borrower or any of its Subsidiaries, and (b) any Person in whom
the Borrower or any of its Subsidiaries beneficially owns any Equity Interest
that is not a Subsidiary.

“Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed by the Borrower on the date when
made or refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means each of Barclays Bank PLC, Credit Suisse AG, Cayman Islands
Branch, Deutsche Bank AG New York Branch, Mizuho Bank, Ltd., Goldman Sachs
Lending Partners LLC and Bank of America, N.A., in each case, acting through any
of its Affiliates or branches (each, an “Initial L/C Issuer” and, collectively,
the “Initial L/C Issuers”), in its capacity as an issuer of standby Letters of
Credit hereunder (it being understood that no Initial L/C Issuer shall be
obligated to issue any commercial letters of credit hereunder (other than
standby letters of credit), unless such Initial L/C Issuer agrees (in its sole
discretion) to do so with respect to itself or any of its Affiliates or
branches) and any other Lender reasonably acceptable to the Borrower and the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
that agrees to issue Letters of Credit pursuant hereto, in each case, acting
through any of its Affiliates or branches, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. To the extent that any L/C Issuer arranges for any Letters of Credit
to be issued by Affiliates or branches of such L/C Issuer, the term “L/C Issuer”
shall include any such Affiliate or branch with respect to Letters of Credit
issued by such Affiliate or branch.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

        43    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph to this
Agreement, and includes each L/C Issuer and the Swing Line Lender.

“Lender Joinder Agreement” has the meaning specified in Section 2.14(c).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or, a standby letter of credit or a letter of credit of other type
approved for issuance by the applicable L/C Issuer (provided that, for the
avoidance of doubt, standby letters of credit shall be deemed to be so approved
by each L/C Issuer).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer, together with or a request for L/C Credit
Extension, substantially in the form of Exhibit A-2 hereto.

“Letter of Credit Expiration Date” means the day that is three (3) Business Days
prior to the scheduled Maturity Date then in effect for the Revolving Credit
Facility (or, if such day is not a Business Day, the next preceding Business
Day).

“Letter of Credit Sublimit” means an amount equal to $40,000,000, as such amount
may be adjusted from time to time in accordance with the terms of this
Agreement. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

“LIBO Rate” has the meaning specified in the definition of “Eurodollar Rate”.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease Obligation having substantially the same
economic effect as any of the foregoing).

“Limited Condition Transaction” means (x) any acquisition, including by way of
merger, amalgamation, consolidation or other business combination or the
acquisition of Equity Interests or otherwise, by one or more of the Borrower and
its Restricted Subsidiaries of any assets, business or Person or any other
Investment, in each case, permitted by this Agreement that the Borrower or any
Restricted Subsidiary is contractually committed to consummate (it being
understood that such commitment may be subject to conditions precedent, which
conditions may be amended, satisfied or waived in accordance with the terms of
the applicable agreement) and the consummation of which is not conditioned on
the availability of, or on obtaining, third party financing or (y) any
redemption, repurchase, defeasance, satisfaction and discharge or repayment of
Indebtedness, Disqualified Stock or Preferred Stock, in each case, permitted by
this Agreement and requiring irrevocable notice in advance of such redemption,
repurchase, defeasance, satisfaction and discharge or repayment.

 

        44    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a New Term Loan, an Extended Loan, a Revolving
Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Guaranty, (iv) the Collateral Documents, (v) the Fee Letter, (vi) the
First Incremental Amendment and, (vii) the Fourth Amendment and (viii) the Fifth
Amendment.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Management Agreement” means that certain Management Agreement between the
Borrower and T.C. Group V, L.L.C. dated as of January 13, 2011, as the same may
be amended, restated, modified or replaced, from time to time, to the extent
such amendment, modification or replacement is not less advantageous to the
Lenders in any material respect than the Management Agreement as in effect on
the date hereofClosing Date.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means (a) a material adverse effect on the business,
assets, liabilities (actual or contingent), financial condition or results of
operations of the Borrower and its Restricted Subsidiaries, taken as a whole,
(b) a material adverse effect on the ability of the Loan Parties (taken as a
whole) to perform their respective payment obligations under the Loan Documents
to which the Borrower or any of the Loan Parties is a party or (c) a material
adverse effect on the rights and remedies of the Lenders under the Loan
Documents.

“Material Real Property” means any parcel of real property (other than a parcel
with a fair market value of less than $15,000,000) owned in fee by a Loan Party;
provided, however, that one or more parcels owned in fee by a Loan Party and
located (a) adjacent to, (b) contiguous with, or (c) in close proximity to (and
in the case of this clause (c) comprising one property with a common street
address), any other parcels owned in fee by such Loan Party shall, in the
reasonable discretion of the Administrative Agent, be deemed to be one parcel
for the purposes of this definition.

“Maturity Date” means: (a) with respect to the Initial Revolving Credit
Commitments, the earlier of (i) April 23, 2017 and (ii) the date of termination
in whole of the Initial Revolving Credit Commitments, the Letter of Credit
Sublimit, and the Swing Line Facility pursuant to Section 2.06(a) or 8.02; (b)
with respect to the Initial Term Loans and the Tranche B Term Loans, the
earliest of (i) April 23, 2019, (ii) the date of termination in whole of the
Term Commitments pursuant to Section 2.06(a) and (iii) the date that the Term
Loans are declared due and payable pursuant to Section 8.02; provided that
(1) in the event that more than $50 million of the Senior Notes remains
outstanding on the date that is 91 days prior to the Stated Maturity of the
Senior Notes (the “First Springing Maturity Date”), the “Maturity Date” in the
case of this clause (b) shall mean the First Springing Maturity Date and (2) in
the event that more than $50 million in aggregate principal amount of any
Refinancing Indebtedness in respect of the

 

        45    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Senior Notes remains outstanding on the date that is 91 days prior to the Stated
Maturity of such Refinancing Indebtedness (the “Second Springing Maturity
Date”), the “Maturity Date” in the case of this clause (b) shall mean the
earlier of the Second Springing Maturity Date and April 23, 2019; and (c) with
respect to the New Initial Revolving Commitments, the earlier of (i) January 15,
2019 and (ii) the date of termination in whole of the New Initial Revolving
Credit Commitments, the Letter of Credit Sublimit, and the Swing Line Facility
pursuant to Section 2.06(a) or 8.02; provided that (1) in the event that more
than $50 million of the Senior Notes remains outstanding on the date that is 180
days prior to the Stated Maturity of the Senior Notes (the “First Revolver
Springing Maturity Date”), the “Maturity Date” in the case of this clause
(c) shall mean the First Revolver Springing Maturity Date and (2) in the event
that more than $50 million in aggregate principal amount of any Refinancing
Indebtedness in respect of the Senior Notes remains outstanding on the date that
is 180 days prior to the Stated Maturity of such Refinancing Indebtedness (the
“Second Revolver Springing Maturity Date”), the “Maturity Date” in the case of
this clause (c) shall mean the earlier of the Second Revolver Springing Maturity
Date and January 15, 2019.; (d) with respect to the Tranche C Term Loans, the
earliest of (i) March 9, 2023, (ii) the date of termination in whole of the
Tranche C Term Loan Commitments pursuant to Section 2.06(a) and (iii) the date
that the Term Loans are declared due and payable pursuant to Section 8.02; and
(e) with respect to the New Extended Revolving Commitments, the earlier of
(i) December 9, 2022 and (ii) the date of termination in whole of the New
Extended Revolving Commitments, the Letter of Credit Sublimit, and the Swing
Line Facility pursuant to Section 2.06(a) or 8.02.

“Maximum Incremental Facilities Amount” means, at any date of determination, the
sum of (i) $430 million minus the aggregate principal amount of all Indebtedness
Incurred in reliance on this clause (i) pursuant to (a) Section 2.14(a), (b)
Section 7.03(b)(xxxi)(i) and (c) any Refinancing Indebtedness, Permitted Debt
Exchange Notes and Permitted Refinancing Obligations in respect of any
Incurrence of Indebtedness pursuant to the foregoing clauses (a) and (b) in
reliance on this clause (i) prior to such date (and, in the case of Incremental
Revolving Commitments and Supplemental Revolving Commitments to be provided in
reliance on this clause (i) pursuant to Section 2.14(a) and
Section 7.03(b)(xxxi)(i) on such date of determination, the Incremental
Revolving Commitments and Supplemental Revolving Commitments whether or not
drawn on such date of determination) but not less than zero plus (ii) an
additionalan unlimited amount if, after giving effect to the Incurrence of any
such additional amount (in the case of any Incremental Revolving Commitments
and, any Supplemental Revolving Commitments or any other revolving commitments
being initially provided on anycommitted in connection with any such date of
determination, as if Incurred in full on such date) and any discharge, in which
case such committed amount may thereafter be borrowed or reborrowed in whole or
in part from time to time without further compliance with the Consolidated First
Lien Debt Ratio set forth in this definition) and any Discharge of Indebtedness
in connection therewith, the Consolidated Senior Secured Debt Ratio shall First
Lien Debt Ratio of the Borrower and its Restricted Subsidiaries for the most
recently ended four full fiscal quarters for which internal financial statements
are available (or, if earlier, were required to be delivered pursuant to
Section 6.02(a) or (b)) immediately preceding the date of determination does not
exceed 4.00 to 1.00 on a Pro Forma Basis.

“Maximum Rate” has the meaning specified in Section 10.10.

“Merger Agreement” has the meaning assigned to such term in the Senior Notes
Indenture.

“Minimum Exchange Tender Condition” has the meaning specified in
Section 2.20(b).

 

        46    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Minimum Extension Condition” has the meaning specified in Section 2.19(g).

“Mizuho” means Mizuho Bank, Ltd. and its successors.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means, collectively, the deeds of trust, trust deeds and mortgages
made by the Loan Parties in favor or for the benefit of the Administrative Agent
on behalf of the Lenders substantially in the form of Exhibit H (with such
changes as may be customary to account for local law matters) and otherwise in
form and substance reasonably satisfactory to the Administrative Agent.

“Mortgaged Properties” means the Material Real Properties identified on Schedule
5.08(b) and any other Material Real Property with respect to which a Mortgage is
required pursuant to Section 6.12.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including a Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale or any Casualty Event, the aggregate cash
proceeds received by the Borrower or any of its Restricted Subsidiaries in
respect of any Asset Sale (including, without limitation, any cash received in
respect of or upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale and any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
otherwise, but only as and when received, and including any proceeds received as
a result of unwinding any related Hedging Obligations in connection with such
transaction but excluding the assumption by the acquiring Person of Indebtedness
relating to the disposed assets or other consideration received in any other
non-cash form) or Casualty Event (including, without limitation, any insurance
proceeds or condemnation awards in respect of such Casualty Event received by or
paid to or for the account of the Borrower or any Restricted Subsidiary), net of
the direct cash costs relating to such Asset Sale and the sale or disposition of
such Designated Non-cash Consideration or Casualty Event (including, without
limitation, legal, accounting and investment banking fees, and brokerage and
sales commissions), and any relocation expenses incurred as a result thereof,
taxes paid or payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements related
thereto), amounts required to be applied to the repayment of principal, premium
or penalty, if any, interest and other amounts on any Indebtedness or other
obligations which is secured by a Lien on the asset sold or subject to the
Casualty Event, as applicable, which is prepaid as a result of such transaction
or event (other than Indebtedness hereunder, Indebtedness under the Second Lien
Credit Agreement and Indebtedness constituting Additional Permitted Obligations,
Second Lien Incremental

 

        47    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Indebtedness, Permitted Refinancing Obligations, Permitted Debt Exchange Notes
and any Refinancing Indebtedness in respect of the foregoing), any costs
associated with unwinding any related Hedging Obligations in connection with
such transaction or event and any deduction of appropriate amounts to be
provided by the Borrower as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction or the
subject of such event and retained by the Borrower after such sale or other
disposition thereof or such event, including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction;

(b) with respect to the issuance of any Equity Interest by the Borrower or any
Restricted Subsidiary, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such issuance or in connection with
unwinding any related Hedging Obligations in connection therewith over (ii) the
investment banking fees, underwriting discounts and commissions, and other
out-of-pocket expenses and other customary expenses, incurred by the Borrower or
such Restricted Subsidiary in connection with such issuance and any costs
associated with unwinding any related Hedging Obligations in connection
therewith;

(c) with respect to the incurrence or issuance of any Indebtedness by the
Borrower or any Restricted Subsidiary, the excess, if any, of (i) the sum of the
cash received in connection with such incurrence or issuance or in connection
with unwinding any related Hedging Obligations in connection therewith over
(ii) the investment banking fees, underwriting discounts and commissions, taxes
reasonably estimated to be actually payable in connection with such incurrence
or issuance and other out-of-pocket expenses and other customary expenses,
incurred by the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance and any costs associated with unwinding any related
Hedging Obligations in connection therewith.

“Net Income” means, with respect to any Person, the net income (loss)
attributable to such Person, determined in accordance with GAAP and before any
reduction in respect of Preferred Stock dividends.

“Net Working Capital” means, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, Consolidated Current Assets minus
Consolidated Current Liabilities.

“New Extended Revolving Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Annex I to the Fifth Amendment under the caption “New Extended Revolving
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement, and “New Extended Revolving
Commitments” means all of them, collectively. The aggregate amount of New
Extended Revolving Commitments of all Revolving Credit Lenders as of the Fifth
Amendment Effective Date shall be $85,600,000, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

 

        48    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“New Initial Revolving Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Loans to the Borrower pursuant to Section 2.01(b),
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Annex III to the Fourth Amendment under the caption “New Initial Revolving
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement, and “New Initial Revolving
Commitments” means all of them, collectively. The aggregate amount of New
Initial Revolving Commitments of all Revolving Credit Lenders as of the Fourth
Amendment Effective Date shall be $85,600,000, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“New Revolving Facility” has the meaning specified in Section 2.14(a).

“New Term Facility” has the meaning specified in Section 2.14(a).

“New Term Loan” means Loans made under a New Term Facility.

“Non-Consenting Lender” has the meaning specified in Section 3.07(d).

“Non-Excluded Taxes” has the meaning set forth in Section 3.01(a).

“Non-Extending Lender” has the meaning specified in Section 2.19(e).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that (a) obligations of the Borrower or any of its
Subsidiaries under any Secured Cash Management Agreement or Secured Hedge
Agreement shall be secured and guaranteed pursuant to the Collateral Documents
only to the extent that, and for so long as, the other Obligations are so
secured and guaranteed and, (b) any release of Collateral or Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Secured Hedge Agreements or any Cash Management
Agreements and (c) the Obligations with respect to any Guarantor shall not
include Excluded Swap Obligations of such Guarantor. Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation of any
Loan Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

 

        49    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“OID” has the meaning specified in Section 14(d).

“OFAC” has the meaning specified in Section 5.20(d).the definition of “Sanctions
Laws and Regulations.”

“Offered Amount” has the meaning specified in Section 2.05(a)(v)(D)(a).

“Offered Discount” has the meaning specified in Section 2.05(a)(v)(D)(a).

“OID” has the meaning specified in Section 2.14(d).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Affiliate” means any Affiliate of Holdings other than (i) any Subsidiary
of Holdings and (ii) any natural person.

“Other Intercreditor Agreement” means an intercreditor agreement in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent.

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, New Term Loans,
Extended Loans, Revolving Credit Loans and Swing Line Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, New Term Loans, Extended
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements of
outstanding unpaid drawings under any Letter of Credit (including any
refinancing of outstanding unpaid drawings under Letters of Credit or L/C Credit
Extensions as a Revolving Credit Borrowing) or any reductions in the maximum
amount available for drawing under Letters of Credit taking effect on such date.

“Parent Holding Company” means any direct or indirect parent of the Borrower,
who does not hold Equity Interests in any other Person (except for any other
Parent Holding Company).

“Pari Passu Lien Priority” means with respect to specified Indebtedness, that it
is secured by a Lien on specified Collateral ranking equal with the Lien on such
Collateral securing the Loans or any Guaranty, as applicable, either pursuant to
the Intercreditor Agreement, an Other Intercreditor Agreement

 

        50    Syniverse Credit Agreement



--------------------------------------------------------------------------------

or one or more other intercreditor agreements having terms no less favorable to
the Lenders in relation to the holders of such specified Indebtedness with
respect to such Collateral than the terms of the Intercreditor Agreement
applicable to the rights of the Lenders in relation to the other holders of the
Senior Priority Obligations (as defined in the Intercreditor Agreement) with
respect to the Collateral, as determined in good faith by the Borrower.

“Participant” has the meaning specified in Section 10.07(d).

“Participant Register” has the meaning set forth in Section 10.07(l).

“Participating Lender” has the meaning specified in Section 2.05(a)(v)(C)(b).

“PATRIOT Act” has the meaning specified in Section 10.22.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Protection Act of 2006, Section 412 of the Code and
Section 302 of ERISA, each as in effect prior to the Pension Protection Act of
2006 and, thereafter, SectionSections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party or any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Borrower or any of its Restricted Subsidiaries and
another Person; provided that any cash or Cash Equivalents received must be
applied in accordance with Section 7.09.

“Permitted Debt” shall have the meaning assigned thereto in Section 7.03(b).

“Permitted Debt Exchange” has the meaning specified in Section 2.20(a).

“Permitted Debt Exchange Notes” has the meaning specified in Section 2.20(a).

“Permitted Debt Exchange Offer” has the meaning specified in Section 2.20(a).

“Permitted Encumbrances” has the meaning specified in the Mortgages.

“Permitted Escrow Arrangement” means, with respect to any Indebtedness issued or
incurred prior to the date of consummation of a specified related transaction to
be funded with such Indebtedness, customary escrow or similar arrangements with
respect to such Indebtedness and related Permitted Escrow Funds, which shall
provide for the termination of such escrow or similar arrangement, the release
of the related Permitted Escrow Funds and the discharge and release of the
related Liens on

 

        51    Syniverse Credit Agreement



--------------------------------------------------------------------------------

such Permitted Escrow Funds (a) upon the consummation of such specified related
transaction (and the satisfaction or waiver of any other conditions to the
termination of such escrow or similar arrangement) or (b) if such specified
related transaction is not consummated on or prior to the end of the escrow
period contemplated by such escrow or similar arrangement, in connection with
the Discharge of such Indebtedness.

“Permitted Escrow Funds” means, with respect to any Indebtedness subject to a
Permitted Escrow Arrangement, the aggregate cash proceeds received by the
Borrower or an Escrow Borrower from the issuance or incurrence of such
Indebtedness, plus cash or Cash Equivalents in an amount not to exceed the
interest and/or premium accruing on such Indebtedness for the escrow period
provided in the Permitted Escrow Arrangement applicable to such Indebtedness,
together with any interest accruing on the foregoing amounts.

“Permitted Escrow Subsidiary” mean a Wholly Owned Subsidiary of the Borrower
formed solely for the purposes of, and that solely engages in, the issuance or
incurrence of Indebtedness subject to a Permitted Escrow Arrangement and
activities reasonably related thereto in connection with a specified related
transaction to be funded with such Indebtedness; provided that such Permitted
Escrow Subsidiary (a) has no assets or liabilities other than (i) cash and Cash
Equivalents constituting Permitted Escrow Funds with respect to the applicable
Indebtedness and (ii) obligations under the applicable Indebtedness or otherwise
arising out of the Permitted Escrow Arrangement with respect to such
Indebtedness and (b) is merged into or consolidated with the Borrower (with the
Borrower as the surviving Person) substantially contemporaneously with the
consummation of such specified related transaction, with the Borrower assuming
such Permitted Escrow Subsidiary’s obligations under the applicable Indebtedness
upon consummation of such merger or consolidation.

“Permitted Holders” means the collective reference to the Sponsor and its
Control Investment Affiliates (but excluding any operating portfolio companies
of the foregoing), directors and members of management of Holdings and its
Subsidiaries that have ownership interests in Holdings (or any Parent Holding
Company) (for so long as the ownership interests held by such directors or
members of management are less than the ownership interests held by the
Sponsor).

“Permitted Investments” means:

(1) any Investment in Cash Equivalents;

(2) any Investment in the Borrower or any Restricted Subsidiary;

(3) any Investment by Restricted Subsidiaries of the Borrower in other
Restricted Subsidiaries of the Borrower and Investments by Subsidiaries that are
not Restricted Subsidiaries in other Subsidiaries that are not Restricted
Subsidiaries of the Borrower;

(4) any Investment by the Borrower or any Restricted Subsidiary of the Borrower
in a Person that is primarily engaged in a Similar Business if as a result of
such Investment (a) such Person becomes a Restricted Subsidiary of the Borrower,
or (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys all or
substantially all of its assets to, or is liquidated into, the Borrower or a
Restricted Subsidiary of the Borrower;

 

        52    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(5) any Investment in securities or other assets not constituting Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 7.09 or any other disposition of assets not constituting an Asset Sale;

(6) any Investment (x) existing on the Closing Date, (y) made pursuant to
binding commitments in effect on the Closing Date and (z) that replaces,
refinances, refunds, renews or extends any Investment described under either of
the immediately preceding clauses (x) or (y); provided that any such Investment
is in an amount that does not exceed the amount replaced, refinanced, refunded,
renewed or extended;

(7) advances to employees not in excess of $10.0 million outstanding at any one
time in the aggregate;

(8) loans and advances to officers, directors and employees for business related
travel expenses, moving and relocation expenses and other similar expenses, in
each case in the ordinary course of business;

(9) any Investment (x) acquired by the Borrower or any of its Restricted
Subsidiaries (a) in exchange for any other Investment or accounts receivable
held by the Borrower or any such Restricted Subsidiary in connection with or as
a result of a bankruptcy, workout, reorganization or recapitalization of the
issuer of such other Investment or accounts receivable, or (b) as a result of a
foreclosure by the Borrower or any of its Restricted Subsidiaries with respect
to any secured Investment or other transfer of title with respect to any secured
Investment in default and (y) received in compromise or resolution of
(a) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Borrower or any Restricted Subsidiary,
including pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer, or (b) litigation,
arbitration or other disputes;

(10) Hedging Obligations permitted under Section 7.03(b)(x)

(11) any Investment by the Borrower or any of its Restricted Subsidiaries in a
Similar Business (other than an Investment in an Unrestricted Subsidiary) having
an aggregate Fair Market Value, taken together with all other Investments made
pursuant to this clause (11) that are at the time outstanding, not to exceed the
greater of (x) $100.0 million and (y) 3.25% of Total Assets at the time of such
Investment; provided, however, that if any Investment pursuant to this clause
(11) is made in any Person that is not a Restricted Subsidiary of the Borrower
at the date of the making of such Investment and such Person becomes a
Restricted Subsidiary of the Borrower after such date, such Investment shall
thereafter be deemed to have been made pursuant to clause (2) above and shall
cease to have been made pursuant to this clause (11) for so long as such Person
continues to be a Restricted Subsidiary;

(12) Investments in joint ventures of the Borrower or any of its Restricted
Subsidiaries existing on or made after the Closing Date in an aggregate amount,
taken together with all other Investments made pursuant to this clause (12) that
are at the at any time outstanding, not to exceed the greater of (x)
$75.0 million and (y) 2.5% of Total Assets at the time of such Investment;

(13) additional Investments by the Borrower or any of its Restricted
Subsidiaries having an aggregate Fair Market Value, taken together with all
other Investments made pursuant to this clause (13) that are at the time
outstanding, not to exceed the greater of (x) $125.0 million and (y) 4.0% of
Total Assets at the time of such Investment;

 

        53    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(14) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 7.08(b) (except
transactions described in clause (ii), (iv), (v), (ix)(a), (xiv) or (xv) of such
Section 7.08(b));

(15) Investments the payment for which consists of Equity Interests (other than
Excluded Equity) of the Borrower, Holdings or any Parent Holding Company, as
applicable; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under Section 7.06(a)(C);

(16) Investments consisting of the licensing, sublicensing or contribution of
intellectual property pursuant to joint marketing arrangements with other
Persons;

(17) Investments consisting of purchases and acquisitions of inventory,
supplies, materials and equipment or purchases of contract rights or licenses or
leases of intellectual property, in each case in the ordinary course of
business;

(18) any Investment in a Receivables Subsidiary or any Investment by a
Receivables Subsidiary in any other Person in connection with a Qualified
Receivables Financing, including Investments of funds held in accounts permitted
or required by the arrangements governing such Qualified Receivables Financing
or any related Indebtedness; provided, however, that any Investment in a
Receivables Subsidiary is in the form of a Purchase Money Note, contribution of
additional receivables or an equity interest;[reserved];

(19) Investments of a Restricted Subsidiary of the Borrower acquired after the
Closing Date or of an entity merged into or consolidated with a Restricted
Subsidiary of the Borrower in a transaction that is not prohibited by
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

(20) [Reservedreserved]; and

(21) guarantees of Indebtedness permitted to be incurred under Section 7.03, and
performance guarantees in the ordinary course of business.

“Permitted Joint Venture” means, with respect to any specified Person, a joint
venture (that for the avoidance of doubt is not itself a Restricted Subsidiary)
of such Person, which joint venture is engaged in a Similar Business and in
respect of which the Borrower or a Restricted Subsidiary beneficially owns at
least 35% of the shares of Equity Interests of such Person.

“Permitted Liens” means, with respect to any Person:

(1) pledges or deposits by such Person under workers’ compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

 

        54    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet due or being contested in good faith by
appropriate proceedings or other Liens arising out of judgments or awards
against such Person with respect to which such Person shall then be proceeding
with an appeal or other proceedings for review (or which, if due and payable,
are being contested in good faith by appropriate proceedings and for which
adequate reserves are being maintained, to the extent required by GAAP and such
proceedings have the effect of preventing the forfeiture or sale of the property
or assets subject to any such Lien);

(3) Liens for taxes, assessments or other governmental charges (i) which are not
yet delinquent or (ii) which are being contested in good faith by appropriate
proceedings for which adequate reserves are being maintained on the books of the
applicable Person to the extent required by GAAP;

(4) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with Indebtedness and which do not in the aggregate
materially adversely affect the value of said properties or materially impair
their use in the operation of the business of such Person;

(6) Liens Incurred to secure Debt Obligations in respect of Indebtedness
permitted to be Incurred pursuant to clause (i), (iv), (xx) or (xxxi) of the
definition of “Permitted Debt”; provided that, (x) in the case of clause (iv),
such Lien extends only to the assets and/or Equity Interests, the acquisition,
lease, construction, repair, replacement or improvement of which is financed
thereby and any income or profits thereof; and (y) in the case of clause (xx),
such Lien does not extend to the property or assets (or income or profits
therefrom) of any Restricted Subsidiary other than a Foreign Subsidiary that is
not a Guarantor;

(7) Liens of the Borrower or any of its Restricted Subsidiaries existing on the
Closing Date (other than Liens Incurred to secure Indebtedness under the this
Agreement and the other Loan Documents or Indebtedness under the Second Lien
Facility Documentation);

(8) Liens on assets of, or Equity Interests in, a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
Incurred in connection with, or in contemplation of, such other Person becoming
such a Subsidiary; provided, further, however, that such Liens may not extend to
any other assets of the Borrower or any Restricted Subsidiary of the Borrower;

 

        55    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(9) Liens on assets at the time the Borrower or a Restricted Subsidiary of the
Borrower acquired the assets, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that such Liens are not created or Incurred in
connection with, or in contemplation of, such acquisition; provided, further,
however, that the Liens may not extend to any other assets owned by the Borrower
or any Restricted Subsidiary of the Borrower;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary of the Borrower permitted
to be Incurred in accordance with Section 7.03, subject, in the event of Liens
on Collateral Incurred pursuant to this clause (10), to subordination of such
Liens on terms reasonably acceptable to the Administrative Agent and the
Borrower;

(11) Liens securing Hedging Obligations and Cash Management Agreements so long
as the related Indebtedness is, and is permitted to be Incurred under this
Agreement, and is secured by Liens under the Collateral Documents;

(12) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
entered into in the ordinary course of business issued or created for the
account of such Person to facilitate the purchase, shipment or storage of such
inventory or other goods;

(13) leases, licenses, sublicenses, assignments, occupancy agreements and
subleases of real property which do not materially interfere with the ordinary
conduct of the business of the Borrower or any of its Restricted Subsidiaries;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business securing the assets subject to
such operating leases and any ancillary and related assets, including the
proceeds of such assets;

(15) Liens in favor of the Borrower or any Guarantor, subject, in the event of
Liens on Collateral Incurred pursuant to this clause (15), to subordination of
such Liens on terms reasonably acceptable to the Administrative Agent and the
Borrower;

(16) Liens on accounts receivable and related assets of the type specified in
the definition of “Receivables Financing” Incurred in connection with a
Qualified Receivables Financing[reserved];

(17) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(18) Liens on the Equity Interests of Unrestricted Subsidiaries;

(19) Liens arising from licenses and sub-licenses of any patents, trademarks,
copyrights, software, know-how or other intellectual property granted in the
ordinary course of business;

 

        56    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(20) judgment and attachment Liens not giving rise to an Event of Default and
notices of lis pendens and associated rights related to litigation being
contested in good faith by appropriate proceedings and for which adequate
reserves have been made;

(21) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

(22) Liens on cash or Cash Equivalents Incurred to secure Cash Management
Agreements or Hedging Obligations with Cash Management Banks or Hedge Banks,
respectively, in the ordinary course of business;

(23) Liens to secure any refinancing, refunding, extension, renewal or
replacement (Refinancing or successive refinancings, refundings, extensions,
renewals or replacements)Refinancings as a whole, or in part, of any
Indebtedness secured by any Lien referred to in the foregoing clauses (6)
(solely with respect to Indebtedness Incurred pursuant to clause (xxxi) of the
definition of “Permitted Debt”), (7), (8), (9) and, (11), this clause (23) and
clause (24) below; provided, however, that (x) such new Lien shall be limited to
all or part of the same property that securedwas subject to the original Lien
(plus improvements on such property), (y) the Indebtedness secured by such Lien
at such time is not increased to any amount greater than the sum of (A) the
outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (6) (solely with respect to Indebtedness
Incurred pursuant to clause (xxxi) of the definition of “Permitted Debt”), (7),
(8), (9) and, (11), (23) and (24) at the time the original Lien became a
Permitted Lien under this Agreement, and (B) an amount necessary to pay any
interest, premiums, defeasance and discharge costs and fees and expenses,
including premiums, related to such refinancing, refunding, extension, renewal
or replacementRefinancing and (z) other than with respect to Liens to secure any
refinancing, refunding, extension, renewal or replacementRefinancing of any
Indebtedness secured by a Lien referred to in the foregoing clause (11), if such
Liens secureare granted on Collateral, such Liens (and all related obligations)
shall be subject to the terms of the Intercreditor Agreement or an Other
Intercreditor Agreement;

(24) [Reserved];Liens on Collateral securing Debt Obligations in respect of
Permitted Second Lien Indebtedness that rank junior in priority to the Liens
securing the Obligations; provided that such Liens (and the related Permitted
Second Lien Indebtedness) shall be subject to the terms of the Intercreditor
Agreement or an Other Intercreditor Agreement;

(25) other Liens securing obligations Incurred in the ordinary course of
business which obligations do not exceed the greater of (x) $100.0 million and
(y) 3.25% of Total Assets at the time of Incurrence of such obligation, at any
one time outstanding;

(26) Liens on the assets of a joint venture to secure Indebtedness of such joint
venture Incurred pursuant to clause (xxi) of the definition of “Permitted Debt”;

(27) Liens on equipment of the Borrower or any Restricted Subsidiary of the
Borrower granted in the ordinary course of business to the Borrower’s or such
Restricted Subsidiary’s client at which such equipment is located;

(28) [Reservedreserved];

 

        57    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(29) Liens on cash and Cash Equivalents used to defease or to irrevocably
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is not prohibited by this Agreement;

(30) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation and
exportation of goods in the ordinary course of business;

(31) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection; (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business; and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry; and

(32) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness; (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries; or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business.

“Permitted Refinancing Obligations” means subordinated or senior Indebtedness
(which Indebtedness may be unsecured, or secured by a Lien ranking at the
Borrower’s option pari passu with or junior to the Lien securing the Loans),
including customary bridge financings, in each case issued or incurred by the
Borrower or a Guarantor in respect of a refinancing of outstanding Indebtedness
of the Borrower under the Facilities, including Indebtedness Incurred to pay
interest, premiums, defeasance and discharge costs and fees and expenses in
connection therewith, the terms of which Indebtedness (i) (A) in the case of the
refinancing of Term Loans, do not provide for a maturity date or Weighted
Average Life to Maturity earlier than the Maturity Date of the Term Loans being
refinanced or shorter than the Weighted Average Life to Maturity of the Term
Loans being refinanced, as the case may be (other than an earlier maturity date
and/or shorter Weighted Average Life to Maturity (x) for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter Weighted
Average Life to Maturity than the Maturity Date of the Term Loans being
refinanced or the Weighted Average Life to Maturity of the Term Loans being
refinanced, as applicable, or (y) pursuant to a Permitted Escrow Arrangement
with respect to the proceeds of such Indebtedness (but only for so long as such
Indebtedness is subject to such Permitted Escrow Arrangement)) and (B) in the
case of replacement of Revolving Credit Commitments, do not provide a
termination date earlier than the Maturity Date of the Revolving Credit
Commitment bebeing replaced, (ii) do not, in the case of Indebtedness that is
unsecured or is secured by Liens that are junior in priority to the Liens
securing the Loans, provide for any mandatory repayment or redemption from asset
sales, casualty or condemnation events or excess cash flow except to the extent
that prepayments are made first to the Term Loans and to other Indebtedness
having Pari Passu Lien Priority (to the extent required by the Loan Documents or
the terms of such other Indebtedness) (other than, in the case of any customary
bridge financing, prepayments of such bridge financing from the issuance of
equity or other Indebtedness permitted hereunder which

 

        58    Syniverse Credit Agreement



--------------------------------------------------------------------------------

meets the requirements of this definition); provided that (a) such Indebtedness
shall not be secured by any Lien on any asset of any Loan Party that does not
also secure the Loans (other than with respect to Permitted Escrow Funds in
respect of any such Indebtedness that is subject to a Permitted Escrow
Arrangement (but only for so long as such Indebtedness is subject to such
Permitted Escrow Arrangement)), or be guaranteed by any Person other than the
Guarantors (it being understood that the primary obligation of an Escrow
Borrower shall not constitute a guarantee by a Subsidiary that is not a
Guarantor), and (b) if secured by Collateral, such Indebtedness (and all related
obligations) shall be subject to the terms of the Intercreditor Agreements or an
Other Intercreditor Agreement.

“Permitted Second Lien Indebtedness” has the meaning specified in
Section 7.03(b)(ii).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means (a) any employee benefit plan within the meaning of Section 3(3) of
ERISA, maintained for employees of any Loan Party or any such Plan to which any
Loan Party is required to contribute on behalf of any of its employees or
(b) any Pension Plan.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Security Agreement.

“Pledged Interests” has the meaning specified in the Security Agreement.

“Preferred Stock” means any Equity Interest with preferential right of payment
of dividends or upon liquidation, dissolution or winding up.

“Prepayment Amount” has the meaning specified in Section 2.05(c).

“Prepayment Date” has the meaning specified in Section 2.05(c).

“Presentation to Lenders” means that certain Presentation to Lenders dated
April 9January 25, 20122018, and furnished to the Lenders.

“Prime Lending Rate” means, for any day, the rate of interest last quoted by The
Wall Street Journal as the “Prime Rate” in the U.S. for such day or, if The Wall
Street Journal ceases to quote such rate, the highest per annum interest rate
published by the Federal Reserve Board in Federal Reserve Statistical Release
H.15 (519) (Selected Interest Rates) as the “bank prime loan” rate for such day
or, if such rate is no longer quoted therein, any similar rate quoted therein
(as determined by the Administrative Agent) or any similar release by the
Federal Reserve Board (as determined by the Administrative Agent), in each case,
for such day. Each change in the Prime Lending Rate shall be effective on the
date that such change is so quoted or published, as the case may be.

“Pro Forma Adjustments” means, without duplication, with respect to any period,
(a) adjustments calculated in accordance with Regulations S-X under the
Securities Act of 1933, as amended and (b) the net reduction in costs and other
operating improvements or synergies that have been realized or are reasonably
anticipated to be realized in good faith with respect to a Specified Transaction
within twelve months of the date of such Specified Transaction, as if all such
reductions in costs had been

 

        59    Syniverse Credit Agreement



--------------------------------------------------------------------------------

effected as of the beginning of such period, decreased by any incremental
expenses incurred or to be incurred during such four-quarter period in order to
achieve such reduction in costs.

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable period of
measurement in suchthe applicable test or covenant: (a) historical income
statement items (whether positive or negative) attributable to the property or
Person, if any, subject to such Specified Transaction, (i) in the case of an
Asset Sale or other disposition of all or substantially all Equity Interests in
any Restricted Subsidiary of the Borrower or any division, product line, or
facility used for operations of the Borrower or any of its Restricted
Subsidiaries or a designation of a Subsidiary as an Unrestricted Subsidiary,
shall be excluded, and (ii) in the case of a purchase or other acquisition of
all or substantially all of the property and assets or business of any Person,
or of assets constituting a business unit, a line of business or division of
such Person, or of all or substantially all of the Equity Interests in a Person
or a designation of a Subsidiary as a Restricted Subsidiary, shall be included,
(b) any repayment, retirement, redemption, repurchase, satisfaction, and
discharge or, defeasance or other acquisition, retirement or discharge (each, a
“Discharge”) of Indebtedness, Disqualified Stock or Preferred Stock, and (c) any
Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries in
connection therewith and if such Indebtedness has a floating or formula rate,
shall have an implied rate of interest for the applicable period for purposes of
this definition determined by utilizing the rate which is or would be in effect
with respect to such Indebtedness as at the relevant date of determination
(taking into account any Hedging Obligations applicable to such Indebtedness if
such Hedging Obligation has a remaining term in excess of twelve (12) months);
provided that “Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect”
in respect of any Specified Transaction shall be calculated in a reasonable
manner and certified by a Responsible Officer of the Borrower.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place, and subject
to adjustment as provided in Section 2.18), the numerator of which is the amount
of the Commitments of such Lender under the applicable Facility or Facilities at
such time and the denominator of which is the amount of the Aggregate
Commitments under the applicable Facility or Facilities at such time; provided
that if the commitment of each Lender to make Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 8.02, then the Pro Rata Share of each Lender shall be determined based
on the Pro Rata Share of such Lender immediately prior to such termination and
after giving effect to any subsequent assignments made pursuant to the terms
hereof. The initial Pro Rata Share of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

“Public Lender” has the meaning specified in Section 6.02.

“Public Side Information” has the meaning specified in Section 6.02.

“Purchase Money Note” means a promissory note of a Receivables Subsidiary
evidencing a line of credit, which may be irrevocable, from the Borrower or any
Subsidiary of the Borrower to a Receivables Subsidiary in connection with a
Qualified Receivables Financing, which note is intended to finance that portion
of the purchase price that is not paid by cash or a contribution of equity.

 

        60    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Qualified Receivables Financing” means any Receivables Financing of a
Receivables Subsidiary that meets the following conditions:

(1) the Board of Directors of the Borrower shall have determined that such
Qualified Receivables Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Borrower and the Receivables Subsidiary,

(2) all sales of accounts receivable and related assets to the Receivables
Subsidiary are made at Fair Market Value (as determined in good faith by the
Borrower), and

(3) the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by the Borrower) and
may include Standard Securitization Undertakings.

The grant of a security interest in any accounts receivable of the Borrower or
any of its Restricted Subsidiaries (other than a Receivables Subsidiary) to
secure any Credit Agreement or Additional Permitted Obligations shall not be
deemed a Qualified Receivables Financing.

“Qualifying Lender” has the meaning specified in Section 2.05(a)(v)(D)(c).

“Receivables Financing” means any transaction or series of transactions that may
be entered into by the Borrower or any of its Subsidiaries pursuant to which the
Borrower or any of its Subsidiaries may sell, convey or otherwise transfer to
(a) a Receivables Subsidiary (in the case of a transfer by the Borrower or any
of its Subsidiaries), and (b) any other Person (in the case of a transfer by a
Receivables Subsidiary), or may grant a security interest in, any accounts
receivable (whether now existing or arising in the future) of the Borrower or
any of its Subsidiaries, and any assets related thereto including, without
limitation, all collateral securing such accounts receivable, all contracts and
all guarantees or other obligations in respect of such accounts receivable,
proceeds of such accounts receivable and other assets which are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable
and any Hedging Obligations entered into by the Borrower or any such Subsidiary
in connection with such accounts receivable.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, off-set or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

“Receivables Subsidiary” means a Wholly Owned Restricted Subsidiary of the
Borrower (or another Person formed for the purposes of engaging in a Qualified
Receivables Financing with the Borrower in which the Borrower or any Subsidiary
of the Borrower makes an Investment and to which the Borrower or any Subsidiary
of the Borrower transfers accounts receivable and related assets) which engages
in no activities other than in connection with the financing of accounts
receivable of the Borrower and its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business, and which is
designated by the Board of Directors of the Borrower (as provided below) as a
Receivables Subsidiary and:

 

        61    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the Borrower or any other Subsidiary of
the Borrower (excluding guarantees of obligations (other than the principal of,
and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way other than pursuant to Standard
Securitization Undertakings, or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,

(b) with which neither the Borrower nor any other Subsidiary of the Borrower has
any material contract, agreement, arrangement or understanding other than on
terms which the Borrower reasonably believes to be no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, and

(c) to which neither the Borrower nor any other Subsidiary of the Borrower has
any obligation to maintain or preserve such entity’s financial condition or
cause such entity to achieve certain levels of operating results.

Any such designation by the Board of Directors of the Borrower shall be
evidenced by a certificate of a Responsible Officer of the Borrower certifying
that such designation complied with the foregoing conditions.

“RefinancingRefinance” has the meaning given to such term in the definition of
the “Transaction.”specified in Section 7.03(b)(xiv) and the term “Refinancing”
shall have a correlative meaning.

“Refinancing Amendment” means an amendment to this Agreement among the Borrower,
the Administrative Agent and the Lenders providing Specified Refinancing Debt,
effecting the incurrence of such Specified Refinancing Debt in accordance with
Section 2.15.

“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)(xiv).

“Refunding Capital Stock” has the meaning specified in Section 7.06(b)(ii)(a).

“Register” has the meaning set forth in Section 10.07(c).

“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business; provided that any assets received by the
Borrower or a Restricted Subsidiary in exchange for assets transferred by the
Borrower or a Restricted Subsidiary will not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

 

        62    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, attorneys-in-fact,
trustees and advisors of such Person and of such Person’s Affiliates.

“Replacement Assets” means (1) substantially all the assets of a Person
primarily engaged in a Similar Business or (2) a majority of the Voting Equity
Interests of any Person primarily engaged in a Similar Business that will
become, on the date of acquisition thereof, a Restricted Subsidiary.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repricing Event” shall mean (i) any prepayment or repayment of any of the
Tranche C Term Loans, in whole or in part, with the proceeds of, or conversion
of any portion of any of the Tranche C Term Loans into, any new or replacement
tranche of syndicated first lien secured term loans under credit facilities
bearing interest with an All-in Yield less than the All-in Yield applicable to
such portion of the Tranche C Term Loans (as such comparative yields are
determined in the reasonable judgment of the Administrative Agent in
consultation with the Borrower, consistent with generally accepted financial
practices) and (ii) any amendment to the Tranche C Term Facility which reduces
the All-in Yield applicable to the Tranche C Term Loans, provided, that a
Repricing Event shall not include any event described above that is not
consummated for the primary purpose of lowering the effective interest cost or
weighted average yield applicable to the Tranche C Term Facility, including,
without limitation, in the context of a transaction involving an IPO, a Change
of Control or a Transformative Acquisition.

“Repricing Transaction” means (I) in the case of the Tranche B Term Loans
(a) the Incurrence by any Loan Party of any Indebtedness (including, without
limitation, any new or additional term loans under this Agreement), (i) having
an effective interest rate margin or weighted average yield (as reasonably
determined by the Administrative Agent in consultation with the Borrower after
giving effect to, among other factors, interest rate margins, upfront or similar
fees, original issue discount or Eurodollar Rate or Base Rate floors shared with
all lenders, but excluding the effect of any arrangement, structuring,
syndication or other fees payable in connection therewith that are not shared
with all lenders or any fluctuations in the Eurodollar Rate or the Base Rate)
that is less than the Applicable Rate for, or weighted average yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower on the same basis as above) of, the Tranche B Term Loans, and (ii) the
proceeds of which are used to repay, in whole or in part, principal of
outstanding Tranche B Term Loans and (b) any amendment or other modification to
this Agreement which would have the effect of reducing the Applicable Rate for
the Tranche B Term Loans (other than, in each case, any such transaction or
amendment or modification accomplished together with the substantially
concurrent refinancing of all Facilities hereunder and other than any amendment
to a financial maintenance covenant herein or in the component definitions
thereof that may result in a reduction in the Applicable Rate for the Tranche B
Term Loans); provided that, in each case, the primary purpose of such repayment,
amendment or other modification is, as reasonably determined by the Borrower in
good faith, to refinance the Tranche B Term Loans at a lower effective interest
rate margin or weighted average yield and (II) in the case of the Initial Term
Loans (a) the Incurrence by any Loan Party of any Indebtedness (including,
without limitation, any new or additional term loans under this Agreement), (i)
having an effective interest rate margin or weighted average yield (as
reasonably determined by the Administrative Agent in consultation with the
Borrower on the same basis as above) that is less than the Applicable Rate for,
or weighted average yield (as reasonably determined by the Administrative Agent
in consultation with the Borrower on the same basis as above) of,

 

        63    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the Initial Term Loans, and (ii) the proceeds of which are used to repay, in
whole or in part, principal of outstanding Initial Term Loans and (b) any
amendment or other modification to this Agreement which would have the effect of
reducing the Applicable Rate for the Initial Term Loans (other than, in each
case, any such transaction or amendment or modification accomplished together
with the substantially concurrent refinancing of all Facilities hereunder and
other than any amendment to a financial maintenance covenant herein or in the
component definitions thereof that may result in a reduction in the Applicable
Rate for the Initial Term Loans); provided that, in each case, the primary
purpose of such repayment, amendment or other modification is, as reasonably
determined by the Borrower in good faith, to refinance the Initial Term Loans at
a lower effective interest rate margin or weighted average yield.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments, (c) aggregate unused
Revolving Credit Commitments and, (d) aggregate unused Tranche B Term Loan
Commitments and (e) aggregate unused Tranche C Term Loan Commitments; provided
that the unused Term Commitments, unused Tranche B Term Loan Commitments, unused
Tranche C Term Loan Commitments, unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
or any Affiliate Lender (other than any Debt Fund Affiliate) shall in each case
be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, executive vice president, chief financial officer, treasurer or
assistant treasurer or other similar officer of a Loan Party and, as to any
document delivered on the Closing Date (except as otherwise expressly set forth
in Section 4.01), any vice president, secretary or assistant secretary. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 7.06(a)(iv).

 

        64    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

“Retired Capital Stock” has the meaning specified in Section 7.06(b)(ii)(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means an Initial Revolving Credit Commitment, a
Supplemental Revolving Commitment, an Incremental Revolving Commitment, a
Specified Refinancing Revolving Commitment or an Extended Revolving Commitment,
and “Revolving Credit Commitments” means all of them, collectively.

“Revolving Credit Facility” means, at any time, collectively, the aggregate
amount of the Revolving Credit Lenders’ Revolving Credit Commitments at such
time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” means Initial Revolving Credit Loans (, Incremental
Revolving Loans, Specified Refinancing Revolving Loans and Extended Revolving
Loans, as the context may require (in each case, including any Loans made in
respect of Supplemental Revolving Commitments which have the same terms as the
Initialapplicable Tranche of Revolving Credit Loans), Incremental Revolving
Loans and Extended Revolving Loans, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender (or, if requested by such Revolving Credit Lender, to
such Revolving Credit Lender or its registered permitted assigns), in
substantially the form of Exhibit C-2 hereto, evidencing the aggregate
indebtedness of the Borrower to such Revolving Credit Lender resulting from the
Revolving Credit Loans made by such Revolving Credit Lender.

“Rollover Indebtedness” means Indebtedness of a Loan Party issued to any Lender
in lieu of such Lender’s pro rata portion of any repayment of Term Loans made
pursuant to Section 2.05(a) or (b); so long as (other than in connection with a
refinancing in full of the Facilities) such Indebtedness (1) is Incurred in an
aggregate principal amount (or if issued with original issue discount, an
aggregate issue price) that is equal to or less than the sum of (x) the
aggregate principal amount (or if issued with original issue discount, the
aggregate accreted value) then outstanding of the Indebtedness being refinanced,
plus (y) interest, fees, underwriting discounts, premiums and other costs and
expenses Incurred in connection with such Rollover Indebtedness and (2) would
not have a Weighted Average Life to Maturity earlier than the Weighted Average
Life to Maturity of the Term Loans being repaid.

“S&P” means Standard & Poor’s Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc., and any successor thereto.

“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired by the Borrower or a Restricted Subsidiary whereby the
Borrower or a Restricted Subsidiary transfers such property to a Person and the
Borrower or such Restricted Subsidiary leases it from such Person, other than
leases between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.

 

        65    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Sanctions Laws and Regulations” means economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control (“OFAC”) or the U.S. Department of
State or (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom binding on and applicable to Holdings,
the Borrower or any of their respective Subsidiaries.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Amendment” means the Second Amendment to Credit Agreement, dated as of
the Second Amendment Effective Date, among the Borrower, the affiliates of the
Borrower signatory thereto, the Administrative Agent and the Lenders party
thereto.

“Second Amendment Effective Date” means September 23, 2013.

“Second Lien Administrative Agent” means Barclays, in its capacity as
administrative agent and collateral agent under the Second Lien Facility
Documentation, or any successor administrative agent and collateral agent under
the Second Lien Credit Agreement.

“Second Lien Credit Agreement” means that certain second lien credit agreement,
dated as of March 9, 2018, among Holdings, the Borrower, the lenders party
thereto from time to time and the Second Lien Administrative Agent, as the same
may be amended, restated, extended, supplemented, increased, otherwise modified,
refinanced or replaced from time to time in one or more agreements (in each case
with the same or new lenders, investors or agents), in each case to the extent
permitted by this Agreement and the Intercreditor Agreement or an Other
Intercreditor Agreement, if applicable.

“Second Lien Facility Documentation” means the Second Lien Credit Agreement and
all security agreements, guarantees, pledge agreements, mortgages, notes and
other agreements or instruments executed in connection therewith, including all
“Loan Documents” (as defined in the Second Lien Credit Agreement).

“Second Lien Incremental Indebtedness” means, collectively, (x) Indebtedness
under any “Incremental Commitments” as defined in the Second Lien Credit
Agreement (whether or not then in effect), and (y) any “Additional Permitted
Obligations” as defined in the Second Lien Credit Agreement (whether or not then
in effect).

“Second Lien Loans” has the meaning provided to the term “Loans” (or any
equivalent thereto) in the Second Lien Credit Agreement.

“Section 2.19 Additional Amendment” has the meaning specified in
Section 2.19(c).

“Secured Cash Management Agreement” means any Cash Management Agreement
(a) existing as of the Closing Date by and between any Loan Party and any Cash
Management Bank or (b) that is entered into following the Closing Date by and
between any Loan Party and any Cash Management Bank to the extent that such Cash
Management Agreement is designated in writing by the Borrower and such Cash
Management Bank to the Administrative Agent as a Secured Cash Management
Agreement.

 

        66    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Obligations” has the meaning specified in the Security Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, any Supplemental Administrative
Agent and each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.01(c).

“Security Agreement” means, collectively, the Security Agreement dated the date
hereof executed by the Loan Parties, substantially in the form of Exhibit G,
together with each other security agreement and security agreement supplement
executed and delivered pursuant to Section 6.12.

“Security Agreement Supplement” has the meaning specified in the Security
Agreement.

“Senior Notes” means the 9.125% senior notes of the Borrower due 2019 in an
aggregate principal amount of $475,000,000 issued on December 22, 2010 and any
exchange notes issued in exchange therefor, in each case, pursuant to the Senior
Notes Indenture.

“Senior Notes Indenture” means the Indenture dated as of December 21, 2010
between Wilmington Trust FSB, as trustee, the Borrower and the Subsidiary
Guarantors, together with all instruments and other agreements in connection
therewith, as amended, supplemented or otherwise modified from time to time in
accordance with the terms thereof, but only to the extent permitted under the
terms of the Loan Documents.

“SFHC Notes” means the 9.125% senior notes of Syniverse Foreign Holdings
Corporation due 2022 in an aggregate principal amount of $369,547,000 issued on
January 11, 2017 and any exchange notes issued in exchange therefor, in each
case, pursuant to the SFHC Notes Indenture.

“SFHC Notes Indenture” means the Indenture dated as of January 11, 2017 between
Wilmington Trust, National Association, as trustee, Syniverse Foreign Holdings
Corporation, the Borrower and the Subsidiary Guarantors, together with all
instruments and other agreements in connection therewith, including the First
Supplemental Indenture dated as of January 11, 2017, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof, but
only to the extent permitted under the terms of the Loan Documents.

“Significant Subsidiaries” means Restricted Subsidiaries of the Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” of the
Borrower within the meaning of Rule 1-02 under Regulation S-X promulgated by the
SEC.

 

        67    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Similar Business” means any business engaged in by the Borrower or any of its
Restricted Subsidiaries on the Closing Date and any business or other activities
that are reasonably similar, ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

“Solicited Discount Proration” has the meaning specified in
Section 2.05(a)(v)(D)(c).

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(D)(a).

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit P, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(D)(a).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in a business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” has the meaning specified in Section 10.07(g).

“Specified Discount” has the meaning specified in Section 2.05(a)(v)(B)(a).

“Specified Discount Prepayment Amount” has the meaning specified in
Section 2.05(a)(v)(B)(a).

“Specified Discount Prepayment Response Date” has the meaning specified in
Section 2.05(a)(v)(B)(a).

“Specified Discount Proration” has the meaning specified in
Section 2.05(a)(v)(B)(c).

“Specified Existing Tranche” has the meaning specified in Section 2.19.

“Specified Refinancing Commitments” means Commitments under Specified
Refinancing Debt.

“Specified Refinancing Debt” has the meaning specified in Section 2.15(a).

“Specified Refinancing Revolving Commitments” means revolving Commitments under
Specified Refinancing Debt.

 

        68    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Specified Refinancing Revolving Loans” means Loans made pursuant to Specified
Refinancing Revolving Commitments.

“Specified Refinancing Term Loans” means term Loans under Specified Refinancing
Debt.

“Specified Transaction” means any Incurrence or repayment, retirement,
redemption, satisfaction and discharge or defeasance ofDischarge of Liens,
Indebtedness (excluding Indebtedness Incurred for working capital purposes other
than pursuant to this Agreement), Disqualified Stock or Preferred Stock or, any
Restricted Payment or any Investment that results in a Person becoming a
Subsidiary, any designation of a Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary, any acquisition or any Asset Sale or other disposition
that results in a Restricted Subsidiary ceasing to be a Subsidiary of the
Borrower, any investment constituting an acquisition of assets constituting a
business unit, line of business or division of another Person, any Asset Sale or
other disposition of a business unit, line of business or division of the
Borrower or a Restricted Subsidiary, the cessation of the operations of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary or any operational change, in each case whether by merger,
consolidation, amalgamation or otherwise or any material restructuring of the
Borrower or implementation of initiative not in the ordinary course of business.
or other event that by the terms of the Loan Documents requires “Pro Forma
Compliance” with a test or covenant hereunder or requires or permits such test
or covenant to be calculated on a “Pro Forma Basis” or to be given “Pro Forma
Effect.”

“Sponsor” means Carlyle Partners V, L.P. and its Control Investment Affiliates
(but excluding any operating portfolio companies of the foregoing).

“Standard Securitization Undertakings” means representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Receivables Financing including, without
limitation, those relating to the servicing of the assets of a Receivables
Subsidiary, it being understood that any Receivables Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any security or other Indebtedness, the
date specified in such security or the agreements governing such other
Indebtedness as the fixed date on which the final payment of principal of such
security or other Indebtedness is due and payable, including pursuant to any
mandatory redemption or prepayment provision (but excluding any provision
providing for the repurchase or prepayment of such security or other
Indebtedness at the option of the holder thereof upon the happening of any
contingency beyond the control of the Borrower unless such contingency has
occurred).

“Submitted Amount” has the meaning specified in Section 2.05(a)(v)(C)(a).

“Submitted Discount” has the meaning specified in Section 2.05(a)(v)(C)(a).

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower which is by its terms subordinated in right of
payment to the Loans, and (b) with respect to any Guarantor, any Indebtedness of
such Guarantor which is by its terms subordinated in right of payment to its
Guaranty.

 

        69    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Subsidiary Guarantor” means, collectively, the Restricted Subsidiaries of the
Borrower that are Guarantors.

“Subsidiary Guaranty” means, collectively, the Subsidiary Guaranty made by the
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F-2, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Successor Company” has the meaning specified in Section 7.04(a)(i).

“Successor Guarantor” has the meaning specified in Section 7.04(b)(i).

“Supplemental Administrative Agent” has the meaning specified in Section 9.14
and “Supplemental Administrative Agents” shall have the corresponding meaning.

“Supplemental Revolving Commitments” has the meaning specified in Section
142.14(a).

“Supplemental Term Loan Commitments” has the meaning specified in
Section 2.14(a).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

        70    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.04.

“Swing Line Lender” means Barclays in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Commitments. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges imposed by any
Governmental Authority, and all additions to tax, penalties and interest with
respect thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Initial
Term Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The initial
aggregate amount of the Term Commitments is $950,000,000.

“Term Facility” means, at any time, (a) prior to the Closing Dateclosing date in
respect of the applicable Tranche, the aggregate Term Commitments, Tranche B
Term Loan Commitments and Tranche C Term Loan Commitments of all Term Lenders at
such time, and (b) thereafter, the aggregate Term Loans of all Term Lenders at
such time.

 

        71    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Term Lender” means (a) at any time on or prior to the Closing Dateclosing date
in respect of the applicable Tranche, any Lender that has a Term Commitment,
Tranche B Term Loan Commitment or Tranche C Term Loan Commitment at such time
and (b) at any time after the Closing Datethereafter, any Lender that holds Term
Loans at such time.

“Term Loan” means an Initial Term Loan (, Incremental Term Loan, Specified
Refinancing Term Loan or Extended Term Loan, as the context may require (in each
case, including any Loans made in respect of Supplemental Term Loan Commitments
which have the same terms as the Initialapplicable Tranche of Term Loans),
Incremental Term Loan or Extended Term Loan, as the context may require.

“Term Loan Trigger” has the meaning set forth in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to the order of any
Term Lender (or, if requested by such Term Lender, to such Term Lender or its
registered permitted assigns), in substantially the form of Exhibit C-1 hereto,
evidencing the indebtedness of the Borrower to such Term Lender resulting from
the Term Loans made or held by such Term Lender.

“Termination Date” means the date on which the Commitments are terminated in
full pursuant to Section 2.06(a) or 8.02.

“Threshold Amount” means $50,000,000.

“Total Assets” means the total consolidated assets of the Borrower and its
Restricted Subsidiaries, as shown on the most recent consolidated balance sheet
of the Borrower and its Restricted Subsidiaries.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Tranche” means (a) with respect to Term Loans or commitmentsterm Commitments,
refers to whether such Term Loans or commitmentsCommitments are (1) Initial Term
Loans or Term Loan Commitments, (2) Incremental Term Loans or Incremental Term
Loan Commitments with the same terms and conditions madeestablished on the same
day, or (3) Specified Refinancing Term Loans or Commitments in respect thereof
with the same terms and conditions established on the same day or (4) Extended
Term Loans (of the same Extension Series) (in each case of clauses (1) through
(4) above, including Supplemental Term Loan Commitments or Loans made pursuant
thereto which have the same terms as the applicable Tranche) and (b) with
respect to Revolving Credit Loans or commitmentsrevolving Commitments, refers to
whether such Revolving Credit Loans or Commitments are (1) Initial Revolving
Credit Commitments or Initial Revolving Credit Loans, (2) Incremental Revolving
Credit Loans or Incremental Revolving Commitments with the same terms and
conditions madeestablished on the same day, (3) Specified Refinancing Revolving
Loans or Specified Refinancing Revolving Commitments with the same terms and
conditions established on the same day or (34) Extended Revolving Loans or
Extended Revolving Commitments (of the same Extension Series) (in each case of
clauses (1) through (4) above, including Supplemental Revolving Commitments or
Loans made pursuant thereto which have the same terms as the applicable
Tranche).

 

        72    Syniverse Credit Agreement



--------------------------------------------------------------------------------

“Tranche B Term Borrowing” means a borrowing consisting of simultaneous Tranche
B Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Tranche B Term Lenders pursuant to
Section 2.01(c).

“Tranche B Term Facility” means, at any time, (a) prior to the First Incremental
Amendment Closing Date, the aggregate Tranche B Term Commitments of all Tranche
B Term Lenders at such time, and (b) thereafter, the aggregate Tranche B Term
Loans of all Tranche B Term Lenders at such time.

“Tranche B Term Lender” means, at any time, (a) prior to the First Incremental
Amendment Closing Date, any Lender having a Tranche B Term Loan Commitment at
such time and (b) at any time after the First Incremental Amendment Closing
Date, any Lender having a Tranche B Term Loan outstanding hereunder.

“Tranche B Term Loan” has the meaning specified in Section 2.01(c), collectively
the “Tranche B Term Loans”.

“Tranche B Term Loan Commitment” means, as to any Lender, its obligation to make
Tranche B Term Loans to the Borrower pursuant to Section 2.01(c) in an aggregate
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name in Schedule 2.01(c) under the heading “Tranche B Term Loan
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Tranche B Term Lender becomes a party hereto, as applicable, as
such amount may be adjusted from time to time; collectively, as to all Lenders,
the “Tranche B Term Loan Commitments”. The initial aggregate amount of the
Tranche B Term Loan Commitments on the First Incremental Amendment Closing Date
is $700,000,000.

“Tranche C Term Borrowing” means a borrowing consisting of simultaneous Tranche
C Term Loans of the same Type and, in the case of Eurodollar Rate Loans, having
the same Interest Period made by each of the Tranche C Term Lenders pursuant to
Section 2.01(d).

“Tranche BC Term Facility” means, at any time, (a) prior to the First
Incrementalinitial Credit Extension on the Fifth Amendment ClosingEffective
Date, the aggregate Tranche BC Term Loan Commitments of all Tranche BC Term
Lenders at such time, and (b) thereafter, the aggregate Tranche BC Term Loans of
all Tranche BC Term Lenders at such time.

“Tranche C Term Lender” means, at any time, (a) prior to the Fifth Amendment
Effective Date, any Lender having a Tranche C Term Loan Commitment at such time
and (b) at any time after the Fifth Amendment Effective Date, any Lender having
a Tranche C Term Loan outstanding hereunder

“Tranche C Term Loan” has the meaning specified in Section 2.01(d), collectively
the “Tranche C Term Loans”.

“Tranche C Term Loan Commitment” means, as to any Lender, its obligation to make
Tranche C Term Loans to the Borrower pursuant to Section 2.01(d) in an aggregate
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name in Schedule 2.01(d)

 

        73    Syniverse Credit Agreement



--------------------------------------------------------------------------------

under the heading “Tranche C Term Loan Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Tranche C Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time; collectively, as to all Lenders, the “Tranche C Term Loan Commitments”.
The initial aggregate amount of the Tranche C Term Loan Commitments on the Fifth
Amendment Effective Date is $1,702,000,000.

“Transaction” means the Borrower obtaining the Facilities, the repayment of all
Indebtedness under the Existing Credit Agreement, and all Liens and all
guarantees, in each case in respect thereof, released and discharged (the
“Refinancing”), and fees, premiums and expenses incurred in connection with the
Transaction being paid.

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of the Loan
Documents immediately prior to the consummation of such transaction or (b) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such transaction, would not provide the Borrower and its
Restricted Subsidiaries with adequate flexibility under the Loan Documents for
the continuation and/or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“Unpaid Amount” has the meaning specified in Section 7.06(b)(ii)(c).

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (a) any Subsidiary of the Borrower designated by
the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate a Subsidiary as an Unrestricted Subsidiary after the Closing Date and
so long as (i) no Event of Default has occurred and is continuing or would
result therefrom, (ii) immediately after giving effectPro Forma Effect to such
designation, (x) the Borrower would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a) or (y) the Fixed Charge Coverage Ratio for the Borrower
and its Restricted Subsidiaries would be equal to or greater than such ratio
immediately prior to giving Pro Forma Effect to such designation, (iii) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Borrower or any of its Restricted Subsidiaries) through Permitted Investments or
Investments permitted by, and in compliance with, Section 7.06, (iv) without
duplication of clause (iii), any assets owned by such Unrestricted Subsidiary at
the time of the initial designation thereof shall be treated as Investments
hereunder and (v) such Subsidiary shall have been or will promptly be designated
an “unrestricted subsidiary” (or otherwise not be subject to the covenants)
under the Senior Notes Indenture, the Second Lien Credit Agreement, any Second
Lien Incremental Indebtedness and all

 

        74    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Refinancing Indebtedness in respect thereofof any of the foregoing and (b) any
Subsidiary of an Unrestricted Subsidiary. The Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary for purposes of this
Agreement (each, a “Subsidiary Redesignation”); provided that (i) no Event of
Default has occurred and is continuing or would result therefrom and
(ii) immediately after giving effectPro Forma Effect to such Subsidiary
Redesignation, (x) the Borrower would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a) or (y) the Fixed Charge Coverage Ratio for the Borrower
and its Restricted Subsidiaries would be equal to or greater than such ratio
immediately prior to giving Pro Forma Effect to such designation.

“U.S. Lender” has the meaning set forth in Section 10.15(c).

“U.S. Tax Law Change” means, as applied in respect of any Lender or Agent, as
the case may be, the occurrence after the date it first became a party to this
Agreement (including, for the avoidance of doubt, by means of assignment) (or,
in the case of any Foreign Lender that is an intermediary, partnership or other
flow-through entity for U.S. tax purposes, the date on which the relevant
beneficiary, partner or member thereof became such a beneficiary, partner or
member, if later) of the enactment of any applicable United States federal tax
law, the promulgation of any United States Treasury regulation, the revocation
or change or modification of any income tax convention to which the United
States is a party, or the publication of any Revenue Ruling, Revenue Procedure
or Notice in the Internal Revenue Bulletin.

“Voting Equity Interests” means, with respect to any Person, the outstanding
Equity Interests of a Person having the power, directly or indirectly, to
designate the board of directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness or
Disqualified Stock, as the case may be, at any date, the quotient obtained by
dividing (1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock multiplied by the amount of such payment, by (2) the sum of all such
payments.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person 100%
of the outstanding Equity Interests or other ownership interests of which (other
than directors’ qualifying shares or shares or interests required to be held by
foreign nationals or other third parties to the extent required by applicable
law) shall at the time be owned by such Person or by one or more Wholly Owned
Subsidiaries of such Person and one or more Wholly Owned Subsidiaries of such
Person.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

        75    Syniverse Credit Agreement



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. . With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(ii) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(iii) The term “including” is by way of example and not limitation.

(iv) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.-. All accounting terms not specifically defined herein
shall be construed in conformity with, and all financial data (excluding the
calculation of the Fixed Charge Coverage Ratio, the Consolidated First Lien Debt
Ratio and the Consolidated Senior Secured Debt Ratio) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, as in
effect for the period to which the Audited Financial Statements relate, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

1.04 Rounding.-. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 References to Agreements and Laws.-. Unless otherwise expressly provided
herein, (a) references to Organization Documents, agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

 

        76    Syniverse Credit Agreement



--------------------------------------------------------------------------------

1.06 Times of Day. . Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.07 Timing of Payment or Performance. . When the payment of any obligation or
the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as specifically provided in Section 2.12 or as described in
the definition of Interest Period) or performance shall extend to the
immediately succeeding Business Day.

1.08 Currency Equivalents Generally. . Except as set forth in the final
paragraph Section 7.03, any amount specified in this Agreement (other than in
Articles II, IX and X) or any of the other Loan Documents to be in Dollars shall
also include the equivalent of such amount in any currency other than Dollars,
such equivalent amount to be determined at the rate of exchange quoted by the
Administrative Agent at the close of business on the Business Day immediately
preceding any date of determination thereof, to prime banks in New York, New
York for the spot purchase in the New York foreign exchange market of such
amount in Dollars with such other currency; provided that if any such baskets
are exceeded solely as a result of fluctuations in applicable currency exchange
rates after the last time such baskets were assessed, such baskets will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.

1.09 Letter of Credit Amounts. . Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

1.10 Pro Forma Calculations. .

(a) Notwithstanding anything to the contrary herein, the Consolidated First Lien
Debt Ratio, the Consolidated Senior Secured Debt Ratio and the Fixed Charge
Coverage Ratio shall be calculated on a Pro Forma Basis with respect to each
Specified Transaction occurring during the applicable four quarter period to
which such calculation relates, and/or subsequent to the end of such
four-quarter period but not later than the date of such calculation, except with
respect to any Specified Transaction occurring in connection with a Limited
Condition Transaction causing such calculation which shall also be given Pro
Forma Effect in accordance with Section 1.10(c); provided that notwithstanding
the foregoing, when calculating the Consolidated Senior SecuredFirst Lien Debt
Ratio for purposes of (i) determining the applicable percentage of Excess Cash
Flow set forth in Section 2.05(b)(i) and (ii) determining actual compliance (and
not Pro Forma Compliance or compliance on a Pro Forma Basis or compliance under
Section 2.14(a)) with the covenant pursuant to Section 7.11, any Specified
Transaction and any related adjustment contemplated in the definition of Pro
Forma Basis (and corresponding provisions of the definition of EBITDA) that
occurred subsequent to the end of the applicable four quarter period shall not
be given Pro Forma Effect.

 

        77    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) In connection with any action being taken in connection with a Limited
Condition Transaction, solely for purposes of determining compliance with any
condition set forth in this Agreement which requires that no Default, Event of
Default or specified Default or Event of Default, as applicable, has occurred,
is continuing or would result from any such action, as applicable, such
condition shall, at the option of the Borrower, be deemed satisfied, so long as
no Default, Event of Default or specified Default or Event of Default, as
applicable, exists on the date (x) the definitive agreement for such Limited
Condition Transaction is entered into or (y) in the case of a redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock, irrevocable notice thereof is given. For
the avoidance of doubt, if the Borrower has exercised its option under the first
sentence of this clause (i) with respect to any such action, and any Default,
Event of Default or specified Default or Event of Default, as applicable, occurs
following the date (x) the definitive agreement for the applicable Limited
Condition Transaction was entered into or (y) irrevocable notice of redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness,
Disqualified Stock or Preferred Stock is given and prior to the consummation of
such Limited Condition Transaction, any such Default, Event of Default or
specified Default or Event of Default, as applicable, shall be deemed to not
have occurred or be continuing solely for purposes of determining whether any
such action being taken in connection with such Limited Condition Transaction
complies with such condition as to the absence of such Default, Event of Default
or specified Default or Event of Default, as applicable.

(c) In connection with any action being taken in connection with a Limited
Condition Transaction, solely for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of the Consolidated First Lien Debt Ratio, the Consolidated
Senior Secured Debt Ratio, the Fixed Charge Coverage Ratio or any other
financial ratio or metric (but, for the avoidance of doubt, not for purposes of
determining whether the Borrower has actually complied with the financial
covenant pursuant to Section 7.11); or

(ii) determining the amount or availability of baskets or thresholds set forth
in this Agreement based on any financial ratio or metric (including baskets
measured as a percentage of Total Assets or EBITDA);

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of compliance with such provision, basket
or threshold hereunder, shall be deemed to be the date (x) the definitive
agreement for such Limited Condition Transaction is entered into or (y) in the
case of a redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness, Disqualified Stock or Preferred Stock, irrevocable
notice thereof is given, as applicable (the “LCT Test Date”), and if, after
giving Pro Forma Effect to the Limited Condition Transaction and the other
transactions to be entered into in connection therewith (including any
Incurrence or Discharge of Indebtedness and Liens and the use of proceeds
thereof) as if they had occurred as of the first day of the applicable period of
measurement ending prior to the LCT Test Date, the Borrower could have taken
such action on the relevant LCT Test Date in compliance with such provision,
basket or threshold, such

 

        78    Syniverse Credit Agreement



--------------------------------------------------------------------------------

provision, basket or threshold shall be deemed to have been complied with. For
the avoidance of doubt, if the Borrower has made an LCT Election for any Limited
Condition Transaction and any of the provisions, baskets or thresholds for which
compliance was determined or tested as of the LCT Test Date are exceeded as a
result of fluctuations in any applicable ratio, metric, basket or threshold,
including due to fluctuations in exchange rates or in EBITDA or Total Assets of
the Borrower or the Person subject to such Limited Condition Transaction or any
applicable currency exchange rate, at or prior to the consummation of the
relevant transaction or action, such ratios, metrics, baskets or thresholds will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining compliance of the relevant transaction or action with
such provisions, baskets or thresholds. If the Borrower has made an LCT Election
for any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio, metric, basket or threshold with respect to the
Incurrence or Discharge of Indebtedness or Liens, or the making of Investments,
Restricted Payments, Asset Sales, mergers, the conveyance, lease or other
transfer of all or substantially all of the assets of the Borrower or the
designation of an Unrestricted Subsidiary on or following the relevant LCT Test
Date and prior to the earlier of the date on which such Limited Condition
Transaction is consummated or the definitive agreement for such Limited
Condition Transaction (if an acquisition or Investment) is terminated or expires
without consummation of such Limited Condition Transaction, any such ratio,
metric, basket or threshold shall be calculated on a Pro Forma Basis assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any Incurrence or Discharge of Indebtedness and Liens and
the use of proceeds thereof) have been consummated.

1.11 Calculation of Baskets

(a) Calculation of Baskets. If any of the baskets set forth in Article VII of
this Agreement or in the definitions “Permitted Investments” or “Permitted
Liens” are exceeded solely as a result of fluctuations to Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII or in the definitions “Permitted
Investments” or “Permitted Liens”, such baskets will not be deemed to have been
exceeded solely as a result of such fluctuations.

(b) For purposes of determining compliance with any basket that is based upon
the greater of a specified Dollar amount and a percentage of Total Assets, Total
Assets shall be calculated on a Pro Forma Basis.

(c) If any Indebtedness, Disqualified Stock or Preferred Stock is Incurred to
Refinance Indebtedness, Disqualified Stock or Preferred Stock initially Incurred
(or, Indebtedness Incurred to Refinance Indebtedness initially Incurred) in
reliance on compliance with any basket that is based upon a specified Dollar
amount and/or an amount equal to a percentage of Total Assets, and such
Refinancing relies on the same basket or baskets, each such basket shall be
increased by an amount equal to interest, premium, defeasance or discharge costs
and fees and expenses incurred in connection with such Refinancing.

1.12 Time Periods1.12 Time Periods AUTONF D3_TC. Notwithstanding anything herein
to the contrary, any and all time periods for the submission by the Borrower of
any notice hereunder (including, without limitation, a notice in respect of a
conversion of a Loan, a continuation of a Loan, a mandatory prepayment or any
optional prepayment of any Loan, but excluding notices in respect of new
Borrowings or in respect of Letters of Credit) may be adjusted by the
Administrative Agent in in its sole discretion.

 

        79    Syniverse Credit Agreement



--------------------------------------------------------------------------------

1.13 Loan Amounts. Notwithstanding anything herein to the contrary, any minimum
amounts or multiples of any amount specified in this Agreement (including,
without limitation, any minimum amounts or multiples of any amount in respect of
any Borrowings, mandatory prepayments, optional prepayments or Incremental
Commitments) may be in such lower minimum amounts or multiples as agreed to by
the Administrative Agent in its sole discretion.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans..

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment (the
“Initial Term Loans”). The Term Borrowing shall consist of Term Loans made
simultaneously by the Term Lenders in accordance with their respective Term
Commitments. Amounts borrowed under this Section 2.01(a) and subsequently repaid
or prepaid may not be reborrowed. Term Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan made prior to the Fourth Amendment Effective Time (as defined in the
Fourth Amendment), an “Initial Revolving Credit Loan”) to the Borrower from time
to time, on any Business Day until and excluding the Business Day preceding the
Maturity Date for the Revolving Credit Facility, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

(c) The Tranche B Term Borrowing. (i) Subject to the terms and conditions set
forth herein and in the First Incremental Amendment, each Tranche B Term Lender
severally agrees to make a single loan to the Borrower on the First Incremental
Amendment Closing Date in an amount not to exceed such Tranche B Term Lender’s
Tranche B Term Commitment (the “Tranche B Term Loans”). The Tranche B Term
Borrowing shall consist of Tranche B Term Loans made simultaneously by the
Tranche B Term Lenders in accordance with their respective Tranche B Term
Commitments. Amounts borrowed under this Section 2.01(c) and subsequently repaid
or prepaid may not be reborrowed. Tranche B Term Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

(d) The Tranche C Term Borrowing. Subject to the terms and conditions set forth
herein and in the Fifth Amendment, each Tranche C Term Lender severally agrees
to make a single loan to the Borrower on the Fifth Amendment Effective Date in
an amount not to exceed such Tranche C Term Lender’s Tranche C Term Loan
Commitment (the “Tranche C Term Loans”). The Tranche C Term

 

        80    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Borrowing shall consist of Tranche C Term Loans made simultaneously by the
Tranche C Term Lenders in accordance with their respective Tranche C Term Loan
Commitments. Amounts borrowed under this Section 2.01(d) and subsequently repaid
or prepaid may not be reborrowed. Tranche C Term Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans..

(a) Each Term Borrowing, each Tranche B Term Borrowing, each Tranche C Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent. Each such notice must be in writing and must be
received by the Administrative Agent not later than, other than in the case of
the Tranche B Term Borrowing on the First Incremental Amendment Closing Date and
other than in the case of the Tranche C Term Borrowing on the Fifth Amendment
Effective Date, (i) 11:00 a.m. (New York City time) (x) three (3) Business Days
prior to the requested date of any Borrowing of, conversion of Base Rate Loans
to, or continuation of, Eurodollar Rate Loans, or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (y) one (1) Business Day prior to
the requested date of any Borrowing of Base Rate Loans; provided, however, that
if the Borrower wishes to request Eurodollar Rate Loans having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. (New York City time) five
(5) Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them and not later than 10:00 a.m. (New York City
time) three Business Days before the requested date of such Borrowing,
conversion or continuation, the Administrative Agent shall notify the Borrower
whether or not the requested Interest Period has been consented to by all the
Appropriate Lenders and, (ii) solely in the case of the Tranche B Term Borrowing
on the First Incremental Amendment Closing Date, 3:00 p.m. (New York City time)
on the First Incremental Amendment Closing Date and (iii) solely in the case of
the Tranche C Term Borrowing on the Fifth Amendment Effective Date, 10:00 a.m.
(New York City time) on the Fifth Amendment Effective Date. Each notice by the
Borrower pursuant to this Section 2.02(a) shall be delivered by the Borrower to
the Administrative Agent in the form of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to, or continuation of, Eurodollar Rate Loans
shall be in a principal amount of $3,000,000 or a whole multiple of $1,000,000
in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of, or conversion to, Base Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Each
Committed Loan Notice shall specify (i) whether the Borrower is requesting a
Term Borrowing, a Tranche B Term Borrowing, a Tranche C Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans, Tranche B Term Loans,
Tranche C Term Loans or Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans or
Revolving Credit Loans are to be converted, and (v) if applicable, the duration
of the Interest Period with respect thereto; provided that, with respect to the
Tranche B Term Loans, such Loans shall be Eurodollar Rate Loans which shall be
deemed to have an initial Interest Period identical to the interest period of
the Delayed Draw Term Loans (as defined in the First Incremental Amendment)
outstanding immediately prior to the First Incremental Amendment Closing Date.
If the Borrower fails to specify a Type of Loan in a

 

        81    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Committed Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Term Loans or
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its ratable share of the
applicable Term Loans or Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each applicable Lender of the details of any automatic conversion
to Base Rate Loans described in Section 2.02(a). In the case of a Term
Borrowing, a Tranche B Term Borrowing, a Tranche C Term Borrowing or a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 11:00 a.m. (New York City time) (or
1:00 p.m. (New York City time) in the case of Base Rate Loans) on the Business
Day specified in the applicable Committed Loan Notice; provided that solely in
the case of the Tranche B Term Borrowing on the First Incremental Amendment
Closing Date, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 5:00 p.m. (New York City time).
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to the Administrative Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are Swing Line Loans
or L/C Borrowings outstanding, then the proceeds of such Borrowing shall be
applied, first, to the payment in full of any such L/C Borrowings, second, to
the payment in full of any such Swing Line Loans, and third, to the Borrower as
provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan unless the Borrower pays the amount due under Section 3.05 in connection
therewith. During the existence of an Event of Default, at the election of the
Administrative Agent or the Required Lenders, no Loans may be requested as,
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. The determination of the Eurodollar
Rate by the Administrative Agent shall be conclusive in the absence of manifest
error. At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the
Administrative Agent’s prime rate used in determining the Base Rate promptly
following the public announcement of such change.

 

        82    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) After giving effect to all Term Borrowings, all Tranche B Term Borrowings,
all Tranche C Term Borrowings, all Revolving Credit Borrowings, all conversions
of Term Loans or Revolving Credit Loans from one Type to the other, and all
continuations of Term Loans or Revolving Credit Loans as the same Type, there
shall not be more than ten (10) Interest Periods in effect.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

2.03 Letters of Credit..

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
other Revolving Credit Lenders set forth in this Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Letters of Credit for the account of
the Borrower or any Restricted Subsidiary of the Borrower (provided that the
Borrower hereby irrevocably agrees to be bound jointly and severally to
reimburse the applicable L/C Issuer for amounts drawn on any Letters of Credit
issued for the account of Restricted Subsidiaries) and to amend or renew Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drafts under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or such Restricted Subsidiary; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit, if as of the date of such L/C Credit Extension, (x) the Total
Outstandings would exceed the Aggregate Commitments, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Loans
would exceed such Lender’s Revolving Credit Commitment, or (z) the Outstanding
Amount of the L/C Obligations would exceed the Letter of Credit Sublimit; and
provided, further, that no L/C Issuer shall be obligated to make any L/C Credit
Extension with respect to any Letter of Credit if and to the extent as of the
date of such L/C Credit Extension the Outstanding Amount of the L/C Obligations
in respect of Letters of Credit issued by such L/C Issuer would exceed such L/C
Issuer’s Individual Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. All
Existing Letters of Credit shall be deemed to have been issued pursuant hereto,
and from and after the Closing Date shall be subject to and governed by the
terms and conditions hereof.

(ii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in

 

        83    Syniverse Credit Agreement



--------------------------------------------------------------------------------

effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which, in each case, such L/C Issuer in good faith deems material to it;

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve (12) months after the date of issuance or
last renewal, unless the Required Revolving Lenders and such L/C Issuer have
approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies in
place at the time of such request of such L/C Issuer;

(E) such Letter of Credit is in an initial stated amount of less than $100,000
(or such lesser amount as may be acceptable to the applicable L/C Issuer in its
sole discretion, but in no event less than $50,000), or such Letter of Credit is
to be denominated in a currency other than Dollars; or

(F) any Revolving Credit Lender is at that time a Defaulting Lender and, after
giving effect to Section 2.18(a)(iv), any Fronting Exposure remains outstanding,
unless the applicable L/C Issuer has entered into arrangements, including
reallocation of the Defaulting Lender’s Pro Rata Share of the outstanding L/C
Obligations pursuant to Section 2.18(a)(iv) or the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.18(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or thatsuch Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

(iii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to each L/C
Issuer.

(v) It is agreed that, in the case of a commercial letter of credit, such
commercial letter of credit shall in no event provide for time drafts or
bankers’ acceptances.

 

        84    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Renewal
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the applicable L/C Issuer
and the Administrative Agent not later than 11:00 a.m. (New York City time) at
least three (3) Business Days (or such shorter period as such L/C Issuer and the
Administrative Agent may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the applicable L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the applicable L/C Issuer may reasonably request. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the applicable
L/C Issuer may reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent that the Administrative
Agent has received a copy of such Letter of Credit Application from the Borrower
and, if not, such L/C Issuer will provide the Administrative Agent with a copy
thereof. Upon receipt by such L/C Issuer of confirmation from the Administrative
Agent that the requested issuance or amendment is permitted in accordance with
the terms hereof, then, subject to the terms and conditions hereof, such L/C
Issuer shall, on the requested date, issue a Letter of Credit for the account of
the Borrower, subject to the provisions of Section 2.03(a)(i)(1), or any
Restricted Subsidiary of the Borrower (as designated in the Letter of Credit
Application) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic renewal provisions (each,
an “Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter
of Credit must permit such L/C Issuer to prevent any such renewal at least once
in each twelve-month (or such longer period as approved by the Required
Revolving Lenders and such L/C Issuer) period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
at the time such Letter of Credit is issued. Unless otherwise directed by the
applicable L/C Issuer, the Borrower shall not be required to make a specific

 

        85    Syniverse Credit Agreement



--------------------------------------------------------------------------------

request to such L/C Issuer for any such renewal. Once an Auto-Renewal Letter of
Credit has been issued, the Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the renewal of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (except to the extent L/C Obligations under such Letter of
Credit are Cash Collateralized or otherwise provided for in a manner reasonably
satisfactory to such L/C Issuer); provided, however, that such L/C Issuer shall
not permit any such renewal if such L/C Issuer has determined that it would have
no obligation at such time to issue such Letter of Credit in its renewed form
under the terms hereof (by reason of the provisions of Section 2.03(a)(ii) or
otherwise).

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also (A) deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment, and (B)the Administrative Agent will in turn notify each Revolving
Credit Lender of such issuance or amendment and the amount of such Revolving
Credit Lender’s Pro Rata Share therein.

(v) Notwithstanding anything to the contrary set forth above, the issuance of
any Letters of Credit by Credit Suisse under this Agreement shall be subject to
such additional letter of credit issuance procedures and requirements as may be
required by Credit Suisse’s internal letter of credit issuance policies and
procedures, in its sole discretion, as in effect at the time of such issuance,
including without limitation, requirements with respect to the prior receipt by
Credit Suisse of customary “know your customer” information regarding a
prospective account party or applicant that is not the Borrower hereunder, as
well as regarding any beneficiaries of a requested Letter of Credit.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. If suchEach L/C Issuer
notifiesshall notify the Borrower of such payment prior to 11:00 a.m. (New York
City time) on the date of any payment by such L/C Issuer under a Letter of
Credit (each such date, an “Honor Date”), and the Borrower shall reimburse such
L/C Issuer through the Administrative Agent in an amount equal to the amount of
such drawing; provided that if such notice is not provided to the Borrower prior
to 11:00 a.m. (New York City time) on the Honor Date, then the Borrower shall
reimburse such L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawingno later than on the next succeeding Business Day,
(and such extension of time shall be reflectedany reimbursement made on such
next Business Day shall be taken into account in computing fees in respect of
any such Letter of Credit). If the Borrower fails to so reimburse such L/C
Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Revolving Credit
Lender’s Pro Rata Share thereof. In such event, the Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set

 

        86    Syniverse Credit Agreement



--------------------------------------------------------------------------------

forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Credit Lender (including each Lender acting as an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral provided for
this purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Pro Rata Share of the Unreimbursed
Amount not later than 3:00 p.m. (New York City time) on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate then applicable to Revolving Credit Loans. In
such event, each Revolving Credit Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share of such amount shall be solely for the account of such
L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against such L/C Issuer, the Borrower or any other Person for
any reason whatsoever; (B) the occurrence or continuance of a Default,; or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Revolving Credit Lender’s obligation
to make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to
the conditions set forth in Section 4.02 (other than delivery by the Borrower of
a Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the applicable L/C
Issuer for the amount of any payment made by the applicable L/C Issuer under any
Letter of Credit, together with interest as provided herein.

 

        87    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate from time to time in effect and a rate reasonably determined by such L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any reasonable administrative, processing or similar fees customarily charged by
such L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the applicable L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit issued by it and has received from any Revolving Credit Lender such
Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent (which
the Administrative Agent agrees that it will make at the request of any L/C
Issuer), plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the
applicable L/C Issuer for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

 

        88    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or nonperfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of the Borrower in respect of such
Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the applicable L/C
Issuer, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of the applicable L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such

 

        89    Syniverse Credit Agreement



--------------------------------------------------------------------------------

rights and remedies as it may have against the beneficiary or transferee at law
or under any other agreement. None of the applicable L/C Issuer, any
Agent-Related Person, nor any of the respective correspondents, participants or
assignees of such L/C Issuer, shall be liable or responsible for any of the
matters described in clauses (i) through (vvi) of Section 2.03(e); provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against such L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to indirect, special, punitive, consequential or exemplary, damages
suffered by the Borrower which a court of competent jurisdiction determines in a
final non-appealable judgment were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the applicable L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial letter of
credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a Letter of Credit fee for each Letter of Credit equal to the Applicable
Rate then in effect for Eurodollar Rate Loans with respect to the Revolving
Credit Facility times the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit); provided, however, that any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the applicable L/C Issuer pursuant to
this Section 2.03 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Pro Rata Shares allocable to such Letter of Credit pursuant
to Section 2.18(a)(iv) and/or to the Borrower in proportion to any Cash
Collateral it has provided to cover such Defaulting Lender’s exposure, with the
balance of such fee, if any, payable to the applicable L/C Issuer for its own
account. Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily maximum amount of
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.

 

        90    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) Fronting Fee and Documentary and Processing Charges Payable to an L/C
Issuer. The Borrower shall pay directly to the applicable L/C Issuer for its own
account a fronting fee at a rate equal to 0.125%, in each case computed on the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the last
Business Day of each March, June, September and December in respect of the
quarterly period then ending (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.09. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable within five (5) Business Days of demand and are nonrefundable.

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

(k) Reporting. To the extent that any Letters of Credit are issued by an L/C
Issuer other than the Administrative Agent, each such L/C Issuer shall furnish
to the Administrative Agent a report detailing the daily L/C Obligations
outstanding under all Letters of Credit issued by it, such report to be in a
form and at reporting intervals as shall be agreed between the Administrative
Agent and such L/C Issuer; provided that in no event shall such reports be
furnished at intervals greater than 31 days.

2.04 Swing Line Loans. .

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
until the Maturity Date in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Pro Rata Share of the
Outstanding Amount of Loans and L/C Obligations of the Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the Total
Outstandings shall not exceed the Aggregate Commitments, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Revolving Credit Lender’s Pro Rata Share of the Outstanding Amount of
all L/C Obligations at such time, plus such Revolving Credit Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans at such time shall not
exceed such Revolving Credit Lender’s Revolving Credit Commitment; provided,
further, that the Borrower shall not use the proceeds of any Swing Line Loan to
refinance any outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Pro Rata Share times the amount of such Swing Line Loan.

 

        91    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent. Each such notice shall be in writing and must be received by the Swing
Line Lender and the Administrative Agent not later than 10:00 a.m. (New York
City time) on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 or a whole multiple of
$100,000 in excess thereof, and (ii) the requested borrowing date, which shall
be a Business Day. The Borrower shall deliver to the Swing Line Lender and the
Administrative Agent a written Swing Line Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Promptly after receipt by
the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Swing Line Lender will
notify the Administrative Agent of the contents thereof. Unless the Swing Line
Lender has received notice from the Administrative Agent (including at the
request of any Revolving Credit Lender) prior to 2:00 p.m. (New York City time)
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. (New York City time) on the borrowing date
specified in such Swing Line Loan Notice, make the amount of its Swing Line Loan
available to the Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
of the amount of Swing Line Loans then outstanding. Such request shall be made
in writing (which written request shall be deemed to be a Committed Loan Notice
for purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Revolving Credit Facility and the conditions set forth in Section 4.02. The
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

 

        92    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate from time to time in effect and a rate
reasonably determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any reasonable administrative,
processing or similar fees customarily charged by the Swing Line Lender in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
committed Loan included in the relevant committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

        93    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments. .

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Loans in whole or in part without premium
or penalty, except as set forth in Section 2.05(a)(iv) below; provided that
(1) such notice must be received by the Administrative Agent not later than
12:00 p.m. (New York City time) (A) three (3) Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (B) one (1) Business Day prior to any
date of prepayment of Base Rate Loans; (2) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $3,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (3) any prepayment of Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify, in the case of any prepayment of
Term Loans, the applicable Tranche being repaid, and if a combination thereof,
the principal amount allocable to each, the date and amount of such prepayment
and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each applicable Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s ratable share of the relevant Facility or Tranche, as the case may be).
If such notice is given by the Borrower and not rescinded, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to SectionsSection 2.05(a)(iv) and
Section 3.05. Subject to Section 2.18, each prepayment of outstanding Term Loans
pursuant to this Section 2.05(a) shall be applied on a pro rata basis to eachto
the applicable Tranche of Term Loans and shall be applied within eachsuch
Tranche of Term Loans to the principal repayment installments thereof in the
manner directed by the Borrower (or, if no such direction is given, in direct
order of maturities to the principal repayment installments (or proportional
fractions thereof) applicable to such Tranche pursuant to Section 2.07(a)); and
each such prepayment shall be paid to the Appropriate Lenders on a pro rata
basis; provided that, at the request of the Borrower, in lieu of such
application on a pro rata basis among all Tranches of Term Loans, such
prepayment may be applied to any Tranche of Term Loans so long as the maturity
date of such Tranche of Term Loans precedes the maturity date of each other
Tranche of Term Loans then outstanding or, in the event more than one Tranche of
Term Loans shall have an identical maturity date that precedes the maturity date
of each other Tranche of Term Loans then outstanding, to such Tranches on a pro
rata basis..

 

        94    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. (New York City time) on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower
and not rescinded, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
(a)(ii) if the notice for such prepayment is for the entire amount of Loans then
outstanding under any or all of the Tranches and states that such notice was
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities).

(iv) If the Borrower (I)(A) makes a voluntary prepayment of any Tranche B Term
Loans pursuant to Section 2.05(a), (B) makes a prepayment of Tranche B Term
Loans with the proceeds of any Permitted Refinancing Obligations pursuant to
Section 2.05(b)(iii), or (C) replaces a Lender pursuant to Section 3.07(a)
hereof for failing to consent to a Repricing Transaction, in each case within
one (1) year after the First Incremental Amendment Closing Date in connection
with any Repricing Transaction, the Borrower shall pay to the Administrative
Agent, for the ratable account of the applicable Term Lenders, a prepayment
premium in an amount equal to 1.0% of the principal amount prepaid (or, in the
case of clause (I)(C) above, an amount equal to 1.0% of the principal amount of
Tranche B Term Loans repaid in connection with such replacement) or, (II) (A)
makes a voluntary prepayment of any Initial Term Loans pursuant to
Section 2.05(a), (B) makes a prepayment of Initial Term Loans with the proceeds
of any Permitted Refinancing Obligations pursuant to Section 2.05(b)(iii), or
(C) replaces a Lender pursuant to Section 3.07(a) hereof for failing to consent
to a Repricing Transaction, in each case prior to the six-month anniversary of
the Second Amendment Effective Date in connection with any Repricing
Transaction, the Borrower shall pay to the Administrative Agent, for the ratable
account of the applicable Term Lenders, a prepayment premium in an amount equal
to 1.0% of the principal amount prepaid (or, in the case of clause (II)(C)
above, an amount equal to 1.0% of the principal amount of Initial Term Loans
repaid in connection with such replacement). or (III) (A) makes a voluntary
prepayment of any Tranche C Term Loans pursuant to Section 2.05(a), (B) makes a
prepayment of Tranche C Term Loans with the proceeds of any Permitted
Refinancing Obligations or Specified Refinancing Debt pursuant to
Section 2.05(b)(iii) or (C) replaces a Lender pursuant to Section 3.07(a) hereof
for failing to consent to a Repricing Event, in each case on or prior to the
six-month anniversary of the Fifth Amendment Effective Date pursuant to a
Repricing Event, the Borrower shall pay to the Administrative Agent, for the
ratable account of the applicable Tranche C Term Lenders, a prepayment premium
in an amount equal to 1.0% of the principal amount prepaid (or, in the case of
clause (III)(C) above, an amount equal to 1.0% of the principal amount of
Tranche C Term Loans repaid in connection with such replacement).

 

        95    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(v) Notwithstanding anything in any Loan Document to the contrary, so long as no
Default or Event of Default has occurred and is continuing, the Borrower may
prepay the outstanding Term Loans on the following basis:

(A) The Borrower shall have the right to make a voluntary prepayment of Term
Loans at a discount to par (such prepayment, the “Discounted Term Loan
Prepayment”) pursuant to a Borrower Offer of Specified Discount Prepayment, a
Borrower Solicitation of Discount Range Prepayment Offers, or a Borrower
Solicitation of Discounted Prepayment Offers, in each case made in accordance
with this Section 2.05(a)(v); provided that (x) the Borrower shall not initiate
any action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (1) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date or (2) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers made by a
Lender and (y) the Borrower shall not use the proceeds of the Revolving Credit
Facility (whether or not the Revolving Credit Facility has been increased
pursuant to Section 2.14 or refinanced pursuant to Section 2.19) to acquire such
Term Loans (it being understood that cash from other sources, including
operations, may be used to fund such assignments, and this clause (y) shall not
require the specific tracing of cash used to fund such assignments). Any Term
Loans prepaid pursuant to this Section 2.05(a)(v) shall be immediately and
automatically cancelled.

(B) Borrower Offer of Specified Discount Prepayment.

(a) The Borrower may from time to time offer to make a Discounted Term Loan
Prepayment by providing the Administrative Agent with three (3) Business Days’
notice in the form of a Specified Discount Prepayment Notice; provided that
(I) any such offer shall be made available, at the sole discretion of the
Borrower, to each Lender or to each Lender with respect to any Tranche on an
individual Tranche basis, (II) any such offer shall specify the aggregate
Outstanding Amount offered to be prepaid (the “Specified Discount Prepayment
Amount”), the Tranches of Term Loans subject to such offer and the specific
percentage discount to par value (the “Specified Discount”) of the Outstanding
Amount of such Term Loans to be prepaid, (III) the Specified Discount Prepayment
Amount shall be in an aggregate amount not less than $10.0 million and whole
increments of $1.0 million, and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Administrative
Agent will promptly provide each relevant Lender with a copy of such Specified
Discount Prepayment Notice and a form of the Specified Discount Prepayment
Response to be completed and returned by each such Lender to the Administrative
Agent (or its delegate) by no later than 5:00 P.M., New York time, on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(or such later date designated by the Administrative Agent and approved by the
Borrower) (the “Specified Discount Prepayment Response Date”).

 

        96    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Each relevant Lender receiving such offer shall notify the Administrative
Agent (or its delegate) by the Specified Discount Prepayment Response Date
whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting
Lender, a “Discount Prepayment Accepting Lender”), the amount of such Lender’s
Outstanding Amount and Tranches of Term Loans to be prepaid at such offered
discount. Each acceptance of a Discounted Term Loan Prepayment by a Discount
Prepayment Accepting Lender shall be irrevocable. Any Lender whose Specified
Discount Prepayment Response is not received by the Administrative Agent by the
Specified Discount Prepayment Response Date shall be deemed to have declined to
accept such Borrower Offer of Specified Discount Prepayment.

(c) If there is at least one Discount Prepayment Accepting Lender, the Borrower
will make prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective Outstanding Amount and Tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to the
foregoing clause (2); provided that, if the aggregate Outstanding Amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective Outstanding Amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Administrative Agent (in consultation with
the Borrower and subject to rounding requirements of the Administrative Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Administrative Agent shall promptly, and in any case
within three Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Borrower of the respective Lenders’ responses to such
offer, the Discounted Prepayment Effective Date and the aggregate Outstanding
Amount of the Discounted Term Loan Prepayment and the Tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, and the aggregate
Outstanding Amount and the Tranches of all Term Loans to be prepaid at the
Specified Discount on such date, and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
Outstanding Amount, Tranche and Type of Term Loans of such Lender to be prepaid
at the Specified Discount on such date. Each determination by the Administrative
Agent of the amounts stated in the foregoing notices to the Borrower and Lenders
shall be conclusive and binding for all purposes absent manifest error. The
payment amount specified in such notice to the Borrower shall be due and payable
by the Borrower on the Discounted Prepayment Effective Date in accordance with
Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

(C) Borrower Solicitation of Discount Range Prepayment Offers.

(a) The Borrower may from time to time solicit Discount Range Prepayment Offers
by providing the Administrative Agent with three Business Days’ notice in the
form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the relevant Term Loans that the Borrower is willing to prepay at a
discount (the “Discount Range Prepayment Amount”), the Tranches of Term Loans
subject to such offer and the maximum and minimum percentage discounts to par
(the “Discount Range”) of the

 

        97    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Outstanding Amount of such Term Loans willing to be prepaid by the Borrower,
(III) the Discount Range Prepayment Amount shall be in an aggregate amount not
less than $10.0 million and whole increments of $1.0 million, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Administrative Agent will promptly provide each
relevant Lender with a copy of such Discount Range Prepayment Notice and a form
of the Discount Range Prepayment Offer to be submitted by a responding relevant
Lender to the Administrative Agent (or its delegate) by no later than 5:00 P.M.,
New York time, on the third Business Day after the date of delivery of such
notice to the relevant Lenders (or such later date as may be designated by the
Administrative Agent and approved by the Borrower) (the “Discount Range
Prepayment Response Date”). Each relevant Lender’s Discount Range Prepayment
Offer shall be irrevocable and shall specify a discount to par within the
Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans and the
maximum aggregate Outstanding Amount and Tranches of such Term Loans such Lender
is willing to have prepaid at the Submitted Discount (the “Submitted Amount”).
Any Lender whose Discount Range Prepayment Offer is not received by the
Administrative Agent by the Discount Range Prepayment Response Date shall be
deemed to have declined to accept a Discounted Term Loan Prepayment of any of
its Term Loans at any discount to their par value within the Discount Range.

(b) The Administrative Agent shall review all Discount Range Prepayment Offers
received by it by the Discount Range Prepayment Response Date and will determine
(in consultation with the Borrower and subject to rounding requirements of the
Administrative Agent made in its reasonable discretion) the Applicable Discount
and Term Loans to be prepaid at such Applicable Discount in accordance with this
Section 2.05(a)(v)(C). The Borrower agrees to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Administrative Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par being
referred to as the “Applicable Discount”) which yields a Discounted Term Loan
Prepayment in an aggregate Outstanding Amount equal to the lesser of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. Each
Lender that has submitted a Discount Range Prepayment Offer to accept prepayment
at a discount to par that is larger than or equal to the Applicable Discount
shall be deemed to have irrevocably consented to prepayment of Term Loans equal
to its Submitted Amount (subject to any required proration pursuant to the
following Section 2.05(a)(v)(C)(c)) at the Applicable Discount (each such
Lender, a “Participating Lender”).

(c) If there is at least one Participating Lender, the Borrower will prepay the
respective outstanding Term Loans of each Participating Lender in the aggregate
Outstanding Amount and of the Tranches specified in such Lender’s Discount Range
Prepayment Offer at the Applicable Discount; provided that if the Submitted
Amount by all Participating Lenders offered at a discount to par greater than
the Applicable Discount exceeds the Discount Range Prepayment Amount, prepayment
of the Outstanding Amount of the relevant Term Loans for those Participating
Lenders whose Submitted Discount is a discount to par greater than or equal to
the Applicable Discount (the “Identified Participating Lenders”) shall be made
pro rata among the Identified Participating Lenders in accordance with the
Submitted Amount of each such Identified

 

        98    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Participating Lender and the Administrative Agent (in consultation with the
Borrower and subject to rounding requirements of the Administrative Agent made
in its reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Administrative Agent shall promptly, and in any case within
three (3) Business Days following the Discount Range Prepayment Response Date,
notify (w) the Borrower of the respective Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate Outstanding Amount of the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x) each Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate Outstanding Amount
and Tranches of all Term Loans to be prepaid at the Applicable Discount on such
date, (y) each Participating Lender of the aggregate Outstanding Amount and
Tranches of such Lender to be prepaid at the Applicable Discount on such date,
and (z) if applicable, each Identified Participating Lender of the Discount
Range Proration. Each determination by the Administrative Agent of the amounts
stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with Section 2.05(a)(v)(F)
below (subject to Section 2.05(a)(v)(J) below).

(D) Borrower Solicitation of Discounted Prepayment Offers.

(a) The Borrower may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Administrative Agent with three Business Days’ notice in
the form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the Borrower, to each
Lender or to each Lender with respect to any Tranche on an individual Tranche
basis, (II) any such notice shall specify the maximum aggregate Outstanding
Amount of the Term Loans and the Tranches of Term Loans the Borrower is willing
to prepay at a discount (the “Solicited Discounted Prepayment Amount”), (III)
the Solicited Discounted Prepayment Amount shall be in an aggregate amount not
less than $10.0 million and whole increments of $1.0 million, and (IV) each such
solicitation by the Borrower shall remain outstanding through the Solicited
Discounted Prepayment Response Date. The Administrative Agent will promptly
provide each relevant Lender with a copy of such Solicited Discounted Prepayment
Notice and a form of the Solicited Discounted Prepayment Offer to be submitted
by a responding Lender to the Administrative Agent (or its delegate) by no later
than 5:00 P.M., New York time on the third Business Day after the date of
delivery of such notice to the relevant Lenders (or such later date as may be
designated by the Administrative Agent and approved by Borrower) (the “Solicited
Discounted Prepayment Response Date”). Each Lender’s Solicited Discounted
Prepayment Offer shall (x) be irrevocable, (y) remain outstanding until the
Acceptance Date, and (z) specify both a discount to par (the “Offered Discount”)
at which such Lender is willing to allow prepayment of its then outstanding Term
Loans and the maximum aggregate Outstanding Amount and Tranches of such Term
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Administrative Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount to their par value.

 

        99    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) The Administrative Agent shall promptly provide the Borrower with a copy of
all Solicited Discounted Prepayment Offers received by it by the Solicited
Discounted Prepayment Response Date. The Borrower shall review all such
Solicited Discounted Prepayment Offers and select, at its sole discretion, the
smallest of the Offered Discounts specified by the relevant responding Lenders
in the Solicited Discounted Prepayment Offers that the Borrower is willing to
accept (the “Acceptable Discount”), if any, provided that the Acceptable
Discount shall not be an Offered Discount that is larger than the smallest
Offered Discount for which the sum of all Offered Amounts affiliated with
Offered Discounts that are larger than or equal to such smallest Offered
Discount would, if purchased at such smallest Offered Discount, yield an amount
at least equal to the Solicited Discounted Prepayment Amount. If the Borrower
elects to accept any Offered Discount as the Acceptable Discount, then as soon
as practicable after the determination of the Acceptable Discount, but in no
event later than by the third Business Day after the date of receipt by the
Borrower from the Administrative Agent of a copy of all Solicited Discounted
Prepayment Offers pursuant to the first sentence of this clause (2) (the
“Acceptance Date”), the Borrower shall submit an Acceptance and Prepayment
Notice to the Administrative Agent setting forth the Acceptable Discount. If the
Administrative Agent shall fail to receive an Acceptance and Prepayment Notice
from the Borrower by the Acceptance Date, the Borrower shall be deemed to have
rejected all Solicited Discounted Prepayment Offers.

(c) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Administrative Agent by the Solicited Discounted Prepayment
Response Date, within three Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the
Administrative Agent will determine (in consultation with the Borrower and
subject to rounding requirements of the Administrative Agent made in its
reasonable discretion) the aggregate Outstanding Amount and the Tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the Borrower at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Borrower elects to accept any Acceptable Discount, then the Borrower agrees to
accept all Solicited Discounted Prepayment Offers received by the Administrative
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Lender that has submitted a Solicited Discounted
Prepayment Offer to accept prepayment at an Offered Discount that is greater
than or equal to the Acceptable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Offered Amount (subject to
any required proration pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Borrower will prepay
outstanding Term Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying
Lender in the aggregate Outstanding Amount and of the Tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the Outstanding Amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Administrative Agent (in consultation with the Borrower and subject to rounding
requirements of the Administrative Agent made in its reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Administrative Agent shall
promptly notify (w) the Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Tranches to be prepaid, (x)

 

        100    Syniverse Credit Agreement



--------------------------------------------------------------------------------

each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
Tranches to be prepaid at the Applicable Discount on such date, (y) each
Qualifying Lender of the aggregate Outstanding Amount and the Tranches of such
Lender to be prepaid at the Acceptable Discount on such date, and (z) if
applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Administrative Agent of the amounts stated
in the foregoing notices to the Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with Section 2.05(a)(v)(F)
below (subject to Section 2.05(a)(v)(J) below).

(E) Expenses. In connection with any Discounted Term Loan Prepayment, the
Borrower and the Lenders acknowledge and agree that the Administrative Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
reasonable out-of-pocket costs and expenses from the Borrower in connection
therewith.

(F) Payment. If any Term Loan is prepaid in accordance with
Section 2.05(a)(v)(B) through (D) above, the Borrower shall prepay such Term
Loans on the Discounted Prepayment Effective Date. The Borrower shall make such
prepayment to the Administrative Agent, for the account of the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 A.M. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the Term Loans in inverse order of maturity. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
Outstanding Amount of the Tranches of the Term Loans outstanding shall be deemed
reduced by the full par value of the aggregate Outstanding Amount of the
Tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. The Lenders hereby agree that, in
connection with a prepayment of Term Loans pursuant to this Section 2.05(a)(v)
and notwithstanding anything to the contrary contained in this Agreement,
(i) interest in respect of the Term Loans may be made on a non-pro rata basis
among the Lenders holding such Term Loans to reflect the payment of accrued
interest to certain Lenders as provided in this Section 2.05(a)(v)(F) and
(B) all subsequent prepayments and repayments of the Term Loans (except as
otherwise contemplated by this Agreement) shall be made on a pro rata basis
among the respective Lenders based upon the then outstanding principal amounts
of the Term Loans then held by the respective Lenders after giving effect to any
prepayment pursuant to this Section 2.05(a)(v) as if made at par. It is also
understood and agreed that prepayments pursuant to this Section 2.05(a)(v) shall
not be subject to Section 2.05(a)(i).

(G) Other Procedures. To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent with the provisions in this Section 2.05(a)(v), established by the
Administrative Agent acting in its reasonable discretion and as reasonably
agreed by the Borrower.

 

        101    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(H) Notice. Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Administrative Agent (or its
delegate) shall be deemed to have been given upon the Administrative Agent’s (or
its delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

(I) Actions of Administrative Agent. Each of the Borrower and the Lenders
acknowledges and agrees that Administrative Agent may perform any and all of its
duties under this Section 2.05(a)(v) by itself or through any Affiliate of the
Administrative Agent and expressly consents to any such delegation of duties by
the Administrative Agent to such Affiliate and the performance of such delegated
duties by such Affiliate. The exculpatory provisions in this Agreement shall
apply to each Affiliate of the Administrative Agent and its respective
activities in connection with any Discounted Term Loan Prepayment provided for
in this Section 2.05(a)(v) as well as to activities of the Administrative Agent
in connection with any Discounted Term Loan Prepayment provided for in this
Section 2.05(a)(v).

(J) Revocation. The Borrower shall have the right, by written notice to the
Administrative Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is so
revoked, any failure by the Borrower to make any prepayment to a Lender pursuant
to this Section 2.05(a)(v) shall not constitute a Default or Event of Default
under Section 8.18.01 or otherwise).

(K) No Obligation. This Section 2.05(a)(v) shall not (i) require the Borrower to
undertake any prepayment pursuant to this Section 2.05(a)(v) or (ii) limit or
restrict the Borrower from making voluntary prepayments of the Term Loans in
accordance with the other provisions of this Agreement.

(b) Mandatory.

(i) Within ten (10) Business Days after financial statements have been delivered
pursuant to Section 6.01(a) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(b) (such date, the “ECF Payment Date”), the
Borrower shall prepay an aggregate principal amount of Term Loans in an amount
equal to (A) 50% (as may be adjusted pursuant to the proviso below) of Excess
Cash Flow for the fiscal year covered by such financial statements, commencing
with the fiscal year ended on or aboutending December 31, 20132018, minus
(B) the sum of (1) the aggregate amount of voluntary principal prepayments of
the Loans (except prepayments of (x) Swing Line Loans and (y) Revolving Credit
Loans unless accompanied by a corresponding permanent commitment reduction of
the Revolving Credit Facility and excluding

 

        102    Syniverse Credit Agreement



--------------------------------------------------------------------------------

amounts repaid pursuant to Section 2.05(a)(v) in excess of the actual cash
amount paid in any such repayment) and (2) the portion of the Excess Cash Flow
for such fiscal year applied to prepay, redeem or purchase other Indebtedness
having Pari Passu Lien Priority to the extent such other Indebtedness and the
Liens securing the same are permitted hereunder and the documentation governing
such other Indebtedness requires such a prepayment, redemption or purchase
thereof with excess cash flow, in each case on a not more than pro rata basis
with the prepayments of Term Loans with Excess Cash Flow for such fiscal year
hereunder (subject to each Term Lender’s option to decline to accept such
prepayment pursuant to Section 2.05(c)) (1I) during such fiscal year (which, in
any event, shall not include any designated prepayment pursuant to clause (2II)
below) and (2II) during the period beginning with the day following the last day
of such fiscal year and ending on the ECF Payment Date and stated by the
Borrower to be prepaid pursuant to this Section 2.05(b)(i)(B)(2II), in each case
other than to the extent that any such prepayment is funded with the proceeds of
long-term Indebtedness, or the proceeds of any Asset Sale or other disposition
of assets to the extent that, under clause (ii) below, the applicable Loan Party
would otherwise have been required or permitted to reinvest the Net Cash
Proceeds of such Asset Sale or disposition or to apply such Net Cash Proceeds to
the prepayment of Loans; provided that such percentage shall be reduced to (x)
25.0% if the Consolidated First Lien Debt Ratio as of the last day of the fiscal
year most recently ended prior to the applicable ECF Payment Date was less than
3.75:1.00 and (y) 0% if the Consolidated Senior SecuredFirst Lien Debt Ratio as
of the last day of the fiscal year most recently ended prior to the applicable
ECF Payment Date was less than 2.75:1.00.

(ii) The Borrower shall, in accordance with Section 2.05(b)(vii), 2.05(c) and
2.05(d), prepay the Term Loans to the extent required by Section 7.09(c).

(iii) Upon the incurrence or issuance by the Borrower or any of its Restricted
Subsidiaries of any Permitted Refinancing Obligations or Specified Refinancing
Debt in respect of Term Loans or any Indebtedness not expressly permitted to be
incurred or issued pursuant to Section 7.03, the Borrower shall prepay an
aggregate principal amount of Term Loans (or, in the case of the incurrence or
issuance of any Permitted Refinancing Obligations or Specified Refinancing Debt,
the Tranche of Term Loans being refinanced) in an amount equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.

(iv) [Reserved].

(v) If for any reason the Total Revolving Credit Outstandings at any time exceed
the aggregate Revolving Credit Commitments then in effect (including after
giving effect to any reduction in the Revolving Credit Commitments pursuant to
Section 2.06), the Borrower shall immediately prepay Revolving Credit Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v) unless
after the prepayment in full of the Revolving Credit Loans and Swing Line Loans
the Total Revolving Credit Outstandings exceed the aggregate Revolving Credit
Commitments then in effect.

 

        103    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vi) Subject to Section 2.18, each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied on a pro rata basis to each Tranche of Term
Loans, ratably among the Term Lenders under each such Tranche (or, in the case
of a prepayment pursuant to Section 2.05(b)(iii) upon the issuance or incurrence
of Permitted Refinancing Obligations or Specified Refinancing Debt, on a pro
rata basis to each Tranche of Term Loans being so refinanced and ratably among
the Term Lenders under each such Tranche), and to the principal repayment
installments of the Term Loans subject to prepayment in the manner directed by
the Borrower; provided that if no such direction is given, each prepayment of
Term Loans of the applicable Tranche shall be applied in direct order of
maturity, to the next succeeding four (4) quarterly principal repayment
installments of the applicable Term Facility that are due pursuant to Sections
2.07(a) (excluding the installment due on the Maturity Date) thereof; provided
that, at the request of the Borrower, in lieu of such application on a pro rata
basis among all Tranches of Term Loans, such prepayment may be applied to any
Tranche of Term Loans so long as the maturity date of such Tranche of Term Loans
precedes the maturity date of each other Tranche of Term Loans then outstanding
or, in the event more than one Tranche of Term Loans shall have an identical
maturity date that precedes the maturity date of each other Tranche of Term
Loans then outstanding, to such Tranches on a pro rata basis.

(vii) Funding Losses, Etc. All prepayments under this Section 2.05 shall be made
together with, in the case of any such prepayment of a Eurodollar Rate Loan on a
date other than the last day of an Interest Period therefor, any amounts owing
in respect of such Eurodollar Rate Loan pursuant to Section 3.05 and, to the
extent applicable, any additional amounts required pursuant to
Section 2.05(a)(iv).

(c) Term Lender Opt-Out. With respect to any prepayment of the Term Facility
pursuant to Section 2.05(b)(i) or (ii), any Term Lender, at its option, may
elect not to accept such prepayment. The Borrower shall notify the
Administrative Agent of any event giving rise to such mandatory prepayment at
least ten (10) Business Days prior to the expected date of such prepayment. Each
such notice shall specify the expected date of such prepayment and provide a
reasonably detailed calculation of the amount of such prepayment (the
“Prepayment Amount”). The Administrative Agent will promptly notify each
appropriate Lender of the contents of the Borrower’s prepayment notice,
including the date on which such prepayment is to be made (the “Prepayment
Date”). Any Lender may decline to accept such payment (such Lender, a “Declining
Lender”) by providing written notice of its election to the Administrative Agent
no later than five (5) Business Days after the date of such Lender’s receipt of
notice from the Administrative Agent regarding such prepayment. If any Lender
does not give a notice to the Administrative Agent by such date informing the
Administrative Agent that it is a Declining Lender, then it will be deemed to be
an Accepting Lender (as defined below). On the Prepayment Date, an amount equal
to that portion of the Prepayment Amount accepted by the Term Lenders other than
the Declining Lenders (such Lenders being the “Accepting Lenders”) to prepay
Term Loans owing to such Accepting Lenders shall be paid to the Administrative
Agent by the Borrower and applied by the Administrative Agent ratably to prepay
Term Loans owing to such Accepting Lenders in the manner described in
Section 2.05(b) for such prepayment. Any amounts that would otherwise have been
applied to prepay Term Loans owing to Declining Lenders shall instead be
retained by the Borrower (such amounts, “Declined Amounts”).

(d) Foreign Asset Sales. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any or all of the Net Cash Proceeds from a
Casualty Event of, or any Asset Sale by a Restricted Subsidiary that is a
Foreign Subsidiary giving rise to a mandatory prepayment pursuant to
Section 2.05(b)(ii) (a “Foreign Asset Sale”) are prohibited or delayed by
applicable local law from being

 

        104    Syniverse Credit Agreement



--------------------------------------------------------------------------------

repatriated to the United States, such portion of the Net Cash Proceeds so
affected will not be required to be applied to repay Term Loans at the times
provided in this Section 2.05 or 7.09(c) but may be retained by the applicable
Foreign Subsidiary so long, but only so long, as the applicable local law will
not permit repatriation to the United States (the Borrower hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions required by
the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Cash Proceeds is permitted under the
applicable local law, such repatriation will be immediately effected and such
repatriated Net Cash Proceeds will be promptly (and in any event not later than
five (5) Business Days after such repatriation) applied (net of additional taxes
payable or reserved against as a result thereof) to the repayment of the Term
Loans as required pursuant to Section 2.05(b)(ii) and (ii) to the extent that
the Borrower has determined in good faith that repatriation of any of or all the
Net Cash Proceeds of any Foreign Asset Sale would have a material adverse tax
consequence with respect to such Net Cash Proceeds, the Net Cash Proceeds so
affected may be retained by the applicable Foreign Subsidiary, provided that, in
the case of this clause (ii), on or before the date on which any Net Cash
Proceeds so retained would otherwise have been required to be applied to
reinvestments or prepayments pursuant to Sections 7.09(b) or (c), (x) the
Borrower applies an amount equal to such Net Cash Proceeds to such reinvestments
or prepayments as if such Net Cash Proceeds had been received by the Borrower
rather than such Foreign Subsidiary, less the amount of additional taxes that
would have been payable or reserved against if such Net Cash Proceeds had been
repatriated (or, if less, the Net Cash Proceeds that would be calculated if
received by such Foreign Subsidiary) or (y) such Net Cash Proceeds are applied
to the repayment of Indebtedness of a Restricted Subsidiary that is a Foreign
Subsidiary.

(e) (e) Notwithstanding any other provision of this Section 2.05, a Lender may,
at its option, and if agreed by the Borrower, in connection with any prepayment
of Term Loans pursuant to Section 2.05(a) or (b), exchange such Lender’s portion
of the Term Loan to be prepaid for Rollover Indebtedness, in lieu of such
Lender’s pro rata portion of such prepayment (and any such Term Loans so
exchanged shall be deemed repaid for all purposes under the Loan Documents).

2.06 Termination or Reduction of Commitments. .

(a) Optional.

(i) The Borrower may, upon written notice to the Administrative Agent, terminate
the unused portions of the Term Commitments, the Tranche B Term Commitments, the
Tranche C Term Loan Commitments, the Letter of Credit Sublimit, or theany unused
Revolving Credit Commitments, or from time to time permanently reduce the unused
portions of the Term Commitments, the Tranche B Term Commitments, the Tranche C
Term Loan Commitments, the Letter of Credit Sublimit, or theany unused Revolving
Credit Commitments; provided that (i) any such notice shall be received by the
Administrative Agent five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$2,000,000 or any whole multiple of $500,000 in excess thereof, or, if less, the
entire amount of the unused portions of the Term Commitments, the Tranche B Term
Commitments, the Tranche C Term Loan Commitments, the Letter of Credit Sublimit,
or theany unused Revolving Credit Commitments in excess of the Outstanding
Amount of allthe applicable Term Loans, Revolving Credit Loans, L/C Obligations
not fully Cash Collateralized or Swing Line Loans, as applicable, and (iii) the
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit

 

        105    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Swing Line Sublimit.

(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of termination or reduction of commitments under
Section 2.06(a)(i) if the notice for such termination or reduction of
commitments is for the entire amount of commitments then outstanding under any
or all of the Tranches and states that such notice was conditioned upon the
occurrence or non-occurrence of any event specified therein (including the
effectiveness of other credit facilities).

(b) Mandatory.

(i) [Reserved].

(ii) Upon the incurrence by the Borrower or any of its Restricted Subsidiaries
of any Permitted Refinancing Obligations or Specified Refinancing Debt in
respect of Revolving Credit Loans or Revolving Credit Commitments, the Revolving
Credit Commitments of the Tranche being so refinanced shall be automatically
permanently reduced by an amount equal to 100% of the aggregate principal amount
of commitments under such Permitted Refinancing Obligations or Specified
Refinancing Debt, as applicable, and any outstanding Revolving Credit Loans in
respect of such terminated Revolving Credit Commitments shall be repaid in full.

(iii) If after giving effect to any reduction or termination of unused Revolving
Credit Commitments under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the amount of the Revolving Credit Facility at such
time, the Letter of Credit Sublimit or the Swing Line Sublimit, as the case may
be, shall be automatically reduced by the amount of such excess.

(iv) The aggregate applicable Revolving Credit Commitments shall automatically
and permanently be reduced to zero on the earlier to occur of (A) the applicable
Termination Date and (B) the applicable Maturity Date with respect to the
Revolving Credit Facility.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of unused
portions of the Term Commitments, unused portions of the Tranche B Term
Commitments, unused portions of the Tranche C Term Loan Commitments, the Letter
of Credit Sublimit, or the unused Revolving Credit Commitment under this
Section 2.06. Upon any reduction of unused Commitments under a Tranche, the
Commitment of each Lender under such Tranche shall be reduced by such Lender’s
ratable share of the amount by which such FacilityTranche is reduced (other than
the termination of the Commitment of any Lender as provided in Section 3.07).
All commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

        106    Syniverse Credit Agreement



--------------------------------------------------------------------------------

2.07 Repayment of Loans. .

(a) Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the applicable Term Lenders the aggregate principal amount of
all Initial Term Loans outstanding in consecutive quarterly installments in
amounts equal to the following percentages of the amount of the Initial Term
Loans made on the Closing Date (which installments shall, to the extent
applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05, or be increased
as a result of any increase in the amount of Term Loans pursuant to Supplemental
Term Loan Commitments (such increased amortization payments to be calculated in
the same manner (and on the same basis) as the schedule set forth below for the
Initial Term Loans made as of the Closing Date)):

 

Date

   Term Loan Principal
Amortization Payment  

September 30, 2012

     .25 % 

December 31, 2012

     .25 % 

March 31, 2013

     .25 % 

June 30, 2013

     .25 % 

September 30, 2013

     .25 % 

December 31, 2013

     .25 % 

March 31, 2014

     .25 % 

June 30, 2014

     .25 % 

September 30, 2014

     .25 % 

December 31, 2014

     .25 % 

March 31, 2015

     .25 % 

June 30, 2015

     .25 % 

September 30, 2015

     .25 % 

December 31, 2015

     .25 % 

March 31, 2016

     .25 % 

June 30, 2016

     .25 % 

September 30, 2016

     .25 % 

December 31, 2016

     .25 % 

March 31, 2017

     .25 % 

June 30, 2017

     .25 % 

September 30, 2017

     .25 % 

December 31, 2017

     .25 % 

March 31, 2018

     .25 % 

June 30, 2018

     .25 % 

September 30, 2018

     .25 % 

December 31, 2018

     .25 % 

March 31, 2019

     .25 % 

Maturity Date for Term Facility in respect of Initial Term Loans

     93.25 % 

 

        107    Syniverse Credit Agreement



--------------------------------------------------------------------------------

provided, however, that the final principal repayment installment of the Initial
Term Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all
Initial Term Loans outstanding on such date.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the applicable Revolving Credit Lenders on the
applicable Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all applicable Revolving Credit Loans outstanding on such
date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Loan is made
and (ii) the Maturity Date for the Revolving Credit Facility. At any time that
there shall exist a Defaulting Lender, immediately upon the request of the Swing
Line Lender, the Borrower shall repay the Swing Line Loans in an amount
sufficient to eliminate any Fronting Exposure in respect to the Swing Line
Loans.

(d) Tranche B Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Tranche B Term Lenders the aggregate principal
amount of all Tranche B Term Loans outstanding in consecutive quarterly
installments beginning with the end of the first full fiscal quarter commencing
after the First Incremental Amendment Closing Date, in amounts equal to the
following percentages of the amount of the Tranche B Term Loans made on the
First Incremental Amendment Closing Date (which installments shall, to the
extent applicable, be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05, or be increased
as a result of any increase in the amount of Term Loans pursuant to Supplemental
Term Loan Commitments (such increased amortization payments to be calculated in
the same manner (and on the same basis) as the schedule set forth below for the
Tranche B Term Loans made as of the First Incremental Amendment Closing Date)):

 

Date    Amount Each March 31, June 30, September 30 and December 31 occurring on
or after the end of the first full fiscal quarter following the First
Incremental Amendment Closing Date and prior to the Maturity Date for the
Tranche B Term Facility    0.25% Maturity Date for the Tranche B Term Facility
   All unpaid aggregate principal amounts of any outstanding Tranche B Term
Loans

(e) Tranche C Term Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Tranche C Term Lenders the aggregate principal
amount of all Tranche C Term Loans outstanding in consecutive quarterly
installments beginning with the end of the first full fiscal quarter commencing
after the Fifth Amendment Effective Date, in amounts equal to the following
percentages of the amount of the Tranche C Term Loans made on the Fifth
Amendment Effective Date (which installments shall, to the extent applicable, be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05, or be increased as a result of any

 

        108    Syniverse Credit Agreement



--------------------------------------------------------------------------------

increase in the amount of Tranche C Term Loans pursuant to Supplemental Term
Loan Commitments (such increased amortization payments to be calculated in the
same manner (and on the same basis) as the schedule set forth below for the
Tranche C Term Loans made as of the Fifth Amendment Effective Date)):

 

                    Date    Amount

Each March 31, June 30, September 30 and December 31 occurring on or after the
end of the first full fiscal quarter following the Fifth Amendment Effective
Date and prior to the Maturity Date for the Tranche C Term Facility

   0.25%

Maturity Date for the Tranche C Term Facility

   All unpaid aggregate principal amounts of any outstanding Tranche C Term
Loans

2.08 Interest. .

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the sum of (A) the
Eurodollar Rate for such Interest Period, plus (B) the Applicable Rate for
Eurodollar Rate Loans under such Facility; (ii) each Base Rate Loan under a
Facility shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date or conversion date, as the case may be, at a rate
per annum equal to the sum of (A) the Base Rate, plus (B) the Applicable Rate
for Base Rate Loans under such Facility; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the sum of (A) the Base Rate plus
(B) the Applicable Rate for Base Rate Loans under the New Extended Revolving
Credit FacilityCommitments.

(b) The Borrower shall pay interest on all overdue Obligations hereunder, which
shall include all Obligations following an acceleration pursuant to Section 8.02
(including without limitation, an automatic acceleration) at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

(c) Accrued interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein; provided that in the event of any repayment or prepayment of
any Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. Interest hereunder shall be
due and payable in accordance with the terms hereof before and after judgment,
and before and after the commencement of any proceeding under any Debtor Relief
Law.

2.09 Fees. . In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Pro Rata Share, a
commitment fee equal to the Applicable Commitment Fee times the actual daily
amount by which the aggregate

 

        109    Syniverse Credit Agreement



--------------------------------------------------------------------------------

applicable Revolving Credit Commitments exceed the sum of (A) the Outstanding
Amount of applicable Revolving Credit Loans and (B) the Outstanding Amount of
L/C Obligations, subject to adjustment as provided in Section 2.18. The
commitment fee shall accrue at all times from the Closing Date until the
applicable Maturity Date, and shall be due and payable quarterly in arrears on
the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the Closing Date, and on the Maturity
Date for the applicable Facility.

(b) Other Fees.

(i) The Borrower shall pay to the Administrative Agent for its own account fees
in the amounts and at the times specified in the Fee Letter.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate. .

(a) All computations of interest for Base Rate Loans (except for Base Rate
computations in respect of clauses (I)(a), (I)(c), (II)(a) and (II)(c) of the
definition thereof) shall be made on the basis of a year of three hundred and
sixty-five (365) or three hundred and sixty-six (366) days, as the case may be,
and actual days elapsed. All other computations of fees and interest shall be
made on the basis of a three hundred and sixty (360) day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a three hundred and sixty-five (365) day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
(1) day. Each determination by the Administrative Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated First Lien Debt Ratio or the Consolidated
Senior Secured Debt Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated First Lien
Debt Ratio or the Consolidated Senior Secured Debt Ratio would have resulted in
higher pricing for such period, the Borrower shall be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the applicable L/C Issuer), an amount equal to the excess of the amount of
interest and fees that should have been paid for such period over the amount of
interest and fees actually paid for such period. This Section 2.10(b) shall not
limit the rights of the Administrative Agent, any Lender or the applicable L/C
Issuer, as the case may be, under Section 2.03(c)(iii), 2.03(h) or (i) or
2.08(b) or under Article VIII. The Borrower’s obligations under this
Section 2.10(b) shall survive the termination of the Aggregate Commitments and
acceleration of the Loans pursuant to Section 8.02 and the repayment of all
other Obligations after an acceleration of the Loans pursuant to Sections 8.02.
Any additional interest or fees under this clause (b) shall not be due and
payable until demand is made for such payment pursuant to clause (ii) above and
accordingly, any nonpayment of such interest or fees as result of any such
inaccuracy shall not constitute a Default (whether retroactively or otherwise),
and no such amounts shall be deemed overdue (and no amounts shall accrue
interest at the Default Rate), at any time prior to the date that is five
(5) Business Days following such demand.

 

        110    Syniverse Credit Agreement



--------------------------------------------------------------------------------

2.11 Evidence of Indebtedness. .

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as an agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, (or, if requested by such Lender, to such Lender or its registered
permitted assigns), which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts or records pursuant to Sections 2.11(a) and (b), shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
and, in the case of such account or accounts or records, such Lender, under this
Agreement and the other Loan Documents, absent manifest error; provided that the
failure of the Administrative Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
or records shall not limit the obligation of the Borrower under this Agreement
and the other Loan Documents to pay any amount owing with respect to the
Obligations.

2.12 Payments Generally; Administrative Agent’s Clawback..

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative

 

        111    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Agent’s Office in Dollars and in immediately available funds not later than
12:00 p.m. (New York City time) on the date specified herein. The Administrative
Agent will promptly distribute to each respective Lender its ratable share in
respect of the relevant Facility (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 12:00
p.m. (New York City time) shall be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. If any
payment to be made by the Borrower shall come due on a day other than a Business
Day, payment shall be made on the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 p.m. (New York City time) on the
date of such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agrees to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any reasonable
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to the Base
Rate Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or an L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest

 

        112    Syniverse Credit Agreement



--------------------------------------------------------------------------------

thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate reasonably determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender on demand, without interest.

(d) Obligations of the Lenders Several. The obligations of the Lenders hereunder
to make Term Loans and Revolving Credit Loans, to fund participations in Letters
of Credit and Swing Line Loans and to make payments pursuant to Section 9.07 are
several and not joint. The failure of any Lender to make any Loan or to fund any
such participation or to make any payment under Section 9.07 on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan or, to purchase its
participation or to make its payment under Section 9.07.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

(g) Unallocated Funds. If the Administrative Agent receives funds for
application to the Obligations of the Loan Parties under or in respect of the
Loan Documents under circumstances for which the Loan Documents do not specify
the manner in which such funds are to be applied, the Administrative Agent may,
but shall not be obligated to, elect to distribute such funds to each of the
Lenders in accordance with such Lender’s ratable share of the sum of (a) the
Outstanding Amount of all Loans outstanding at such time and (b) the Outstanding
Amount of all L/C Obligations outstanding at such time, in repayment or
prepayment of such of the outstanding Loans or other Obligations then owing to
such Lender.

2.13 Sharing of Payments. . If, other than as expressly provided elsewhere
herein (including pursuant to Sections 2.05(a)(i), 2.05(a)(v), 2.05(b)(vii),
2.05(c), 2.09(b), 2.15, 2.17, 2.18(a)(iv), 2.19, 2.20, 3.01, 3.02, 3.03, 3.04,
3.05, 3.06, 3.07, 7.10(a), 7.11 and 10.05), any Lender shall obtain on

 

        113    Syniverse Credit Agreement



--------------------------------------------------------------------------------

account of the Loans made by it, or the participations in L/C Obligations or in
Swing Line Loans held by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders such participations in the Loans made by them and/or such
subparticipations in the participations in L/C Obligations or Swing Line Loans
held by them, as the case may be, as shall be necessary to cause such purchasing
Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided,
however, that if all or any portion of such excess payment is thereafter
recovered from the purchasing Lender under any of the circumstances described in
Section 10.06 (including pursuant to any settlement entered into by the
purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff, but subject
to Section 10.09) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section 2.13 and will in each case notify the Lenders following any such
purchases or repayments. Each Lender that purchases a participation pursuant to
this Section 2.13 shall from and after such purchase have the right to give all
notices, requests, demands, directions and other communications under this
Agreement with respect to the portion of the Obligations purchased to the same
extent as though the purchasing Lender were the original owner of the
Obligations purchased.

2.14 Incremental Facilities

(a) So long as no Default or Event of Default exists or would arise therefrom,
the Borrower shall have the right (on behalf of itself, or in the case of
Incremental Loans the proceeds of which will be subject to a Permitted Escrow
Arrangement (but only for so long as such Incremental Loans are subject to such
Permitted Escrow Arrangement), a Permitted Escrow Subsidiary (any such Permitted
Escrow Subsidiary, an “Escrow Borrower”), at any time and from time to time
after the Closing Date, (i) to request new term loan commitments under one or
more new term loan credit facilities to be included in this Agreement (the
commitments thereunder, the “Incremental Term Loan Commitments” and each a “New
Term Facility”), (ii) to increase the existing Term Loans by requesting new term
loan commitments to be added to an existing Tranche of Term Loans (the
“Supplemental Term Loan Commitments”), (iii) to request new commitments under
one or more new revolving facilities to be included in this Agreement (the
“Incremental Revolving Commitments” and each a “New Revolving Facility”);
provided that in no event shall there be more than three (3) revolving
facilities outstanding under this Agreement at any one time and (iv) to increase
the existing Revolving Credit Facility by requesting new revolving credit
commitments to be added to an existing Tranche of Revolving Credit Loans (the
“Supplemental Revolving Commitments” and together with the Incremental Term Loan
Commitments, Supplemental Term Loan Commitments and the Incremental Revolving
Commitments, the “Incremental Commitments” and each an “Incremental Facility”),
provided that, (i) the aggregate amount of Incremental Commitments permitted
pursuant to this Section 2.14 shall not exceed, at the time of Incurrence or
establishment of the respective Incremental Commitment becomes effective, the
Maximum

 

        114    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Incremental Facilities Amount or, in the case of the 2018 Refinancing on the
Fifth Amendment Effective Date, an amount equal $1,702,000,000 and (ii) if the
financial covenant set forth in Section 7.11 would be required to be tested on
the date of Incurrence or establishment of any Incremental Commitment (in the
case of any Incremental Revolving Commitments and Supplemental Revolving
Commitments being initially provided onin connection with any such date of
determination, as if Incurred in full on such date) if it were the last day of a
fiscal quarter, the Borrower shall be in compliance with the financial covenant
set forth in Section 7.11 on a Pro Forma Basis after giving effect to the
Incurrence of any such Incremental Commitments for the most recently ended four
full fiscal quarters for which internal financial statements are available (or,
if earlier, were required to be delivered pursuant to Section 6.02(a) or (b))
immediately preceding the date of determination on a Pro Forma Basis. Any loans
made in respect of any such Incremental Commitment (other than Supplemental Term
Loan Commitments and Supplemental Revolving Commitments) shall be made by
creating a new Tranche. Each Incremental Commitment made available pursuant to
this Section 2.14 shall be in a minimum aggregate amount of at least $15,000,000
and in integral multiples of $5,000,000 in excess thereof (or such lesser
amounts as the Administrative Agent may agree).

(b) Each request from the Borrower pursuant to this Section 2.14 shall set forth
the requested amount and proposed terms of the relevant Incremental Commitments.
The Incremental Commitments (or any portion thereof) may be made by any existing
Lender or by any other bank or financial institution (any such bank or other
financial institution, an “Additional Lender”), provided that, if such
Additional Lender is not already a Lender hereunder or an Affiliate of a Lender
hereunder, such Additional Lender shall be subject to the consent of the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and the consent of any Swing Line Lender or the L/C Issuer (such consent not to
be unreasonably withheld or delayed), as the case may be, that may be required
pursuant to Section 10.07 (it being understood that any such Additional Lender
that is an Affiliated Lender shall be subject to the provisions of
Section 10.07(i), mutatis mutandis, to the same extent as if such Incremental
Commitments and related Obligations had been obtained by such Lender by way of
assignment).

(c) Supplemental Term Loan Commitments and Supplemental Revolving Commitments
shall become commitments under this Agreement pursuant to a supplement
specifying the Term Loan Tranche or Revolving Credit Loan Tranche, as
applicable, to be increased, executed by the Borrower and each increasing Lender
substantially in the form attached hereto as Exhibit K-1 (the “Increase
Supplement”) or by each Additional Lender substantially in the form attached
hereto as Exhibit K-2 (the “Lender Joinder Agreement”), as the case may be,
which shall be delivered to the Administrative Agent for recording in the
Register pursuant to which such Lender or Additional Lender agrees to commit to
all or a portion of such Incremental Facility, and in the case of an Additional
Lender, to be bound by the terms of this Agreement as a Lender. Borrower may
agree to accept a lesser amount of any Incremental Facility than originally
requested. In the event there are Lenders and Additional Lenders that have
committed to an Incremental Facility in excess of the maximum amount requested
(or permitted), then Borrower shall have the right to allocate such commitments
on whatever basis Borrower determines is appropriate. Upon effectiveness of the
Lender Joinder Agreement each Additional Lender shall be a Lender for all
intents and purposes of this Agreement and the term loan made pursuant to such
Supplemental Term Loan Commitment shall be a Term Loan and the Supplemental
Revolving Commitment shall be an Initial Revolving Credit Commitment, an
Incremental Revolving Commitment, a Specified Refinancing Revolving Commitment
or Extended Revolving Commitments of a particular Extension Series, as
applicable. Each Increase Supplement and/or Lender Joinder Agreement may,
without the consent of any other Lender, (i) effect such amendments to any Loan
Documents (including

 

        115    Syniverse Credit Agreement



--------------------------------------------------------------------------------

amendments to Section 2.07 to increase the amortization payments thereunder to
allow for the applicable Incremental Loans to be fungible with an existing
Tranche of Term Loans hereunder) as may be necessary or appropriate, in the
opinion of the Borrower and the Administrative Agent, to effect the provisions
of this Section 2.14(c) and (ii) if the Borrower determines to increase the
interest rate or fees in respect of any Supplemental Term Loan Commitments or
Supplemental Revolving Commitments, increase the interest rate or fees in
respect of the existing Tranche of Term Loans or Revolving Credit Commitments,
as applicable, to which such Supplemental Term Loan Commitments or Supplemental
Revolving Commitments pertain such that it equals to the interest rate or fees
in respect of such Supplemental Term Loan Commitments or Supplemental Revolving
Commitments (provided that, subject to the provisos to Section 2.14(d)(iv), if
applicable, the Borrower at its election (in its sole discretion) may pay
upfront or closing fees in respect of any Supplemental Term Loan Commitments or
Supplemental Revolving Commitments and shall not be obliged to pay such upfront
or closing fees in respect of the existing Tranche of Term Loans or Revolving
Credit Commitments, as applicable, to which such Supplemental Term Loan
Commitments or Supplemental Revolving Commitments pertain, except to the extent
that such fees would cause such Supplemental Term Loan Commitments not to be
fungible with the applicable Tranche of Term Loans).

(d) Incremental Commitments (other than Supplemental Term Loan Commitments and
Supplemental Revolving Commitments) shall become commitments under this
Agreement pursuant to an amendment (an “Incremental Commitment Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, an Escrow Borrower (if applicable) and each Additional Lender. An
Incremental Commitment Amendment may, without the consent of any other Lender,
effect such amendments to any Loan Documents as may be necessary or appropriate,
in the opinion of the Borrower and the Administrative Agent, to effect the
provisions of this Section 2.14 (including, without limitation, with respect to
any Incremental Commitments to be secured on a junior basis by the Collateral,
appropriate modifications, if any, to Sections 2.05(b)(vi), 8.02 and 8.04 of
this Agreement and to the Security AgreementCollateral Documents), provided,
however, that (i) (A) the Incremental Commitments will not be guaranteed by any
Subsidiary of the Borrower other than the Subsidiary Guarantors, and (it being
understood that the primary obligation of an Escrow Borrower shall not
constitute a guarantee by a Subsidiary that is not a Guarantor), and if secured
(other than with respect to Permitted Escrow Funds in respect of any such
Incremental Commitments that are subject to a Permitted Escrow Arrangement (but
only for so long as such Incremental Commitments are subject to such Permitted
Escrow Arrangement)), will be secured on a pari passu or (at the Borrower’s
option) junior basis by the same Collateral securing the Loans (so long as any
such junior-secured Incremental Commitments (and related Obligations) are
subject to anthe Intercreditor Agreement or an Other Intercreditor Agreement),
(B) the Incremental Commitments and any incremental loans drawn thereunder (the
“Incremental Loans”) shall rank pari passu in right of payment with or (at the
Borrower’s option) junior to the Loans (so long as any such Incremental
Commitments (and related Obligations) are subject to the Intercreditor Agreement
or an Other Intercreditor Agreement) and (C) no Incremental Commitment Amendment
may provide for any Incremental Commitment or any Incremental Loans to be
secured by any Collateral or other assetsLien on assets (other than with respect
to Permitted Escrow Funds in respect of any such Incremental Loans that are
subject to a Permitted Escrow Arrangement (but only for so long as such
Incremental Loans are subject to such Permitted Escrow Arrangement)) of any Loan
Party that do not also secure the Loans; (ii) no Lender will be required to
provide any such Incremental Commitment unless it so agrees; (iii) (a) in the
case of a New Term Facility, the maturity dateMaturity Date and the Weighted
Average Life to Maturity of such Incremental Commitments shall be no earlier
than or shorter than, as the case may be, the maturity dateMaturity Date or the
Weighted Average Life to Maturity of the

 

        116    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Current Term Loans, as applicable (in each case, other than an earlier maturity
date or shorter Weighted Average Life to Maturity (x) for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter Weighted
Average Life to Maturity than the Maturity Date of the Current Term Loans or the
Weighted Average Life to Maturity of the Current Term Loans, as applicable, or
(y) pursuant to a Permitted Escrow Arrangement with respect to the proceeds of
the Incremental Loans made pursuant to such Incremental Commitments (but only
for so long as such Incremental Loans are subject to such Permitted Escrow
Arrangement)), and (b) in the case of Incremental Revolving Commitments, the
termination date of such Incremental Commitments shall be no earlier than the
Maturity Date for the Current Revolving Credit Commitments and such Incremental
Revolving Commitments shall require no scheduled amortization or mandatory
commitment reduction prior to the Maturity Date with respect to the Current
Revolving Credit Commitments; (iv) the currency, interest rate margins and,
(subject to Section 2.14(d)(iii)(a)) amortization schedule, original issue
discount (“OID”), upfront fees and interest rate floors (if any) applicable to
the loans made pursuant to the Incremental Commitments shall beNew Term
Facilities or New Revolving Facilities shall be determined by the Borrower and
the applicable Additional Lenders; provided that in the event that the
applicable interest rate margins for any term loans incurred by the Borrower
under any New Term Facilitiesfirst lien syndicated floating rate term loans
denominated in Dollars incurred under any Incremental Term Loan Commitments or
Supplemental Term Loan Commitments (x) with a Stated Maturity that is earlier
than 24 months following the Maturity Date in respect of the Tranche C Term
Loans, (y) Incurred by the Borrower (or an Escrow Borrower) and (z) in an
aggregate principal amount in excess of $50.0 million, are higher than the
applicable interest rate margin for the InitialTranche C Term Loans or the
Tranche B Term Loans by more than 50 basis points, then the Applicable Rate for
the Initial Term Loans and/or the Tranche B Term Loans, as applicable,effective
interest rate margin for the Tranche C Term Loans at the time such Incremental
Term Loan Commitments or Supplemental Term Loan Commitments become effective
(the “Existing Interest Rate”) shall be increased to the extent necessary so
that the applicable interest rate margin for the Initial Term Loans and/or the
Tranche B Term Loans, as applicable,Existing Interest Rate is equal to the
applicable interest rate margins for such New Term FacilitiesIncremental Term
Loan Commitments or Supplemental Term Loan Commitments minus 50 basis points
(the “Adjusted Interest Rate”, and the number of basis points by which the
Existing Interest Rate is increased, the “Increased Amount”); provided, further,
that, in determining the applicable interest rate margins for the Initial Term
Loans, Tranche B Term Loans and the New Term Facilities, (A) original issue
discount (“Tranche C Term Loans and the Incremental Loans incurred under such
Incremental Term Loan Commitments or Supplemental Term Loan Commitments,
(A) OID”) or upfront fees payable generally to all participating Additional
Lenders in lieu of OID (which shall be deemed to constitute like amounts of OID)
payable by the Borrower to theall Lenders under the Initialsuch Tranche C Term
Loans, Tranche B Term Loans or any New Term Facilitiessuch Incremental Loans, as
applicable, in the initial primary syndication thereof shall be included (with
OID and upfront fees being equated to interest rate based on an assumed
four-year life to maturity) (provided that, if such Tranche C Term Loans are
issued in a manner such that all such Tranche C Term Loans were not issued with
a uniform amount of OID or upfront fees within the Tranche of Tranche C Term
Loans, the amount of OID and upfront fees attributable to the entire Tranche of
Tranche C Term Loans shall be determined on a weighted average basis); (B) any
arrangement, structuring or other fees payable in connection with the New Term
Facilitiessuch Incremental Loans that are not shared with all Additional Lenders
providing such New Term Facilities shallIncremental Loans shall, in each case,
be excluded; (C) any amendments to the Applicable Rate on the Initial Term Loans
oror effective interest rate margin on the Tranche BC Term

 

        117    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Loans that became effective subsequent to the Closing Date or the First
Incremental Amendment Closing Date, as applicable,Fifth Amendment Effective Date
but prior to the effective time of such New Term FacilitiesIncremental Loans
shall also be included in such calculations and, (D) if the New Term
Facilitiessuch Incremental Loans include an interest rate floor greater than the
interest rate floor applicable to the InitialTranche C Term Loans or the Tranche
B Term Loans, as applicable, such increased amount shall be equated to the
applicable interest rate margin for purposes of determining whether an increase
to the Applicable Rate for the Initialsuch Tranche C Term Loans or the Tranche B
Term Loans, as applicable, shall be required, to the extent an increase in the
interest rate floor for the Initialsuch Tranche C Term Loans or the Tranche B
Term Loans, as applicable, would cause an increase in the interest rate then in
effect thereunder, and in such case the interest rate floor (but not the
Applicable Rate) applicable to the Initial Term Loans or the Tranche B Term
Loans, as applicable, set forth in the last sentence of the definition of
Eurodollar Rate and Base Rate, respectively, shall be increased by such
amountsuch Tranche C Term Loans shall be increased by such amount to the extent
necessary to adjust the applicable Existing Interest Rate to be equal to the
applicable Adjusted Interest Rate, (E) if such Incremental Loans include an
interest rate floor lower than the interest rate floor applicable to the Tranche
C Term Loans or do not include any interest rate floor, to the extent a
reduction in the interest rate floor for such Tranche C Term Loans would cause a
reduction in the interest rate then in effect thereunder, an amount equal to the
difference between the interest rate floor applicable to the Tranche C Term
Loans and the interest rate floor applicable to such Incremental Loans (which
shall be deemed to equal 0% for any Incremental Loans without any interest rate
floor), but which in any event shall not exceed the maximum amount by which a
reduction in the interest rate floor applicable to the Tranche C Term Loans
would cause a reduction in the interest rate then in effect thereunder, shall
reduce the applicable interest rate margin of the applicable Incremental Loans
for purposes of determining whether an increase in the Existing Interest Rate
shall be required and (F) if the Tranche C Term Loans include a pricing grid the
interest rate margins in such pricing grid which are not in effect at the time
the applicable Incremental Commitments become effective shall also each be
increased by an amount equal to the Increased Amount; (v) such Incremental
Commitment Amendment may provide (1) for the inclusion, as appropriate, of
Additional Lenders in any required vote or action of the Required Lenders,
Required Revolving Lenders or of the Lenders of each Tranche hereunder and,
(2) class voting and other class protections for any additional credit
facilities, and (3) for the amendment of the definitions of “Additional
Permitted Obligations”, “Contribution Indebtedness”, “Disqualified Stock”, this
Section 2.14(d), Sections 7.03(b)(xiv) and (xxvii) and Section 7.10(b), in each
case only to extend the maturity date and the Weighted Average Life to Maturity
requirements from the Maturity Date and Weighted Average Life to Maturity in
respect of the Current Term Loans to the extended maturity date and the Weighted
Average Life to Maturity in respect of such Incremental Term Loans, as
applicable; and (vi) the other terms and documentation in respect thereof, to
the extent not consistent with this Agreement as in effect prior to giving
effect to the Incremental Commitment Amendment, shall otherwise be reasonably
satisfactory to the Borrower, provided that, to the extent such terms and
documentation are not consistent with, the terms and documentation governing the
existing Loans (except to the extent permitted by clause (iii), (iv) or
(v) above), they shall be reasonably satisfactory to the Administrative Agent.
For the avoidance of doubt, the Tranche B Term Loans shall be deemed to be
“Incremental Term Loans”, the Tranche B Term Lenders shall be deemed to be
“Additional Lenders” and the First Incremental Amendment shall be deemed to be
an “Incremental Commitment Amendment”, in each case, for all purposes of the
Credit Agreement and the other Loan Documents.

 

        118    Syniverse Credit Agreement



--------------------------------------------------------------------------------

2.15 [Reserved] Specified Refinancing Debt

(a) The Borrower may, from time to time after the Closing Date, add one or more
new term loan facilities and new revolving credit facilities to the Facilities
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower, to refinance
(i) all or any portion of any Tranche of Term Loans then outstanding under this
Agreement and (ii) all or any portion of any Tranche of Revolving Credit Loans
(or unused Revolving Credit Commitments) under this Agreement, in each case
pursuant to a Refinancing Amendment; provided that in no event shall there be
more than three (3) revolving facilities outstanding under this Agreement at any
one time; provided further that such Specified Refinancing Debt: (i) will rank
pari passu in right of payment as the other Loans and Commitments hereunder;
(ii) if secured, will not be secured by any Lien on any asset of any Loan Party
that does not also secure the Loans (other than with respect to Permitted Escrow
Funds in respect of any such Specified Refinancing Debt that is subject to a
Permitted Escrow Arrangement (but only for so long as such Specified Refinancing
Debt is subject to such Permitted Escrow Arrangement)) and, if such Specified
Refinancing Debt is secured on a junior basis to the Loans, will be subject to
the Intercreditor Agreement or an Other Intercreditor Agreement; (iii) will not
be guaranteed by any Person that is not a Guarantor (it being understood that
the primary obligation of an Escrow Borrower shall not constitute a guarantee by
a Subsidiary that is not a Guarantor); (iv) (x) to the extent constituting
revolving credit facilities, will have a maturity date that is not prior to the
Maturity Date of the Tranche of Revolving Credit Commitments being refinanced
and will require no scheduled amortization or mandatory commitment reduction
prior to the Maturity Date of the Tranche of Revolving Credit Commitments being
refinanced and (y) to the extent constituting term loan facilities, will have a
maturity date that is not prior to the Maturity Date of, and will have a
Weighted Average Life to Maturity that is not shorter than the Weighted Average
Life to Maturity of, the Tranche of Term Loans being refinanced (other than an
earlier maturity date and/or shorter Weighted Average Life to Maturity (x) for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or a shorter
Weighted Average Life to Maturity than the Maturity Date of the Term Loans being
refinanced or the Weighted Average Life to Maturity of the Term Loans being
refinanced, as applicable, or (y) pursuant to a Permitted Escrow Arrangement
with respect to the proceeds of such Specified Refinancing Debt (but only for so
long as such Specified Refinancing Debt is subject to such Permitted Escrow
Arrangement)); and (v) the Net Cash Proceeds of such Specified Refinancing Debt
shall be applied, substantially concurrently with the incurrence thereof, to the
pro rata prepayment of outstanding Loans being so refinanced (and, in the case
of Revolving Credit Loans, a corresponding amount of Revolving Credit
Commitments shall be permanently reduced), in each case pursuant to Sections
2.05 and 2.06, as applicable; provided however, that such Specified Refinancing
Debt shall not have a principal or commitment amount (or accreted value) greater
than the Loans or, if greater, the Commitments being refinanced plus the amount
of interest, premium, defeasance and discharge costs and fees and expenses
Incurred in connection with such refinancing.

(b) The Borrower shall make any request for Specified Refinancing Debt pursuant
to a written notice to the Administrative Agent specifying in reasonable detail
the proposed terms thereof. Any proposed Specified Refinancing Debt shall first
be requested on a ratable basis from existing Lenders in respect of the Tranche
and Loans being refinanced. At the time of sending such notice to such Lenders,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each applicable Lender is requested to respond (which
shall in no event be less than ten Business Days (or such shorter period as
consented to by the Administrative Agent in its reasonable discretion) from the
date

 

        119    Syniverse Credit Agreement



--------------------------------------------------------------------------------

of delivery of such notice). Each applicable Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in providing such Specified Refinancing Debt and, if so, whether by
an amount equal to, greater than, or less than its ratable portion (based on
such Lender’s ratable share in respect of the applicable Tranche) of such
Specified Refinancing Debt. Any Lender approached to provide all or a portion of
any Specified Refinancing Debt may elect or decline, in its sole discretion, to
provide such Specified Refinancing Debt. Any Lender not responding within such
time period shall be deemed to have declined to participate in providing such
Specified Refinancing Debt. The Administrative Agent shall notify the Borrower
and each applicable Lender of the Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested issuance of Specified
Refinancing Debt, and subject to the approval of the Administrative Agent (which
approval shall not be unreasonably withheld), the Borrower may also invite
additional Eligible Assignees to become Lenders in respect of such Specified
Refinancing Debt pursuant to a joinder agreement to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02. The Lenders hereby authorize the Administrative Agent to enter
into amendments to this Agreement and the other Loan Documents with the Borrower
as may be necessary in order to establish new Tranches of Specified Refinancing
Debt and to make such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the Borrower in
connection with the establishment of such new Tranches, in each case on terms
consistent with this Section 2.15.

(d) Each class of Specified Refinancing Debt incurred under this Section 2.15
shall be made by creating a new Tranche and shall be in an aggregate principal
amount that is (x) not less than $5,000,000 and (y) an integral multiple of
$1,000,000 in excess thereof (or such lesser amounts or multiples as the
Administrative Agent may agree).

(e) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Specified Refinancing Debt incurred
pursuant thereto (including the addition of such Specified Refinancing Debt as
separate “Facilities” and “Tranches” hereunder). Any Refinancing Amendment may,
without the consent of any Person other than the Borrower, the Administrative
Agent (such consent not to be unreasonably withheld, delayed or conditioned) and
the Lenders providing such Specified Refinancing Debt, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.15.

2.16 [Reserved]

2.17 Cash Collateral..

(a) Upon the request of the Administrative Agent or the applicable L/C Issuer
(i) if the applicable L/C Issuer has honored any full or partial drawing request
under any Letter of Credit and such drawing has resulted in an L/C Borrowing, or
(ii) if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations. At any time
that there shall exist a

 

        120    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Defaulting Lender, immediately upon the request of the Administrative Agent, the
applicable L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover 103%
of all Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by the Defaulting Lender).

(b) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, non-interest bearing deposit
accounts at the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant to this Section 2.17, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby (after giving effect to Section 2.18(a)(iv) and any
Cash Collateral provided by the Defaulting Lender), the Borrower or the relevant
Defaulting Lender will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency.

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under any of this Section 2.17 or Sections 2.04, 2.05, 2.06,
2.18 or 8.02 in respect of Letters of Credit or Swing Line Loans shall be held
and applied to the satisfaction of the specific L/C Obligations, Swing Line
Loans, obligations to fund participations therein (including, as to Cash
Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce
Fronting Exposure or other obligations shall be released promptly following
(i) the elimination of the applicable Fronting Exposure or other obligations
giving rise thereto (including by the termination of Defaulting Lender status of
the applicable Lender (or, as appropriate, its assignee following compliance
with Section 10.07(b)(viii))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Loan Party shall not be
released during the continuance of a Default under Sections 8.01(a), (f) or
(g) or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03), and
(y) the Person providing Cash Collateral and the applicable L/C Issuer or Swing
Line Lender, as applicable, may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

2.18 Defaulting Lenders..

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Law:

 

        121    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) That Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 10.01.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 10.09), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to the applicable L/C Issuer or Swing Line Lender
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
applicable L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the applicable L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Borrowings owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.18(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) That Defaulting Lender (x) shall not be entitled to receive any commitment
fee pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in Section 2.03(h).

(iv) During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Pro Rata Share” of each non-Defaulting
Lender shall be computed without giving effect to the

 

        122    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Commitment of that Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Loans of that Lender.

(b) If the Borrower, the Administrative Agent, Swing Line Lender and each L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their ratable shares (without
giving effect to Section 2.18(a)(iv)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

2.19 Extension of Term Loans and Revolving Credit Commitments. . (a) Borrower
may at any time and from time to time request that all or a portion of the
(i) Term Loans of one or more Tranches existing at the time of such request
(each, an “Existing Term Tranche”, and the Term Loans of such Tranche, the
“Existing Term Loans”) or (ii) Revolving Credit Commitments of one or more
Tranches existing at the time of such request (each, an “Existing Revolving
Tranche” and together with the Existing Term Tranches, each an “Existing
Tranche”, and the Revolving Credit Commitments of such Existing Revolving
Tranche, the “Existing Revolving Loans”, and together with the Existing Term
Loans, the “Existing Loans”), in each case, be converted to extend the scheduled
maturity date(s) of any payment of principal or scheduled termination date(s) of
any commitments, as applicable, with respect to all or a portion of any
principal amount of any Existing Tranche (any such Existing Tranche which has
been so extended, an “Extended Term Tranche” or “Extended Revolving Tranche”, as
applicable, and each an “Extended Tranche”, and the Term Loans or Revolving
Credit Commitments, as applicable, of such Extended Tranches, the “Extended Term
Loans” or “Extended Revolving Commitments”, as applicable, and collectively, the
“Extended Loans”) and to provide for other terms consistent with this
Section 2.19; provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such extension or would exist after
giving effect to such extension, (ii) any such request shall be made by Borrower
to all Lenders with Term Loans or Revolving Credit Commitments, as applicable,
with a like maturity date (whether under one or more Tranches) on a pro rata
basis (based on the aggregate outstanding principal amount of the applicable
Term Loans or on the aggregate applicable Revolving Credit Commitments) and
(iii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrower in its sole discretion. In order to establish any
Extended Tranche, Borrower shall provide a notice to the Administrative Agent
(who shall provide a copy of such notice to each of the Lenders of the
applicable Existing Tranche) (an “Extension Request”) setting forth the proposed
terms of the Extended Tranche to be established, which terms shall be
substantially similar to those applicable to the Existing Tranche from which
they are to be extended (the “Specified Existing Tranche”), except (x)

 

        123    Syniverse Credit Agreement



--------------------------------------------------------------------------------

all or any of the final maturity dates of such Extended Tranches may be delayed
to later dates than the final maturity dates of the Specified Existing Tranche,
(y) (A) the interest margins with respect to the Extended Tranche may be higher
or lower than the interest margins for the Specified Existing Tranche and/or
(B) additional fees may be payable to the Lenders providing such Extended
Tranche in addition to or in lieu of any increased margins contemplated by the
preceding clause (A) and (z) in the case of an Extended Term Tranche, so long as
the Weighted Average Life to Maturity of such Extended Tranche would be no
shorter than the remaining Weighted Average Life to Maturity of the Specified
Existing Tranche, amortization rates with respect to the Extended Term Tranche
may be higher or lower than the amortization rates for the Specified Existing
Tranche, in each case to the extent provided in the applicable Extension
Amendment; provided that, notwithstanding anything to the contrary in this
Section 2.19 or otherwise, assignments and participations of Extended Tranches
shall be governed by the same or, at Borrower’s discretion, more restrictive
assignment and participation provisions applicable to Initialthe Current Term
Loans or Current Revolving Credit Commitments, as applicable, set forth in
Section 10.07. No Lender shall have any obligation to agree to have any of its
Existing Loans converted into an Extended Tranche pursuant to any Extension
Request. Any Extended Tranche shall constitute a separate Tranche of Loans from
the Specified Existing Tranches and from any other Existing Tranches (together
with any other Extended Tranches so established on such date).

(b) Borrower shall provide the applicable Extension Request at least ten
(10) Business Days (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) prior to the date on which Lenders under the
applicable Existing Tranche or Existing Tranches are requested to respond. Any
Lender (an “Extending Lender”) wishing to have all or a portion of its Specified
Existing Tranche converted into an Extended Tranche shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Specified Existing
Tranche that it has elected to convert into an Extended Tranche. In the event
that the aggregate amount of the Specified Existing Tranche subject to Extension
Elections exceeds the amount of Extended Tranches requested pursuant to the
Extension Request, the Specified Existing Tranches subject to Extension
Elections shall be converted to Extended Tranches on a pro rata basis based on
the amount of Specified Existing Tranches included in each such Extension
Election. In connection with any extension of Loans pursuant to this
Section 2.19 (each, an “Extension”), Borrower shall agree to such procedures
regarding timing, rounding and other administrative adjustments to ensure
reasonable administrative management of the credit facilities hereunder after
such Extension, as may be established by, or acceptable to, the Administrative
Agent, in each case acting reasonably to accomplish the purposes of this
Section 2.19. The Borrower may amend, revoke or replace an Extension Request
pursuant to procedures reasonably acceptable to the Administrative Agent at any
time prior to the date (the “Extension Request Deadline”) on which Lenders under
the applicable Existing Term Tranche or Existing Term Tranches are requested to
respond to the Extension Request. Any Lender may revoke an Extension Election at
any time prior to 5:00 p.m. on the date that is two (2) Business Days prior to
the Extension Request Deadline, at which point (unless so revoked by such time)
the Extension Election becomes irrevocable (unless otherwise agreed by the
Borrower). The revocation of an Extension Election prior to the Extension
Request Deadline shall not prejudice any Lender’s right to submit a new
Extension Election prior to the Extension Request Deadline.

(c) Extended Tranches shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement (which may include amendments to
provisions related to maturity, interest margins or fees referenced in clauses
(x) and (y) of Section 2.19(a), or, in the case of Extended Term Tranches,
amortization rates referenced in clause (z) of Section 2.19(a), and which, in
each case,

 

        124    Syniverse Credit Agreement



--------------------------------------------------------------------------------

except to the extent expressly contemplated by the last sentence of this
Section 2.19(c) and notwithstanding anything to the contrary set forth in
Section 10.01, shall not require the consent of any Lender other than the
Extending Lenders with respect to the Extended Tranches established thereby)
executed by the Loan Parties, the Administrative Agent, and the Extending
Lenders. Subject to the requirements of this Section 2.19 and without limiting
the generality or applicability of Section 10.01 to any Section 2.19 Additional
Amendments, any Extension Amendment may provide for additional terms and/or
additional amendments other than those referred to or contemplated above (any
such additional amendment, a “Section 2.19 Additional Amendment”) to this
Agreement and the other Loan Documents; provided that such Section 2.19
Additional Amendments do not become effective prior to the time that such
Section 2.19 Additional Amendments have been consented to (including, without
limitation, pursuant to consents applicable to holders of any Extended Tranches
provided for in any Extension Amendment) by such of the Lenders, Loan Parties
and other parties (if any) as may be required in order for such Section 2.19
Additional Amendments to become effective in accordance with Section 10.01;
provided, further, that no Extension Amendment may provide for (i) any Extended
Tranche to be secured by any Collateral or other assets of any Loan Party that
does not also secure the Existing Tranches or be guaranteed by any Person other
than the Guarantors and (ii) so long as any Existing Term Tranches are
outstanding, any mandatory or voluntary prepayment provisions that do not also
apply to the Existing Term Tranches (other than Existing Term Tranches secured
on a junior basis by the Collateral or ranking junior in right of payment, which
shall be subject to junior prepayment provisions) on a pro rata basis (or
otherwise provide for more favorable prepayment treatment for Existing Term
Tranches than such Extended Term Tranches as contemplated by Section 2.05(b)).
Notwithstanding anything to the contrary in Section 10.01, any such Extension
Amendment may, without the consent of any other Lenders, effect such amendments
to any Loan Documents as may be necessary or appropriate, in the reasonable
judgment of the Borrower and the Administrative Agent, to effect the provisions
of this Section 2.19; provided that the foregoing shall not constitute a consent
on behalf of any Lender to the terms of any Section 2.19 Additional Amendment.

(d) Notwithstanding anything to the contrary contained in this Agreement, on any
date on which any Existing Tranche is converted to extend the related scheduled
maturity date(s) in accordance with clause (a) above (an “Extension Date”), in
the case of the Specified Existing Tranche of each Extending Lender, the
aggregate principal amount of such Specified Existing Tranche shall be deemed
reduced by an amount equal to the aggregate principal amount of Extended Tranche
so converted by such Lender on such date, and such Extended Tranches shall be
established as a separate Tranche from the Specified Existing Tranche and from
any other Existing Tranches (together with any other Extended Tranches so
established on such date).

(e) If, in connection with any proposed Extension Amendment, any Lender declines
to consent to the applicable extension on the terms and by the deadline set
forth in the applicable Extension Request (each such other Lender, a
“Non-Extending Lender”) then Borrower may, on notice to the Administrative Agent
and the Non-Extending Lender, replace such Non-Extending Lender by causing such
Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07 (with the assignment fee and any other costs and expenses to be
paid by Borrower in such instance) all of its rights and obligations under this
Agreement to one or more assignees; provided that neither the Administrative
Agent nor any Lender shall have any obligation to Borrower to find a replacement
Lender; provided, further, that the applicable assignee shall have agreed to
provide Extended Loans on the terms set forth in such Extension Amendment;
provided, further, that all obligations of Borrower owing to the Non-Extending
Lender relating to the Existing Loans so assigned shall be paid in full by the
assignee Lender to

 

        125    Syniverse Credit Agreement



--------------------------------------------------------------------------------

such Non-Extending Lender concurrently with such Assignment and Assumption. In
connection with any such replacement under this Section 2.19, if the
Non-Extending Lender does not execute and deliver to the Administrative Agent a
duly completed Assignment and Assumption by the later of (A) the date on which
the replacement Lender executes and delivers such Assignment and Assumption and
(B) the date as of which all obligations of Borrower owing to the Non-Extending
Lender relating to the Existing Loans so assigned shall be paid in full by the
assignee Lender to such Non-Extending Lender, then such Non-Extending Lender
shall be deemed to have executed and delivered such Assignment and Assumption as
of such date and Borrower shall be entitled (but not obligated) to execute and
deliver such Assignment and Assumption on behalf of such Non-Extending Lender.

(f) Following any Extension Date, with the written consent of Borrower, any
Non-Extending Lender may elect to have all or a portion of its Existing Loans
deemed to be an Extended Loan under the applicable Extended Tranche on any date
(each date, a “Designation Date”) prior to the maturity date of such Extended
Tranche; provided that such Lender shall have provided written notice to
Borrower and the Administrative Agent at least ten (10) Business Days prior to
such Designation Date (or such shorter period as the Administrative Agent may
agree in its reasonable discretion); provided, further, that no greater amount
shall be paid by or on behalf of Borrower or any of its Affiliates to any such
Non-Extending Lender as consideration for its extension into such Extended
Tranche than was paid to any ExtendedExtending Lender as consideration for its
Extension into such Extended Tranche. Following a Designation Date, the Existing
Loans held by such Lender so elected to be extended will be deemed to be
Extended Loans of the applicable Extended Tranche, and any Existing Loans held
by such Lender not elected to be extended, if any, shall continue to be
“Existing Loans” of the applicable Tranche.

(g) With respect to all Extensions consummated by Borrower pursuant to this
Section 2.19, (i) such Extensions shall not constitute optional or mandatory
payments or prepayments for purposes of Sections 2.05(a) and (b) and (ii) no
Extension Request is required to be in any minimum amount or any minimum
increment, provided that Borrower may at its election specify as a condition (a
“Minimum Extension Condition”) to consummating any such Extension that a minimum
amount (to be determined and specified in the relevant Extension Request in
Borrower’s sole discretion and may be waived by Borrower) of Existing Loans of
any or all applicable Tranches be extended. The Administrative Agent and the
Lenders hereby consent to the transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest, fees or premium
in respect of any Extended Loans on such terms as may be set forth in the
relevant Extension Request) and hereby waive the requirements of any provision
of this Agreement (including, without limitation, Sections 2.05(a) and (b) and
2.07) or any other Loan Document that may otherwise prohibit any such Extension
or any other transaction contemplated by this Section 2.19.

2.20 Permitted Debt Exchanges. .

(a) Notwithstanding anything to the contrary contained in this Agreement,
pursuant to one or more offers (each, a “Permitted Debt Exchange Offer”) made
from time to time by the Borrower to all Lenders (other than any Lender that, if
requested by the Borrower, is unable to certify that it is either a “qualified
institutional buyer” (as defined in Rule 144A under the Securities Act) or an
institutional “accredited investor” (as defined in Rule 501 under the Securities
Act)) with outstanding Term Loans of a particular Tranche, as selected by the
Borrower, the Borrower may from time to time following the Closing Date
consummate one or more exchanges of Term Loans of such Tranche for Additional
Permitted Obligations in the form of notes (such notes, “Permitted Debt Exchange
Notes,” and each such

 

        126    Syniverse Credit Agreement



--------------------------------------------------------------------------------

exchange a “Permitted Debt Exchange”), so long as the following conditions are
satisfied: (i) no Default or Event of Default shall have occurred and be
continuing at the time the relevant offering document in respect of a Permitted
Debt Exchange Offer is delivered to the relevant Lenders, (ii) the aggregate
principal amount (calculated on the face amount thereof) of Term Loans exchanged
shall equal the aggregate principal amount (calculated on the face amount
thereof) of Permitted Debt Exchange Notes issued in exchange for such Term
Loans, provided that additional Permitted Debt Exchange Notes may be issued in
the aggregate principal amount equal to the amount of interest, premium,
defeasance and discharge costs and fees and expenses Incurred in connection with
such Permitted Debt Exchange, (iii) the aggregate principal amount (calculated
on the face amount thereof) of all Term Loans exchanged by the Borrower pursuant
to any Permitted Debt Exchange shall automatically be cancelled and retired by
the Borrower on the date of the settlement thereof (and, if requested by the
Administrative Agent, any applicable exchanging Lender shall execute and deliver
to the Administrative Agent an Assignment and AcceptanceAssumption, or such
other form as may be reasonably requested by the Administrative Agent, in
respect thereof pursuant to which the respective Lender assigns its interest in
the Term Loans being exchanged pursuant to the Permitted Debt Exchange to the
Borrower for immediate cancellation), (iv) if the aggregate principal amount of
all Term Loans (calculated on the face amount thereof) tendered by Lenders in
respect of the relevant Permitted Debt Exchange Offer (with no Lender being
permitted to tender a principal amount of Term Loans which exceeds the principal
amount of the applicable Tranche actually held by it) shall exceed the maximum
aggregate principal amount of Term Loans offered to be exchanged by the Borrower
pursuant to such Permitted Debt Exchange Offer, then the Borrower shall exchange
Term Loans subject to such Permitted Debt Exchange Offer tendered by such
Lenders ratably up to such maximum amount based on the respective principal
amounts so tendered, (v) each such Permitted Debt Exchange Offer shall be made
on a pro rata basis to the Lenders (other than any Lender that, if requested by
the Borrower, is unable to certify that it is either a “qualified institutional
buyer” (as defined in Rule 144A under the Securities Act) or an institutional
“accredited investor” (as defined in Rule 501 under the Securities Act)) based
on their respective aggregate principal amounts of outstanding Term Loans of the
applicable Tranche, (vi) all documentation in respect of such Permitted Debt
Exchange shall be consistent with the foregoing, and all written communications
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and made in consultation with the
Administrative Agent, and (vii) any applicable Minimum Exchange Tender Condition
shall be satisfied.

(b) With respect to all Permitted Debt Exchanges effected by the Borrower
pursuant to this Section 2.20, (i) such Permitted Debt Exchanges (and the
cancellation of the exchanged Term Loans in connection therewith) shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.05 and (ii) such Permitted Debt Exchange Offer shall be made for not
less than $25.0 million in aggregate principal amount of Term Loans, provided
that, subject to the foregoing clause (ii), the Borrower may at its election
specify as a condition (a “Minimum Exchange Tender Condition”) to consummating
any such Permitted Debt Exchange that a minimum amount (to be determined and
specified in the relevant Permitted Debt Exchange Offer in the Borrower’s
discretion) of Term Loans be tendered.

(c) In connection with each Permitted Debt Exchange, the Borrower shall provide
the Administrative Agent at least ten (10) Business Days’ (or such shorter
period as may be agreed by the Administrative Agent) prior written notice
thereof, and the Borrower and the Administrative Agent, acting reasonably, shall
mutually agree to such procedures as may be necessary or advisable to accomplish
the purposes of this Section 2.20 and without conflict with Section 2.20(d);
provided that the

 

        127    Syniverse Credit Agreement



--------------------------------------------------------------------------------

terms of any Permitted Debt Exchange Offer shall provide that the date by which
the relevant Lenders are required to indicate their election to participate in
such Permitted Debt Exchange shall be not less than five (5) Business Days
following the date on which the Permitted Debt Exchange Offer is made.

(d) The Borrower shall be responsible for compliance with, and hereby agrees to
comply with, all applicable securities and other laws in connection with each
Permitted Debt Exchange, it being understood and agreed that (x) neither the
Administrative Agent nor any Lender assumes any responsibility in connection
with the Borrower’s compliance with such laws in connection with any Permitted
Debt Exchange (other than the Borrower’s reliance on any certificate delivered
by a Lender pursuant to Section 2.20(a) above for which such Lender shall bear
sole responsibility) and (y) each Lender shall be solely responsible for its
compliance with any applicable “insider trading” laws and regulations to which
such Lender may be subject under the Securities Exchange Act of 1934, as
amended.

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Except as provided in this Section 3.01 or as required by applicable Laws
(which for purposes of this Section 3.01, includes any agreement entered into
under FATCA), any and all payments by the Borrower and any other Loan Party to
or for the account of any Agent or any Lender under any Loan Document shall be
made without deduction for any Taxes, excluding, in the case of each Agent and
each Lender, any (v) Taxes imposed on or measured by its net income, branch
profits Taxes, franchise Taxes and similar Taxes (including minimum Taxes)
imposed on it, in each case, by the jurisdiction (or any political subdivision
thereof) under the Laws of which such Agent or such Lender, as the case may be,
is organized, in which its principal office is located or in which it maintains
its Lending Office, (w) Taxes imposed by reason of a present or former
connection between an Agent or Lender and such jurisdiction (other than a
connection arising solely from such Agent or such Lender (or its applicable
Lending Office) as the case may be, having executed, delivered or performed its
obligations under any Loan Document, received a payment under a Loan Document or
enforced its rights under a Loan Document), (x) United States Federal
withholding Taxes, other than United States Federal withholding Taxes imposed on
or with respect to any payment under this Agreement or any other Loan Document
to such Lender or Agent as a result of a U.S. Tax Law Change, (y) Taxes
attributable to any Lender’s or Agent’s failure to comply with Section 10.15 and
(z) Taxes imposed pursuant to FATCA or an agreement entered into pursuant to
FATCA (all such non-excluded Taxes being hereinafter referred to as
“Non-Excluded Taxes”); provided, however, that, if at the date of the Assignment
and Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments of additional amounts under this clause
(a) in respect of United States Federal withholding Tax with respect to payments
at such date, then, to such extent, the term Non-Excluded Taxes shall include
(in addition to United States Federal withholding Taxes otherwise includable in
Non-Excluded Taxes) United States Federal withholding Tax, if any, imposed under
applicable law with respect to the Lender assignee on such date. If any Loan
Party or Agent shall be required by any Laws to deduct any Non-Excluded Taxes or
Other Taxes from or in respect of any amount payable under any Loan Document to
any Agent or any Lender, (i) the amount payable by the relevant Loan Party shall
be increased as necessary so that after making all such deductions (including
deductions applicable to additional amounts payable under this Section 3.01),
each of such Agent and such Lender receives an amount equal to the amount it
would have received had no such deductions been made, (ii) the Loan Party or
Agent shall make such deductions, (iii)

 

        128    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the Loan Party or Agent shall pay the full amount deducted to the relevant
taxation authority or other Governmental Authority in accordance with applicable
Laws, and (iv) within thirty (30) days after the date of such payment, the Loan
Party or Agent shall furnish to such Agent or Lender (as the case may be) the
original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

(b) In addition but without duplication, the Borrower agrees to pay any and all
present or future stamp, court or documentary or mortgage recording taxes,
charges or similar levies which arise from the execution, delivery, enforcement
or registration of, or from the receipt or perfection of a security interest
under, or otherwise with respect to, any Loan Document, except any Taxes imposed
with respect to an assignment or transfer of any Loan Document or any interest
in any Loan Document (other than pursuant to the initial syndication of the
Loans) (hereinafter referred to as “Other Taxes”).

(c) The Borrower agrees to indemnify each Agent and each Lender for (i) the full
amount of Non-Excluded Taxes imposed on amounts payable by any Loan Party or
Agent to or for the account of any Agent or any Lender under any Loan Document
and Other Taxes (including any Non-Excluded Taxes or Other Taxes imposed or
asserted by any Governmental Authority on amounts payable under this
Section 3.01), in each case paid by such Agent and such Lender, and (ii) any
reasonable expenses arising therefrom or with respect thereto, in each case
whether or not such Non-Excluded Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority and other than any
amounts described in clause (i) or (ii) arising as a result of the gross
negligence or willful misconduct of any such Agent or Lender; provided such
Agent or Lender, as the case may be, provides the Borrower with a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts. Payment under this Section 3.01(c) shall be made within thirty
(30) days after the date such Lender or such Agent makes a written demand
therefor.

(d) Notwithstanding anything herein to the contrary, the Borrower shall not be
required pursuant to this Section 3.01 to pay any additional amount to, or to
indemnify, any Lender or Agent, as the case may be, to the extent that such
Lender or such Agent becomes subject to Taxes as a result of a change in the
place of organization of such Lender or Agent, a change in the Lending Office of
such Lender, or a change in the principal office of such Lender or Agent, in
each case where such change occurs after the Closing Date (oror, with respect to
Loans and Commitments established on or after the Fifth Amendment Effective Date
(including the Tranche C Term Loans and the New Extended Revolving Commitments),
the Fifth Amendment Effective Date (or, in each case, if later, the date such
Lender or Agent becomes a party to this Agreement), except to the extent that
any such change is requested or required by the Borrower or to the extent that
such Lender or Agent was entitled, at the time of the change in place of
organization or the change in Lending Office, to receive additional amounts from
the Borrower pursuant to Section 3.01(a) and (c) with respect to such Taxes.

(e) If any Lender or Agent determines in its sole discretion exercised in good
faith that it has received a refund in respect of any Non-Excluded Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 3.01, it shall promptly remit such
refund (including any interest included in such refund paid by the relevant
taxation authority) to the Borrower, net of all out-of-pocket expenses of the
Lender or Agent, as the case may be; provided, however, that the Borrower, upon
the request of the Lender or Agent, as the case may be, agrees promptly to
return such refund (plus any penalties, interest or other charges imposed by the
relevant Governmental

 

        129    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at the Borrower’s request, provide the Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled. For purposes of this Section 3.01(e), the term
“refund” shall include any credit in lieu of refund granted by the taxing
authorities imposing the relevant Non-Excluded Taxes or Other Taxes, but only if
and when such Lender or Agent realizes the credit as a monetary benefit.

(f) Each Agent and Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a), (b) or (c) with respect to such Agent
or Lender it will, if requested by the Borrower, use commercially reasonable
efforts (subject to such Agent or Lender’s overall internal policies of general
application and legal and regulatory restrictions) to avoid or reduce to the
greatest extent possible any indemnification or additional amounts being due
under this Section 3.01, including to designate another Lending Office for any
Loan or Letter of Credit affected by such event; provided that such efforts are
made on terms that, in the reasonable judgment of such Agent or Lender, cause
such Agent or such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.01(f) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Agent or Lender pursuant to Sections 3.01(a), (b)
and (c). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Agent or Lender as a result of a request by the Borrower under
this Section 3.01(f).

(g) Upon the request of the Borrower, each Agent or Lender to which the Borrower
may be required to pay any additional amount or indemnity pursuant to this
Section 3.01 shall contest the imposition of any Tax giving rise to such
payment; provided that the Borrower shall reimburse such party promptly for its
reasonable out-of-pocket attorneys’ and accountants’ fees and disbursements
incurred in so contesting the imposition of such Tax; provided, however, that,
notwithstanding the foregoing, no party shall be required to take any action to
contest the imposition of any Tax if such party determines, in its good faith
judgment, that it would be materially disadvantaged as a result of such action.

3.02 Illegality. . If any Lender reasonably determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances

 

        130    Syniverse Credit Agreement



--------------------------------------------------------------------------------

giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans (the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate), either on the last day of the Interest Period therefor, if
such Lender may lawfully continue to maintain such Eurodollar Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted. Each Lender agrees to designate a different Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, be materially disadvantageous to such Lender
in any legal, economic or regulatory aspect.

3.03 Inability to Determine Rates. . If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Cost and Reduced Return; Capital Adequacy. .

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
date hereof (or, in the case of any Loans or Commitments established on or after
the Closing Date, the Closing Date), or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Taxes and (ii) reserve requirements reflected in the
Eurodollar Rate), then from time to time within fifteen (15) days after demand
of such Lender setting forth in reasonable detail such increased costs (with a
copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such increased cost or reduction.

 

        131    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) If any Lender determines that the introduction of any Law regarding capital
adequacy or liquidity or any change therein or in the interpretation thereof, in
each case after the date hereof (or, in the case of any Loans or Commitments
established on or after the Closing Date, the Closing Date), or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation Controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and liquidity and
such Lender’s desired return on capital), then from time to time within fifteen
(15) days after demand of such Lender setting forth in reasonable detail the
charge and the calculation of such reduced rate of return (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender for such reduction within ten (10) days after receipt of demand
therefor.

(c) [Reserved].

(d) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower and at the Borrower’s expense, use
commercially reasonable efforts to designate another Lending Office for any Loan
or Letter of Credit affected by such event; provided that such efforts would
not, in the good faith judgment of such Lender, be inconsistent with the
internal policies of, or otherwise be materially disadvantageous in any legal,
economic or regulatory respect to such Lender or its Lending Office. The
provisions of this clause (d) shall not affect or postpone any Obligations of
the Borrower or rights of such Lender pursuant to Sections 3.04(a), (b) or (c).

(e) For purposes of this Section 3.04, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to have gone into
effect after the date hereof (or, in the case of any Loans or Commitments
established on or after the Closing Date, the Closing Date), regardless of the
date enacted, adopted or issued.

3.05 Funding Losses. . Upon written demand of any Lender (with a copy to the
Administrative Agent) from time to time, setting forth in reasonable detail the
basis for calculating such compensation, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
actually incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

 

        132    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) any mandatory assignment of such Lender’s Loans (other than Base Rate Loans)
pursuant to Section 3.07 on a day other than the last day of the Interest Period
for such Loans;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained, but excluding any such loss for
which no reasonable means of calculation exist, as set forth in Section 3.03.

3.06 Matters Applicable to All Requests for Compensation..

(a) [Reserved].

(b) With respect to any Lender’s claim for compensation under Section 3.02, 3.03
or 3.04, the Borrower shall not be required to compensate such Lender for any
amount incurred more than one hundred and eighty (180) days prior to the date
that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180 day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another Eurodollar
Rate Loans, or to convert Base Rate Loans into Eurodollar Rate Loans, until the
event or condition giving rise to such request ceases to be in effect (in which
case the provisions of Section 3.06(c) shall be applicable); provided that such
suspension shall not affect the right of such Lender to receive the compensation
so requested.

(c) If the obligation of any Lender to make or continue from one Interest Period
to another any Eurodollar Rate Loan, or to convert Base Rate Loans into
Eurodollar Rate Loans shall be suspended pursuant to Section 3.06(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 3.02, 3.03 or 3.04 hereof that gave rise to such conversion no longer
exist:

(i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the Agent) that
the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that gave rise
to the conversion of such Lender’s Eurodollar Rate Loans pursuant to this
Section 3.06 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Eurodollar Rate Loans made by
other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurodollar Rate Loans, to the extent necessary so
that, after giving effect thereto, all Loans held by the Lenders holding
Eurodollar Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis, and Interest Periods) in accordance with their
respective Commitments.

 

        133    Syniverse Credit Agreement



--------------------------------------------------------------------------------

3.07 Replacement of Lenders under Certain Circumstances..

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments pursuant to Section 3.01 or 3.04 or any Lender ceases to
make Eurodollar Rate Loans as a result of any condition described in
Section 3.02 or 3.03, (ii) any Lender becomes a Defaulting Lender or (iii) any
Lender becomes a “Non-Consenting Lender” (as defined below in this
Section 3.07), then the Borrower may on one (1) Business Days’ prior written
notice to the Administrative Agent and such Lender, either (i) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (with the assignment fee to be paid by the Borrower
unless waived by the Administrative Agent in such instance) all of its
applicable rights and obligations under this Agreement to one or more Eligible
Assignees; provided that neither the Administrative Agent nor any Lender shall
have any obligation to the Borrower to find a replacement Lender or other such
Person or (ii) terminate the applicable Commitment of such Lender or L/C Issuer,
as the case may be, and (1) in the case of a Lender (other than each L/C
Issuer), repay all applicable obligations of the Borrower owing to such Lender
relating to the applicable Loans and participations held by such Lender as of
such termination date and (2) in the case of an L/C Issuer, repay all
Obligations of the Borrower owing to such L/C Issuer relating to the Loans and
participations held by the L/C Issuers as of such termination date and cancel or
backstop on terms satisfactory to such L/C Issuer any Letters of Credit issued
by it.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or Administrative Agent. Pursuant to such Assignment and Assumption,
(A) the assignee Lender shall acquire all or a portion, as the case may be, of
the assigning Lender’s Commitment and outstanding Loans and participations in
L/C Obligations and Swing Line Loans, (B) all Obligations relating to the Loans
and participations so assigned shall be paid in full by the assignee Lender to
such assigning Lender concurrently with such assignment and assumption and
(C) upon such payment and, if so requested by the assignee Lender, delivery to
the assignee Lender of the appropriate Note or Notes executed by the Borrower,
the assignee Lender shall become a Lender hereunder and the assigning Lender
shall cease to constitute a Lender hereunder with respect to such assigned
Loans, Commitments and participations, except with respect to indemnification
provisions under this Agreement, which shall survive as to such assigning
Lender. In connection with any such replacement, if any such Lender being
replaced pursuant to Section 3.07(a) does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within one (1) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such Lender being
replaced pursuant to Section 3.07(a), then such Lender being replaced pursuant
to Section 3.07(a) shall be deemed to have executed and delivered such
Assignment and Assumption without any action on the part of such Lender. In
connection with the replacement of any Lender pursuant to Section 3.07(a) above,
the Borrower shall pay to such Lender such amounts as may be required pursuant
to Section 3.05.

 

        134    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above, (i) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time that it has
any Letter of Credit outstanding hereunder unless arrangements satisfactory to
such L/C Issuer (including the furnishing of a back-up standby letter of credit
in form and substance, and issued by an issuer reasonably satisfactory to such
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced
hereunder except in accordance with the terms of Section 9.09.

(d) In the event that (i) the Borrower or the Administrative Agent has requested
the Lenders to consent to a departure or waiver of any provisions of the Loan
Documents or to agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of all Lenders or all affected
Lenders in accordance with the terms of Section 10.01 or all the Lenders with
respect to a certain class of the Loans and (iii) the Required Lenders have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”

3.08 Survival. . All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 [Reserved]

4.01 Conditions to Closing Date. The obligation of each Lender to execute and
deliver this Agreement, and to make its respective Commitments and its initial
Credit Extension hereunder, is subject to satisfaction or waiver (in accordance
with Section 10.01) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or “.pdf” or “tiff” files (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, if applicable, each dated as of the Closing
Date (or, in the case of certificates of governmental officials, a recent date
before the Closing Date), each in form and substance reasonably satisfactory to
the Administrative Agent, and each accompanied by their respective required
schedules and other attachments (and set forth thereon shall be all required
information with respect to the Borrower and its Subsidiaries, giving effect to
the Transaction):

(i) executed counterparts of (A) this Agreement, (B) a Holdings Guaranty from
Holdings and (C) a Subsidiary Guaranty from the Subsidiary Guarantors;

(ii) the Security Agreement, duly executed by Borrower, Holdings and the
Subsidiary Guarantors, together with:

(A) certificates representing the Pledged Interests referred to in the Security
Agreement accompanied by undated stock powers executed in blank and instruments
evidencing the Pledged Debt indorsed in blank,

(B) copies of proper financing statements, filed or duly prepared for filing
under the Uniform Commercial Code in all jurisdictions that the Administrative
Agent may deem reasonably necessary in order to perfect and protect the Liens
against the Borrower and the Guarantors created under the Security Agreement,
covering the Collateral described in the Security Agreement, and

 

        135    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(C) evidence that all other actions, recordings and filings of or with respect
to the Borrower and the Guarantors contemplated by the Security Agreement that
the Administrative Agent may deem reasonably necessary or desirable in order to
perfect and protect the Liens created thereby shall have been taken, completed
or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent (including, without limitation, receipt of duly executed
payoff letters, customary lien searches and UCC-3 termination statements);

(iii) the Intellectual Property Security Agreements, duly executed by the
applicable Loan Parties;

(iv) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower,
the Subsidiary Guarantors and Holdings as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which each of the Borrower, the
Subsidiary Guarantors and Holdings is a party or is to be a party;

(v) such documents and certifications (including, without limitation,
Organization Documents and good standing certificates) as the Administrative
Agent may reasonably require to evidence that each of the Borrower, the
Subsidiary Guarantors and Holdings is duly organized or formed, and that each of
the Borrower, the Subsidiary Guarantors and Holdings is validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

(vi) an opinion of Debevoise & Plimpton LLP, counsel to Borrower, the Subsidiary
Guarantors and Holdings, addressed to each Secured Party, in form and substance
reasonably satisfactory to the Administrative Agent.

(vii) a Note executed by the Borrower in favor of each Lender that has requested
a Note no later than five (5) Business Days prior to the Closing Date;

(viii) a Committed Loan Notice and/or Letter of Credit Application, as
applicable, relating to the initial Credit Extension;

(ix) a solvency certificate from the chief financial officer of the Borrower
(after giving effect to the Transaction) substantially in the form attached
hereto as Exhibit I;

(x) opinions of local counsel for the Loan Parties in each of the jurisdictions
listed on Schedule 4.01(a) hereto, addressed to each Secured Party, in form and
substance reasonably satisfactory to the Administrative Agent; and

(xi) a copy of the certificate delivered to the trustee under the Senior Notes
Indenture designating this Agreement as a “Credit Agreement” thereunder.

 

        136    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Holdings, the Borrower and each Subsidiary Guarantor shall have provided the
documentation and other information reasonably requested in writing at least ten
(10) days prior to the Closing Date by the Lenders in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least five (5) days prior
to the Closing Date.

(c) The Refinancing shall have been, or shall concurrently be, consummated.

(d) All costs, fees, expenses (including without limitation legal fees and
expenses and recording taxes and fees) and other compensation contemplated by
the Fee Letter payable to the Administrative Agent shall have been paid to the
extent due (and, in the case of expenses, invoiced in reasonable detail at least
three (3) Business Days prior to the Closing Date (or such later date as the
Borrower may agree)).

Without limiting the generality of the provisions of Section 9.03, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has funded any portion of a Loan on or after the Closing Date
or has signed this Agreement on or after the Closing Date shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to All Credit Extensions. . The obligation of each Lender to
honor any Request for Credit Extension (other than (x) on the Fifth Amendment
Effective Date (except as otherwise set forth in the Fifth Amendment), (y) with
respect to any Incremental Facility (other than Supplemental Revolving
Commitments) being Incurred in connection with a Limited Condition Transaction
and (z) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document shall be true and correct in
all material respects (and in all respects if any such representation or
warranty is already qualified by materiality) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (and in all respects if any such representation
or warranty is already qualified by materiality) as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in Section 5.05(a) and Sections 5.05(b), (c) and (e) shall
be deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a), (b) and (c), respectively;

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds therefrom;

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof; and

 

        137    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(d) With respect to any Credit Extension of Revolving Credit Loans or
SwinglineSwing Line Loans or an L/C Credit Extension after the Closing Date, the
Borrower shall be in compliance with the financial covenant set forth in
Section 7.11 on a Pro Forma Basis (after giving effect to such Credit Extension
or L/C Credit Extension) as of the last day of the most recently ended four full
fiscal quarters for which internal financial statements are available (or, if
earlier, were required to be delivered pursuant to Section 6.02(a) or (b))
(regardless of whether the Borrower is otherwise required to comply with the
financial covenant set forth in Section 7.11 at such time).

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and, (b) and (d) have
been satisfied (unless waived) on and as of the date of the applicable Credit
Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the
AgentsAdministrative Agent and the Lenders (after giving effect to the
Transaction) that:

5.01 Existence, Qualification and Power; Compliance with Laws. . Each Loan Party
and each of its Restricted Subsidiaries (a) is a Person duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Loan Documents to which it is a
party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws and (e) has all requisite governmental licenses, authorizations,
consents and approvals to operate its business as currently conducted; except in
each case referred to in clause (a) (other than with respect to the Borrower),
(b) (other than in the case of (b)(ii) respect to the Borrower), (c), (d) or
(e), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. . The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party, and
the consummation of the Transaction, are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not (a) contravene the terms of any of such
Person’s Organization Documents, (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment
(except for Indebtedness to be repaid on the Closing Date in connection with the
Transaction) to be made under (i) any Contractual Obligation to which such
Person is a party or by which such Person or the properties of such Person or
any of its Restricted Subsidiaries or (ii) any material order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any material Law; in each
case, except with respect to any violation, breach or contravention or payment
(but not creation of Liens) referred to in clause (a) (other than with respect
to the Borrower), (b) or (c) to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

 

        138    Syniverse Credit Agreement



--------------------------------------------------------------------------------

5.03 Governmental Authorization; Other Consents. . No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transaction, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents or (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof), except for (x) filings and registrations necessary to perfect
the Liens on the Collateral granted by the Loans Parties or any Restricted
Subsidiary in favor of the Secured Parties consisting of UCC financing
statements, filings and recordations in the United States Patent and Trademark
Office and the United States Copyright Office and Mortgages, (y) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(z) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

5.04 Binding Effect. . This Agreement and each other Loan Document has been duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, except as such enforceability may be limited by
bankruptcy insolvency, reorganization, receivership, moratorium or other laws
affecting creditors’ rights generally and by general principles of equity.

5.05 Financial Statements; No Material Adverse Effect. .

(a) The Audited Financial Statements fairly present in all material respects the
financial condition of the Borrower and its consolidated Restricted Subsidiaries
as of the date thereof and their results of operations for the period covered
thereby in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein.

(b) The unaudited consolidated financial statements of the Borrower and its
consolidated Restricted Subsidiaries most recently delivered pursuant to
Section 6.01(b), and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarters
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present in all material respects the financial condition of the
Borrower and its Restricted Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject to the absence of
footnotes and to normal year-end audit adjustments.

(c) After giving effect to the Refinancing, asAs of the Closing Date, Holdings
does not have any material Indebtedness or other liabilities, direct or
contingent, other than the Senior Notes and the Indebtedness being Incurred in
connection with the TransactionIndebtedness under the Loan Documents and the
Second Lien Facility Documentation.

(d) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

        139    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Restricted Subsidiaries most
recently delivered to the Lenders pursuant to Section 6.01(c) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions
were believed by the management of the Borrower to be reasonable in light of the
conditions existing at the time of delivery of such forecasts; it being
understood that such assumptions may not prove to be correct and that actual
results may vary from such forecasts and that such variations may be material.

5.06 Litigation. . There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against
Holdings or the Borrower or any of the Borrower’s Restricted Subsidiaries, or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.07 Use of Proceeds. . The Borrower (a) will only use the proceeds of the
Initial Term Loans to finance the Transaction (including paying any fees,
commissions and expenses associated therewith); and (b) will use the proceeds of
all other Borrowings to finance the working capital needs of the Borrower and
its Restricted Subsidiaries, and for general corporate purposes of the Borrower
and its Restricted Subsidiaries (including Permitted Investments and other
Investments permitted hereunder and, in respect of the Tranche B Term Loans,
consummating the Delayed Draw Refinancing and, in respect of the Tranche C Term
Facility and the New Extended Revolving Commitments, consummating the 2018
Refinancing).

5.08 Ownership of Property; Liens. .

(a) Each Loan Party and each of its Restricted Subsidiaries has good and valid
title in fee simple to, or valid leasehold interests in, all Material Real
Property, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01,
except where the failure to have such title could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(b) Set forth on Schedule 5.08(b) hereto is a complete and accurate list of all
Material Real Property owned by any Loan Party, as of the Closing Date, showing
as of the Closing Date the street address (to the extent available), county or
other relevant jurisdiction, state and record owner; and as of the Closing Date,
no Loan Party owns any Material Real Property except as listed on Schedule
5.08(b).

(c) Set forth on Schedule 5.08(c) hereto is a complete and accurate list of all
or substantially all leases of material real property valued in excess of, in
each case, with the aggregate amount of lease payments to be made over the
remaining life of any such lease exceeding $15,000,000 under which any Loan
Party or any of its Restricted Subsidiaries is the lessee as of the Closing
Date, showing as of the Closing Date the street address (to the extent
available), county or other relevant jurisdiction, state, lessor and lessee.

5.09 Environmental Compliance. . Except as disclosed in Schedule 5.09:

(a) There are no claims against Holdings, the Borrower or any of its Restricted
Subsidiaries alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties that
could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

        140    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or formerly owned or operated by
any Loan Party or any of its Restricted Subsidiaries is listed or, to the
knowledge of the Borrower, proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and, to the knowledge of the Borrower, never have been any
underground or aboveground storage tanks or any surface impoundments, septic
tanks, pits, sumps or lagoons in which Hazardous Materials are being or have
been treated, stored or disposed on any property currently owned or operated by
any Loan Party or any of its Restricted Subsidiaries or, to its knowledge, on
any property formerly owned or operated by any Loan Party or any of its
Restricted Subsidiaries; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or any of
its Restricted Subsidiaries requiring investigation, remediation, mitigation,
removal, or assessment, or other response, remedial or corrective action,
pursuant to Environmental Law; and (iv) Hazardous Materials have not been
released, discharged or disposed of on any property currently or, to the
knowledge of the Borrower, formerly owned or operated by any Loan Party or any
of its Restricted Subsidiaries except for such releases, discharges or disposal
that were in compliance with Environmental Laws.

(c) No real property owned by any Loan Party contains any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of, (ii) require
remedial action under, or (iii) could be reasonably expected to give rise to
liability under, Environmental Laws, which violations, remedial actions and
liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

(d) None of Holdings, the Borrower or any of the Borrower’s Restricted
Subsidiaries is undertaking, and has not completed, either individually or
together with other potentially responsible parties, any investigation,
remediation, mitigation, removal, assessment or remedial, response or corrective
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law except for such investigation, remediation, mitigation,
removal, assessment or remedial, response or corrective action that, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(e) All Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of the
Borrower, formerly owned or operated by any Loan Party or any of its Restricted
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of its Restricted Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

5.10 Taxes. . Holdings, the Borrower and its Restricted Subsidiaries have filed
all Federal, state, local, foreign and other tax returns and reports required to
be filed, and have paid all Federal, state, local, foreign and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets or otherwise due and payable by them, except
those (a) which are being contested in good faith by appropriate proceedings
diligently conducted and for which adequate reserves have been provided on the
books of the applicable Person in accordance with GAAP or (b) with respect to
which the failure to make such filing or payment could not individually or in
the aggregate reasonably be expected to have a Material Adverse Effect.

 

        141    Syniverse Credit Agreement



--------------------------------------------------------------------------------

5.11 ERISA Compliance. .

(a) Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) each Plan is in
compliance with the applicable provisions of ERISA, the Code and other Federal
or state laws, and (ii) each Plan that is intended to be a qualified plan under
Section 401(a) of the Code may rely upon an opinion letter for a prototype plan
or has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service, and to the knowledge of any
Loan Party, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

(b) There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no “prohibited transaction” (within the meaning
of Section 4975 of the Code or Section 406 or 407 of ERISA and not otherwise
exempt under Section 408 of ERISA) with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred and neither any Loan Party nor, to the
knowledge of any Loan Party, any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, and no waiver of the minimum funding
standards under the Pension Funding Rules has been applied for or obtained;
(iii) as of the most recent valuation date for any Pension Plan (other than a
Multiemployer Plan), the present value of all accrued benefits under such
Pension Plan (based on the actuarial assumptions used to fund such Pension Plan)
did not exceed the value of the assets of such Pension Plan allocable to such
accrued benefits; (iv) neither any Loan Party nor, to the knowledge of any Loan
Party, any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage (as
defined in Section 430(d)(2) of the Code) for any Pension Plan to drop below 80%
as of the most recent valuation date; (v) neither any Loan Party nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid; (vi) neither any Loan Party nor any ERISA Affiliate has engaged in a
transaction that could be subject to Sections 4069 or 4212(c) of ERISA and
(vii) no Pension Plan has been terminated by the plan administrator thereof nor
by the PBGC and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan, except with respect to each of the
foregoing clauses (i) through (vii) of this Section 5.11(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

5.12 Subsidiaries; Equity Interests. . As of the Closing Date, after giving
effect to the Transaction, each Loan Party has no Restricted Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Pledged Interests in such Restricted Subsidiaries that are owned by a Loan Party
have been validly issued, are fully paid and non-assessable (to the extent such
concepts are applicable in the relevant jurisdiction) and are owned free and
clear of all Liens except (i) those created under the Collateral Documents and
(ii) any Permitted Lien.

 

        142    Syniverse Credit Agreement



--------------------------------------------------------------------------------

5.13 Margin Regulations; Investment Company Act. .

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock and no proceeds of any
Borrowings or drawings under any Letter of Credit will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(b) None of the Borrower, or any Restricted Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.

5.14 No Material Misstatements. . The written information (including the
Presentation to Lenders), public filings, reports, financial statements,
exhibits and schedules furnished by or on behalf of the Borrower to the
Administrative Agent, the Arrangers and the Lenders on or prior to the Closing
Date in connection with the negotiation of any Loan Documentthe Fifth Amendment
or included therein or delivered pursuant thereto, taken together with
information contained or incorporated by reference in documents filed with, or
furnished to, the SEC by or on behalf of any Loan Party since December 31, 2012
and on or prior to the Closing Date that are publicly available, taken as a
whole, did not contain as of the Closing Date any material misstatement of fact
and did not omit to state as of the Closing Date any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in their presentation of the Borrower and
its Restricted Subsidiaries taken as a whole. It is understood that (a) no
representation or warranty is made concerning the forecasts, estimates,
pro forma information, projections and statements as to anticipated future
performance or conditions, and the assumptions on which they were based or
concerning any information of a general economic nature or general information
about Borrower’s and its Subsidiaries’ industry, contained in any such
information, reports, financial statements, exhibits or schedules, except that,
in the case of such forecasts, estimates, pro forma information, projections and
statements, as of the date such forecasts, estimates, pro forma information,
projections and statements were generated, (i) such forecasts, estimates, pro
forma information, projections and statements were based on the good faith
assumptions of the management of the Borrower and (ii) such assumptions were
believed by such management to be reasonable and (b) (i) such forecasts,
estimates, pro forma information, projections and statements are as to future
events and are not to be viewed as facts, (ii) such forecasts, estimates,
pro forma information, projections and statements are subject to significant
uncertainties and contingencies, many of which are beyond the Borrower’s or its
Affiliates’ control, (iii) that no assurance can be given that any particular
forecast, estimate, pro forma information, projection or statement will be
realized and that actual results during the period or periods covered by any
such forecast, estimate, pro forma information, projection or statement may
differ significantly from the projected results and such differences may be
material.

5.15 Compliance with Laws. . Each Loan Party and its Restricted Subsidiaries is
in compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

        143    Syniverse Credit Agreement



--------------------------------------------------------------------------------

5.16 Intellectual Property; Licenses, Etc. . Each Loan Party and its Restricted
Subsidiaries own, license or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, franchises, licenses and other
intellectual property rights that are necessary for the operation of their
respective businesses, as currently conducted (collectively, “IP Rights”), and
such IP Rights do not conflict with the rights of any other Person, except to
the extent such failure to own, license or possess or such conflicts, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. Set forth on Schedule 5.16 is a complete and accurate
list of all registered or applications to register IP Rights in the United
States that are owned by each Loan Party and its Restricted Subsidiaries as of
the Closing Date. To the knowledge of the Borrower, the conduct of the business
of any Loan Party or any Restricted Subsidiary as currently conducted or as
contemplated to be conducted does not infringe upon or violate any rights held
by any other Person except for such infringements, and violations which,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrower, threatened in writing, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

5.17 Solvency. . As of the Closing Date, the Loan Parties, on a consolidated
basis, are Solvent.

5.18 Perfection, Etc. . Each Collateral Document delivered pursuant to this
Agreement will, upon execution and delivery thereof, be effective to create (to
the extent described therein) in favor of the Administrative Agent for the
benefit of the Secured Parties, legal, valid and enforceable Liens on, and
security interests in, the Collateral described therein, to the extent intended
to be created thereby and required to be perfected therein, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (a) when financing
statements and other filings in appropriate form are filed in the offices of the
Secretary of State of each Loan Party’s jurisdiction of organization or
formation and applicable documents are filed and recorded in the United States
Patent and Trademark Office or the United States Copyright Office, (b) upon the
taking of possession or control by the Administrative Agent of such Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Security Agreement) and (c) the Mortgages (if any) have been duly recorded
in the proper recorder’s offices or appropriate public records and the mortgage
recording fees and taxes in respect thereof, if any, are paid and compliance is
otherwise had with the formal requirements of state or local law applicable to
the recording of real property mortgages generally, the Liens created by the
Collateral Documents shall constitute fully perfected Liens on, and security
interests in (to the extent intended to be created thereby and required to be
perfected under the Loan Documents), all right, title and interest of the
grantors in such Collateral in each case free and clear of any Liens other than
Liens permitted hereunder.

5.19 Sanctions; OFAC.

(a) Sanctions Laws and Regulations. Each of Holdings, the Borrower and each of
its Subsidiaries is in compliance, in all material respects, with applicable
Sanctions Laws and Regulations. No Borrowing or Letter of Credit, or use of
proceeds, will directly, or to the knowledge of the Borrower indirectly, violate
or result in the violation of any Sanctions Laws and Regulations.

 

        144    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) OFAC. None of (I) Holdings, the Borrower or any other Loan Party and
(II) the Restricted Subsidiaries that are not Loan Parties or, to the knowledge
of the Borrower, any director, manager, officer, agent or employee of Holdings,
the Borrower or any of its Restricted Subsidiaries, in each case, (i) is a
person whose property or interest in property is blocked or subject to blocking
pursuant to Section 1 of the Executive Order, (ii) in any material respect,
engages in any dealings or transactions prohibited by Section 2 of the Executive
Order, or is otherwise associated with any such person in any manner that
violates Section 2 of the Executive Order, (iii) is a person on the list of
“Specially Designated Nationals and Blocked Persons” or otherwise targeted by
limitations or prohibitions under any other OFAC regulation or executive order
or (iv) is otherwise the subject or target of any Sanctions Laws and
Regulations. The Borrower will not directly, or to the knowledge of the Borrower
indirectly, use the proceeds of the Loans or otherwise make available such
proceeds to any Person, for the purpose of financing the activities of any
Person, or in any country, region or territory, that is itself the subject or
target of any Sanctions Laws and Regulations, in each case in a manner that
would be prohibited by Sanctions Laws and Regulations, unless specifically or
generally licensed by OFAC or other applicable Law.

5.20 5.19 PATRIOT Act. To the extent applicable, each of the Borrower Parties is
in compliance with (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (ii) the PATRIOT Act, in each case,
except where failure to comply could not reasonably be expected to have a
Material Adverse EffectAnti-Corruption Laws. No part of the proceeds of the
Loans will be usedany Loan will directly, or to the knowledge of the Borrower
indirectly, be used for any improper payments, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, or any other party (if applicable) in order to obtain, retain
or direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended., or the United Kingdom
Bribery Act 2010, as amended, to the extent applicable to Holdings, the Borrower
or its Subsidiaries (the “Anti-Corruption Laws”). Holdings, the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers,
employees, directors and agents, are in compliance in all material respects with
Anti-Corruption Laws.

5.20 OFAC. No Loan Party is any of the following:

(a) a Person that is listed in the annex to, or it otherwise subject to the
provisions of Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001(the “Executive Order”);

(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(c) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

 

        145    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(d) a Person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), or otherwise
provided for in a manner reasonably satisfactory to the applicable L/C Issuer),
from and after the Closing Date the Borrower shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each
Restricted Subsidiary to:

6.01 Financial Statements. . Deliver to the Administrative Agent:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, in each case with all consolidating information
required to be contained in annual reports filed on Form 10-K (or such
information as may be required to be contained in any successor or comparable
form), setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification, exception or explanatory paragraph (other than any such
qualification, exception or paragraph that is expressed solely with respect to,
or resulting solely from (i) an upcoming maturity date under the Facilities or
the Senior Notes that is scheduled to occur within one year from the time such
opinion is delivered or (ii) any potential inability to satisfy the financial
maintenance covenant set forth in Section 7.11 on a future date or in a future
period) or any qualification, exception or explanatory paragraph as to the scope
of such audit, together with a customary management’s discussion and analysis of
financial information, and the management of the Borrower shall, not later than
twenty (20) days following the delivery of such financial statements pursuant to
this clause (a), participate in one (1) telephonic conference with the Lenders
and the Administrative Agent, to the extent arranged by the Administrative
Agent, at a time reasonably selected by the Administrative Agent in consultation
with the Borrower, to discuss the contents of such financial statements;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, in each case with all
consolidating information required to be contained in quarterly reports filed on
Form 10-Q (or such information

 

        146    Syniverse Credit Agreement



--------------------------------------------------------------------------------

as may be required to be contained in any successor or comparable form), setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes, together with a
customary management’s discussion and analysis of financial information and the
management of the Borrower shall, not later than twenty (20) days following the
delivery of such financial statements pursuant to this clause (b), participate
in one (1) telephonic conference with the Lenders and the Administrative Agent,
to the extent requested and arranged by the Administrative Agent, at a time
reasonably selected by the Administrative Agent in consultation with the
Borrower, to discuss the contents of such financial statements; and

(c) as soon as available, but in any event no later than sixty (60) days after
the end of each fiscal year, reasonably detailed forecasts prepared by
management of the Borrower (including projected consolidated balance sheets,
income statements, and EBITDA, cash flow statements of the Borrower and its
Subsidiaries) on a quarterly basis for the fiscal year following such fiscal
year then ended (it being understood that the form of forecasts delivered by the
Borrower pursuant to the Existing Credit Agreement, plus the quarterly financial
information described above and a reasonably detailed narrative describing the
underlying assumptions applicable thereto, would be satisfactory);

provided, however, that, notwithstanding the provisions of clauses (a) and (b)
above, at any time when the Borrower, Holdings and the Parent Holding Companies
(if any) are not subject to the reporting requirements of the Exchange Act,
(a) the Borrower will not be required to furnish any information, certificates
or reports required by (i) Section 302 or Section 404 of the Sarbanes-Oxley Act
of 2002, or related Items 307 or 308 of Regulation S-K, (ii) Item 10(e) of
Regulation S-K promulgated by the SEC with respect to any non-generally accepted
accounting principlesnon-GAAP financial measures contained therein, (iii) Rule
3-09 of Regulation S-X or (iv) solely in respect of business combinations or
acquisitions consummated prior to the Closing Date, Rule 3-05 of Regulation S-X,
(b) such reports will not be required to contain the separate financial
information for Subsidiary Guarantors or Subsidiaries whose securities are
pledged to secure the Obligations contemplated by Rule 3-10 or Rule 3-16 of
Regulation S-X and (c) such certificates or reports shall not be required to
present compensation or beneficial ownership information.

Notwithstanding the foregoing, (i) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for Borrower, Holdings or any Parent
Holding Company on Form 10-K for such fiscal year, as filed with the SEC, within
ninety (90) days after the end of such fiscal year, such Form 10-K shall satisfy
all requirements of paragraph (a) of this Section to the extent that it contains
the information required by such paragraph (a) and does not contain any “going
concern” or like qualification, exception or explanatory paragraph or
qualification (other than any such qualification that is expressed solely with
respect to, or resulting solely from (i) an upcoming maturity date under the
Facilities or the Senior Notes that is scheduled to occur within one year from
the time such opinion is delivered or (ii) any potential inability to satisfy
the financial maintenance covenant set forth in Section 7.11 on a future date or
in a future period) or any exception or explanatory paragraph as to the scope of
such audit and (ii) in the event that the Borrower delivers to the
Administrative Agent a Quarterly Report for the Borrower, Holdings or any Parent
Holding Company on Form 10-Q for such fiscal quarter, as filed with the SEC,
within

 

        147    Syniverse Credit Agreement



--------------------------------------------------------------------------------

forty-five (45) days after the end of such fiscal quarter, such Form 10-Q shall
satisfy all requirements of paragraph (b) of this Section to the extent that it
contains the information required by such paragraph (b); in each case to the
extent that information contained in such 10-K or 10-Q satisfies the
requirements of paragraphs (a) or (b) of this section, as the case may be.

6.02 Certificates; Other Information. . Deliver to the Administrative Agent:

(a) no later than five (5) days after the delivery of (i) the financial
statements referred to in Section 6.01(a), or (ii) an Annual Report on Form 10-K
(delivered pursuant to the final paragraph of Section 6.01) for any fiscal
quarter for which the financial covenant set forth in Section 7.11 is required
to be tested, but only to the extent permitted by accounting industry policies
generally followed by independent certified public accountants, a certificate of
its independent certified public accountants stating that in making the
examination necessary therefor no knowledge was obtained of any Event of Default
arising from a breach of Section 7.11 or, if any such Event of Default shall
exist, stating the nature and status of such event;

(b) no later than five (5) days after the delivery of (i) the financial
statements referred to in Sections 6.01(a) and (b), or (ii) an Annual Report on
Form 10-K or a Quarterly Report on Form 10-Q (in either case, delivered pursuant
to the final paragraph of Section 6.01), a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower which delivery may be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes;

(c) promptly after the same are available copies of all annual, regular,
periodic and special reports and registration statements which Holdings or the
Borrower may file or be required to file with the SEC under Section 13 or 15(d)
of the Securities Exchange Act of 1934, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto; and

(d) promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business),
statement or report furnished to any holder of debt securities of any Loan Party
or of any of its Subsidiaries pursuant to the terms of the Second Lien Credit
Agreement or any indenture, instrument or agreement governing Additional
Permitted Obligations or Second Lien Incremental Indebtedness in a principal
amount greater than the Threshold Amount and not otherwise required to be
furnished to the Lenders pursuant to any other clause of this Section 6.02; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) or (d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02 (or such
other website address as the Borrower

 

        148    Syniverse Credit Agreement



--------------------------------------------------------------------------------

may specify by written notice to the Administrative Agent from time to time); or
(ii) on which such documents are posted on the Borrower’s behalf on
IntraLinks/IntraAgency or another relevant Internet or intranet website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents to the extent requested by the
Administrative Agent.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may be “public side” Lenders (i.e.,
Lenders that wish to receive only information that (i) is publicly available,
(ii) is not material with respect to the Borrower and its Subsidiaries or their
respective securities for purposes of United States federal and state securities
laws or (iii) constitutes information of a type that would be publicly available
if the Borrower was a public reporting company (as reasonably determined by
Borrower) (collectively, the “Public Side Information”)). The Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat such Borrower
Materials as containing only Public Side Information (provided, however, that to
the extent such Borrower Materials constitute Information, they shall be treated
as set forth in Section 10.0710.08); (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Side Information.”

6.03 Notices. . Promptly, after a Responsible Officer of the Borrower or any
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect;

(c) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(d) of the institution of, or non-frivolous written threat of, any material
litigation not previously disclosed by the Borrower to the Administrative Agent,
or any material development in any material litigation that could, in either
case, be reasonably expected to have a Material Adverse Effect, or that seeks to
enjoin or otherwise prevent the consummation of, or to recover any damages or
obtain relief as a result of, the transactions contemplated herein;

 

        149    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) of the occurrence of any ERISA Event, where there is any potential material
liability to any Loan Party as a result thereof; and

(f) of the Incurrence of any Indebtedness for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(iii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.

6.04 Payment of Obligations. . Pay, discharge or otherwise satisfy as the same
shall become due and payable, (a) all its tax liabilities and assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained on
the books of the applicable Person and (b) all lawful claims which, if unpaid,
would by law become a Lien (other than a Permitted Lien) upon its property;
except, in each case, to the extent the failure to pay or discharge or otherwise
satisfy the same could not reasonably be expected to have a Material Adverse
Effect.

6.05 Preservation of Existence, Etc. . (a) Preserve, renew and maintain in full
force and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.09, (b) take
all reasonable action to maintain all rights, privileges (including its good
standing, if such concept is applicable in the applicable jurisdiction of
organization), permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect or as otherwise
permitted hereunder, and (c) preserve or renew to the extent permitted under
applicable Laws all of its United States registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect or as otherwise permitted hereunder.

6.06 Maintenance of Properties. . Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain, preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order, repair and condition, ordinary wear and tear
excepted and casualty or condemnation excepted.

6.07 Maintenance of Insurance. . Except if the failure to do so could not
reasonably be expected to have a Material Adverse Effect, maintain with
financially sound and reputable insurance companies, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance reasonable
and customary for similarly situated Persons engaged in the same or similar
businesses as the Borrower and its Restricted Subsidiaries) as are customarily
carried under similar circumstances by such other Persons. In addition to the
foregoing, if any portion of any Mortgaged Property is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the Borrower shall, or shall cause the applicable Guarantor to,
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Act.

 

        150    Syniverse Credit Agreement



--------------------------------------------------------------------------------

6.08 Compliance with Laws. . Comply in all material respects with the
requirements of all applicable Laws (including, without limitation, the PATRIOT
Act, Sanctions Laws and Regulations and Anti-Corruption Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected to
have a Material Adverse Effect. Maintain in effect and enforce policies and
procedures designed to reasonably ensure compliance by Holdings, the Borrower,
their Subsidiaries and their respective directors, officers, employees and
agents with the PATRIOT Act and applicable Sanctions Laws and Regulations and
Anti-Corruption Laws in all material respects.

6.09 Books and Records. . Maintain proper books of record and account in a
manner to allow financial statements to be prepared in conformity with GAAP
consistently applied in respect of all financial transactions and matters
involving the assets and business of the Borrower or such Restricted Subsidiary,
as the case may be.

6.10 Inspection Rights. . Permit representatives of the Administrative Agent
and, during the continuance of any Event of Default, of each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its officers and independent public
accountants (subject to such accountants’ customary policies and procedures),
all at the reasonable expense of the Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise rights under this
Section 6.10, (ii) the Administrative Agent shall not exercise such rights more
often than one (1) time during any calendar year and (iii) such exercise shall
be at the Borrower’s expense; provided, further that, when an Event of Default
exists, the Administrative Agent or any Lender (or any of their respective
representatives) may do any of the foregoing at the expense of the Borrower at
any time during normal business hours and upon reasonable advance notice;
provided further that representatives of the Borrower may be present during any
such visits, discussions and inspections.

6.11 Use of Proceeds. Use . The Borrower will use the proceeds of the Initial
Term Loans to finance a portion of the Transaction, including any fees,
commissions and expenses associated therewith, and use the proceeds of all other
Borrowings (A) to finance the working capital needs of the Borrower and its
Restricted Subsidiaries and (B) for general corporate purposes of the Borrower
and its Restricted Subsidiaries (including Permitted Investments and other
Investments permitted hereunder and, in respect of the Tranche B Term Loans,
consummating the Delayed Draw Refinancing), in each case not in contravention of
any Law or of any Loan Document.Loans and the Letters of Credit only as provided
in Sections 5.07, 5.13(a), 5.19 and 5.20.

6.12 Covenant to Guarantee Obligations and Give Security. .

(a) Upon the formation or acquisition of any new Subsidiaries by any Loan Party
(provided that each of (i) any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Restricted Subsidiary and (ii) any Excluded
Subsidiary ceasing to be an Excluded Subsidiary but remaining a Restricted
Subsidiary shall be deemed to constitute the acquisition of a Restricted
Subsidiary

 

        151    Syniverse Credit Agreement



--------------------------------------------------------------------------------

for all purposes of this Section 6.12), or upon the acquisition of any personal
property (other than “Excluded Property” as defined in the Security Agreement)
or any Material Real Property by any Loan Party, which real or personal
property, in the reasonable judgment of the Administrative Agent, is not already
subject to a perfected Lien in favor of the Administrative Agent for the benefit
of the Secured Parties, the Borrower shall, in each case at the Borrower’s
expense:

(i) in connection with the formation or acquisition of a Subsidiary, within
thirty (30) days after such formation or acquisition or such longer period as
the Administrative Agent may agree in its sole discretion, (A) cause each such
Subsidiary that is not an Excluded Subsidiary to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement in substantially the form
attached to the Subsidiary Guarantee, guaranteeing the other Loan Parties’
obligations under the Loan Documents, and (B) (if not already so delivered)
deliver certificates representing the Pledged Interests of each such Subsidiary
(other than any Unrestricted Subsidiary) accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank and instruments
evidencing the Pledged Debt of such Subsidiary indorsed in blank to the
Administrative Agent, together with, if requested by the Administrative Agent,
supplements to the Security Agreement or other pledge or security agreements
with respect to the pledge of any Equity Interests or Indebtedness; provided
that no more than 65% of any class of Equity Interests of any Foreign Subsidiary
entitled to vote (within the meaning of Treasury Regulation
Section 1.956-2(c)(2) promulgated under the Code) shall be required to be
pledged as Collateral; provided, further, that (1) notwithstanding anything to
the contrary in this Agreement, no assets owned by any Foreign Subsidiary shall
be required to be pledged as Collateral and (2) there shall be no pledge or
security agreements governed by any non-U.S. jurisdiction in order to create any
security interests in assets located or titled outside of the U.S. or to perfect
any security interests.

(ii) within sixty (60) days after such request, formation or acquisition, or
such longer period, as the Administrative Agent may agree in its sole
discretion, duly execute and deliver, and cause each such Subsidiary that is not
an Excluded Subsidiary to duly execute and deliver to the Administrative Agent,
Mortgages (and other documentation and instruments referred to in
Section 6.12(b)) (with respect to Material Real Properties only), Security
Agreement Supplements, Intellectual Property Security Agreements and other
security agreements, as specified by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreement, Intellectual Property Security Agreements and Mortgages (and
Section 6.12(b))), securing payment of all the Obligations (but not securing the
Letter of Credit or Revolving Credit Facility Obligations in those states that
impose a mortgage tax on paydowns or re-advances of such facilities) of the
applicable Loan Party or such Subsidiary, as the case may be, under the Loan
Documents and constituting Liens on all such properties (to the extent intended
to be created thereby),

(iii) within sixty (60) days after such request, formation or acquisition, or
such longer period, as the Administrative Agent may agree in its sole
discretion, take, and cause such Subsidiary that is not an Excluded Subsidiary
to take, whatever action (including, without limitation, the recording of
Mortgages (with respect to Material Real Properties only), the filing of Uniform
Commercial Code financing statements, the giving of notices and delivery of
stock and membership interest certificates) as may be necessary or advisable in
the reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the

 

        152    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the Mortgages, Security Agreement
Supplements, Intellectual Property Security Agreements and security agreements
delivered pursuant to this Section 6.12, in each case, to the extent required
under the Loan Documents and subject to the Perfection Exceptions (as defined in
the Security Agreement), enforceable against all third parties in accordance
with their terms, in each case except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law),

(iv) within sixty (60) days after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree, solely with respect to
the execution and recording of a Mortgage of Material Real Property in
accordance with Section 6.12(a)(iii) and (iv) above, deliver to the
Administrative Agent, a signed copy of one or more opinions with respect to the
enforceability and perfection of the Mortgages, addressed to the Administrative
Agent and the other Secured Parties, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters as the Administrative
Agent may reasonably request (limited, in the case of any opinions of local
counsel to the Loan Parties in states in which any Mortgaged Property is
located, to opinions with respect to the enforceability and perfection of the
mortgages relating to Material Real Property with a fair market value of
$17,500,000 or greater (and any other Mortgaged Properties located in the same
state as any such Material Real Property)),

(v) as promptly as practicable after the request of the Administrative Agent,
deliver to the Administrative Agent with respect to each Material Real Property
owned in fee by a Subsidiary that is the subject of such request, title reports,
fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies or the equivalent or other form available in the applicable
jurisdiction in form and substance, with endorsements and in an amount
reasonably acceptable to the Administrative Agent (not to exceed the value of
the Material Real Properties covered thereby) and American Land Title
Association/American Congress on Surveying and Mapping form surveys, and

(vi) at any time and from time to time, promptly execute and deliver any and all
further instruments and documents and take all such other action as the
Administrative Agent in its reasonable judgment may deem necessary or desirable
in obtaining the full benefits of, or in perfecting and preserving the Liens of,
such guarantiesguarantees, Mortgages, Security Agreement Supplements,
Intellectual Property Security Agreements and security agreements; and

(b) In connection with the execution and recording of a Mortgage of a Material
Real Property in accordance with Section 6.12(a)(iii) and (iv) above, the
Borrower shall, and shall cause each Restricted Subsidiary to, deliver to the
Administrative Agent:

(i) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies in form and substance, with endorsements (including zoning
endorsements), that is not exclusive and in amounts acceptable to the
Administrative Agent, issued, coinsured and reinsured by title insurers
acceptable to the Administrative Agent, insuring the Mortgages to be valid first
and subsisting Liens on the property described therein, free and clear of all
defects (including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting

 

        153    Syniverse Credit Agreement



--------------------------------------------------------------------------------

only Permitted Encumbrances and Permitted Liens and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens) and such coinsurance and
direct access reinsurance as the Administrative Agent may deem necessary or
desirable and with respect to any property located in a state in which a zoning
endorsement is not available or for which a zoning endorsement is not available
(or for which a zoning endorsement is not available at a premium that is not
excessive), a zoning compliance letter from the applicable municipality or a
zoning report from Planning and Zoning Resources Corporation, in each case
satisfactory to the Administrative Agent; and

(ii) evidence that all fees, costs and expenses have been paid in connection
with the preparation, execution, filing and recordation of the Mortgages,
including, without limitation, reasonable attorneys’ fees, filing and recording
fees, title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes and title search charges and other charges incurred in
connection with the recordation of the Mortgages and the other matters described
in this Section 6.12 and as otherwise required to be paid in connection
therewith under Section 10.04.

(c) Notwithstanding the foregoing, the Administrative Agent shall not take a
security interest in those assets as to which the Administrative Agent and the
Borrower shall determine, in their reasonable discretion, that the cost of
obtaining such security interest (including any mortgage, stamp, intangibles or
other tax) are excessive in relation to the benefit to the Lenders of the
security afforded thereby.

6.13 Compliance with Environmental Laws. . Except, in each case, to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect, comply, and make all reasonable efforts to cause all lessees and
other Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and, to the extent required under Environmental Laws, conduct any
investigation, mitigation, study, sampling and testing, and undertake any
cleanup, removal or remedial, corrective or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.

6.14 Further Assurances. . Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, and subject to the limitations
described in Section 6.12, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent, or any Lender
through the Administrative Agent, may reasonably require from time to time in
order to provide the perfected security interests described in Section 5.18.

6.15 Maintenance of Ratings. . Use commercially reasonable efforts to maintain a
rating of the Facilities and a corporate debt rating for the Borrower by each of
S&P and Moody’s (but not to maintain a specific rating).

 

        154    Syniverse Credit Agreement



--------------------------------------------------------------------------------

6.16 Post-Closing Undertakings. . Within the time periods specified on Schedule
6.16 (as each may be extended by the Administrative Agent in its sole
discretion), provide such Collateral Documents and complete such undertakings as
are set forth on Schedule 6.16.

6.17 Change in Nature of Business. . Refrain from engaging in any material line
of business substantially different from those lines of business conducted by
the Borrower and its Restricted Subsidiaries on the date hereofClosing Date or
any business reasonably related, complementary, synergistic or ancillary thereto
or reasonable extensions thereof.

6.18 Accounting Changes. . Maintain the same fiscal yearendyear-end; provided,
however, that Borrower may, upon written notice to the Administrative Agent,
change its fiscal year to any other fiscal year reasonably acceptable to the
Administrative Agent, in which case, Borrower and the Administrative Agent will,
and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary to reflect such change in fiscal year.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations as to which no
claim has been asserted and obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements) hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding (other
than Letters of Credit which have been Cash Collateralized), or otherwise
provided for in a manner reasonably satisfactory to the applicable L/C Issuer),
from and after the Closing Date (A) (except with respect to Section 7.14) the
Borrower hereby agrees and (B) (with respect to Section 7.14) Holdings hereby
agrees:

7.01 Liens. .

(a) The Borrower shall not, and shall not permit any Restricted Subsidiary to,
directly or indirectly, create, Incur or suffer to exist any Lien (other than
Permitted Liens) on any asset or property of the Borrower or such Restricted
Subsidiary (the “Initial Liens”), or any income or profits therefrom, or assign
or convey any right to receive income therefrom, that secures any Debt
Obligations of the Borrower or such Restricted Subsidiary, unless (1) in the
case of Initial Liens on any asset or property other than Collateral securing
Subordinated Indebtedness, the Obligations are secured by a Lien on such assets
of the Borrower or such Restricted Subsidiary and proceeds thereof that is
senior in priority to such Liens; or (2) in all other cases of Initial Liens on
any asset or property other than Collateral securing Indebtedness, the
Obligations are equally and ratably secured with or prior to such Debt
Obligation with a Lien on the same assets of the Borrower or such Restricted
Subsidiary, as the case may be.

(b) Any Lien which is granted to secure the Obligations under Section 7.01(a)(1)
or (2) shall be automatically released and discharged at the same time as the
release of the Lien (other than a release following enforcement of remedies in
respect of such Lien or the Debt Obligations secured by such Lien) that gave
rise to the obligation to secure the Obligations under Section 7.01(a)(1) or
(2).

7.02 [Reserved].

 

        155    Syniverse Credit Agreement



--------------------------------------------------------------------------------

7.03 Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock. .

(a) (1) theThe Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, Incur any Indebtedness (including
Acquired Indebtedness) or issue any shares of Disqualified Stock; and (2) the
Borrower shall not permit any of its Restricted Subsidiaries to issue any shares
of Preferred Stock; provided, however, that the Borrower and any Restricted
Subsidiary may Incur Indebtedness (including Acquired Indebtedness) or issue
shares of Disqualified Stock and any Restricted Subsidiary may issue shares of
Preferred Stock, in each case if the Fixed Charge Coverage Ratio of the Borrower
and its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.02(a) or (b)) immediately
preceding the date on which such additional Indebtedness is Incurred or such
Disqualified Stock or Preferred Stock is issuedof determination would have been
at least 2.00 to 1.00 on a Pro Forma Basis; provided, further, that the
aggregate amount of Indebtedness (including any Refinancing Indebtedness in
respect of principal amount thereof and any Acquired Indebtedness) that may be
Incurred and Disqualified Stock or Preferred Stock that may be issued pursuant
to the foregoing by Restricted Subsidiaries that are not Loan Parties shall not
exceed the greater of (x) $100.0 million and (y) 3.25% of Total Assets at the
time of Incurrence, at any one time outstanding.; provided, further, that if and
for so long as the Consolidated First Lien Debt Ratio of the Borrower and its
Restricted Subsidiaries for the most recently ended four full fiscal quarters
for which internal financial statements are available (or, if earlier, were
required to be delivered pursuant to Section 6.02(a) or (b)) immediately
preceding the date of determination exceeds 4.00:1.00 on a Pro Forma Basis, the
aggregate amount of Indebtedness (including any Acquired Indebtedness) that may
be Incurred and Disqualified Stock or Preferred Stock that may be issued
pursuant to the foregoing by Restricted Subsidiaries that are not Loan Parties
shall not (when aggregated with any Refinancing Indebtedness outstanding in
respect of principal amounts Incurred pursuant to this proviso or the
immediately preceding proviso) exceed $20.0 million at the time of Incurrence,
at any one time outstanding.

(b) The foregoing limitations will not apply to (collectively, “Permitted
Debt”):

(i) the Incurrence by the Borrower or its Restricted Subsidiaries of
Indebtedness under Loan Documents up to an aggregate principal amount not to
exceed $1,100.01,787,600,000 million outstanding at any one time;

(ii) (x) the Incurrence by the Borrower and the Guarantors of Indebtedness
represented by the Senior Notes and the Guaranteesguarantees thereof, as
applicable (and any exchange notes issued in respect of such Senior Notes and
Guaranteesguarantees thereof) in an aggregate principal amount not to exceed
$475.0 million;41,727,000, less the aggregate principal amount of the Senior
Notes Discharged or Refinanced after the Closing Date, and (y) Indebtedness
Incurred under the Second Lien Facility Documentation on the Closing Date by any
Borrower or any Guarantor in an aggregate principal amount at any time
outstanding not to exceed $220,000,000, plus the aggregate principal amount of
any Second Lien Incremental Indebtedness Incurred after the Closing Date and
permitted to be incurred under the Second Lien Credit Agreement as in effect on
the Closing Date (and whether or not then in effect); provided that Indebtedness
Incurred under this clause (y) shall (A) not be Incurred or guaranteed by any
Person other than the Borrower, an Escrow Borrower (if applicable) and the
Guarantors, (B) be unsecured or secured on a junior basis by the same Collateral
securing the Loans (other than with respect to Permitted Escrow Funds in

 

        156    Syniverse Credit Agreement



--------------------------------------------------------------------------------

respect of any such Indebtedness that is subject to a Permitted Escrow
Arrangement (but only for so long as such Indebtedness is subject to such
Permitted Escrow Arrangement)) and, if so secured, subject to the Intercreditor
Agreement or an Other Intercreditor Agreement, (C) not provide for a maturity
date or Weighted Average Life to Maturity earlier than the Maturity Date of the
Current Term Loans or shorter than the Weighted Average Life to Maturity of the
Current Term Loans, as the case may be (other than an earlier maturity date
and/or shorter Weighted Average Life to Maturity pursuant to a Permitted Escrow
Arrangement with respect to the proceeds of such Indebtedness (but only for so
long as such Indebtedness is subject to such Permitted Escrow Arrangement)), and
(D) not provide for any mandatory repayment or redemption from asset sales,
casualty or condemnation events or excess cash flow except to the extent that
prepayments are made first to the Term Loans and to other Indebtedness having
Pari Passu Lien Priority (to the extent required by the Loan Documents or the
terms of such other Indebtedness) (Indebtedness under this clause
(y) collectively, the “Permitted Second Lien Indebtedness”);

(iii) Indebtedness of the Borrower or any of its Restricted Subsidiaries
existing on the Closing Date (other than Indebtedness described in clause (i) or
(ii));

(iv) Indebtedness (including, without limitation, Capitalized Lease Obligations
and mortgage financings as purchase money obligations) Incurred by the Borrower
or any of its Restricted Subsidiaries, Disqualified Stock issued by the Borrower
or any of its Restricted Subsidiaries and Preferred Stock issued by any
Restricted Subsidiaries of the Borrower to finance all or any part of the
purchase, lease, construction, installation, repair or improvement of property
(real or personal), plant or equipment or other fixed or capital assets used or
useful in the business of the Borrower or its Restricted Subsidiaries or in a
Similar Business (whether through the direct purchase of assets or the Equity
Interests of any Person owning such assets) in an aggregate principal amount or
liquidation preference, including all Indebtedness Incurred and Disqualified
Stock or Preferred Stock issued to renew, refund, refinance, replace, defease or
discharge any Indebtedness Incurred and Disqualified Stock or Preferred Stock
issued pursuant to this clause (iv), not to exceed the greater of (x)
$75.0 million and (y) 2.5% of Total Assets at the time of Incurrence, at any one
time outstanding;

(v) Indebtedness Incurred by the Borrower or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit and
bank guarantees issued in the ordinary course of business, including without
limitation letters of credit in respect of workers’ compensation claims, health,
disability or other employee benefits (whether current or former) or property,
casualty or liability insurance or self-insurance, or other Indebtedness with
respect to reimbursement-type obligations regarding workers’ compensation
claims; provided, however, that upon the drawing of such letters of credit, such
obligations are reimbursed within 30 days following such drawing;

(vi) Indebtedness arising from indemnification, adjustment of purchase price or
similar obligations, in each case, Incurred in connection with the disposition
of any business, assets or a Subsidiary of the Borrower in accordance with the
terms of this Agreement not exceeding the proceeds of such disposition, other
than guarantees of Indebtedness Incurred by any Person acquiring all or any
portion of such business, assets or Subsidiary for the purpose of financing such
acquisition;

 

        157    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vii) Indebtedness of the Borrower to a Restricted Subsidiary; provided that
(x) if such Restricted Subsidiary is not a Guarantor, such Indebtedness shall be
subordinated in right of payment to the Obligations and (y) any subsequent
issuance or transfer of any Equity Interests or any other event which results in
any such Restricted Subsidiary ceasing to be a Restricted Subsidiary or any
other subsequent transfer of any such Indebtedness (except to the Borrower or
another Restricted Subsidiary) shall be deemed, in each case, to be an
Incurrence of such Indebtedness not permitted by this clause (vii);

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the
Borrower or another Restricted Subsidiary; provided that any subsequent issuance
or transfer of any Equity Interests or any other event that results in any
Restricted Subsidiary that holds such shares of Preferred Stock of another
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the
Borrower or another Restricted Subsidiary) shall be deemed, in each case, to be
an issuance of shares of Preferred Stock not permitted by this clause (viii);

(ix) Indebtedness of a Restricted Subsidiary to the Borrower or another
Restricted Subsidiary; provided that (x) if a Guarantor Incurs such Indebtedness
to a Restricted Subsidiary that is not a Guarantor such Indebtedness is
subordinated in right of payment to the GuaranteeGuaranty of such Guarantor and
(y) any subsequent issuance or transfer of any Equity Interests or any other
event which results in any Restricted Subsidiary lending such Indebtedness
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Borrower or another Restricted Subsidiary)
shall be deemed, in each case, to be an Incurrence of such Indebtedness not
permitted by this clause (ix);

(x) Hedging Obligations that are Incurred in the ordinary course of business
(and not for speculative purposes): (1) for the purpose of fixing or hedging
interest rate risk with respect to any Indebtedness that is permitted by the
terms of this Agreement to be outstanding; (2) for the purpose of fixing or
hedging currency exchange rate risk with respect to any currency exchanges; or
(3) for the purpose of fixing or hedging commodity price risk with respect to
any commodity purchases;

(xi) obligations (including reimbursement obligations with respect to letters of
credit and bank guarantees) in respect of performance, bid, appeal and surety
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary in the ordinary course of business or consistent with past practice;

(xii) Indebtedness or Disqualified Stock of the Borrower or any Restricted
Subsidiary of the BorrowerGuarantor and Preferred Stock of any Restricted
Subsidiary of the BorrowerGuarantor in an aggregate principal amount or
liquidation preference that, when aggregated with the principal amount or
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock Incurred and then outstanding and Incurred pursuant to this
clause (xii), does not exceed the greater of (x) $150.0100.0 million and (y)
4.753.25% of Total Assets at the time of Incurrence, at any one time
outstanding; provided that if and for so long as the Consolidated First Lien
Debt Ratio of the Borrower and its Restricted Subsidiaries for the most recently
ended four full fiscal quarters for which internal financial statements are
available (or, if earlier, were required to be delivered pursuant to
Section 6.02(a) or (b)) immediately preceding the

 

        158    Syniverse Credit Agreement



--------------------------------------------------------------------------------

date of determination exceeds 4.00:1.00 on a Pro Forma Basis, the aggregate
principal amount or liquidation preference of such Indebtedness, Disqualified
Stock or Preferred Stock, when aggregated with the principal amount or
liquidation preference of all other Indebtedness, Disqualified Stock and
Preferred Stock Incurred and then outstanding pursuant to this clause (xii) and
Section 7.03(b)(xx), shall not exceed $25.0 million at the time of Incurrence,
at any one time outstanding;

(xiii) any guarantee by the Borrower or a Restricted Subsidiary of Indebtedness
or other obligations of the Borrower or any of its Restricted Subsidiaries so
long as the Incurrence of such Indebtedness or other obligations by the Borrower
or such Restricted Subsidiary Incurring such guarantee would be permitted under
the terms of this Agreement; provided that, if such Indebtedness is by its
express terms subordinated in right of payment to the Obligations, as
applicable, any such guarantee of such Guarantor with respect to such
Indebtedness shall be subordinated in right of payment to such Guarantor’s
Obligations substantially to the same extent as such Indebtedness is
subordinated to the Obligations;

(xiv) the Incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness or Disqualified Stock or Preferred Stock of a Restricted Subsidiary
of the Borrower that serves to refund, refinance, replace, redeem, repurchase,
retire or defeaserenew, extend, exchange, modify or Discharge (each,
“Refinance”) any Indebtedness, Disqualified Stock or Preferred Stock Incurred as
permitted under Section 7.03(a) or Sections 7.03(b)(ii), (iii), (xiv), (xv),
(xviii) or (xxxi) or any Indebtedness, Disqualified Stock or Preferred Stock
Incurred to so refund or refinanceRefinance such Indebtedness, Disqualified
Stock or Preferred Stock, including any additional Indebtedness, Disqualified
Stock or Preferred Stock Incurred to pay interest, premiums, defeasance or
discharge costs and fees and expenses in connection therewith (subject to the
following proviso, “Refinancing Indebtedness”) prior to its respective maturity;
provided, however, that such Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is Incurred that is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness being refunded, refinanced, replaced,
redeemed, repurchased or retired or, if earlierRefinanced or, if shorter, the
remaining Weighted Average Life to Maturity of the Current Term Loans;

(B) has a Stated Maturity which is no earlier than the Stated Maturity of the
Indebtedness being refunded, refinanced, replaced, redeemed, repurchased or
retiredRefinanced, or, if earlier, the Stated Maturity of the Current Term Loans
(provided that any Refinancing Indebtedness in respect of Indebtedness
originally Incurred under Section 7.03(b)(ii)(y) shall not have a Stated
Maturity earlier than 91 days after the Stated Maturity of the Current Term
Loans);

(in each case of clauses (A) and (B) above, other than an earlier maturity date
and/or shorter Weighted Average Life to Maturity (x) for customary bridge
financings, which, subject to customary conditions, would either be
automatically converted into or required to be exchanged for permanent financing
which does not provide for an earlier maturity date or a shorter Weighted
Average Life to Maturity, as applicable, than that of the Indebtedness being
Refinanced or, if shorter or earlier, as

 

        159    Syniverse Credit Agreement



--------------------------------------------------------------------------------

applicable, that of the Current Term Loans or (y) pursuant to a Permitted Escrow
Arrangement with respect to the proceeds of such Refinancing Indebtedness (but
only for so long as such Refinancing Indebtedness is subject to such Permitted
Escrow Arrangement));

(C) to the extent that such Refinancing Indebtedness refinancesRefinances
(i) Subordinated Indebtedness, such Refinancing Indebtedness is Subordinated
Indebtedness or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively;

(D) is Incurred in an aggregate principal amount (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount (or if issued with original issue
discount, the aggregate accreted value) then outstanding or, if greater,
committed of the Indebtedness being refinancedRefinanced plus (y) the amount of
interest, premium, defeasance and discharge costs and fees and expenses Incurred
in connection with such refinancingRefinancing; and

(E) shall not include (x) Indebtedness, Disqualified Stock or Preferred Stock of
a Restricted Subsidiary of the Borrower that is not a Guarantor that
refinancesRefinances Indebtedness, Disqualified Stock or Preferred Stock of the
Borrower or a Guarantor, or (y) Indebtedness or Disqualified Stock of the
Borrower or Indebtedness, Disqualified Stock or Preferred Stock of a Restricted
Subsidiary that refinancesRefinances Indebtedness, Disqualified Stock or
Preferred Stock of an Unrestricted Subsidiary;

(xv) Indebtedness, Disqualified Stock or Preferred Stock (i) of the Borrower or
any of its Restricted Subsidiaries Incurred to finance an acquisition and
(ii) of Persons that are acquired by the Borrower or any of its Restricted
Subsidiaries or merged into the Borrower or a Restricted Subsidiary in
accordance with the terms of this Agreement; provided, however, that after
giving Pro Forma Effect to such acquisition and the other transactions in
connection therewith, either:

(A) the Borrower would be permitted to Incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 7.03(a); or

(B) the Fixed Charge Coverage Ratio would be equal to or greater than the Fixed
Charge Coverage Ratio immediately prior to giving Pro Forma Effect to such
acquisition and the other transactions in connection therewith;

(xvi) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within five Business Days of its Incurrence;

(xvii) Indebtedness of the Borrower or any Restricted Subsidiary supported by a
letter of credit or bank guarantee issued pursuant to any Debt Agreement, so
long as such letter of credit has not been terminated and in a principal amount
not in excess of the stated amount of such letter of credit or bank guarantee;

 

        160    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xviii) Contribution Indebtedness;

(xix) Indebtedness of the Borrower or any Restricted Subsidiary consisting of
(x) the financing of insurance premiums or (y) take-or-pay obligations contained
in supply arrangements, in each case, in the ordinary course of business;

(xx) Indebtedness of Foreign Subsidiaries of the Borrower in an amount not to
exceed the greater of (x) $100.050.0 million and (y) 3.251.625% of Total Assets
at the time of such Incurrence, at any one time outstanding; provided that if
and for so long as the Consolidated First Lien Debt Ratio of the Borrower and
its Restricted Subsidiaries for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.02(a) or (b)) immediately
preceding the date of determination exceeds 4.00:1.00 on a Pro Forma Basis, the
aggregate principal amount of such Indebtedness, when aggregated with the
principal amount or liquidation preference of all other Indebtedness,
Disqualified Stock and Preferred Stock Incurred and then outstanding pursuant to
this clause (xx) and Section 7.03(b)(xii), shall not exceed $25.0 million at the
time of Incurrence, at any one time outstanding;

(xxi) Indebtedness of a Restricted Subsidiary that is not a Wholly Owned
Subsidiary to holders of Equity Interests of such Restricted Subsidiary (other
than the Borrower and/or its Restricted Subsidiaries), so long as the percentage
of the aggregate amount of such Indebtedness of such Restricted Subsidiary owed
to such holders does not exceed the percentage of the aggregate outstanding
amount of the Equity Interests of such Restricted Subsidiary held by such
holders;

(xxii) Indebtedness Incurred by a Receivables Subsidiary in a Qualified
Receivables Financing that is not recourse to the Borrower or any Restricted
Subsidiary other than a Receivables Subsidiary (except for Standard
Securitization Undertakings);[reserved];

(xxiii) Indebtedness owed on a short-term basis to banks and other financial
institutions Incurred in the ordinary course of business of the Borrower and the
Restricted Subsidiaries with such banks or financial institutions that arises in
connection with ordinary banking arrangements to manage cash balances of the
Borrower and the Restricted Subsidiaries;

(xxiv) Indebtedness consisting of Indebtedness issued by the Borrower or any
Restricted Subsidiary to future, current or former officers, directors and
employees thereof or any direct or indirect parent thereof, their respective
estates, spouses or former spouses, in each case to finance the purchase or
redemption of Equity Interests of the Borrower, Holdings or any Parent Holding
Company to the extent described in Section 7.06(b)(iv);

(xxv) customer deposits and advance payments received in the ordinary course of
business from customers for goods purchased in the ordinary course of business;

(xxvi) Indebtedness incurred by a Restricted Subsidiary in connection with
bankers’ acceptances, discounted bills of exchange or the discounting or
factoring of receivables for credit management purposes, in each case incurred
or undertaken in the ordinary course of business on arm’s-length commercial
terms;

 

        161    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xxvii) [Reservedreserved];

(xxviii) guarantees incurred in the ordinary course of business in respect of
obligations to suppliers, customers, franchisees, lessors and licensees that, in
each case, are not Affiliates;

(xxix) the incurrence by the Borrower or any Restricted Subsidiary of
Indebtedness consisting of guarantees of Indebtedness incurred by Permitted
Joint Ventures; provided that the aggregate principal amount of Indebtedness
guaranteed pursuant to this clause (xxix) does not at any one time outstanding
exceed $25.0 million;

(xxx) Indebtedness, Disqualified Stock or Preferred Stock of the Borrower or a
Restricted Subsidiary incurred to finance or assumed in connection with an
acquisition in a principal amount not to exceed $100.0 million in the aggregate
at any one time outstanding together with all other Indebtedness, Disqualified
Stock and/or Preferred Stock issued under this clause (xxx); and

(xxxi) (i) Indebtedness of the Borrower or any Restricted Subsidiary
(a) pursuant to this Agreement and the other Loan Documents or (b) constituting
Additional Permitted Obligations, provided that the aggregate principal amount
for all such Indebtedness Incurred in reliance on clause (i) of this
Section 7.03(b)(xxxi) at any time outstanding shall not exceed the Maximum
Incremental Facilities Amount, (ii) Indebtedness in respect of Permitted Debt
Exchange Notes Incurred pursuant to a Permitted Debt Exchange in accordance with
Section 2.20, (iii) Indebtedness in respect of Permitted Refinancing Obligations
or Specified Refinancing Debt and (iv) Rollover Indebtedness.; provided that,
for purposes of determining the availability of the basket set forth in
Section 7.03(b)(i), the aggregate principal amount of Indebtedness Incurred in
reliance on Section 7.03(b)(i) that is exchanged for or Refinanced by
Indebtedness incurred in reliance on clause (ii), (iii) or (iv) of this
Section 7.03(b)(xxxi) shall be deemed to remain outstanding and be a continued
utilization of availability under Section 7.03(b)(i).

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness, Disqualified Stock or Preferred Stock (or any portion
thereof) meets the criteria of more than one of the categories of Permitted Debt
or is entitled to be Incurred pursuant to Section 7.03(a), the Borrower shall,
in its sole discretion, at the time of Incurrence, divide, classify or
reclassify, or at any later time divide, classify or reclassify, such item of
Indebtedness, Disqualified Stock or Preferred Stock (or any portion thereof) in
any manner that complies with this covenant; provided that all Indebtedness
Incurred under this Agreement shall be deemed to have been Incurred pursuant to
Section 7.03(b) and the Borrower shall not be permitted to reclassify all or any
portion of Indebtedness Incurred pursuant to Section 7.03(a). Accrual of
interest, the accretion of accreted value, the amortization of original issue
discount, the payment of interest in the form of additional Indebtedness with
the same terms, the payment of dividends on Disqualified Stock or Preferred
Stock in the form of additional shares of Disqualified Stock or Preferred Stock
of the same class, the accretion of liquidation preference and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an Incurrence of
Indebtedness, Disqualified Stock or Preferred Stock for purposes of this
covenant. Guarantees of, or obligations in respect of letters of credit relating
to, Indebtedness that are otherwise included in the determination of a
particular amount of Indebtedness shall not be included in the determination of
such amount of Indebtedness, provided that the Incurrence of the Indebtedness
represented by such guarantee or letter of credit, as the case may be, was in
compliance with this Section 7.03.

 

        162    Syniverse Credit Agreement



--------------------------------------------------------------------------------

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the Incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was Incurred, in the case of term debt, or first committed or
first Incurred (whichever yields the lower U.S. dollar-equivalent), in the case
of revolving credit debt; provided that, if such Indebtedness is Incurred to
refinanceor first committed to Refinance other Indebtedness denominated in a
foreign currency, and such refinancingRefinancing would cause the applicable
U.S. dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancingRefinancing,
such U.S. dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being refinancedRefinanced
plus interest, premium, defeasance or discharge costs and fees and expenses
incurred in connection with such refinancingRefinancing.

7.04 Merger or Other Disposition of Assets. .

(a) The Borrower shall not consolidate or merge with or into or wind up into
(whether or not the Borrower is the surviving Person), or sell, assign,
transfer, lease, convey or otherwise dispose of all or substantially all of its
properties or assets in one or more related transactions, to any Person unless:

(i) the Borrower is the surviving Person or the Person formed by or surviving
any such consolidation or merger (if other than the Borrower) or to which such
sale, assignment, transfer, lease, conveyance or other disposition will have
been made is a corporation or limited liability company organized or existing
under the laws of the United States, any state thereof, the District of
Columbia, or any territory thereof (the Borrower or such Person, as the case may
be, being herein called the “Successor Company”);

(ii) the Successor Company (if other than the Borrower) expressly assumes all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which it is a party by executing and delivering to the
Administrative Agent a joinder or one or more other documents or instruments in
a form reasonably satisfactory to the Administrative Agent;

(iii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any of its
Restricted Subsidiaries as a result of such transaction as having been Incurred
by the Successor Company or such Restricted Subsidiary at the time of such
transaction) no Default or Event of Default shall have occurred and be
continuing;

(iv) immediately after giving Pro Forma Effect to such transaction, either:

(A) the Successor Company would be permitted to Incur at least $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test set
forth in Section 7.03(a); or

(B) the Fixed Charge Coverage Ratio for the Successor Company and its Restricted
Subsidiaries would be equal to or greater than such ratio for the Borrower and
its Restricted Subsidiaries immediately prior to giving Pro Forma Effect to such
transaction;

 

        163    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(v) if the Successor Company is other than the Borrower, each Guarantor, unless
it is the other party to the transactions described above, shall have by a
supplement to its Subsidiary Guaranty and to the Security Agreement confirmed
that its obligations thereunder shall apply to such Person’s obligations under
this Agreement and the other Loan Documents;

(vi) the Borrower will have delivered to the Administrative Agent a certificate
signed by a Responsible Officer and a legal opinion, each to the effect that
such consolidation, merger or transfer complies with the provisions described in
this Section 7.04(a), provided that, in giving such opinion, such counsel may
rely on such certificate of such Responsible Officer as to compliance with the
foregoing clauses (ii), (iii) and (iv) and the following clause (vii) of this
Section 7.04(a), and as to any matters of fact; and

(vii) the Successor Company shall comply with Section 6.12 hereunder.

Notwithstanding the foregoing clauses (iii) and (iv), (but subject to compliance
with the other provisions of this Section 7.04(a)), (a) any Restricted
Subsidiary may consolidate with, merge into or sell, assign, transfer, lease,
convey or otherwise dispose of all or part of its properties and assets to the
Borrower, and (b) the Borrower may merge or consolidate with an Affiliate
incorporated or organized solely for the purpose of reincorporating or
reorganizing the Borrower in another state of the United States, the District of
Columbia or any territory of the United States so long as the amount of
Indebtedness of the Borrower and its Restricted Subsidiaries is not increased
thereby.

(b) No Guarantor shall, and the Borrower shall not permit any Guarantor to,
consolidate or merge with or into or wind up into (whether or not such Guarantor
is the surviving corporation), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or more related transactions to, any Person unless:

(i) either (a) such Guarantor is the surviving Person or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation, partnership or limited liability company
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof (such Guarantor or such
Person, as the case may be, being herein called the “Successor Guarantor”) and
the Successor Guarantor (if other than such Guarantor) expressly assumes all the
obligations of such Guarantor under its Subsidiary Guarantee and the Security
Agreement pursuant to a supplement to each of the foregoing agreements or
(b) such sale or disposition or consolidation or merger is not in violation of
Section 7.09;

(ii) immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Guarantor or any of its
Subsidiaries as a result of such transaction as having been Incurred by the
Successor Guarantor or such Subsidiary at the time of such transaction) no
Default or Event of Default shall have occurred and be continuing;

(iii) the Successor Guarantor (if other than such Guarantor) shall have
delivered to the Administrative Agent a certificate signed by a Responsible
Officer and a legal opinion, each to the effect that such consolidation, merger
or transfer complies with the provisions described in this Section 7.04(b),
provided that in giving such opinion such counsel may rely on such certificate
of such Responsible Officer as to compliance with the foregoing clause (ii) and
the following clause (iv) of this Section 7.04(b) and as to any matters of fact;
and

 

        164    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iv) the Successor Company shall comply with Section 6.12 hereunder.

Notwithstanding the foregoing (but subject to compliance with clause (b)(iv)
above), (1) a Guarantor may merge or consolidate with an Affiliate incorporated
or organized solely for the purpose of reincorporating or reorganizing such
Guarantor in another state of the United States, the District of Columbia or any
territory of the United States, so long as the amount of Indebtedness of the
Guarantor is not increased thereby, (2) a Guarantor may merge or consolidate
with another Guarantor or the Borrower and (3) a Guarantor may convert into a
corporation, partnership, limited partnership, limited liability corporation or
trust organized or existing under the laws of the jurisdiction of organization
of such Guarantor.

7.05 [Reserved].

7.06 Limitation on Restricted Payments..

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any distribution on account of the
Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any payment made in connection with any merger or consolidation involving the
Borrower (other than (A) dividends or distributions by the Borrower payable
solely in Equity Interests (other than Disqualified Stock) of the Borrower; or
(B) dividends or distributions by a Restricted Subsidiary so long as, in the
case of any dividend or distribution payable on or in respect of any class or
series of securities issued by a Restricted Subsidiary other than a Wholly Owned
Restricted Subsidiary, the Borrower or a Restricted Subsidiary receives at least
its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities);

(ii) purchase or otherwise acquire or retire for value any Equity Interests of
the Borrower, Holdings or any Parent Holding Company;

(iii) make any principal payment on, or redeem, repurchase, defease, discharge
or otherwise acquire or retire for value, in each case prior to any scheduled
repayment or scheduled maturity, the Senior Notes (, the Second Lien Loans or
any Second Lien Incremental Indebtedness (in each case, including any
Refinancing Indebtedness in respect of the Senior Notesthereof) or any
Subordinated Indebtedness (other than the payment, redemption, repurchase,
defeasance, discharge, acquisition or retirement of (A) the Senior Notes, the
Second Lien Loans, any Second Lien Incremental Indebtedness, any such
Refinancing Indebtedness or Subordinated Indebtedness in anticipation of
satisfying a sinking fund obligation, principal installment or final maturity,
in each case due within one year of the date of such payment, redemption,
repurchase, defeasance, discharge, acquisition or retirement and
(B) Indebtedness permitted under clauses (vii) or (ix) of the definition of
“Permitted Debt”); or

(iv) make any Restricted Investment;

 

        165    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(all such payments and other actions set forth in clauses (i) through (iv) above
being collectively referred to as “Restricted Payments”), unless, at the time of
such Restricted Payment:

(A) no Default or Event of Default under Section 8.01(a), (b), (c) (solely in
respect of a failure to perform or observe Section 6.12), (e), (f), (g), (j) or
(l) shall have occurred and be continuing or would occur as a consequence
thereof;

(B) immediately after giving effect to such transaction on a Pro Forma Basis,
the Borrower could Incur $1.00 of additional Indebtedness under Section 7.03(a);
and

(C) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Borrower and its Restricted Subsidiaries after
the Closing Date (including Restricted Payments permitted by Sections 7.06(b)(i)
and (viii) but excluding all other Restricted Payments permitted by the next
succeeding paragraph), is less than the sum of, without duplication:

(i) 100% of the EBITDA of the Borrower for the period (taken as one accounting
period) from January 1, 20122018 to the end of the Borrower’s most recently
ended fiscal quarter for which internal financial statements are available (or,
if earlier, were required to be delivered pursuant to Section 6.02(a) or (b)) at
the time of such Restricted Payment less the product of 1.4 times the
Consolidated Interest Expense of the Borrower for the same period; plus

(ii) 100% of the aggregate net proceeds, including cash and the Fair Market
Value of assets other than cash, received by the Borrower after the Closing Date
from the issue or sale of Equity Interests of the Borrower (other than Excluded
Equity and any Cure Amount), including such Equity Interests issued upon
exercise of warrants or options; plus

(iii) 100% of the aggregate amount of contributions to the capital of the
Borrower received in cash and the Fair Market Value of assets other than cash
after the Closing Date (other than Excluded Equity and any Cure Amount); plus

(iv) the principal amount of any Indebtedness, or the liquidation preference or
maximum fixed repurchase price, as the case may be, of any Disqualified Stock,
in each case, of the Borrower or any Restricted Subsidiary thereof issued after
the Closing Date (other than Indebtedness or Disqualified Stock issued to a
Restricted Subsidiary or an employee stock ownership plan or trust established
by the Borrower or any Restricted Subsidiary (other than to the extent such
employee stock ownership plan or trust has been funded by the Borrower or any
Restricted Subsidiary)) that, in each case, has been converted into or exchanged
for Equity Interests in the Borrower, Holdings or any Parent Holding Company
(other than Excluded Equity); plus

 

        166    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(v) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash and the Fair Market Value of assets other than cash received
by the Borrower or any Restricted Subsidiary, in each case after the Closing
Date from:

(A) the sale or other disposition (other than to the Borrower or a Subsidiary of
the Borrower) of Restricted Investments made by the Borrower and its Restricted
Subsidiaries and from repurchases and redemptions of such Restricted Investments
from the Borrower and its Restricted Subsidiaries by any Person (other than the
Borrower or any of its Subsidiaries) and from repayments of loans or advances
which constituted Restricted Investments (other than in each case to the extent
that the Restricted Investment was made pursuant to Section 7.06(b)(x)), in each
case after the Closing Date;

(B) the sale (other than to the Borrower or a Restricted Subsidiary or an
employee stock ownership plan or trust established by the Borrower or any
Restricted Subsidiary (other than to the extent such employee stock ownership
plan or trust has been funded by the Borrower or any Restricted Subsidiary)) of
the Equity Interests of an Unrestricted Subsidiary, in each case after the
Closing Date; or

(C) any distribution or dividend from an Unrestricted Subsidiary (to the extent
such distribution or dividend is not already included in the calculation of
Consolidated Net Income), in each case after the Closing Date; plus

(D) in the event any Unrestricted Subsidiary of the Borrower has been
redesignated as a Restricted Subsidiary or has been merged or consolidated with
or into, or transfers or conveys its assets to, or is liquidated into, the
Borrower or a Restricted Subsidiary of the Borrower, in each case after the
Closing Date, the Fair Market Value of the Investment of the Borrower or
Restricted Subsidiary in such Unrestricted Subsidiary at the time of such
redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable), after deducting any Indebtedness associated with the
Unrestricted Subsidiary so designated, merged or consolidated or any
Indebtedness associated with the assets so transferred or conveyed (other than
in each case to the extent that the designation of such Subsidiary as an
Unrestricted Subsidiary was made pursuant to Section 7.06(b)(x)); plus

(vi) an amount equal to the amount available as of the Closing Date for making
Restricted Payments pursuant to Section 3.4(a)(C) of the Senior Notes Indenture.

(vi) an amount equal to $200.0 million; and

(D) except with respect to Restricted Payments under clause (iii) of the
definition thereof in an aggregate principal amount not exceeding $55.0 million,
the Consolidated First Lien Debt Ratio of the Borrower and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.02(a) or (b)) immediately preceding the date of
determination does not exceed (x) 4.00:1.00 on a Pro Forma Basis or (y) in the
case or Restricted Payments under clause (iii) of the definition thereof,
4.50:1.00 on a Pro Forma Basis.

(b) The provisions of Section 7.06(a) shall not prohibit:

(i) the payment of any dividend or distribution or consummation of any
irrevocable redemption within 60 days after the date of declaration thereof or
the giving of a redemption notice related thereto, if at the date of declaration
or notice such payment would have complied with the provisions of this
Agreement;

 

        167    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(ii) (a) the redemption, repurchase, retirementdefeasance, discharge,
acquisition or other acquisitionretirement of any Equity Interests (“Retired
Capital Stock”) of the Borrower, Holdings or any Parent Holding Company, the
Senior Notes, the Second Lien Loans or any Second Lien Incremental Indebtedness
(in each case, including any Refinancing Indebtedness in respect thereof) or
Subordinated Indebtedness of the Borrower or any Guarantor, in exchange for, or
out of the proceeds of the substantially concurrent sale (or, the proceeds of a
sale, if substantially concurrently therewith, the Borrower, Holdings or, the
applicable Parent Holding Company or the issuer thereof has given notice to the
holders of the applicable Equity Interests or Indebtedness of its intention to
redeem, repurchase, retiredefease, discharge, acquire or otherwise acquireretire
them) of, Equity Interests of the Borrower, Holdings or any Parent Holding
Company or contributions to the equity capital of the Borrower (other than
Excluded Equity) (collectively, including any such contributions, “Refunding
Capital Stock”);

(b) the declaration and payment of accrued dividends on the Retired Capital
Stock out of the proceeds of the substantially concurrent sale (or, the proceeds
of a sale, if substantially concurrently therewith, the Borrower, Holdings or
the applicable Parent Holding Company has given notice to the holders of the
applicable Retired Capital Stock of its intention to pay accrued dividends with
respect thereto) (other than to a Subsidiary of the Borrower or to an employee
stock ownership plan or any trust established by the Borrower or any of its
Subsidiaries) of Refunding Capital Stock; and

(c) if immediately prior to the retirement of the Retired Capital Stock, the
declaration and payment of dividends thereon was permitted under
Section 7.06(b)(vi) and has not been made as of such time (the “Unpaid Amount”),
the declaration and payment of dividends on the Refunding Capital Stock (other
than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Equity Interests of Borrower,
Holdings or any Parent Holding Company) in an aggregate amount no greater than
the Unpaid Amount;

(iii) the redemption, repurchase, defeasance, discharge or other acquisition or
retirement of the Senior Notes, the Second Lien Loans or any Second Lien
Incremental Indebtedness (in each case, including any Refinancing Indebtedness
in respect thereof) or Subordinated Indebtedness of the Borrower or any
Guarantor made by exchange for, or out of the proceeds of the substantially
concurrent sale (or, the proceeds of a sale, if substantially concurrently
therewith, the Borrower, Holdings or, the applicable Parent Holding Company or
the issuer thereof has given notice to the holders of the Senior Notes, the
Second Lien Loans or applicable Second Lien Incremental Indebtedness,
Subordinated Indebtedness or Refinancing Indebtedness of its intention to
redeem, repurchase, retiredefease, discharge, acquire or otherwise acquireretire
them) of, Refinancing Indebtedness thereof;

(iv) the purchase, retirement, redemption or other acquisition (or dividends to
Holdings or any Parent Holding Company to finance any such purchase, retirement,
redemption or other acquisition) for value of Equity Interests of the Borrower,
Holdings or any Parent Holding Company held by any future, present or former
employee, director or consultant of the Borrower, Holdings or any Parent Holding
Company or any Subsidiary of the Borrower (or their permitted

 

        168    Syniverse Credit Agreement



--------------------------------------------------------------------------------

transferees) pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or other agreement or arrangement;
provided, however, that the aggregate amounts paid under this clause (iv) shall
not exceed (x) $10.0 million in any calendar year or (y) subsequent to an IPO,
$20.0 million in any calendar year (with unused amounts in any calendar year
being permitted to be carried over for the next two succeeding calendar years up
to a maximum of (1) $15.0 million in the aggregate in any calendar year or
(2) subsequent to the consummation of aan IPO, $25.0 million in any calendar
year; provided that unused amounts available as of the Closing Date pursuant to
the parenthetical to the proviso to Section 3.4(b)(iv) of the Senior Notes
Indenture shall be carried forward for the applicable periods hereunder);
provided, further, however, that such amount in any calendar year may be
increased by an amount not to exceed;

(A) the cash proceeds received by the Borrower or any of its Restricted
Subsidiaries from the sale of Equity Interests of the Borrower, Holdings or any
Parent Holding Company (to the extent contributed to the Borrower) to members of
management, directors or consultants of the Borrower and its Restricted
Subsidiaries, Holdings or any Parent Holding Company that occurs after the
Closing Date; provided that the amount of such cash proceeds utilized for any
such repurchase, retirement, other acquisition or dividend will not increase the
amount available for Restricted Payments under Section 7.06(a)(C); plus

(B) the cash proceeds of key man life insurance policies received by the
Borrower, Holdings or any Parent Holding Company (to the extent contributed to
the Borrower) and its Restricted Subsidiaries after the Closing Date; plus

(C) the amount of any cash bonuses otherwise payable to members of management,
directors or consultants of the Borrower and its Restricted Subsidiaries,
Holdings or any Parent Holding Company in connection with the 2010 Transactions
that are foregone in return for the receipt of Equity Interests; less

(D) the amount of cash proceeds described in clause (A), (B) and (C) of this
clause (iv) previously used to make Restricted Payments pursuant to this clause
(iv)

(provided that the Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A), (B) and (C) above in any
calendar year); in addition, cancellation of Indebtedness owing to the Borrower
from any current or former officer, director or employee (or any permitted
transferees thereof) of the Borrower or any of its Restricted Subsidiaries
(Holdings or any Parent Holding Company thereof), in connection with a
repurchase of Equity Interests of the Borrower from such Persons will not be
deemed to constitute a Restricted Payment for purposes of this covenant or any
other provisions of this Agreement;

(v) the declaration and payment of dividends or distributions to holders of any
class or series of Disqualified Stock of the Borrower or any of its Restricted
Subsidiaries and any Preferred Stock of any Restricted Subsidiaries issued or
Incurred in accordance with Section 7.03;

(vi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock and the declaration and payment of
dividends to Holdings or

 

        169    Syniverse Credit Agreement



--------------------------------------------------------------------------------

any Parent Holding Company, the proceeds of which will be used to fund the
payment of dividends to holders of any class or series of Designated Preferred
Stock of Holdings or any Parent Holding Company issued after the
AcquisitionClosing Date; provided, however, that (A) for the most recently ended
four full fiscal quarters for which internal financial statements are available
(or, if earlier, were required to be delivered pursuant to Section 6.02(a) or
(b)) immediately preceding the date of issuance of such Designated Preferred
Stock, after giving effect to such issuance (and the payment of dividends or
distributions) on a Pro Forma Basis, the Fixed Charge Coverage Ratio of the
Borrower and its Restricted Subsidiaries would have been at least 2.00 to 1.00
and (B) the aggregate amount of dividends declared and paid pursuant to this
clause (vi) does not exceed the net cash proceeds actually received by the
Borrower from the sale (or the contribution of the net cash proceeds from the
sale) of Designated Preferred Stock;

(vii) any Restricted Payments made in connection with the consummation of the
2010 Transactions or as contemplated by the Merger Agreement;

(viii) the declaration and payment of dividends on the Borrower’s common stock
(or the payment of dividends to Holdings or any Parent Holding Company to fund
the payment by Holdings or any Parent Holding Company of dividends on such
entity’s common stock) of up to 6.0% per annum of the net cash proceeds received
by the Borrower from any public offering of common stock or contributed to the
Borrower by Holdings or any Parent Holding Company from any public offering of
common stock;

(ix) Restricted Payments that are made with Excluded Contributions or Declined
Amounts;

(x) other Restricted Payments in an aggregate amount not to exceed the greater
of (x) $75.0 million and (y) 2.5% of Total Assets, at the time of such
Restricted Payment, at any one time outstanding;

(xi) the payment, purchase, redemption, defeasance, discharge or other
acquisition or retirement for value of the Senior Notes, the Second Lien Loans
or any Second Lien Incremental Indebtedness (in each case, including any
Refinancing Indebtedness in respect thereof), Subordinated Indebtedness,
Disqualified Stock or Preferred Stock of the Borrower and its Restricted
Subsidiaries pursuant to provisions similar to those described under Sections
7.09 and 7.10; provided that, prior to such payment, purchase, redemption,
defeasance or other acquisition or retirement for value, the Borrower has made a
Change of Control offer pursuant to Section 7.10(a) or prepayment pursuant to
Section 2.05(b)(ii), as the case may be, with respect to the Term Loans (and, in
the case of a Change of Control offer, Revolving Loans), as a result of such
Change of Control or Asset Sale, as the case may be, and has prepaid all Term
Loans (and, in the case of a Change of Control offer, Revolving Loans and shall
have terminated any Revolving Credit Commitments), validly tendered and not
withdrawn or declined pursuant to Section 2.05(c), as applicable, in connection
with such Change of Control offer pursuant to Section 7.10(a) or prepayment
pursuant to Section 2.05(b)(ii), as the case may be, in each case, if and to the
extent required thereunder;

 

        170    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xii) for so long as the Borrower is a member of a group filing a consolidated
or combined income tax return with Holdings or any Parent Holding Company, the
payment of dividends or other distributions to Holdings or such Parent Holding
Company to pay federal, state and local income taxes imposed on such entity to
the extent such income taxes are attributable to the income of the Borrower and
its Subsidiaries; provided, however, that (i) the amount of such payments in
respect of any tax year does not, in the aggregate, exceed the amount that the
Borrower and its Subsidiaries that are members of such consolidated or combined
group would have been required to pay in respect of federal, state and local
income taxes (as the case may be) in respect of such year if the Borrower and
its Subsidiaries paid such income taxes directly as a stand alone consolidated
or combined income tax group (reduced by any such taxes paid directly by the
Borrower or any Subsidiary) and (ii) the permitted payment pursuant to this
clause (xii) with respect to any taxes attributable to income of any
Unrestricted Subsidiary for any taxable period shall be limited to the amount
actually paid with respect to such period by such Unrestricted Subsidiary to the
Borrower or any Restricted Subsidiary for the purposes of paying such
consolidated, combined or similar taxes;;

(xiii) the payment of dividends, other distributions or other amounts to, or the
making of loans to Holdings or any Parent Holding Company, in the amount
required for such entity to, if applicable:

(A) pay amounts equal to the amounts required for Holdings or any other Parent
Holding Company to pay fees and expenses (including franchise or similar taxes)
required to maintain its corporate existence, customary salary, bonus and other
benefits payable to, and indemnities provided on behalf of, officers and
employees of Holdings or any Parent Holding Company, if applicable, and general
corporate operating and overhead expenses of Holdings or any Parent Holding
Company, if applicable, in each case to the extent such fees, expenses,
salaries, bonuses, benefits and indemnities are attributable to the ownership or
operation of the Borrower and its Subsidiaries;

(B) pay, if applicable, amounts equal to amounts required for Holdings or any
Parent Holding Company to pay interest and/or principal on Indebtedness the
proceeds of which have been contributed to the Borrower (other than as Excluded
Equity) and that has been guaranteed by, and is otherwise considered
Indebtedness of, the Borrower or any Restricted Subsidiary Incurred in
accordance with Section 7.03 (except to the extent any such payments have
otherwise been made by any such guarantor);

(C) pay fees and expenses incurred by Holdings or any Parent Holding Company,
other than to Affiliates of the Borrower, related to any unsuccessful equity or
debt offering of such parent; and

(D) make payments to the Sponsor (i) pursuant to the Management Agreement as in
effect as of the Closing Date or as thereafter amended, supplemented or replaced
(so long as not more disadvantageous to the Lenders in any material respect than
the Management Agreement as in effect on the Closing Date) or (ii) for any other
financial advisory, financing, underwriting or placement services or in respect
of other investment banking activities, including, without limitation, in
connection with acquisitions or divestitures, including in connection with the
consummation of the Transactions, which payments are approved by a majority of
the Board of Directors of the Borrower;

 

        171    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xiv) the payment of cash dividends or other distributions on the Borrower’s
Equity Interests used to, or the making of loans to Holdings or any Parent
Holding Company to, fund the payment of fees and expenses owed by the Borrower,
Holdings or any Parent Holding Company or Restricted Subsidiary of the Borrower,
as the case may be, to Affiliates, in each case to the extent permitted by
Section 7.08;

(xv) (a) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants and (b) in connection with the withholding of
a portion of the Equity Interests granted or awarded to a director or an
employee to pay for the taxes payable by such director or employee upon such
grant or award;

(xvi) purchases of receivables pursuant to a Receivables Repurchase Obligation
in connection with a Qualified Receivables Financing and the payment or
distribution of Receivables Fees[reserved];

(xvii) payments or distributions to satisfy dissenters’ rights, pursuant to or
in connection with a consolidation, merger or transfer of assets that complies
with Section 7.04(a);

(xviii) the distribution, as a dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings or a Restricted Subsidiary of
Holdings by, Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the
primary assets of which are cash and/or Cash Equivalents);

(xix) the payment of cash in lieu of the issuance of fractional shares of Equity
Interests upon exercise or conversion of securities exercisable or convertible
into Equity Interests of the Borrower, Holdings and any Parent Holding Company;
and

(xx) Investments in Unrestricted Subsidiaries having an aggregate Fair Market
Value, taken together with all other Investments made pursuant to this clause
(xx) that are at the time outstanding, without giving effect to the sale of an
Unrestricted Subsidiary to the extent the proceeds of such sale do not consist
of cash or marketable securities, not to exceed the greater of $75.0 million and
2.5% of Total Assets at the time of such Investment;

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (iv), (vi), (viii), (ix), (x), (xi),
(xiii)(D), (xviii) and (xx) of this Section 7.06(b), no Default or Event of
Default under Section 8.01(a), (b), (c) (solely in respect of a failure to
perform or observe Section 6.12), (e), (f), (g), (j) or (l) shall have occurred
and be continuing or would occur as a consequence thereof.

For purposes of this Section 7.06, if any Investment or Restricted Payment would
be permitted pursuant to one or more provisions described above and/or one or
more of the exceptions contained in the definition of “Permitted Investments,”
the Borrower may divide and classify such Investment or Restricted Payment in
any manner that complies with this covenant and may later divide and reclassify
any such Investment or Restricted Payment so long as the Investment or
Restricted Payment (as so divided and/or reclassified) would be permitted to be
made in reliance on the applicable exception as of the date of such
reclassification.

 

        172    Syniverse Credit Agreement



--------------------------------------------------------------------------------

7.07 Dividend and Other Payment Restrictions Affecting Subsidiaries. . The
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or consensual restriction on the ability of
any Restricted Subsidiary to and, in the case of clause (d) the Borrower or any
Restricted Subsidiary to:

(a) (i) pay dividends or make any other distributions to the Borrower or any of
its Restricted Subsidiaries (1) on its Equity Interests or (2) with respect to
any other interest or participation in, or measured by, its profits; or (ii) pay
any Indebtedness owed to the Borrower or any of its Restricted Subsidiaries;

(b) make loans or advances to the Borrower or any of its Restricted
Subsidiaries; or

(c) sell, lease, transfer or assign any of its properties or assets to the
Borrower or any of its Restricted Subsidiaries; or

(d) create, incur, assume or suffer to exist Liens on property of such Person
for the benefit of the Lenders with respect to the Facilities and the
Obligations or under the Loan Documents;

except in each case for such encumbrances or restrictions existing under or by
reason of:

(i) contractual encumbrances or restrictions of the Borrower or any of its
Restricted Subsidiaries in effect on the Closing Date, including pursuant to the
Senior Notes Indenture and, the other documents relating to the Senior Notes
Indenture and Permittedthe Second Lien Facility Documentation, and in any
documents relating to any Second Lien Incremental Indebtedness and permitted
Refinancings thereofof any of the foregoing;

(ii) this Agreement or any other Loan Documents, indentures, instruments or
agreement governing any Additional Permitted Obligations, indentures,
instruments or agreement governing any Permitted Debt Exchange Notes,
indentures, instruments or agreements governing any Permitted Refinancing
Obligations, indentures, instruments or agreements governing any Rollover
Indebtedness, and indentures, instruments or agreements governing any
RefinancingsRefinancing Indebtedness of each of the foregoing;

(iii) applicable law or any applicable rule, regulation or order, or required by
any regulatory authority having jurisdiction over the Borrower or any Restricted
Subsidiary or any of their businesses;

(iv) any agreement or other instrument of a Person acquired by the Borrower or
any Restricted Subsidiary which was in existence at the time of such acquisition
(but not created in contemplation thereof), which encumbrance or restriction is
not applicable to any Person, or the properties or assets of any Person, other
than the Person, or the property or assets of the Person, so acquired;

(v) customary encumbrances or restrictions contained in contracts or agreements
for the sale of assets applicable to such assets pending consummation of such
sale, including customary restrictions with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the sale or disposition of all
or substantially all the Equity Interests or assets of such Restricted
Subsidiary;

 

        173    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vi) restrictions on cash or other deposits, or net worth or inventory imposed
by customers or suppliers under contracts entered into in the ordinary course of
business;

(vii) customary provisions in (x) joint venture agreements entered into in the
ordinary course of business with respect to the Equity Interests subject to the
joint venture and (y) operating or other similar agreements, asset sale
agreements, stock sale agreements entered into in connection with the entering
into of such transaction, which limitation is applicable only to the assets that
are the subject of those agreements;

(viii) purchase money obligations for property acquired and Capitalized Lease
Obligations entered into in the ordinary course of business to the extent such
obligations impose restrictions of the type set forth in clause (c) above on the
property so acquired;

(ix) customary provisions contained in leases, licenses, contracts and other
similar agreements entered into in the ordinary course of business to the extent
such obligations impose restrictions of the type set forth in clause (c) above
on the property subject to such lease, license contract or other similar
agreement;

(x) any encumbrance or restriction of a Receivables Subsidiary effected in
connection with a Qualified Receivables Financing; provided, however, that such
restrictions apply only to such Receivables Subsidiary;[reserved];

(xi) other Indebtedness, Disqualified Stock or Preferred Stock of any Restricted
Subsidiary of the Borrower that is Incurred subsequent to the Closing Date
pursuant to Section 7.03; provided that such encumbrances and restrictions
contained in any agreement or instrument will not materially affect the
Borrower’s ability to make anticipated principal or interest payment on the
Loans or comply with the provisions of Section 6.12 (as determined by the
Borrower in good faith);

(xii) any encumbrance or restriction contained in Secured Indebtedness otherwise
permitted to be Incurred pursuant to Sections 7.03 and 7.01 to the extent
limiting the right of the debtor to dispose of the assets securing such
Indebtedness;

(xiii) any encumbrance or restriction arising or agreed to in the ordinary
course of business, not relating to any Indebtedness, and that do not,
individually or in the aggregate, (x) detract from the value of the property or
assets of the Borrower or any Restricted Subsidiary in any manner material to
the Borrower or the Restricted Subsidiary or (y) materially affect the
Borrower’s ability to make future principal or interest payments on the Loans,
in each case, as determined by the Borrower in good faith;

(xiv) customary provisions in joint venture agreements and other similar
agreements relating solely to the applicable joint venture;

 

        174    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xv) existing under, by reason of or with respect to Refinancing Indebtedness;
provided that the encumbrances and restrictions contained in the agreements
governing that Refinancing Indebtedness are not materially more restrictive,
taken as a whole, than those contained in the agreements governing the
Indebtedness being refinanced, as determined by the Borrower in good faith;

(xvi) applicable law or any applicable rule, regulation or order in any
jurisdiction where Indebtedness, Disqualified Stock or Preferred Stock of
Foreign Subsidiaries permitted to be incurred pursuant to Section 7.03;

(xvii) customary provisions restricting assignment of any agreement entered into
in the ordinary course of business and not in circumvention of this provision;

(xviii) customary net worth provisions contained in real property leases entered
into by the Borrower and its Restricted Subsidiaries in the ordinary course of
business, so long as the Borrower has determined in good faith that such net
worth provisions would not reasonably be expected to impair the ability of the
Borrower and its Restricted Subsidiaries to meet their ongoing obligations;

(xix) any transfer of, agreement to transfer, option or right with respect to,
or Lien on, any property or assets of the Borrower or any Restricted Subsidiary
not otherwise prohibited by this Agreement;

(xx) customary provisions restricting dispositions of real property interests
set forth in any reciprocal easement agreements of the Borrower or any
Restricted Subsidiary;

(xxi) obligations under any Swap Contract entered into for bona fide hedging
purposes;

(xxii) Cash Management Agreements; and

(xxiii) any encumbrances or restrictions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (i) through (xxii) above; provided that any such
amendment, modification, restatement, renewal, increase, supplement, refunding,
replacement or refinancing is, in the good faith judgment of the Borrower, not
more restrictive as a whole with respect to the applicable encumbrance or
restriction than prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

For purposes of determining compliance with this Section 7.07, (i) the priority
of any Preferred Stock in receiving dividends or liquidating distributions prior
to dividends or liquidating distributions being paid on common stock shall not
be deemed a restriction on the ability to make distributions on Equity Interests
and (ii) the subordination of loans or advances made to the Borrower or a
Restricted Subsidiary of the Borrower to other Indebtedness Incurred by the
Borrower or any such Restricted Subsidiary shall not be deemed a restriction on
the ability to make loans or advances.

7.08 Transactions with Affiliates. .

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, make any payment to, or sell, lease,
transfer or otherwise dispose of any of its properties or assets to, or purchase
any property or assets from, or enter into or make or amend any

 

        175    Syniverse Credit Agreement



--------------------------------------------------------------------------------

transaction or series of transactions, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each of the foregoing, an “Affiliate Transaction”) involving aggregate
consideration in excess of $20.0 million, unless:

(i) such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
could have been obtained in a comparable transaction by the Borrower or such
Restricted Subsidiary with an unrelated Person; and

(ii) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, the
majority of the Board of Directors of the Borrower approve such Affiliate
Transaction.

In addition, any Affiliate Transaction shall be deemed to have satisfied the
requirements set forth in this Section 7.08(a) if such Affiliate Transaction is
approved by a majority of the Disinterested Directors.

(b) The provisions of Section 7.08(a) will not apply to the following:

(i) (a) transactions between or among the Borrower and/or any of its Restricted
Subsidiaries (or an entity that becomes a Restricted Subsidiary as a result of
such transaction) and (b) any merger or consolidation of the Borrower and
Holdings or any other direct parent of the Borrower, provided that such parent
company shall have no material liabilities and no material assets other than
cash, Cash Equivalents and the Equity Interests of the Borrower and such merger
or consolidation is otherwise in compliance with the terms of this Agreement and
effected for a bona fide business purpose;

(ii) (a) Restricted Payments permitted by this Agreement (including any
transaction specifically excluded from the definition of the term “Restricted
Payments”, including pursuant to the exceptions contained in the definition
thereof and the parenthetical exclusions of such definition) and (b) Permitted
Investments;

(iii) any employment agreements entered into by the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business and the payment of
reasonable and customary fees and reimbursements paid to, and indemnity and
similar arrangements provided on behalf of, officers, directors, employees or
consultants of the Borrower or any Restricted Subsidiary or Holdings or (to the
extent relating to the business of the Borrower and its Subsidiaries) any Parent
Holding Company;

(iv) transactions in which the Borrower or any of its Restricted Subsidiaries,
as the case may be, delivers to the Administrative Agent a letter from an
Independent Financial Advisor stating that such transaction is fair to the
Borrower or such Restricted Subsidiary from a financial point of view or meets
the requirements of Section 7.08(a);

(v) payments or loans (or cancellation of loans, advances or guarantees) or
advances to employees or consultants of the Borrower, the Restricted
Subsidiaries, Holdings or any Parent Holding Company or guarantees in respect
thereof for bona fide business purposes in the ordinary course of business;

 

        176    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(vi) any agreement as in effect as of the Closing Date (other than the
Management Agreement) or as thereafter amended, supplemented or replaced (so
long as such amendment, supplement or replacement agreement is not more
disadvantageous to the Lenders in any material respect than the original
agreement as in effect on the Closing Date) or any transaction or payments
contemplated thereby;

(vii) the Management Agreement as in effect as of the Closing Date or as
thereafter amended, supplemented or replaced (so long as such amendment,
supplement or replacement agreement is not more disadvantageous to the Lenders
in any material respect than the Management Agreement as in effect on the
Closing Date) or any transaction or payments (including reimbursement of
out-of-pocket expenses) contemplated thereby;

(viii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Merger
Agreement, any stockholders or similar agreement (including any registration
rights agreement or purchase agreement related thereto) to which it is a party
as of the Closing Date and any amendment thereto or similar transactions,
arrangements or agreements which it may enter into thereafter; provided,
however, that the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under, any future amendment to any
such existing transaction, arrangement or agreement or under any similar
transaction, arrangement or agreement entered into after the Closing Date shall
only be permitted by this clause (viii) to the extent that the terms of any such
existing transaction, arrangement or agreement together with all amendments
thereto, taken as a whole, or new agreement are not otherwise more
disadvantageous to the Lenders in any material respect than the original
transaction, arrangement or agreement as in effect on the Closing Date;

(ix) (a) transactions with customers, clients, suppliers or purchasers or
sellers of goods or services, in each case in the ordinary course of business
and otherwise in compliance with the terms of this Agreement, which are fair to
the Borrower and its Restricted Subsidiaries in the reasonable determination of
the Board of Directors or the senior management of the Borrower, and are on
terms at least as favorable as might reasonably have been obtained at such time
from an unaffiliated party or (b) transactions with Unrestricted Subsidiaries in
the ordinary course of business;

(x) any transaction effected as part of a Qualified Receivables
Financing[reserved];

(xi) the sale or issuance of Equity Interests (other than Disqualified Stock) of
the Borrower;

(xii) payments by the Borrower or any of its Restricted Subsidiaries to the
Sponsor or any of its Affiliates made for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the Board of
Directors of the Borrower;

(xiii) any contribution to the capital of the Borrower (other than Disqualified
Stock);

 

        177    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(xiv) any transaction with a Person (other than an Unrestricted Subsidiary) that
would constitute an Affiliate Transaction solely because the Borrower or a
Restricted Subsidiary owns an Equity Interest in or otherwise controls such
Person; provided that no Affiliate of the Borrower or any of its Subsidiaries
other than the Borrower or a Restricted Subsidiary shall have a beneficial
interest or otherwise participate in such Person;

(xv) transactions between the Borrower or any of its Restricted Subsidiaries and
any Person, a director of which is also a director of the Borrower, Holdings or
any Parent Holding Company; provided, however, that such director abstains from
voting as a director of the Borrower or such Parent Holding Company, as the case
may be, on any matter involving such other Person;

(xvi) the entering into of any tax sharing agreement or arrangement and any
payments permitted by Section 7.06(b)(xii);

(xvii) transactions to effect the Transactions, the 2010 Transactions and the
payment of all transaction, underwriting, commitment and other fees and expenses
related to the foregoing;

(xviii) pledges of Equity Interests of Unrestricted Subsidiaries;

(xix) the issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock option and stock ownership plans or similar employee benefit plans
approved by the Board of Directors of the Borrower or of a Restricted Subsidiary
of the Borrower, as appropriate;

(xx) any employment, consulting, service or termination agreement, or customary
indemnification arrangements, entered into by the Borrower or any of its
Restricted Subsidiaries with current, former or future officers and employees of
the Borrower, Holdings or any Restricted Subsidiary or Parent Holding Company
and the payment of compensation to officers and employees of the Borrower,
Holdings or any of their respective Restricted Subsidiaries and any Parent
Holding Company (including amounts paid pursuant to employee benefit plans,
employee stock option or similar plans), in each case in the ordinary course of
business;

(xxi) transactions with Affiliates solely in their capacity as holders of
Indebtedness or preferred Equity Interests of the Borrower or any of its
Subsidiaries, so long as such transaction is with all holders of such class (and
there are such non-Affiliate holders) and such Affiliates are treated no more
favorably than all other holders of such class generally;

(xxii) the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of their obligations under the terms of, any customary
registration rights agreement to which they are a party or become a party in the
future; and

(xxiii) investments by the Sponsor in securities of the Borrower or any
Restricted Subsidiary (and payment of reasonable out-of-pocket expenses incurred
by the Sponsor in connection therewith).

 

        178    Syniverse Credit Agreement



--------------------------------------------------------------------------------

7.09 Asset Sales. .

(a) The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, cause or make an Asset Sale, unless:

(i) the Borrower or any of its Restricted Subsidiaries, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the Fair
Market Value (as determined in good faith by the Borrower) of the assets sold or
otherwise disposed of; and

(ii) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Borrower or such Restricted Subsidiary,
as the case may be, is in the form of cash, Cash Equivalents or Replacement
Assets; provided, however, that the amount of:

(A) any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet or in the notes thereto) of the Borrower or such
Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Obligations) that are assumed by the transferee of any such
assets or Equity Interests pursuant to an agreement that releases or indemnifies
the Borrower or such Restricted Subsidiary, as the case may be, from further
liability;

(B) any Loans or other obligations or other securities or assets received by the
Borrower or such Restricted Subsidiary from such transferee that are converted
by the Borrower or such Restricted Subsidiary into cash within 180 days of the
receipt thereof (to the extent of the cash received); and

(C) any Designated Non-cash Consideration received by the Borrower or any of its
Restricted Subsidiaries in such Asset Sale having an aggregate Fair Market
Value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed the
greater of (x) $75.0 million and (y) 2.5% of Total Assets, at the time of the
receipt of such Designated Non-cash Consideration (with the Fair Market Value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value);

shall each be deemed to be Cash Equivalents for the purposes of this clause
(ii).

(b) Within 365 days after the Borrower’s or any Restricted Subsidiary’s receipt
of the Net Cash Proceeds of any Asset Sale or Casualty Event, the Borrower or
such Restricted Subsidiary may apply the Net Cash Proceeds from such Asset Sale
or Casualty Event, at its option:

(i) to make an investment in any one or more businesses (provided that if such
investment is in the form of the acquisition of Equity Interests of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), assets, or property or capital expenditures, in each case used or
useful in a Similar Business;

(ii) to make an investment in any one or more businesses (provided that if such
Investment is in the form of the acquisition of Equity Interests of a Person,
such acquisition results in such Person becoming a Restricted Subsidiary of the
Borrower), properties or assets that replace the properties and assets that are
the subject of such Asset Sale or Casualty Event, as applicable; or

(iii) any combination of the foregoing;

 

        179    Syniverse Credit Agreement



--------------------------------------------------------------------------------

provided that the Borrower and its Restricted Subsidiaries shall be deemed to
have complied with the provisions described in clauses (i) and (ii) of this
Section 7.09(b) if and to the extent that, within 365 days after the Asset Sale
or Casualty Event that generated the Net Cash Proceeds, the Borrower has entered
into and not abandoned or rejected a binding agreement to make an investment in
compliance with the provision described in clauses (i) and (ii) of this
Section 7.09(b), and that investment is thereafter completed within 180 days
after the end of such 365-day period.

(c) Pending the final application of any such Net Cash Proceeds, the Borrower or
such Restricted Subsidiary of the Borrower may temporarily reduce Indebtedness
under a revolving credit facility, if any, or otherwise invest such Net Cash
Proceeds in Cash Equivalents. Any Net Cash Proceeds from any Asset Sale or
Casualty Event that are not applied as provided and within the time period set
forth in Section 7.09(b) will be deemed to constitute “Excess Proceeds.” When
the aggregate amount of Excess Proceeds exceeds $30.0 million, the Borrower
shall prepay the Term Loans in accordance with Section 2.05(b)(ii) (and subject
to Sections 2.05(b)(vii), 2.05(c) and 2.05(d)) and may, along with such
prepayment of Term Loans (to the extent the Borrower or such Restricted
Subsidiary elects, or is required by the terms thereof), purchase, redeem or
repay any Additional Permitted Obligations (or any Permitted Refinancing
Obligations or any Refinancing Indebtedness in respect of either of the
foregoing) of the Borrower or a Restricted Subsidiary having Pari Passu Lien
Priority, or any other Indebtedness having Pari Passu Lien Priority, pursuant to
the agreements governing such other Indebtedness, on not more than a pro rata
basis with respect to such prepayments of Term Loans (subject to each Term
Lender’s option to decline to accept any prepayment pursuant to
Section 2.05(c)).

7.10 Change of Control; Limitation on Amendments. .

The Borrower shall not and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly:

(a) In the event of the occurrence of a Change of Control, repurchase or repay
the Senior Notes, the Second Lien Loans, any Second Lien Incremental
Indebtedness or any Subordinated Indebtedness then outstanding pursuant to the
Senior Notes Indenture, the Second Lien Credit Agreement or any indenture,
instrument, or agreements governing any Second Lien Incremental Indebtedness or
the Subordinated Indebtedness or any portion thereof, unless the Borrower shall
have (i) made payment in full of the Term Loans and the Revolving Credit Loans
(and shall have terminated the Revolving Credit Commitments) and any other
amounts then due and owing to any Lender or the Administrative Agent hereunder
or (ii) made an offer to pay the Term Loans and the Revolving Credit Loans (and
to terminate the related Revolving Credit Commitments and cancel, backstop or
Cash Collateralize on terms satisfactory to each L/C Issuer any Letters of
Credit issued by it) and any amounts then due and owing to each Lender and the
Administrative Agent hereunder and shall have made payment in full thereof to
(and terminated any related applicable commitment of) each such Lender or the
Administrative Agent which has accepted such offer (and to the extent the
Outstanding Amount of Revolving Credit Loans and all L/C Obligations would
exceed the remaining Revolving Credit Commitments (such excess amount, the
“Overdrawn Amount”), provide to the Administrative Agent for the benefit of the
applicable L/C Issuers Cash Collateral in an amount equal to 103% of such
Overdrawn Amount). Upon the Borrower having made all payments of Term Loans and
Revolving Loans (and having terminated the related Revolving Credit Commitments)
and any other amounts then due and owing to any Lender required by the preceding
sentence, any Event of Default arising under Section 8.01(k) by reason of such
Change of Control shall be deemed not to have occurred or be continuing.

 

        180    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) (1) Amend, supplement, waive or otherwise modify any of the provisions of
the Senior Notes IndentureSecond Lien Credit Agreement or any indenture,
instrument or agreement evidencing any Additional Permitted Obligations or any
Second Lien Incremental Indebtedness, in each case in a manner that shortens the
maturity of such Indebtedness to a date prior to the Maturity Date of the
InitialCurrent Term Loans or provides for a shorter Weighted Average Life to
Maturity than that of the InitialCurrent Term Loans and (2) if an Event of
Default under Section 8.01(a), (f) or (g) is continuing, amend, supplement,
waive or otherwise modify any of the provisions of any indenture, instrument or
agreement evidencing Subordinated Indebtedness in a manner that (i) changes the
subordination provisions of such Indebtedness or (ii) shortens the maturity date
of such Indebtedness to a date prior to the Maturity Date of the InitialCurrent
Term Loans or provides for a shorter Weighted Average Life to Maturity than the
InitialCurrent Term Loans; provided that, notwithstanding the foregoing, the
provisions of this Section 7.10(b) shall not restrict or prohibit any
refinancing of Indebtedness (in whole or in part) permitted pursuant to
Section 7.03.

7.11 Financial Covenants.

(a) Subject to Section 7.11(b), the Borrower shall not, as of the end of each
fiscal quarter of the Borrower If and so long as any Revolving Credit Loans, any
Swing Line Loans or any L/C Obligations (excluding L/C Obligationsundrawn
Letters of Credit not in excess of $10 million in the aggregate and any Letters
of Credit which are Cash Collateralized by the Borrower to at least 105% of
their maximum stated amount) are then outstanding, as of the end of any fiscal
quarter, commencing with the first full fiscal quarter of the Borrower after the
Closing Date, the Borrower shall not permit the Consolidated Senior SecuredFirst
Lien Debt Ratio as of the end of such fiscal quarter to exceed the ratio set
forth below opposite such quarter:

 

March 31, 2017

     6.25:1.00  

June 30, 2017

     6.25:1.00  

September 30, 2017

     6.25:1.00  

December 31, 2017

     6.00:1.00  

March 31, 2018

     6.00:1.00  

June 30, 2018 and each fiscal quarter ended thereafter

     5.75:1.00  

(b) Notwithstanding Section 7.11(a), if and for so long as (I) the Borrower
fails to satisfy the conditions set forth in clauses (ix) and (x) of
Section 7.11(c) or (II) the Borrower and its Restricted Subsidiaries fail to
satisfy any of the conditions set forth in clauses (i) through (viii) of
Section 7.11(c) and such failure continues for 5 Business Days after notice
thereof by the Administrative Agent at the direction of the Required Revolving
Lenders to the Borrower (the conditions in clauses (I) and (II) of this
Section 7.11(b), collectively, the “Financial Covenant Increase Conditions”, and
the occurrence of an event under clause (I) or (II) above, a “Financial Covenant
Increase Event”), the Borrower shall not, as of (1) the date on which a
Financial Covenant Increase Event under clause (ix) or (x) of Section 7.11(c)
(if any) shall have occurred (a “Specified Financial Covenant Increase Date”)
and (2) the end of each fiscal quarter of the Borrower occurring on or after the
occurrence and during the continuation of a Financial Covenant Increase Event,
in each case of clauses (1) and (2), so long as any Revolving Credit Loans, any
Swing Line Loans or any L/C Obligations (excluding L/C Obligations not in excess
of $10 million and any Letters of Credit which are Cash Collateralized by the
Borrower to at least 105% of their

 

        181    Syniverse Credit Agreement



--------------------------------------------------------------------------------

maximum stated amount) are then outstanding, permit the Consolidated Senior
Secured Debt Ratio as of such Specified Financial Covenant Increase Date
(calculated by reference to the EBITDA of the Borrower and its Restricted
Subsidiaries for the most recently ended four full fiscal quarters for which
internal financial statements are available (or, if earlier, were required to be
delivered pursuant to Section 6.01(a) or (b)) immediately preceding such
Specified Financial Covenant Increase Date, in the case of clause (1), or as of
the end of such fiscal quarter, in the case of clause (2), to exceed 5.00:1.00;
provided that, for the avoidance of doubt, if at any time following the
occurrence of a Financial Covenant Increase Event each of the Financial Covenant
Increase Conditions shall be satisfied (a “Financial Covenant Increase
Conditions Cure Event”), this Section 7.11(b) shall cease to apply (and,
instead, Section 7.11(a) shall apply) unless and until a further Financial
Covenant Increase Event shall have occurred and be continuing.

(c) The following shall constitute the Financial Covenant Increase Conditions:

(i) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have Incurred, and shall
not have permitted any of its Restricted Subsidiaries to Incur, directly or
indirectly, any Indebtedness pursuant to Section 2.14(a) or clause (i) of
Section 7.03(b)(xxxi), in each case, in reliance on clause (i) of the definition
of “Maximum Incremental Facilities Amount”.

(ii) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have made, and shall not
have permitted any of its Restricted Subsidiaries to make, any Restricted
Payment in reliance on Section 7.06(a), unless, at the time of such Restricted
Payment, such Restricted Payment would have also been permitted if the amount
available under Section 7.06(a)(C) as of the Fourth Amendment Effective Date was
limited to (I) $55 million in the case of any Restricted Payment under
Section 7.06(a)(iii) or (II) $300 million (less Restricted Payments, if any,
made in reliance on clause (I) above) and, in the case of this clause (II), only
if, immediately after giving effect to such Restricted Payment, the Consolidated
Senior Secured Debt Ratio would not exceed 4.00:1.00 on a Pro Forma Basis

(iii) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that (1) the Borrower shall not have Incurred or
issued, and shall not have permitted any of its Restricted Subsidiaries to Incur
or issue, directly or indirectly, any Indebtedness or any shares of Disqualified
Stock and (2) the Borrower shall not have permitted any of its Restricted
Subsidiaries to issue any shares of Preferred Stock, as applicable, in reliance
on clause (ii), (xii) or (xx) of the definition of “Permitted Debt”, in the case
of such clauses (xii) and (xx), other than any Indebtedness or Disqualified
Stock or Preferred Stock (including any Indebtedness or Disqualified Stock or
Preferred Stock Incurred pursuant to a commitment), as applicable, that serves
to refund, refinance, replace, redeem, repurchase, retire, defease or discharge
any Indebtedness, Disqualified Stock or Preferred Stock or

 

        182    Syniverse Credit Agreement



--------------------------------------------------------------------------------

unutilized commitment outstanding thereunder as of the Fourth Amendment
Effective Date and any Indebtedness or Disqualified Stock or Preferred Stock
(including any Indebtedness or Disqualified Stock or Preferred Stock Incurred
pursuant to a commitment), as applicable, that serves to refund, refinance,
replace, redeem, repurchase, retire, defease or discharge any Specified
Refinancing Indebtedness, in each case, including any additional Indebtedness,
Disqualified Stock or Preferred Stock, as applicable, Incurred or issued to pay
premiums, interest, defeasance or discharge costs and fees and expenses in
connection therewith (the “Specified Refinancing Indebtedness”); provided that
any such Specified Refinancing Indebtedness is Incurred or issued in an
aggregate principal amount or liquidation preference (or if issued with original
issue discount an aggregate issue price) that is equal to or less than the sum
of (x) the aggregate principal amount or liquidation preference, including any
unutilized commitment, then outstanding of the Indebtedness or Disqualified
Stock or Preferred Stock, as applicable, being refinanced plus (y) the amount of
premium, interest, defeasance or discharge costs and fees and expenses Incurred
in connection with such refinancing.

(iv) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have Incurred, and shall
not have permitted any of its Restricted Subsidiaries to Incur, directly or
indirectly, any Indebtedness in reliance on clause (i) of the definition of
“Permitted Debt”, other than (I) Revolving Credit Loans and (II) any Specified
Refinancing Indebtedness in respect of any Indebtedness or unutilized commitment
outstanding thereunder as of the Fourth Amendment Effective Date or any
Specified Refinancing Indebtedness in respect thereof; provided that any such
Specified Refinancing Indebtedness is Incurred or issued in an aggregate
principal amount or liquidation preference (or if issued with original issue
discount an aggregate issue price) that is equal to or less than the sum of
(x) the aggregate principal amount, including any unutilized commitment, then
outstanding of the Indebtedness being refinanced plus (y) the amount of premium,
interest, defeasance or discharge costs and fees and expenses Incurred in
connection with such refinancing.

(v) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that (1) the Borrower shall not have Incurred or
issued, and shall not have permitted any of its Restricted Subsidiaries to Incur
or issue, directly or indirectly, any Indebtedness or any shares of Disqualified
Stock and (2) the Borrower shall not have permitted any of its Restricted
Subsidiaries to issue any shares of Preferred Stock, as applicable, in reliance
on clause (iv) of the definition of “Permitted Debt” in an aggregate principal
amount or liquidation preference in excess of $50 million, at the time of
Incurrence, at any one time outstanding.

(vi) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that (A) (1) the Borrower shall not have Incurred or
issued, and shall not have permitted any of its Restricted Subsidiaries to Incur
or issue, directly or indirectly, any Indebtedness or any shares of Disqualified
Stock and (2) the Borrower shall not have permitted any of its Restricted
Subsidiaries to

 

        183    Syniverse Credit Agreement



--------------------------------------------------------------------------------

issue any shares of Preferred Stock, as applicable, in reliance on
Section 7.03(a) or clause (xv) of the definition of “Permitted Debt”, unless,
after giving effect to the Incurrence or issuance of such Indebtedness,
Disqualified Stock or Preferred Stock,

as applicable, (in the case of any revolving commitments being initially
provided on any date of determination, as if Incurred in full on such date) and
any discharge of Indebtedness, Disqualified Stock or Preferred Stock, as
applicable, in connection therewith, the Consolidated Senior Debt Ratio shall
not have exceeded 6.00 to 1.00 on a Pro Forma Basis and (B) the Borrower shall
not have designated an Unrestricted Subsidiary, unless, immediately after giving
effect to such designation, the Consolidated Senior Debt Ratio shall not have
exceeded 6.00 to 1.00 on a Pro Forma Basis.

(vii) On and after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have Incurred, created
or suffered to exist, and shall not have permitted any Restricted Subsidiary to
Incur, create or suffer to exist, directly or indirectly, any Lien on any asset
or property of the Borrower or such Restricted Subsidiary in reliance on clause
(25) of the definition of “Permitted Liens” securing any Debt Obligations of the
Borrower or such Restricted Subsidiary in excess of $65 million at the time of
Incurrence of such obligation , at any one time outstanding.

(viii) On or after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that if the Borrower or any of its Restricted
Subsidiaries engages in any transaction pursuant to Section 7.03(a), 7.04(a),
7.06(a) or 7.06(b)(vi), the definition of “Maximum Incremental Facilities
Amount” or the definition of “Unrestricted Subsidiary” in reliance on compliance
with a financial ratio test based on the Fixed Charge Coverage Ratio or the
Consolidated Senior Secured Debt Ratio, such test would have also been satisfied
if, at the time of the relevant calculation, the Fixed Charge Coverage Ratio or
the Consolidated Senior Secured Debt Ratio, as applicable, was calculated as set
forth in Section 7.11(d).

(ix) On or after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall not have made, and shall not
have submitted any Committed Loan Notice requesting, any Revolving Credit
Borrowing if, immediately after giving effect to such Revolving Credit Borrowing
(including the application of the proceeds thereof and any substantially
concurrent application of any other cash or Cash Equivalents in connection with
such application of such Revolving Credit Borrowing proceeds), the aggregate
amount of Unrestricted Cash and Cash Equivalents held by the Borrower and its
Restricted Subsidiaries that are Loan Parties on a consolidated basis (excluding
(I) the Net Cash Proceeds of any Asset Sale or Casualty Event pending
application thereof in accordance with Section 2.05(b)(ii) and (II) any cash or
Cash Equivalents which are expected in good faith by the Borrower to be applied
within 30 calendar days

 

        184    Syniverse Credit Agreement



--------------------------------------------------------------------------------

following the date of such Revolving Credit Borrowing for general corporate or
working capital purposes (including, without limitation, the making of
Investments or other Restricted Payments) permitted pursuant to this Agreement;
provided that placement of Unrestricted Cash or Cash Equivalents on the balance
sheet of Holdings or any of its Subsidiaries shall not be deemed application of
cash or Cash Equivalents for purposes of this clause (II)) would exceed
$60 million (the occurrence of any such excess, a “Hoarding Event”); provided
that for purposes of this clause (ix), the amount of Unrestricted Cash and Cash
Equivalents held by Restricted Subsidiaries that are not Loan Parties , to the
extent exceeding $7.5 million in the aggregate at any time, shall (to the extent
of any such excess and for so long as any such excess shall continue to exist)
be deemed to be held by Restricted Subsidiaries that are Loan Parties (and, upon
the request of the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a certificate in connection with any Committed Loan Notice
for a Revolving Credit Borrowing, signed by a Responsible Officer of the
Borrower, certifying that immediately after giving effect to such Revolving
Credit Borrowing (including the application of the proceeds thereof and any
substantially concurrent application of any other cash or Cash Equivalents in
connection with such application of such Revolving Credit Borrowing proceeds), a
Hoarding Event pursuant to this clause (ix) shall not occur).

(x) On or after the Fourth Amendment Effective Date, it shall be a Financial
Covenant Increase Condition that the Borrower shall have applied cash or Cash
Equivalents in an amount equal to the amount of the proceeds of any Revolving
Credit Borrowing for purposes not prohibited by this Agreement on or before the
date falling 30 days after the date of any such Revolving Credit Borrowing;
provided that placement of Unrestricted Cash or Cash Equivalents on the balance
sheet of Holdings or any of its Subsidiaries shall not be deemed application of
cash or Cash Equivalents for purposes of this clause (x).

(d) For purposes of (A) any calculation of the Consolidated Senior Secured Debt
Ratio in connection with this Section 7.11, the amount of unrestricted cash and
Cash Equivalents deducted in any such calculation under clause (1)(y) of the
definition of Consolidated Senior Secured Debt Ratio (I) shall be limited to
unrestricted cash and Cash Equivalents that would be stated on the balance sheet
of the Borrower and the Restricted Subsidiaries that are Domestic Subsidiaries
and held by the Borrower and such Restricted Subsidiaries as of the applicable
date of determination and (II) shall not exceed $60 million and (B) any
calculation of the Consolidated Senior Debt Ratio, the Consolidated Senior
Secured Debt Ratio or the Fixed Charge Coverage Ratio in connection with this
Section 7.11, the amount of management, monitoring, consulting and advisory fees
paid to the Sponsor in cash during the relevant period shall not be added in the
calculation of EBITDA pursuant to clause (4) of the definition of “EBITDA” for
such period to the extent the Consolidated Senior Debt Ratio as of the last day
of such period would exceed 6.00:1.00.

 

        185    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) For purposes of this Section 7.11, (A) “Consolidated Senior Debt Ratio” as
of any date of determination means the ratio of (1) (x) Consolidated Total
Indebtedness of the Borrower and its Restricted Subsidiaries as of such date ,
minus (y) the amount of unrestricted cash and Cash Equivalents that would be
stated on the balance sheet of the Borrower and the Restricted Subsidiaries that
are Domestic Subsidiaries and held by the Borrower and such Restricted
Subsidiaries as of such date of determination, not exceeding $60 million , to
(2) the EBITDA of the Borrower and its Restricted Subsidiaries (calculated as
set forth in Section 7.11(d)) for the most recently ended four full fiscal
quarters for which internal financial statements are available (or, if earlier,
were required to be delivered pursuant to Section 6.01(a) or (b)) immediately
preceding the date on which such event for which such calculation is being made
shall occur and (B) “Unrestricted Cash” means unrestricted cash and Cash
Equivalents that would be stated on the balance sheet of the Borrower and the
Restricted Subsidiaries and held by the Borrower and the Restricted Subsidiaries
as of any date of determination ; provided that any cash and Cash Equivalents
attributable to Foreign Subsidiaries shall be calculated net of any reasonably
anticipated repatriation costs and expenses of domesticating such cash and Cash
Equivalents from such Foreign Subsidiaries as determined by the Borrower in good
faith . Notwithstanding anything to the contrary herein, the Consolidated Senior
Debt Ratio shall be calculated on a Pro Forma Basis with respect to each
Specified Transaction occurring during the applicable four quarter period to
which such calculation relates, or subsequent to the end of such four-quarter
period but not later than the date of such calculation.

(f) For the avoidance of doubt, failure to satisfy any Financial Covenant
Increase Condition shall have no effect other than a Financial Covenant Increase
Event subject to and as described in Section 7.11(b).

 

June 30, 2018 and September 30, 2018

     6.50:1.00     

 

 

 

December 31, 2018 and each fiscal quarter ended thereafter

     6.25:1.00     

 

 

 

 

        186    Syniverse Credit Agreement



--------------------------------------------------------------------------------

7.12 [Reserved]

7.13 [Reserved]

7.14 Holding Company. . Holdings shall not, (i) conduct, transact or otherwise
engage in any business or operations other than those incidental to its
ownership of the Equity Interests of the Borrower, the performance of the Loan
Documents, any indenture, instrument or agreement governing Indebtedness
Incurred pursuant to Section 7.03 by any Loan Party or, in each case, activities
expressly permitted hereunder and thereunder and the consummation of the
Transaction, (ii) incur any Indebtedness (other than pursuant to any Loan
Document or the Second Lien Facility Documentation and other than
Guaranteesguarantees or security of Indebtedness permitted to be Incurred
hereunder by any Loan Party), (iii) create, incur, assume or suffer to exist any
Lien on any Equity Interests of the Borrower (other than Liens pursuant to any
Loan Document, the Second Lien Facility Documentation, any indenture, instrument
or agreement governing Additional Permitted Obligations, Second Lien Incremental
Indebtedness, Permitted Refinancing Obligations, Permitted Debt Exchange Notes
or any Refinancing Indebtedness in respect of any of the foregoing, or
non-consensual Liens arising solely by operation of law); or (iv) permit the
Borrower to be a Subsidiary that is not wholly owned by Holdings. Nothing in
this Section 7.14 shall prevent Holdings from (a) the maintenance of its legal
existence (including the ability to incur fees, costs and expenses relating to
such maintenance), (b) the performance of its obligations with respect to the
Loan Documents, any indenture, instrument or agreement governing Indebtedness
Incurred pursuant to Section 7.03 by any Loan Party, the Merger Agreement and
the other agreements contemplated thereby, (c) the performance of activities in
preparation for and consummating any public offering of its common stock or any
other issuance or sale of its Equity Interests (other than Disqualified Stock),
(d) payment of dividends, making contributions to the capital of the Borrower
and the receipt of Restricted Payments permitted under Section 7.06 or capital
contributions in respect of its Equity Interests, (e) participating in tax,
accounting and other administrative matters as a member of the consolidated
group of Holdings and the Borrower, including, without limitation, compliance
with applicable laws and legal, tax and accounting matters related thereto and
activities relating to its employees, (f) holding any cash (but not operating
any property), (g) providing indemnification to officers, managers and
directors, (h) entry into and enforcement of (A) contracts and agreements with
officers, directors and employees of it or any Subsidiary thereof or any Parent
Holding Company relating to their employment or directorships, (B) insurance
policies and related contracts and agreements, and (C) equity subscription
agreements, registration rights agreements, voting and other stockholder
agreements, engagement letters, underwriting agreements and other agreements in
respect of its equity securities or any offering, issuance or sale thereof,
(i) offering, issuing, selling and repurchasing or redeeming any dividends or
distributions on its equity securities, (j) filing registration statements, and
complying with applicable reporting and other obligations, under federal, state
or other securities laws, (k) listing its equity securities and complying with
applicable reporting and other obligations in connection therewith,
(l) arranging the retention of (and the entry into, and exercise of rights and
performance of obligations in respect of, contracts and agreements with)
transfer agents, private placement agents, underwriters, counsel, accountants
and other advisors and consultants, (m) performing its obligations under and
complying with its certificate of incorporation and by-laws, or any applicable
law, ordinance, regulation, rule, order, judgment, decree or permit, including,
without limitation, as a result of or in connection with the activities of its
Subsidiaries, (n) incur and pay its operating and business expenses and any
taxes for which it may be liable, (o) make loans or other Investments in, or
incur of Indebtedness from, its Subsidiaries as and to the extent not prohibited
by this Agreement, (p) merge or consolidate into any Parent Holding Company or
any Holdings Permitted Subsidiary; provided that, if Holdings is not the
surviving entity, such Parent Holding Company or Holdings Permitted Subsidiary,
as applicable undertakes the obligations of Holdings under the Loan Documents,
(q) own directly or indirectly the Equity Interests of any Holdings Permitted
Subsidiary and (r) any activities incidental to the foregoing.

 

        187    Syniverse Credit Agreement



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. . Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or
(ii) within five (5) Business Days after the same becomes due, any interest on
any Loan or on any L/C Obligation, any L/C Obligation or any fee due hereunder,
or any other amount payable hereunder or with respect to any other Loan
Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in Article VII, Section 6.03(a), Section 6.05(a)
(with respect to the Borrower only) or Section 6.11 (subject to, in the case of
the financial covenant contained in Section 7.11, the cure rights contained in
Section 8.03) and provided that a Default by the Borrowers under Section 7.11 (a
“Financial Covenant Event of Default”) shall not constitute an Event of Default
with respect to the Term Facility, any New Term Facility, any Specified
Refinancing Term Facility or any Extended Term Loans (and, in each case, any
Supplemental Term Loan Commitments in respect thereof) unless and until the
Required Revolving Lenders shall have terminated their Revolving Credit
Commitments and declared all amounts outstanding under the Revolving Credit
Facility to be due and payable (the “Term Loan Trigger”); orprovided, however,
that if the Required Revolving Lenders irrevocably rescind such termination and
acceleration in a writing delivered to the Administrative Agent, the Financial
Covenant Event of Default shall automatically cease to constitute an Event of
Default with respect to the Term Facility, any New Term Facility, any Specified
Refinancing Debt in the form of term facility or any Extended Term Loans; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof by the Administrative Agent
to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document required
to be delivered in connection herewith or therewith shall be incorrect in any
material respect (and in all respects if any such representation or warranty is
already qualified by materiality) when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if any
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness owed by the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary) having an aggregate outstanding principal amount
of more than the Threshold Amount, or (B) fails to observe or perform any other
agreement or condition relating to any such Indebtedness, or any other event
occurs, the effect of which default or other event is to cause, or to

 

        188    Syniverse Credit Agreement



--------------------------------------------------------------------------------

permit the holder or holders of such Indebtedness (or trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity and any applicable grace or cure period in respect
thereof shall have expired; provided that this clause (e)(B) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness and such Indebtedness is repaid when required under the documents
providing for such Indebtedness; provided, further, that such failure is
unremedied and is not validly waived by the holders of such Indebtedness in
accordance with the terms of the documents governing such Indebtedness prior to
any termination of the Revolving Credit Commitments or acceleration of the Loans
pursuant to Section 8.02; or

(f) Insolvency Proceedings, Etc. Holdings, the Borrower or any Significant
Subsidiary thereof institutes or consents to the institution of any proceeding
under any Debtor Relief Law, or makes an assignment for the benefit of
creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Holdings, the Borrower or any
Significant Subsidiary thereof becomes unable or admits in writing its inability
or fails generally to pay its debts as they become due, or (ii) any writ or
warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of any such Person and is not
released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of such judgment or order and does not deny or fail to
acknowledge coverage) and there is a period of sixty (60) consecutive days
during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect, or (ii) any Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan which has resulted or
could reasonably be expected to result in liability of any Loan Party in an
aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

 

        189    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.09) or as a result of satisfaction
in full of all the Obligations (other than contingent indemnification
obligations as to which no claim has been asserted and obligations and
liabilities under Secured Cash Management Agreements and Secured Hedge
Agreements) ceases to be in full force and effect; or any Loan Party contests in
writing the validity or enforceability of any provision of any Loan Document; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations (other than contingent indemnification obligations as to
which no claim has been asserted and obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements) and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any Loan
Document; or

(k) Change of Control. There occurs any Change of Control (subject to
Section 7.10(a)); or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof including as a result of a transaction permitted under
Section 7.04 or 7.09) cease to create a valid and perfected first priority lien
on and security interest in a material portion of Collateral covered thereby,
subject to Liens permitted under Section 7.01, and such failure of such lien to
be perfected and enforceable with such priority shall have continued unremedied
for a period of 10 Business Days, except to the extent (i) that any such
perfection or priority is not required pursuant to Section 4.01, Section 6.12 or
Section 6.14 or results from the failure of the Administrative Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements, or (ii) except as to Collateral consisting of real
property, to the extent that such losses are covered by a lender’s title
insurance policy and such insurers have not denied or failed to acknowledge
coverage.

8.02 Remedies Upon Event of Default. . If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders (or, if a Financial Covenant Event of Default
occurs and is continuing prior to the Term Loan Trigger, at the request of, or
with the consent of, the Required Revolving Lenders only, and in such case,
without limiting Section 8.01(b), only with respect to the Revolving Credit
Facility, the Swing Line Facility, and any Letters of Credit, L/C Credit
Extensions and L/C Obligations), take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

        190    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the L/C Issuers and the Lenders all rights and
remedies available to it, the L/C Issuers and the Lenders under the Loan
Documents, under any document evidencing Indebtedness in respect of which the
Facilities have been designated as “Designated Senior Debt,” (or any comparable
term) and/or under applicable Law;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under any Debtor Relief Law, the
obligation of each Lender to make Loans and any obligation of the L/C Issuers to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03 Right to Cure. . Notwithstanding anything to the contrary contained in
Section 8.01 or 8.02, in the event that the Borrower fails to comply with the
requirements of the covenant set forth in Section 7.11, then (A) until the
expiration of the 10th Business Day subsequent to the date the relevant
financial statements are required to be delivered pursuant to Sections 6.01(a)
and (b), the Borrower shall have the right to issue common equity for cash (the
“Cure Right”), and upon the receipt by the Borrower of such cash (the “Cure
Amount”) pursuant to the exercise by the Borrower of such Cure Right, the
calculation of EBITDA as used in the covenant set forth in Section 7.11 shall be
recalculated giving effect to the following pro forma adjustments:

(i) EBITDA shall be increased, solely for the purpose of measuring the covenants
set forth in Section 7.11 and not for any other purpose under this Agreement
(including but not limited to determining the availability or amount of any
covenant baskets or carve-outs or determining the Applicable Commitment Fee or
the Applicable Rate), by an amount equal to the Cure Amount; provided that
(1) the receipt by the Borrower of the Cure Amount pursuant to the Cure Right
shall be deemed to have no other effect whatsoever under this Agreement
(including but not limited to determining the availability or amount of any
covenant baskets or carve-outs or determining the Applicable Commitment Fee or
the Applicable Rate) and (2) no Cure Amount shall reduce Indebtedness on a Pro
Forma Basis for the applicable period for purposes of calculating the covenant
set forth in Section 7.11 or calculating the Fixed Charge Coverage Ratio, nor
shall any Cure Amount held by any Borrower Party qualify as “unrestricted cash
or Cash Equivalents of the Borrower Parties on hand” for the purposes of
calculating any net obligations or liabilities under the terms of this
Agreement; and

(ii) If, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the covenant set forth in
Section 7.11, the Borrower shall be deemed to have satisfied the requirements of
the covenant set forth in Section 7.11 as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the covenant set forth in
Section 7.11 that had occurred shall be deemed cured for the purposes of this
Agreement; and

 

        191    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(B) upon receipt by the Administrative Agent of written notice, prior to the
expiration of the 10th Business Day subsequent to the date the relevant
financial statements are required to be delivered pursuant to Section 6.01 (the
“Anticipated Cure Deadline”), that the Borrower intends to exercise the Cure
Right in respect of a fiscal quarter, the Lenders shall not be permitted to
accelerate Loans held by them or to exercise remedies against the Collateral on
the basis of a failure to comply with the requirements of the covenant set forth
in Section 7.11 until such failure is not cured pursuant to the exercise of the
Cure Right on or prior to the Anticipated Cure Deadline.

Notwithstanding anything herein to the contrary, (i) in each four consecutive
fiscal-quarter period there shall be at least two fiscal quarters in respect of
which the Cure Right is not exercised, (ii) there can be no more than five
fiscal quarters in respect of which the Cure Right is exercised during the term
of the Term Facility, and (iii) for purposes of this Section 8.03, the Cure
Amount utilized shall be no greater than the amount required for purposes of
complying with the covenant set forth in Section 7.11.

8.04 Application of Funds. . After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17 and 2.18, the Intercreditor Agreement and any Other Intercreditor
Agreement, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, disbursements and other
charges of counsel payable under Section 10.04 and amounts payable under Article
III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees,
disbursements and other charges of counsel payable under Section 10.05) arising
under the Loan Documents and amounts payable under Article III, ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, (i) to payment of that portion of the Obligations constituting unpaid
principal of the Loans, the L/C Borrowings and Obligations then owing under
Secured Hedge Agreements and the Secured Cash Management Agreements and (ii) to
Cash Collateralize that portion of L/C Obligations comprising the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.03 and 2.17, ratably among
the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them; provided that (x) any such amounts applied pursuant to the foregoing
clause (ii) shall be paid to the Administrative Agent for the ratable account of
the applicable L/C Issuers to Cash Collateralize such L/C Obligations,
(y) subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to this clause Fourth
shall be applied to satisfy drawings under such Letters of Credit as they occur
and (z) upon the expiration of any Letter of Credit, the pro rata share of Cash
Collateral attributable to such expired Letter of Credit shall be distributed in
accordance with this clause Fourth;

 

        192    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Fifth, to the payment of all other Obligations of the Loan Parties owing under
or in respect of the Loan Documents that are due and payable to the
Administrative Agent and the other Secured Parties on such date, ratably based
upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.;

provided that no amounts received from any Guarantor shall be applied to
Excluded Swap Obligations of such Guarantor.

If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired or provided for in a manner reasonably
satisfactory to the applicable L/C Issuer, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

9.01 Appointment and Authorization of Agents. .

(a) Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, no Agent shall have
any duties or responsibilities, except those expressly set forth herein, nor
shall any Agent have or be deemed to have any fiduciary relationship with any
Lender or participant, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against any Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
the other Loan Documents with reference to any Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

        193    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article IX with respect to any acts taken or omissions suffered
by such L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article IX and in the definition of “Agent-Related Person” included such
L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Cash Management Bank and a potential Hedge Bank) hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX (including, without limitation, Section 9.07,
as though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Delegation of Duties. . The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects in the absence of gross negligence or willful misconduct.

9.03 Liability of Agents. . No Agent-Related Person shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except for its own gross negligence or willful misconduct in connection
with its duties expressly set forth herein, to the extent determined in a final,
nonappealable judgment by a court of competent jurisdiction) or (b) be
responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.

 

        194    Syniverse Credit Agreement



--------------------------------------------------------------------------------

9.04 Reliance by Agents. .

(a) Each Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance)
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders or Required Revolving Lenders, as
applicable, (or such greater number of Lenders as may be expressly required
hereby in any instance) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 4.01, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.[Reserved].

9.05 Notice of Default. . The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, except with respect to
defaults in the payment of principal, interest and fees required to be paid to
the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders or Required Revolving Lenders, as applicable, in accordance
with Article VIII; provided, however, that unless and until the Administrative
Agent has received any such direction, the Administrative Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Event of Default as it shall deem advisable or in the best
interest of the Lenders.

9.06 Credit Decision; Disclosure of Information by Agents. . Each Lender
acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any Affiliate thereof, shall be deemed to constitute any representation
or warranty by any Agent-Related Person to any Lender as to any matter,
including whether Agent-Related Persons have disclosed material information in
their possession. Each Lender represents to each Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to

 

        195    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the transactions contemplated hereby, and made its own decision to enter into
this Agreement and to extend credit to the Borrower and the other Loan Parties
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Borrower and
the other Loan Parties. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by any Agent herein, such
Agent shall not have any duty or responsibility to provide any Lender with any
credit or other information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any of the Loan
Parties or any of their respective Affiliates which may come into the possession
of any Agent-Related Person.

9.07 Indemnification of Agents. . Whether or not the transactions contemplated
hereby are consummated, the Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of any Loan
Party and without limiting the obligation of any Loan Party to do so), pro rata,
and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided, however, that no Lender shall
be liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; provided,
however, that no action taken in accordance with the directions of the Required
Lenders or Required Revolving Lenders, as applicable, shall be deemed to
constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided, further, that to the extent any L/C Issuer is entitled
to indemnification under this Section 9.07 solely in its capacity and role as
L/C Issuer, only the Revolving Credit Lenders shall be required to indemnify
such L/C Issuer in accordance with this Section 9.07. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section 9.07 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including the fees, disbursements and other charges of counsel) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section 9.07 shall survive termination of the
Aggregate Commitments, the payment of all other Obligations and the resignation
of the Administrative Agent.

9.08 Agents in their Individual Capacities. . Any Agent and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire Equity Interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with each of the Loan Parties
and their respective Affiliates as though it were not an Agent or an L/C Issuer
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, an Agent or its Affiliates may
receive information regarding any Loan Party or its Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Loan Party or such Affiliate) and acknowledge that such Agent shall be under no
obligation to provide such information to them. With respect to its Loans, such
Agent shall have the same rights and powers under this Agreement as any other
Lender and may exercise such rights and powers as though it were not an Agent or
an L/C Issuer, and the terms “Lender” and “Lenders” include such Agent in its
individual capacity.

 

        196    Syniverse Credit Agreement



--------------------------------------------------------------------------------

9.09 Successor Agents. .

(a) Subject to the appointment of a successor as set forth herein, (i) upon ten
(10) days’ prior written notice to the Administrative Agent, the Administrative
Agent may be removed by the Required Lenders or the Borrower if the
Administrative Agent is a Defaulting Lender (solely pursuant to clause (d) of
the definition thereof) and (ii) the Administrative Agent may resign as the
Administrative Agent upon thirty (30) days’ notice to the Lenders. If the
Administrative Agent resigns or is removed under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower (which consent of
the Borrower shall not be unreasonably withheld or delayed if such successor is
a commercial bank organized under the laws of the United States of America or
any political subdivision thereof which has combined capital and reserves in
excess of $5,000,000,000) at all times other than if an Event of Default under
Section 8.01(a), (f), or (g) is continuing. Upon the acceptance of its
appointment as successor agent hereunder, the Person acting as such successor
agent shall succeed to all the rights, powers and duties of the retiring
Administrative Agent and the term “Administrative Agent,” shall mean such
successor administrative agent and/or supplemental administrative agent, as the
case may be, and the retiring Administrative Agent’s appointment, powers and
duties as the Administrative Agent shall be terminated. After the retiring
Administrative Agent’s resignation hereunder as the Administrative Agent, the
provisions of this Article IX and Sections 10.04 and 10.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement. If no successor agent has been
appointed and accepted such appointment as the Administrative Agent by the date
which is sixty (60) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to any Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent. Upon the acceptance
of any appointment as the Administrative Agent hereunder by a successor or upon
the expiration of the sixty-day period following the retiring Administrative
Agent’s notice of resignation without a successor agent having been appointed,
the retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article IX shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.

(a) Any resignation by Barclays as Administrative Agent pursuant to this
Section 9.09 shall also constitute its resignation as an L/C Issuer and as Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder or upon the expiration of the sixty-day period following the
retiring Administrative Agent’s notice of resignation without a successor agent
having been appointed, (i) such successor (if any) shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing

 

        197    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer (if any)
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make (or the Borrower shall enter
into) other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.10 Administrative Agent May File Proofs of Claim. . In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan or L/C Obligation shall then be due and payable as herein expressed
or by declaration or otherwise and irrespective of whether the Administrative
Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

9.11 Collateral and Guaranty Matters. .

(a) Each Lender authorizes and directs the Administrative Agent to enter into
(i) the Collateral Documents, the Intercreditor Agreement and any Other
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties and any Additional Indebtedness Joinder (as defined in the Intercreditor
Agreement (or any comparable term in any Other Intercreditor Agreement, as
applicable)) and (ii) any Incremental Commitment Amendment, Increase Supplement,
Lender Joinder Agreement,

 

        198    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Refinancing Amendment, agreement required in connection with a Permitted Debt
Exchange Offer or Extension Amendment.

(b) Each of the Lenders hereby directs, in accordance with the terms hereof and
the applicable Collateral Documents, the Administrative Agent to, and the
Administrative Agent shall upon the request of the Borrower, release (or, in the
case of clause (ii) below, release or subordinate) any Lien held by the
Administrative Agent for the benefit of the Secured Parties against any of the
following:

(i) any property granted to or held by the Administrative Agent under any Loan
Document upon termination of the Aggregate Commitments and payment in full of
all Obligations (other than (A) contingent indemnification obligations as to
which no claim has been asserted and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
which have been provided for in a manner reasonably satisfactory to the
applicable L/C Issuer or Cash Collateralized);

(ii) any part of the Collateral sold or disposed of by a Loan Party (including
against any assets of a Loan Party, the Equity Interests of which are being sold
or disposed of) if such sale or disposition is permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement) other than an Asset Sale to a Loan Party or, if not pursuant
to such sale or disposition, if such release is consented to by the Lenders
required to consent thereto under Section 10.01; and

(iii) if any Subsidiary Guarantor is designated as an Excluded Subsidiary, all
of the Collateral owned by such Subsidiary and the Equity Interests of any
Excluded Subsidiary that is an Unrestricted Subsidiary.

(c) Each of the Lenders hereby directs, in accordance with the terms hereof and
the applicable Guaranty, the Administrative Agent to, and the Administrative
Agent shall upon the request of the Borrower, release any Subsidiary Guarantor
from its obligations under the applicable Guaranty (i) if the Equity Interests
of such Subsidiary Guarantor are being sold or disposed of, if such sale or
disposition is permitted by this Agreement (or permitted pursuant to a waiver or
consent of a transaction otherwise prohibited by this Agreement), other than an
Asset Sale to a Loan Party, (ii) upon the designation of such Subsidiary
Guarantor as an Excluded Subsidiary or (iii) if not pursuant to clause (i) or
(ii) above, if such release is consented to by the Lenders required to consent
thereto under Section 10.01 (including its designation as an Unrestricted
Subsidiary).

(d) Each of the Lenders hereby directs, in accordance with the terms hereof and
the applicable Guaranty, the Administrative Agent to, and the Administrative
Agent shall upon the request of the Borrower, release any Guarantor from its
obligations under the applicable Guaranty upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements) and the expiration or termination of all Letters of
Credit (other than Letters of Credit which have been provided for in a manner
reasonably satisfactory to the applicable L/C Issuer or Cash Collateralized).

 

        199    Syniverse Credit Agreement



--------------------------------------------------------------------------------

Without limiting the foregoing, upon request by the Administrative Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
authority to release its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.11. In each case as specified in this Section 9.11, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.11; provided that the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Officer of the Borrower certifying that any such transaction has
been consummated in compliance with this Agreement and the other Loan Documents.
Nothing in this Section 9.11 shall preclude any automatic termination and
release of any Lien or Guaranty in accordance with the terms of the applicable
Collateral Document or Guaranty, as applicable.

9.12 Secured Cash Management Agreements and Secured Hedge Agreements. . No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.13 Other Agents; Arranger and Managers. . None of the Lenders or other Persons
identified or previously identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “documentation agent,” “joint lead
arranger,” or “joint bookrunner” shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of the
Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

9.14 Appointment of Supplemental Administrative Agents. .

(a) It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee,

 

        200    Syniverse Credit Agreement



--------------------------------------------------------------------------------

co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).

(b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article IX and of Sections
10.04 and 10.05 (obligating the Borrower to pay the Administrative Agent’s
expenses and to indemnify the Administrative Agent) that refer to the
Administrative Agent shall inure to the benefit of such Supplemental
Administrative Agent and all references therein to the Administrative Agent
shall be deemed to be references to the Administrative Agent and/or such
Supplemental Administrative Agent, as the context may require.

(c) Should any instrument in writing from the Borrower, Holdings or any other
Loan Party be required by any Supplemental Administrative Agent so appointed by
the Administrative Agent for more fully and certainly vesting in and confirming
to him or it such rights, powers, privileges and duties, the Borrower or
Holdings, as applicable, shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent. In case any Supplemental Administrative Agent, or a
successor thereto, shall die, become incapable of acting, resign or be removed,
all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

9.15 Additional Indebtedness. In connection with the incurrence by the Borrower
or any of its Restricted Subsidiaries of additional Indebtedness to be secured
by a Lien on any Collateral permitted by Section 7.01 of this Agreement, at the
request of the Borrower, the Administrative Agent (including in its capacity as
“collateral agent” under the Loan Documents) agrees to enter into the
Intercreditor Agreement and/or an Other Intercreditor Agreement, and execute and
deliver any amendments, amendments and restatements, restatements or waivers of
or supplements to or other modifications to such agreements, and any amendments,
amendments and restatements, restatements or waivers of or supplements to or
other modifications to, any Guaranty or Collateral Document, and to make or
consent to any filings or take any other actions in connection therewith, as may
be reasonably determined by the Borrower, with the consent of the Administrative
Agent (such consent not to be unreasonably withheld or delayed), to be necessary
or reasonably desirable for any Lien on the Collateral permitted to secure such
additional Indebtedness to become a valid, perfected lien (with such priority as
may be designated by the Borrower, to the extent such priority is permitted by
the Loan Documents). The Lenders, each of the L/C Issuers and the other Secured
Parties hereby authorize the Administrative Agent to take any action
contemplated by the preceding sentence, and any such amendment, amendment and
restatement, restatement, waiver of or supplement to or other modification of
any such Loan Document shall be effective notwithstanding the provisions of
Section 10.01.

 

 

 

        201    Syniverse Credit Agreement



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

10.01 Amendments, Etc. . Except as otherwise expressly set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless, in the case of this
Agreement,in writing signed by the Required Lenders and the Borrower, and
acknowledged by the Administrative Agent, and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing signed by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) extend or increase the Commitment of any Lender, or reinstate the Commitment
of any Lender after the termination of such Commitment pursuant to Section 8.02,
in each case without the written consent of such Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.02 or the waiver
of (or amendment to the terms of) any Default or Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(b) postpone any date scheduled for any payment of principal of, or interest on,
any Loan or L/C Borrowing, or any fees or other amounts payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby, it being understood that the waiver of any obligation to pay interest
at the Default Rate, or the amendment or waiver of any mandatory prepayment of
Loans under the Term Facility shall not constitute a postponement of any date
scheduled for the payment of principal or interest;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly and adversely
affected thereby, it being understood that the amendment or waiver of any
mandatory prepayment of Loans under the Term Facility or any change to the
definition of Consolidated Senior Secured Debt Ratio or, Consolidated First Lien
Debt Ratio or, in each case, in the component definitions thereof shall not
constitute asuch reduction in the rate; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

(d) modify Section 2.06(c), Section 2.13 or Section 8.04 without the written
consent of each Lender directly and adversely affected thereby;

(e) change (i) any provision of this Section 10.01, Section 2.06(c) or the
definition of “Required Lenders”, or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder (other
than the definitions specified in clause (ii) of this Section 10.01(e)), without
the written consent of each Lender, or (ii) the definition of “Required
Revolving Lenders,” without the written consent of each Lender under the
Revolving Credit Facility;

 

 

        202    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(f) other than in a transaction permitted under Section 7.04 or Section 7.09,
release all or substantially all of the Collateral in any transaction or series
of related transactions, without the written consent of each Lender;

(g) other than in a transaction permitted under Section 7.04 or 7.09, release
all or substantially all of the value of the aggregate Guaranty, without the
written consent of each Lender; or

(h) with respect to any Credit Extension in respect of the Revolving Credit
Facility after the Closing Date, waive any of the conditions precedent set forth
in Section 4.02 without the consent of the Required Revolving Lenders (it being
understood and agreed that (i)the waiver of any Default or Event of Default
effected with the requisite percentage of Lenders under the other provisions of
this Section 10.01 shall be effective to waive such Default or Event of Default,
despite the provisions of this clause (h) and following such waiver such Default
or Event of Default shall be treated as cured for all purposes hereunder,
including under Section 4.02 and this clause (h) and (ii) any such waiver of
such conditions precedent with the consent of the Required Revolving Lenders
shall not require the consent of any other Lender);

and provided, further that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Borrower and the Lenders
required above, affect the rights or duties of such L/C Issuer, in its capacity
as such, under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it; (ii) no amendment, waiver or
consent shall, unless in writing and signed by the Swing Line Lender in addition
to the Borrower and the Lenders required above, affect the rights or duties of
the Swing Line Lender, in its capacity as such, under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in its capacity as such, in addition to the Borrower and
the Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent under this Agreement or any other
Loan Document; (iv) Section 10.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification; and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided,
further, that no amendment, modification, waiver of or consent with respect to
any of the terms and provisions (and related definitions) of Sections, or any
Default, Event of Default or rights or remedies resulting from a breach, of
Section 7.11 shall be effective without the written consent of the Required
Revolving Lenders and any such amendment, supplement, modification or,waiver or
consent shall be effective and binding on all Lenders with the written consent
of only the Required Revolving Lenders (or the Administrative Agent with the
prior written consent thereof), on the one hand, and the Borrower, on the other
hand. Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders” to the contrary, for purposes of determining whether the Required
Lenders have (A) consented (or not consented) to any amendment, modification,
waiver, consent or other action with respect to any of the terms of any Loan
Document or any departure by any Loan Party therefrom, (B) otherwise acted on
any matter related to any Loan Document, (C) directed or required the
Administrative Agent, Collateral Agent any Lender or any Loan Party to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document or (D) voted on any plan of reorganization pursuant to Title 11 of the
United States Code, that

 

        203    Syniverse Credit Agreement



--------------------------------------------------------------------------------

in each case does not require the consent of each Lender or each affected Lender
or does not adversely affect such Affiliate Lender disproportionatelydifferently
in any material respect as compared to other Lenders, Affiliate Lenders (other
than Debt Fund Affiliates) will be deemed to have voted in the same proportion
as Lenders that are not Affiliate Lenders voting on such matter. Furthermore,
each Affiliate Lender (other than Debt Fund Affiliates) hereby acknowledges,
agrees and consents that if, for any reason, its vote to accept or reject any
plan pursuant to Title 11 of the United States Code is not deemed to have been
voted as set above, then such vote will be (x) deemed not to be in good faith
and (y) “designated” pursuant to Section 1126(e) of Title 11 of the United
States Code such that the vote is not counted in determining whether the
applicable class has accepted or rejected such plan in accordance with
Section 1126(c) of Title 11 of the United States Code. Notwithstanding anything
to the contrary herein, (I) any amendment, modification, waiver or other action
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders, except that (x) no amendment, waiver or consent relating to
Section 10.01(a), (b) or (c) may be effected, in each case without the consent
of such Defaulting Lender and (y) any amendment, modification, waiver or other
action that by its terms adversely affects any Defaulting Lender in its capacity
as a Lender differently in any material respect as compared to other affected
Lenders shall require the consent of such Defaulting Lender and (II) no
Disqualified Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder or under any of the Loan Documents. Notwithstanding
anything to the contrary herein, any waiver, amendment, modification or consent
in respect of this Agreement or any other Loan Document that by its terms
affects the rights or duties under this Agreement or any other Loan Document of
Lenders holding Loans or Commitments of a particular Tranche (but not the
Lenders holding Loans or Commitments of any other Tranche) may be effected by an
agreement or agreements in writing entered into by the Borrower and the
requisite percentage in interest of the Lenders with respect to such Tranche
that would be required to consent thereto under this Section 10.01 if such
Lenders were the only Lenders hereunder at the time.

ThisNotwithstanding anything to the contrary contained in this Section 10.01,
this Section 10.01 shall be subject to any contrary provision of the definition
of “Eurodollar Rate”, Sections 2.14, 2.15, 2.19 or, 6.18 or 9.15. In addition,
notwithstanding anything else to the contrary contained in this Section 10.01,
(a) if the Administrative Agent and the Borrower shall have jointly identified
an ambiguity, mistake, error, defect or inconsistency, in each case, in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and (b) the Administrative Agent and
the Borrower shall be permitted to amend any provision of any Collateral
Document to better implement the intentions of this Agreement and the other Loan
Documents, and in each case, such amendments shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within tenfive (105) Business
Days following receipt of notice thereof. In addition, notwithstanding anything
to the contrary herein, this Agreement may be amended (or deemed amended) or
amended and restated with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (x) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the existing Facilities and the accrued interest and fees in respect
thereof, (y) to include, as appropriate, the Lenders holding such credit
facilities in any required vote or action of the Required Lenders, or of the
Lenders of each Facility hereunder and (z) to provide class protection for any
additional credit facilities.

 

        204    Syniverse Credit Agreement



--------------------------------------------------------------------------------

The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or consents on behalf of
such Lender.

Notwithstanding anything to the contrary contained herein, in connection with
any “Required Lender” votes, Lenders that are Debt Fund Affiliates shall not be
permitted, in the aggregate, to account for more than 49.9% of the amounts
includable in determining whether the “Required Lenders” have consented to any
amendment, modification, waiver, consent or other action that is subject to such
vote. The voting power of each Lender that is a Debt Fund Affiliate shall be
reduced, pro rata, to the extent necessary in order to comply with the
immediately preceding sentence.

10.02 Notices; Effectiveness; Electronic Communications. .

(a) General. Unless otherwise expressly provided herein, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone or electronic mail shall
be made to the applicable telephone number or electronic mail address, as the
case may be, as follows:

(i) if to the Borrower, the Administrative Agent, an L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, telecopier number, electronic mail address or telephone number as shall
be designated by such party in a notice to other parties, as provided in
Section 10.02(d); and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if given after normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below shall be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving, or is unwilling to
receive, notices under such Article II by electronic communication. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as

 

        205    Syniverse Credit Agreement



--------------------------------------------------------------------------------

available, return e-mail or other written acknowledgement); provided that, if
such notice or other communication is sent after the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT-RELATED PERSONS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY
AGENT-RELATED PERSON IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.
In no event shall any Agent-Related Person have any liability to Holdings, the
Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of the Borrower Materials through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the bad faith,gross negligence or willful misconduct of such
Agent-Related Person; provided, however, that in no event shall any
Agent-Related Person have any liability to Holdings, the Borrower, any Lender,
any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, each L/C Issuer and the Swing Line Lender may change its address,
telecopier, telephone number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier, telephone number or electronic mail
address for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, each L/C Issuer and the Swing Line Lender.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

        206    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower to the extent required
by Section 10.05. All telephonic notices to and other telephonic communications
with the Administrative Agent may be recorded by the Administrative Agent, and
each of the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. . No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by Law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) each L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.09
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders or Required Revolving Lenders, as applicable, shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses. . The Borrower agrees (a) to pay or reimburse the Administrative
Agent and the other Agents for all reasonable and documented out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents
(including reasonable expenses incurred in connection with due diligence and
travel, courier, reproduction, printing and delivery expenses), and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees, disbursements and other charges of
counsel (limited to the

 

        207    Syniverse Credit Agreement



--------------------------------------------------------------------------------

reasonable fees, disbursements and other charges of one primary counsel to the
Administrative Agent and, if necessary, one local counsel in each relevant
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) and special counsel for each relevant specialty (and, in the case
of an actual or perceived conflict of interest, where the party affected by such
conflict informs the Borrower of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected person), and (b) to
pay or reimburse the Administrative Agent, the other Agents and each Lender for
all reasonable documented out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law or in connection with any workout or restructuring), including the fees,
disbursements and other charges of counsel (limited to the reasonable fees,
disbursements and other charges of one counsel to the Administrative Agent, the
other Agents and the Lenders taken as a whole, and, if necessary, of one local
counsel in each relevant jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) and of special counsel for each
relevant specialty and, in the event of any actual or potentialperceived
conflict of interest, where the Agent or Lender affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel,
one additional counsel in each relevant jurisdiction for each Lender or group of
Lenders or Agents subject to such conflict). The foregoing costs and expenses
shall include all reasonable search, filing, recording, title insurance and
appraisal charges and fees related thereto, and other out-of-pocket expenses
incurred by any Agent. All amounts due under this Section 10.04 shall be paid
within thirty (30) days after invoiced or demand therefor (with a reasonably
detailed invoice with respect thereto) (except for any such costs and expenses
incurred prior to the Closing Date, which shall be paid on the Closing Date to
the extent invoiced at least three Business Days prior to the Closing Date, or
incurred prior to the Closing Date, which shall be paid on the Closing Date to
the extent invoiced at least three Business Days prior to the Closing Date). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent or any Lender, in its sole discretion. This
Section 10.04 shall not apply with respect to Taxes.

10.05 Indemnification by the Borrower. . The Borrower shall indemnify and hold
harmless each Arranger, each Agent-Related Person, each Lender, each L/C Issuer
and their respective Affiliates, and each of their respective partners,
directors, officers, employees, counsel, agents and, in the case of any funds,
trustees and advisors and attorneys-in-fact (the “Representatives”)
(collectively the “Indemnitees”) from and against (and will reimburse each
Indemnitee as the same are incurred for) any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs
(including settlement costs), disbursements, and reasonable and documented or
invoiced out-of-pocket fees and expenses (including the reasonable fees,
disbursements and other charges of (i) one counsel to the Indemnitees taken as a
whole, (ii) in the case of an actual or perceived conflict of interest, where
the Indemnitee affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another firm of counsel for each such
affected indemnified person, and (iii) if necessary, one local counsel in each
relevant jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) and special counsel for each relevant specialty) of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted or awarded against any such Indemnitee in any way relating to or
arising out of or in connection with or by reason of (x) any actual or
prospective claim, litigation, investigation or proceeding in any way relating
to, arising out of, in connection with or by reason of any of the following,
whether based on contract, tort or any other theory (including any

 

        208    Syniverse Credit Agreement



--------------------------------------------------------------------------------

investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) relating to or arising out of:
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby or (b) any Commitment, Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit); provided that such indemnity shall
not, as to any Indemnitee (or any of its Affiliates, or any of its or their
respective Representatives), be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements are determined by a court of competent
jurisdiction in a final and nonappealable judgment to have resulted from (A) the
bad faith, gross negligence or willful misconduct of such Indemnitee or any of
its affiliatesAffiliates or Controlling persons or any of the officers,
directors, employees, agents, advisors, or members of any of the
foregoingPersons or any of its or their respective Representatives, (B) the
material breach of its express obligations under the Loan Documents by such
Indemnitee or its Affiliates, or (C) any dispute that is between or among
Indemnitees (other than any dispute involving claims against the Administrative
Agent, any Arranger or any other Agent, the Swing Line Lender or any L/C Issuer,
in each case in their respective capacities as such) that a court of competent
jurisdiction has determined in a final and nonappealable judgment did not
involve actions or omissions of any direct or indirect parent or Controlling
person of the Borrower, the Borrower or its subsidiaries; or (y) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by the Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to the
Borrower, any Subsidiary or any other Loan Party, ((x) and (y), collectively,
the “Indemnified Liabilities”) in all cases, whether or not caused by or
arising, in whole or in part, out of the simple negligence of the Indemnitee and
regardless of whether such Indemnitee is a party thereto, and whether or not
such proceedings are brought by the Borrower, its equity holders, its
affiliatesAffiliates, creditors or any other third person. No Indemnitee shall
be liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other information transmission
systems (including electronic telecommunications) in connection with this
Agreement unless determined by a court of competent jurisdiction in a final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or any such Indemnitee’s Affiliates or any
of its or their respective Representatives, nor shall any Indemnitee or any Loan
Party have any liability for any special, punitive, indirect or consequential
damages relating to this Agreement or any other Loan Document, or any Letter of
Credit, or arising out of its activities in connection herewith or therewith
(whether before or after the Closing Date); provided that such waiver of
special, punitive, indirect or consequential damages shall not limit the
indemnification obligations of the Loan Parties to the extent such special,
punitive, indirect or consequential damages are included in any third party
claim with respect to which the applicable Indemnitee is entitled to
indemnification under this Section 10.05. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto. Should any investigation,
litigation or proceeding be settled, or if there is a judgment against an
Indemnitee in any such investigation, litigation or proceeding, the Borrower
shall indemnify and hold harmless each Indemnitee in the manner set forth above.
The Borrower shall not be liable for any settlement of any proceeding effected
without its written consent (not to be unreasonably withheld or delayed) (unless
the Borrower shall have declined to assume

 

 

        209    Syniverse Credit Agreement



--------------------------------------------------------------------------------

the defense of such proceeding), but if settled with such consent, the Borrower
agrees to indemnify each Indemnitee from and against any loss or liability by
reason of such settlement. The Borrower shall not, without the written consent
of the Indemnitee, effect any settlement of any pending or threatened proceeding
in respect of which any Indemnitee is or could have been a party and
indemnification could have been sought hereunder by such Indemnitee, unless such
settlement (x) includes an unconditional release of such Indemnitee, in form and
substance reasonably satisfactory to such Indemnitee, from all liability on
claims that are the subject matter of such proceeding and (y) does not include
any statement as to or any admission of fault, culpability or a failure to act
by or on behalf of any Indemnitee. All amounts due under this Section 10.05
shall be payable within thirty (30) days after demand therefor. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. This
Section 10.05 shall not apply with respect to Taxes, other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

10.06 Payments Set Aside. . To the extent that any payment by or on behalf of
the Borrower is made to any Agent, to any L/C Issuer or any Lender, or any
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by any Agent, plus interest thereon
from the date of such demand to the date such payment is made at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders and the L/C Issuers under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

10.07 Successors and Assigns. .

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that, except in accordance with Section 7.04, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.07(b), (ii) by way of participation in accordance with
the provisions of Section 10.07(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.07(f) or (iv) to an
SPC in accordance with the provisions of Section 10.07(g) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
Section 10.07(d) and, to the extent expressly contemplated hereby, the
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Any Lender may at any time assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment(s) and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that:

 

        210    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, no minimum
amount shall need be assigned, and (B) in any case not described in clause
(b)(i)(A) of this Section, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $5,000,000, in the
case of any assignment in respect of the Revolving Credit Facility, or
$1,000,000, in the case of any assignment in respect of the Term Facility,
unless each of the Administrative Agent and, so long as no Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not (x) apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans or (y) prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis;

(iii) no consent shall be required for any assignment except to the extent
required by subsection (b)(i)(B) of this Section and, in addition (A) the
consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default under Section 8.01(a),
(f) or (g) has occurred and is continuing at the time of such assignment or
(2) solely in the case of an assignment of Term Loans, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund, provided that the Borrower
shall be deemed to have consented to any such assignment of Term Loans unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof from the Administrative
Agent; (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required unless such assignment is to
a Lender, an Affiliate of a Lender or an Approved Fund (provided that the
Administrative Agent shall acknowledge any such assignment); and (C) the consent
of each L/C Issuer and the Swing Line Lender (each such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility;

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except, (x) in the case of contemporaneous
assignments by any Lender to one or more Approved Funds, only a single
processing and recording fee shall be payable for such assignments and (y) the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recording fee in the case of any assignment);

 

        211    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(v) no such assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A), (B) a
natural person or (C) a Disqualified Lender;

(vi) no Revolving Credit Commitments or Revolving Credit Loans may be assigned
to any Affiliate Lender and Term Loans may not be assigned to Affiliate Lenders
(other than Other Affiliates, as provided in Section 10.07(i) below); provided
that nothing in this clause (vi) shall prevent or otherwise limit the Borrower’s
rights under Section 2.05(a)(v);

(vii) the assigning Lender shall deliver any Notes or, in lieu thereof, a lost
note affidavit and indemnity reasonably acceptable to Borrower evidencing such
Loans to the Borrower or the Administrative Agent; and

(viii) in connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Pro Rata Share; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this
Section 10.07(b)(viii), then the assignee of such interest shall be deemed to be
a Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.07(c), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment, and subject to the obligations set forth in Section 10.08).
Upon request, and the surrender by the assigning Lender of its Note, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this clause (b) shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 10.07(d).

 

        212    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and related interest
amounts) of the Loans, L/C Obligations (specifying the Unreimbursed Amounts),
L/C Borrowings and amounts due under Section 2.03, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as Defaulting Lender.
The Register shall be available for inspection by the Borrower, any Agent and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, an Affiliate Lender or,a Person that the Administrative
Agent has identified in a notice to the Lenders as a Defaulting Lender or a
Disqualified Lender) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(e), the Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the obligations and the
limitations of such Sections and Section 10.15) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
Section 10.07(b), provided that each Participant shall deliver any forms and
certifications required to be delivered by it under Section 10.15 to the
relevant Lender. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.09 as though it were a Lender, provided,
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Notwithstanding anything to the contrary contained herein, no Loan Party
shall be required to make any greater payment under Section 3.01, 3.04 or 3.05
than it would have been obligated to make in the absence of the sale of a
participation to any Participant.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank or any central bank having
jurisdiction over such Lender; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.

 

 

        213    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, and (ii) if an SPC elects not to exercise such
option or otherwise fails to make all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof or, if
it fails to do so, to make such payment to the Administrative Agent as is
required under Section 2.12(b)(iii). Each party hereto hereby agrees that an SPC
shall be entitled to the benefits of Section 3.01, 3.04 and 3.05 (subject to the
obligations and the limitations of such Sections and the obligations to provide
the forms and certifications pursuant to Section 10.15 as if it were a Lender,
to the Granting Lender); provided that neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this
Agreement (including its obligations under Section 3.01, 3.04 or 3.05). Each
party hereto further agrees that the Granting Lender shall for all purposes,
including the approval of any amendment, waiver or other modification of any
provision of any Loan Document, remain the lenderLender of record hereunder.
Other than as expressly provided in this Section 10.07(g), (A) such Granting
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Granting Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (C) the Borrower, the Agents and the
other Lenders shall continue to deal solely and directly with such Granting
Lender in connection with such Granting Lender’s rights and obligations under
this Agreement. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. In furtherance of the foregoing, each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will
not, other than in respect of matters unrelated to this Agreement or the
transactions contemplated hereby, institute against, or join any other Person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (i) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its rights hereunder with respect to any Loan to the
Granting Lender and (ii) subject to Section 10.08,disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranteeguarantee
or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, and (ii) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Loan Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.

 

        214    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Term Loans, New Term Loans and Extended Term
Loans hereunder to any Other Affiliate (including any Debt Fund Affiliate), but
only if:

(i) such assignment is made pursuant to an open market purchase;

(ii) Other Affiliates (other than Debt Fund Affiliates) will not receive advice
of counsel to the Administrative Agent or to the Lenders other than Affiliated
Lenders;

(iii) the assigning Lender and Other Affiliate purchasing such Lender’s Term
Loans, New Term Loans and Extended Term Loans, as applicable, shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit E-2 hereto (an “Affiliate Lender Assignment and Assumption”) in
lieu of an Assignment and Assumption;

(iv) after giving effect to such assignment, Other Affiliates (other than Debt
Fund Affiliates) shall not, in the aggregate, own or hold Term Loans, New Term
Loans and Extended Term Loans with an aggregate principal amount in excess of
20% of the principal amount of all Term Loans then outstanding (calculated as of
the date of such purchase).

(j) (i)Notwithstanding anything to the contrary contained herein, no Affiliate
Lender (other than Debt Fund Affiliates) shall have any right to (iA) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Borrower
are not then present or (iiB) receive any information or material prepared by
the Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives.

(ii) Each Lender making an assignment to, or taking an assignment from, an
Affiliate Lender acknowledges and agrees that in connection with such
assignment, (1) such Affiliate Lender then may have, and later may come into
possession of, information regarding the Term Loans or the Loan Parties
hereunder that is not known to such Lender and that may be material to a
decision by such Lender to assign the Term Loans (“Excluded Information”),
(2) such Lender has independently and, without reliance on the Affiliate Lender,
Holdings, the Borrower, any of its Subsidiaries, the Administrative Agent or any
of their respective Affiliates, made its own analysis and determination to enter
into such assignment notwithstanding such Lender’s lack of knowledge of the
Excluded Information and (3) none of Holdings, the Borrower, its Subsidiaries,
the Administrative Agent, or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against Holdings, the
Borrower, its Subsidiaries, the Administrative Agent, and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender entering into such an
assignment further acknowledges that the Excluded Information may not be
available to the Administrative Agent or the other Lenders.

 

        215    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary contained herein, if at any time an
L/C Issuer assigns all of its Commitments and Loans pursuant to
Section 10.07(b), such L/C Issuer may, (i) upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Lender, provided that,
on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer and Swing Line Lender, as applicable, shall
have identified a successor L/C Issuer and Swing Line Lender, as applicable,
reasonably acceptable to the Borrower, willing to accept its appointment as
successor L/C Issuer and Swing Line Lender, as applicable, and the effectiveness
of such resignation shall be conditioned upon such successor assuming the rights
and duties of the L/C Issuer and Swing Line Lender, as applicable. In the event
of any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder; provided, however, that, subject to the preceding
sentence, no failure by the Borrower to appoint any such successor shall affect
the resignation of such L/C Issuer or Swing Line Lender, as the case may be. If
an L/C Issuer resigns, it shall retain all the rights and obligations of an L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Barclays resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (A) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (B) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to such
retiring L/C Issuer to effectively assume the obligations of such retiring L/C
Issuer with respect to such Letters of Credit.

(l) The applicable Lender, acting for itself and solely for this purpose as an
agent of the Borrower (solely for tax purposes), shall maintain a register on
which it enters the name and address of (i) each SPC (other than any SPC that is
treated as a disregarded entity of the Granting Lender for U.S. federal income
tax purposes) that has exercised its option pursuant to Section 10.07(g) and
(ii) each Participant, and the amount of each such SPC’s and Participant’s
interest in such Lender’s rights and/or obligations under this Agreement (the
“Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of the applicable
rights and/or obligations of such Lender under this Agreement.

10.08 Confidentiality. . Each of the Agents and the Lenders agrees to maintain
the confidentiality of the Information, except that Information may be disclosed
(a) to its directors, officers, employees and agents, including accountants,
legal counsel and other advisors, and other Affiliates (and to such Affiliates’
respective directors, officers, employees and agents, including accountants,
legal counsel and other advisors), it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with the terms of this Section 10.08 and such Agent or Lender will be
responsible for their compliance therewith; (b) to the extent requested by any
regulatory authority having jurisdiction over such Agent, Lender or its
respective Affiliates or in connection with any pledge or

 

        216    Syniverse Credit Agreement



--------------------------------------------------------------------------------

assignment permitted under Section 10.07(f); (c) in any legal, judicial,
administrative proceeding or other compulsory process or otherwise as required
by applicable Laws or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same (or at least as restrictive) as
those of this Section 10.08 (or as may otherwise be reasonably acceptable to the
Borrower), to any Eligible Assignee of or Participant in, or any prospective
Eligible Assignee of or Participant in, any of its rights or obligations under
this Agreement; (g) with the written consent of the Borrower; (h) to the extent
such Information becomes publicly available other than as a result of a breach
of this Section 10.08; (i) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Loan Parties received by it from such Lender) or (k) subject to
an agreement containing provisions substantially the same (or at least as
restrictive) as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to any actual or prospective party (or its
Affiliates) to any swap, derivative or other transaction under which payments
are to be made by reference to the Borrower and the Obligations, this Agreement
or payments hereunder. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Credit Extensions. For the purposes of this Section 10.08, “Information”
means all information received from or on behalf of any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof
(including any information relating to any Loan Party or its businesstheir
respective businesses and operations), other than any such information that is
publicly available to any Agent or any Lender prior to such disclosure by any
Loan Party other than as a result of a breach of this Section 10.08 by such
Lender or Agent; provided that, in the case of information so received from or
on behalf of a Loan Party after the date hereof, such information is clearly
identified at the time of delivery as confidential or is delivered pursuant to
Section 6.01, 6.02, or 6.03 hereof and is not publically available. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.08 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Notwithstanding any other provision of this Agreement, any other Loan Document
or any Assignment and Acceptance, the provisions of this Section 10.08 shall
survive with respect to the Administrative Agent, each Co-Syndication Agent, the
Documentationeach Co-Documentation Agent, each Arranger and each Lender until
the second anniversary of such Administrative Agent, Co-Syndication Agent,
Arranger or Lender ceasing to be an Administrative Agent, Co-Syndication Agent,
DocumentationCo-Documentation Agent, Arranger or Lender, respectively.

Each of the Administrative Agent, the Lenders and each L/C Issuer acknowledges
that (i) the Information may include material non-public information concerning
the Borrower, Holdings or a Subsidiary of either, as the case may be, (ii) it
has developed compliance procedures regarding the use of material non-public
information and (iii) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.

 

 

        217    Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.09 Setoff. . In addition to any rights and remedies of the Lenders provided
by Law, upon the occurrence and during the continuance of any Event of Default,
each Secured Party is authorized at any time and from time to time, without
prior notice to the Borrower or any other Loan Party, any such notice being
waived by the Borrower (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final), other than deposits
in fiduciary accounts as to which a Loan Party is acting as fiduciary for
another Person who is not a Loan Party, at any time held by, and other
Indebtedness at any time owing by, such Lender to or for the credit or the
account of the respective Loan Parties against any and all Obligations owing to
such Secured Party hereunder or under any other Loan Document (or other Secured
Agreement (as defined in the Security Agreement)), now or hereafter existing,
irrespective of whether or not such Agent or such Lender shall have made demand
under this Agreement or any other Loan Document (or other Secured Agreement (as
defined in the Security Agreement)) and although such Obligations may be
contingent or unmatured or denominated in a currency different from that of the
applicable deposit or Indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.18 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Secured Party agrees promptly to notify the Borrower and the Administrative
Agent after any such set-off and application made by such Secured Party;
provided, however, that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent
and each Secured Party under this Section 10.09 are in addition to other rights
and remedies (including, without limitation, other rights of setoff) that the
Administrative Agent and such Secured Party may have. Notwithstanding anything
herein or in any other Loan Document to the contrary, in no event shall the
assets of any Foreign Subsidiary constitute security, or shall the proceeds of
such assets be available for, payment of the Obligations of the Borrower or any
Domestic Subsidiary, it being understood that (a) the Equity Interests of any
Foreign Subsidiary that is directly owned by a Domestic Subsidiary does not
constitute such an asset (and may be pledged to the extent set forth in
Section 6.12) and (b) the provisions hereof shall not limit, reduce or otherwise
diminish in any respect the Borrower’s obligations to make any mandatory
prepayment pursuant to Section 2.05(b)(ii).

10.10 Interest Rate Limitation. .Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If any Agent or any Lender
shall receive interest in an amount that exceeds the Maximum Rate, the excess
interest shall be applied to the principal of the Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by an Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

        218    Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.11 Counterparts. . This Agreement and each other Loan Document may be
executed in one or more counterparts (and by different parties hereto in
different counterparts), each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. Delivery by
telecopier or other electronic transmission of an executed counterpart of a
signature page to this Agreement and each other Loan Document shall be effective
as delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier or other electronic transmission be confirmed
by a manually-signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any document or signature
delivered by telecopier or other electronic transmission.

10.12 Integration; Effectiveness. . This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. In the event of any conflict
between the provisions of this Agreement and those of any other Loan Document,
the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof. Except as provided in
Section 4.01 this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto.

10.13 Survival of Representations and Warranties. .All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations as to which no claim has been asserted and
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements) hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding (other than Letters of Credit which have been
provided for in a manner reasonably satisfactory to the applicable L/C Issuer or
Cash Collateralized).

10.14 Severability. .If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the applicable L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

        219    Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.15 Tax Forms. .

(a) Each Lender and Agent shall deliver to the Borrower and the Administrative
Agent, when reasonably requested by the Borrower or the Administrative Agent,
such properly completed executed documentation and information as will permit
payments hereunder to be made without withholding, or as will permit the
Borrower and the Administrative Agent to determine the applicable rate of
withholding.

(b) (i) Without limiting the generality of the foregoing, each Lender and Agent
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code (each, a “Foreign Lender”) shall deliver to the Borrower and the
Administrative Agent, prior to becoming a Lender or Agent hereunder, (x) two
duly signed, properly completed, original copies of either IRS Form W-8BEN, IRS
Form W-8BEN-E or any successor thereto (relating to such Foreign Lender and
entitling it to an exemption from, or reduction of, United States withholding
tax on all payments to be made to such Foreign Lender pursuant to this Agreement
or any other Loan Document) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Foreign Lender pursuant to this
Agreement or any other Loan Document) or (y) two duly signed, properly
completed, original copies of IRS Form W-8BEN, IRS Form W-8BEN-E or any
successor thereto and a certificate that establishes in writing to the Borrower
and the Administrative Agent that such Foreign Lender is not (i) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (ii) a 10-percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, or
(iii) a controlled foreign corporation related to the Borrower within the
meaning of Section 864(d) of the Code. Thereafter and from time to time, each
such Foreign Lender shall promptly submit to the Borrower and the Administrative
Agent such additional duly signed, properly completed, original copies of one or
more of such forms and/or certificates (or such successor forms or certificates
as shall be adopted from time to time by the relevant United States taxing
authorities or such other evidence as is satisfactory to the Borrower and the
Administrative Agent (in either case, in its sole discretion)) as may then be
presented by then current United States laws and regulations to avoid or reduce,
United States withholding taxes in respect of all payments to be made to such
Foreign Lender pursuant to this Agreement or any other Loan Document, in each
case, (1) on or before the date that the most recent form, certificate or other
evidence previously delivered by it to the Borrower or the Administrative Agent
(including, for the avoidance of doubt, upon due designation of a new Lending
Office) expires or becomes obsolete, (2) after the occurrence of any event
requiring a change in the most recent form, certificate or other evidence
previously delivered by it to the Borrower or the Administrative Agent
(including, for the avoidance of doubt, due to a designation of a new Lending
Office) and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Foreign Lender pursuant to this Agreement or any other Loan Document (for
example, in the case of a typical participation by such Foreign Lender), shall
deliver to the Borrower and the Administrative Agent on the date when such
Foreign Lender becomes a party to this Agreement or ceases to act for its own
account with respect to any portion of any such sums paid or payable, and at
such other times as prescribed by the last sentence of Section 10.15(b)(i) or as
may be necessary in the determination of the Borrower or the Administrative
Agent (in either case, in the reasonable exercise of its discretion), (A) two
duly signed, properly completed, original copies of the forms and/or
certificates required to be provided by such Foreign Lender as set forth above,
to establish the portion of any such sums paid or payable with respect to which
such Foreign Lender acts for its own account that is

 

        220    Syniverse Credit Agreement



--------------------------------------------------------------------------------

not subject to United States withholding tax or that is subject to a reduced
rate of United States withholding tax, and (B) two duly signed, properly
completed, original copies of IRS Form W-8IMY (or any successor thereto),
together with any information such Foreign Lender chooses to transmit with such
form, and any other certificate or statement of exemption required under the
Code, to establish that such Foreign Lender is not acting for its own account
with respect to a portion of any such sums payable to such Foreign Lender,
together with (with respect to each person for whom the Foreign Lender is
acting) two duly signed, properly completed, original copies of the forms and/or
certificates that would be required to be provided by each such person if it
were a Lender hereunder.

(iii) Barclays shall deliver to the Borrower on or prior to the date on which it
becomes the Administrative Agent under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower): (i) two duly signed,
properly completed, original copies of IRS Form W-8ECI with respect to any
amounts payable to the Administrative Agent for its own account, and (ii) two
duly signed, properly completed, original copies of IRS Form W-8IMY with respect
to any amounts payable to the Administrative Agent for the account of others,
certifying that it is a “U.S. branch” and that the payments it receives for the
account of others are not effectively connected with the conduct of its trade or
business within the United States and that it is using such form as evidence of
its agreement with the Borrower to be treated as a U.S. person with respect to
such payments (and the Borrower and the Administrative Agent agree to so treat
the Administrative Agent as a U.S. person with respect to such payments as
contemplated by Section 1.1441-1(b)(2)(iv) of the United States Treasury
Regulations).

(iv) Each Loan Party and the Administrative Agent may deduct and withhold any
Taxes required by any Laws to be deducted and withheld from any payment under
any of the Loan Documents.

(v) Notwithstanding any other provision of this Section 10.15(b), a Foreign
Lender shall not be required to deliver any form pursuant to this
Section 10.15(b) that such Foreign Lender is not legally able to deliver.

(c) Each Lender and Agent that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower (or in the case of a Participant or SPC,
to the relevant Lender) two duly signed, properly completed, original copies of
IRS Form W-9 on or prior to the Closing Date (or on or prior to the date it
becomes a party to this Agreement, including, for the avoidance of doubt, by
means of an assignment), certifying that such U.S. Lender is entitled to an
exemption from United States backup withholding, or any successor form. If such
U.S. Lender fails to deliver such forms, then the Administrative Agent and/or
the Borrower may withhold from any payment to such U.S. Lender an amount
equivalent to the applicable backup withholding imposed by the Code.

(d) If any Governmental Authority asserts that the Borrower or the
Administrative Agent did not properly withhold or backup withhold, as the case
may be, any tax or other amount from payments made to or for the account of any
Foreign Lender or U.S. Lender (other than Non-Excluded Taxes for which the
Borrower is responsible under Section 3.01), such Foreign Lender or U.S. Lender
shall indemnify the Administrative Agent and the Borrower therefor. The
obligations of the Foreign Lenders or U.S. Lenders, severally, under this
Section 10.15 shall survive the termination of the Aggregate Commitments,
repayment of all other Obligations hereunder and the resignation of the
Administrative Agent.

 

        221    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(e) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation and information prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation and information reasonably requested by the
Borrower or the Administrative Agent as may be necessary for the Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments
thereto.

10.16 Governing Law; Jurisdiction; Etc. .

(a) GOVERNING LAW. THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT AND LETTER OF
CREDITANY NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF
THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY LETTER
OF CREDIT TO WHICH IT IS A PARTY TO THE EXCLUSIVE GENERAL JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK FOR THE COUNTY OF NEW YORK (THE “NEW YORK
SUPREME COURT”), AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK (THE “FEDERAL DISTRICT COURT,” AND TOGETHER WITH THE NEW YORK
SUPREME COURT, THE “NEW YORK COURTS”) AND APPELLATE COURTS FROM EITHER OF THEM
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE BROUGHT SOLELY IN SUCH
NEW YORK COURTS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE (I) ANY AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (IN WHICH CASE ANY PARTY SHALL BE ENTITLED TO
ASSERT ANY CLAIM OR DEFENSE, INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION
10.16 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN
A NEW YORK COURT), OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE
ADMINISTRATIVE AGENT OR THE COLLATERAL AGENT, (II) ANY PARTY FROM BRINGING ANY
LEGAL ACTION OR PROCEEDING IN ANY

 

        222    Syniverse Credit Agreement



--------------------------------------------------------------------------------

JURISDICTION FOR THE RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT AND, (III) IF
ALL SUCH NEW YORK COURTS DECLINE JURISDICTION OVER ANY PERSON, OR DECLINE (OR IN
THE CASE OF THE FEDERAL DISTRICT COURT, LACK) JURISDICTION OVER ANY SUBJECT
MATTER OF SUCH ACTION OR PROCEEDING, A LEGAL ACTION OR PROCEEDING MAY BE BROUGHT
WITH RESPECT THERETO IN ANOTHER COURT HAVING JURISDICTION.AND (IV) IN THE EVENT
A LEGAL ACTION OR PROCEEDING IS BROUGHT AGAINST ANY PARTY HERETO OR INVOLVING
ANY OF ITS ASSETS OR PROPERTY IN ANOTHER COURT (WITHOUT ANY COLLUSIVE ASSISTANCE
BY SUCH PARTY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES), SUCH PARTY FROM
ASSERTING A CLAIM OR DEFENSE (INCLUDING ANY CLAIM OR DEFENSE THAT THIS SECTION
10.16 WOULD OTHERWISE REQUIRE TO BE ASSERTED IN A LEGAL ACTION OR PROCEEDING IN
A NEW YORK COURT) IN ANY SUCH ACTION OR PROCEEDING.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT OR ANY LETTER OF
CREDIT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.16. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.17 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR ANY LETTER OF CREDIT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT OR ANY LETTER OF CREDIT,
OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

10.18 Binding Effect. . When this Agreement shall have become effective in
accordance with Section 10.12, it shall thereafter shall be binding upon and
inure to the benefit of the Borrower, each Agent and each Lender and their
respective successors and permitted assigns, except that the Borrower shall not
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders except as permitted by Section 7.04.

 

        223    Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.19 No Advisory or Fiduciary Responsibility. . In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges and
agrees that it has informed its other Affiliates, that: (i) (A) no fiduciary,
advisory or agency relationship between any of the Borrower, Holdings and their
respective Subsidiaries and any Agent or any Arranger is intended to be or has
been created in respect of any of the transactions contemplated hereby and by
the other Loan Documents, irrespective of whether any Agent or any Arranger has
advised or is advising any of the Borrower, Holdings and their respective
Subsidiaries on other matters, (B) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower, Holdings and their respective
Subsidiaries, on the one hand, and the Agents and the Arrangers, on the other
hand, (C) each of the Borrower and Holdings has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (D) each of the Borrower and Holdings is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Agents and the
Arrangers each is and has been acting solely as a principal and, except as may
otherwise be expressly agreed in writing by the relevant parties, has not been,
is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower, Holdings or any of their respective Affiliates, or any other Person
and (B) neither any Agent nor any Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Agents and the Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither any Agent nor any Arranger has any obligation
to disclose any of such interests and transactions to the Borrower, Holdings or
any of their respective Affiliates. To the fullest extent permitted by law, each
of the Borrower and Holdings hereby waives and releases any claims that it may
have against the Agents and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

10.20 Affiliate Activities. . Each of the Borrower and Holdings acknowledge that
each Agent and each Arranger (and their respective Affiliates) is a full service
securities firm engaged, either directly or through affiliates, in various
activities, including securities trading, investment banking and financial
advisory, investment management, principal investment, hedging, financing and
brokerage activities and financial planning and benefits counseling for both
companies and individuals. In the ordinary course of these activities, it may
make or hold a broad array of investments and actively trade debt and equity
securities (or related derivative securities) and/or financial instruments
(including bank loans) for its own account and for the accounts of its customers
and may at any time hold long and short positions in such securities and/or
instruments. Such investment and other activities may involve securities and
instruments of the Borrower, Holdings and their respective affiliates, as well
as of other entities and persons and their Affiliates which may (i) be involved
in transactions arising from or relating to the engagement contemplated hereby
and by the other Loan documents (ii) be customers or competitors of the
Borrower, Holdings and their respective Affiliates, or (iii) have other
relationships with the Borrower, Holdings and their respective Affiliates. In
addition, it may provide investment banking, underwriting and financial advisory
services to such other entities and persons. It may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities of the Borrower,
Holdings and their respective Affiliates or such other entities. The
transactions contemplated hereby and by the other Loan Documents may have a
direct or indirect impact on the investments, securities or instruments referred
to in this Section 10.20.

 

        224    Syniverse Credit Agreement



--------------------------------------------------------------------------------

10.21 Electronic Execution of Assignments and Certain Other Documents. . The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

10.22 USA PATRIOT ACT. . Each Lender that is subject to the PATRIOT Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act. The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your
customer”anand anti-money laundering rules and regulations, including the
PATRIOT Act.

10.23 Acknowledgement and Consent to Bail-In of EEA Financial Institutions .
Each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising hereunder or under any other Loan Document, to the
extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

        225    Syniverse Credit Agreement



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

        226    Syniverse Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.

 

SYNIVERSE HOLDINGS, INC. By:  

 

  Name:   Title: BUCCANEER HOLDINGS, INC.LLC By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

[                    ], BARCLAYS BANK PLC, as Administrative Agent, L/C Issuer,
Swing Line Lender and a Lender By:  

/s/

  Name:                                     
                                                
Title:                                     
                                                

 

  [SIGNATURE PAGE]    Syniverse Credit Agreement

 



--------------------------------------------------------------------------------

Execution Version

SCHEDULE I

to the Credit Agreement

Guarantors

Buccaneer Holdings, LLC

Syniverse Technologies, LLC

Syniverse ICX Corporation

Syniverse Communications Holdings Corporation

Syniverse Communications Intermediate Holdings Corporation

Syniverse Communications, Inc.

Syniverse Communications International, Inc.

Cibernet, LLC



--------------------------------------------------------------------------------

SCHEDULE 1.01(e)

to the Credit Agreement

Contracts Prohibiting Subsidiary Guarantees

None.



--------------------------------------------------------------------------------

ANNEX I

to the Fifth Amendment to the Credit Agreement

SCHEDULE 2.01

to the Credit Agreement

New Extended Revolving Commitments and Pro Rata Shares

1. Revolving Credit Commitments.

 

Lender

   New Extended Revolving
Commitments      Pro Rata Shares  

Barclays Bank PLC

   $ 28,000,000.00        32.710280374 % 

Credit Suisse AG, Cayman Islands Branch

   $ 18,400,000.00        21.495327103 % 

Deutsche Bank AG New York Branch

   $ 18,400,000.00        21.495327103 % 

Mizuho Bank, Ltd.

   $ 8,800,000.00        10.280373832 % 

Goldman Sachs Lending Partners LLC

   $ 8,000,000.00        9.345794393 % 

Bank of America, N.A.

   $ 4,000,000.00        4.672897196 %    

 

 

    

 

 

 

Total:

   $ 85,600,000.00        100.000000000 %    

 

 

    

 

 

 

 

 

Commitments and Pro Rata Shares



--------------------------------------------------------------------------------

SCHEDULE 2.01(d)

to the Credit Agreement

Tranche C Term Loan Commitments and Pro Rata Shares

2. Term Commitments.

 

Lender

   Tranche C Term Loan
Commitment      Pro Rata Shares  

Goldman Sachs Lending Partners LLC

   $ 1,702,000,000.00        100.000000000 %    

 

 

    

 

 

 

Total:

   $ 1,702,000,000.00        100.000000000 %    

 

 

    

 

 

 

 

 

Commitments and Pro Rata Shares



--------------------------------------------------------------------------------

SCHEDULE 4.01(a)

to the Credit Agreement

Jurisdictions of Local Counsel Opinions

 

Loan Party

  

Jurisdiction

Syniverse Holdings, Inc.

  

Delaware

Buccaneer Holdings, LLC

  

Delaware

Syniverse Technologies, LLC

  

Delaware

Syniverse ICX Corporation

  

Delaware

Syniverse Communications Holdings Corporation

  

Delaware

Syniverse Communications Intermediate Holdings Corporation

  

Delaware

Syniverse Communications, Inc.

  

Delaware

Syniverse Communications International, Inc.

  

Delaware

Cibernet, LLC

  

Delaware



--------------------------------------------------------------------------------

SCHEDULE 5.08(b)

to the Credit Agreement

Owned Real Property

None.



--------------------------------------------------------------------------------

SCHEDULE 5.08(c)

to the Credit Agreement

Leased Real Property

Office Space

 

Lessee

  

Address

  

Country

Syniverse Technologies, LLC    8125 Highwoods Palm Way
Tampa, FL 33647    United States



--------------------------------------------------------------------------------

SCHEDULE 5.09

to the Credit Agreement

Environmental Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 5.12

to the Credit Agreement

Subsidiaries and Other Equity Investments

 

Name

  

Parent Entity

  

Restricted Subsidiaries

VMB LLC    Syniverse Technologies, LLC (82.5%)    None. SyntraPoint, LLC   
Syniverse Technologies, LLC (50%)    None. Syniverse Technologies S.L.   
Syniverse Technologies S.à r.l.    None. Syniverse Communications Holdings
Corporation    Syniverse Technologies, LLC    Syniverse Communications
Intermediate Holdings Corporation Buccaneer Holdings, LLC    Syniverse
Corporation    Syniverse Holdings, Inc. Syniverse Communications Intermediate
Holdings Corporation    Syniverse Communications Holdings Corporation   
Syniverse Communications, Inc. Syniverse Communications, Inc.    Syniverse
Communications Intermediate Holdings Corporation   

Syniverse Communication Technologies (Beijing) Ltd.

 

Syniverse Communications International, Inc.

Syniverse Communications International, Inc.    Syniverse Communications, Inc.
   None. Syniverse Communication Technologies (Beijing) Ltd.    Syniverse
Communications, Inc.    None. Cibernet, LLC    Syniverse Technologies, LLC   
None. Cibernet Limited    Syniverse Technologies, S.àr.l.    Syniverse
Technologies Limited International Telecommunications (Mauritius) Limited   
Syniverse Technologies S.à r.l.    None. Syniverse Technologies Messaging ApS   
Syniverse Technologies S.à r.l.   

Syniverse Middle East FZ LLC

Syniverse Technologies Mobile Solutions (Singapore) Pte. Ltd.

Syniverse Technologies Solutions Limited

Syniverse Technologies Messaging GmbH    Syniverse Holdings GmbH    None. Grupo
Syniverse Technologies de Mexico S. de R.L. de C.V.   

Syniverse Technologies S.à r.l. (99%)

WP Roaming III S.àr.l. (1%)

   None. Syniverse Middle East FZ LLC    Syniverse Technologies Messaging ApS   
None. Syniverse Technologies Mobile Solutions (Singapore) Pte. Ltd.    Syniverse
Technologies Messaging ApS    None.



--------------------------------------------------------------------------------

Name

  

Parent Entity

  

Restricted Subsidiaries

Syniverse Technologies S.à r.l.    WP Roaming III S.àr.l.   

Cibernet Limited

Grupo Syniverse Technologies de Mexico S. de R.L. de C.V. (99.0%)

International Telecommunications (Mauritius) Limited

Syniverse Holdings GmbH

Syniverse Technologies B.V.

Syniverse Technologies Messaging ApS

Syniverse Technologies Prestação de Serviços Ltda (99.98%)

Syniverse Technologies S.L.

Wholesale Clearing Solutions Ltd.

Syniverse Holdings GmbH    Syniverse Technologies, S.àr.l.   

Syniverse Technologies GmbH

Syniverse Technologies Messaging GmbH

Syniverse Technologies Solutions Limited    Syniverse Technologies Messaging Aps
   Syniverse Technologies (Financial Clearing) Limited Syniverse Holdings, Inc.
   Buccaneer Holdings, LLC    Syniverse Technologies, LLC Syniverse
Technologies, LLC    Syniverse Holdings, Inc.   

Cibernet, LLC

Hosted Data Solutions, LLC

Syniverse Communications Holdings Corporation

Syniverse Foreign Holdings Corporation

Syniverse ICX Corporation

Syniverse Technologies Holdings, LLC

Syniverse Technologies K.K.

Syniverse Technologies Prestacao de Servicos Ltda (1%)
Syniverse Technologies S.R.L. (10.0%)

SyntraPoint, LLC (50%)

VMB LLC (82.5%)

Syniverse Technologies B.V.    Syniverse Technologies S.à r.l.    None.
Syniverse ICX Corporation    Syniverse Technologies, LLC    None. Hosted Data
Solutions, LLC    Syniverse Technologies, LLC    None. Syniverse Technologies
Holdings, LLC    Syniverse Technologies, LLC   

Syniverse Technologies IOB (Australia) Pty. Ltd.

Syniverse Technologies Korea Yuhan Hoesa

Syniverse Technologies Prestacao de Services Ltda (.02%)

Syniverse Technologies S.R.L. (90%)

Syniverse Technologies K.K.    Syniverse Technologies, LLC    None. Syniverse
Foreign Holdings Corporation    Syniverse Technologies, LLC   

Syniverse Asia Finance Holdings S.à r.l.

Syniverse Europe Finance Holdings S.à r.l.

Syniverse Luxembourg SCS (99.99%)

Syniverse Magellan LLC
Syniverse Technologies (Clearing Solutions-Asia Pacific) Limited

Syniverse Technologies Limited    Cibernet Limited    None. Syniverse
Technologies Korea Yuhan Hoesa    Syniverse Technologies Holdings, LLC    None.



--------------------------------------------------------------------------------

Name

  

Parent Entity

  

Restricted Subsidiaries

Syniverse Technologies IOB (Australia) Pty. Ltd.    Syniverse Technologies
Holdings, LLC    None. Syniverse Technologies Prestação de Serviços Ltda   

Syniverse Technologies Holdings, LLC (.017%)

 

Syniverse Technologies S.à r.l. (99.98%)

 

Syniverse Technologies, LLC (0.00017%)

 

WP Roaming III S.à r.l. (0.00017%)

   None. Syniverse Technologies S.R.L. (Argentina)   

Syniverse Technologies Holdings, LLC (90%)

 

Syniverse Technologies, LLC (10%)

   None. Syniverse Technologies (Clearing Solutions-Asia Pacific) Limited   
Syniverse Foreign Holdings Corporation    None. Syniverse Technologies Limited
Luxembourg S.à r.l.    Syniverse Luxembourg Holdings 3 S.à r.l.   

PT Syniverse Technologies Indonesia (1%)

Syniverse Holdings (Mauritius)
Syniverse Technologies (Australia) Pty. Ltd. (75%)

Syniverse Technologies (China) Limited

Syniverse Technologies (Malaysia) Sdn. Bhd. (75%)
Syniverse Technologies (Singapore) Pte Ltd (75%)

Syniverse Technologies Asia Pacific Limited (75%)

Syniverse Technologies Network Solutions (Singapore) Pte. Ltd.

Syniverse Technologies Network Solutions Asia Pacific Limited (75%)

Syniverse Technologies S.R.L. (Costa Rica)

Syniverse Turnkey Solutions Holding Pte. Ltd.

Syniverse Europe Finance Holdings S.à r.l.    Syniverse Foreign Holdings
Corporation    Syniverse Europe Finance S.à r.l. Syniverse Asia Finance Holdings
S.à r.l.    Syniverse Foreign Holdings Corporation    Syniverse Asia Finance S.à
r.l. Syniverse Europe Finance S.à r.l.    Syniverse Europe Finance Holdings S.à
r.l.    None. Syniverse Asia Finance S.à r.l.    Syniverse Asia Finance Holdings
S.à r.l.    None. Syniverse Technologies GmbH    Syniverse Holdings GmbH   
None.



--------------------------------------------------------------------------------

Name

  

Parent Entity

  

Restricted Subsidiaries

Syniverse Technologies (Malaysia) Sdn. Bhd.   

Syniverse Technologies Limited Luxembourg S.à r.l. (75%)

 

Syniverse Turnkey Solutions Holdings Pte. Ltd. (25%)

   None. Syniverse Turnkey Solutions Holdings Pte. Ltd.    Syniverse
Technologies Limited Luxembourg S.à r.l.   

Syniverse Technologies (Australia) Pty Ltd (25%)

Syniverse Technologies (Malaysia) Sdn. Bhd. (25%)

Syniverse Technologies (Singapore) Pte Ltd (25%)

Syniverse Technologies Asia Pacific Limited (25%)

Syniverse Technologies Network Solutions Asia Pacific Limited (25%)

Syniverse Technologies (Singapore) Pte. Ltd.   

Syniverse Technologies Limited Luxembourg S.à r.l. (75%)

 

Syniverse Turnkey Solutions Holding Pte. Ltd. (25%)

   None. Syniverse Holdings (Mauritius)    Syniverse Technologies Limited
Luxembourg S.à r.l.   

Syniverse Technologies Services (India) Private Limited (99.82%)

Syniverse Technologies Services and Solutions (India) Private Limited (98%)

Syniverse Technologies (Australia) Pty Ltd   

Syniverse Technologies Limited Luxembourg S.à r.l. (75%)

 

Syniverse Turnkey Solutions Holdings Pte. Ltd. (25%)

   None. Syniverse Technologies Network Solutions (Singapore) Pte. Ltd.   
Syniverse Technologies Limited Luxembourg S.à r.l.   

PT Syniverse Technologies Indonesia (99%)

Syniverse Technologies Services (India) Private Limited (.18%)

Syniverse Technologies Services and Solutions (India) Private Limited (2%)

Syniverse Technologies Network Solutions Asia Pacific Limited   

Syniverse Technologies Limited Luxembourg S.à r.l. (75%)

 

Syniverse Turnkey Solutions Holdings Pte. Ltd. (25%)

   None. Syniverse Technologies (Financial Clearing) Limited    Syniverse
Technologies Solutions Limited    None. Syniverse Technologies Asia Pacific
Limited   

Syniverse Technologies Limited Luxembourg S.à r.l. (75%)

 

Syniverse Turnkey Solutions Holdings Pte. Ltd. (25%)

   None.



--------------------------------------------------------------------------------

Name

  

Parent Entity

  

Restricted Subsidiaries

Syniverse Technologies (China) Limited    Syniverse Technologies Limited
Luxembourg S.à r.l.    Syniverse Technologies (Beijing) Limited PT Syniverse
Technologies Indonesia   

Syniverse Technologies Network Solutions (Singapore) Pte. Ltd. (99%)

 

Syniverse Technologies Limited Luxembourg S.à r.l. (1%)

   None. Syniverse Technologies (Beijing) Limited    Syniverse Technologies
(China) Limited    None. Syniverse Technologies Services (India) Private Limited
  

Syniverse Holdings (Mauritius) (99.82%)

 

Syniverse Technologies Network Solutions (Singapore) Pte. Ltd. (.18%)

   None. Syniverse Technologies Services and Solutions (India) Private Limited
  

Syniverse Holdings (Mauritius) (98%)

 

Syniverse Technologies Network Solutions (Singapore) Pte. Ltd. (2%)

   None. Syniverse Technologies S.R.L. (Costa Rica)    Syniverse Technologies
Limited Luxembourg S.à r.l.    None. Syniverse Luxembourg SCS    Syniverse
Foreign Holdings Corporation (99.99%)
Syniverse Magellan LLC (0.01%)    Syniverse Luxembourg Holdings 1 S.à r.l.
Syniverse Luxembourg Holdings 1 S.à r.l.    Syniverse Luxembourg SCS   
Syniverse Luxembourg Holdings 2 S.à r.l.
Syniverse Luxembourg Holdings 2 S.à r.l.    Syniverse Luxembourg Holdings 1 S.à
r.l.    Syniverse Luxembourg Holdings 3 S.à r.l. Syniverse Luxembourg Holdings 3
S.à r.l.    Syniverse Luxembourg Holdings 2 S.à r.l.   

WP Roaming III S.à r.l.

Syniverse Technologies Limited Luxembourg S.àr.l.

Syniverse Magellan LLC    Syniverse Foreign Holdings Corporation    Syniverse
Luxembourg SCS (0.01%) WP Roaming III S.à r.l.    Syniverse Luxembourg Holdings
3 S.à r.l.   

Grupo Syniverse Technologies de Mexico S. de R.L. de C.V. (1%)

Syniverse Technologies Prestação de Serviços Ltda (0.001%)

Syniverse Technologies, S.àr.l.

Wholesale Clearing Solutions Ltd    Syniverse Technologies S.à r.l.    None.
Syniverse Corporation    None.    Buccaneer Holdings, LLC



--------------------------------------------------------------------------------

SCHEDULE 5.16

to the Credit Agreement

Intellectual Property Matters

Trademarks

 

Owner

  

Country

  

Mark

  

Application No.
Filing Date

  

Registration No.
Registration Date

Syniverse Technologies, LLC    United States    SYNIVERSE    76/568201
05-JAN-2004    3109723
27-JUN-2006 Syniverse Technologies, LLC    United States    LOGO
[g472110g0310191914462.jpg]    78/367203
12-FEB-2004    3174828
21-NOV-2006 Syniverse Technologies, LLC    United States    LOGO
[g472110g0310191914571.jpg]    78/367563
13-FEB-2004    3469266
15-JUL-2008 Syniverse Technologies, LLC    United States    S.T.A.R.S. –
STREAMLINER TERMINAL ACCESS REPORTING    75/171103
24-SEP-1996    2207496
01-DEC-1998 Syniverse Technologies, LLC    United States    ACCESSIBILITY   
75/146434
07-AUG-1996    2234718
23-MAR-1999 Syniverse Technologies, LLC    United States    ACCESSIBILITY   
74/255039
13-MAR-1992    1819278
01-FEB-1994 Syniverse Technologies, LLC    United States    UNIROAM    76/369334
08-FEB-2002    2760010
02-SEP-2003 Syniverse Technologies, LLC    United States    FRAUDX    75/592292
19-NOV-1998    2443182
10-APR-2001 Syniverse Technologies, LLC    United States    INPORT    75/592672
19-NOV-1998    2411241
05-DEC-2000 Syniverse Technologies, LLC    United States    ACCESS    75/021730
16-NOV-1995    2075073
01-JUL-1997 Syniverse Technologies, LLC    United States    ACCESS S&E   
75/239942
11-FEB-1997    2276364
07-SEP-1999 Syniverse Technologies, LLC    United States    FMR PLUS   
75/122940
20-JUN-1996    2201808
03-NOV-1998 Syniverse Technologies, LLC    United States    VISIBILITY   
75/096994
23-APR-1996    2174202
21-JUL-1998 Syniverse Technologies, LLC    United States    SOLUTIONS   
75/021734
16-NOV-1995    2240928
20-APR-1999 Syniverse Technologies, LLC    United States    INLINK    74/370149
22-MAR-1993    1845911
19-JUL-1994 Syniverse Technologies, LLC    United States    SYNIVERSE NEXT   
77/687811
10-MAR-2009    3792045
25-MAY-2010 Syniverse Technologies, LLC    United States    LOGO
[g472110g0310191914649.jpg]    77/687547
10-MAR-2009    3780123
27-APR-2010 Syniverse Technologies, LLC    United States    WE MAKE MOBILE WORK
   85/030941
05-MAY-2010   

3893648

21-DEC-2010

Syniverse Technologies, LLC    United States    LATALINK    85201989
20-DEC-2010    4015310
23-AUG-2011 Syniverse Technologies, LLC    United States    LTE Let’s Talk
Evolution    85271938
21-MAR-2011   

4168909

3-Jul-2012



--------------------------------------------------------------------------------

Owner

  

Country

  

Mark

  

Application No.
Filing Date

  

Registration No.
Registration Date

Syniverse Technologies, LLC    United States    Let’s Talk Evolution    85271953
21-MAR-2011   

4151358

29-May-2012

Syniverse Technologies, LLC    United States    Syniverse PRIME    85275693
24-MAR-2011    4042025
18-OCT-2011 Syniverse Technologies, LLC    United States    Syniverse MORE   
85275811
24-MAR-2011   

4042028

18-OCT-2011

Syniverse Technologies, LLC    United States    Syniverse PRIME and Mark   
85275732
24-MAR-2011    4042027
18-OCT-2011 Syniverse Technologies, LLC    United States    Syniverse MORE and
Mark    85275879
24-MAR-2011    4042031
18-OCT-2011 Syniverse Technologies, LLC    United States    SYNERGY    85369279
12-JUL-2011   

4527671

13-MAY-2014

Patents

 

Owner

  

Country

  

Title

  

Application
No. Filing
Date

  

Patent No. Issue
Date

U.S. ISSUED

            Syniverse Technologies, LLC    United States    PAYMENT GATEWAY FOR
PROCESSING PAYMENT REQUESTS ASSOCIATED WITH A WIRELESS USERS ACCOUNT   

12/904217

10/14/2010

  

9,911,103

03/06/2018

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States   

Method For Data Access Using a Dynamic SIM Credential

(continuation of 9,426,658)

  

15/243,306

08/22/2016

  

9,749,316

08/29/2017

Syniverse Technologies, LLC    United States    Traffic Hub System to Provide
Roaming Service in a wireless Environment   

14/596,147

01/13/2015

  

9,832,678

11/28/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States    Circuit
Switch Voice Roaming to LTE Network   

14/230,633

3/31/2014

  

9,749,904

08/29/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States    Method
and System for Utilizing First Network Authentication for Second Network   

13/431,822

3/27/2012

  

9,716,999

07/25/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States    Method
and System for Displaying Mobile Messages in Unsupported Formats   

11/603,367

11/21/2006

  

9,626,341

04/18/2017

Syniverse Technologies, LLC    United States    METHOD AND APPARATUS TO COLLECT,
ANALYZE, AND UTILIZE NETWORK DATA   

13927024

06/25/2013

  

9,319,535

04/19/2016

Syniverse Communications, Inc.    United States    METHOD AND SYSTEM FOR DATA
ACCESS OVER DUAL DATA CHANNELS WITH DYNAMIC SIM CREDENTIAL   

13/613,698

09/13/2012

  

8,838,070

09/16/2014

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States    METHOD
AND SYSTEM FOR DATA ACCESS OVER DUAL DATA CHANNELS WITH DYNAMIC SIM CREDENTIAL
  

14/487,001

09/15/2014

  

9,426,658

08/23/2016

Syniverse Technologies, LLC    United States    Method for Determining Inbound
Roaming Traffic Market Share on Cellular Networks   

15/278,375

09/28/2016

  

9635538

04/25/2017

Syniverse ICX Corporation    United States    Centralized Mobile and Wireless
Messaging Opt-Out Registry System and Method   

10/556,977

05/17/2004

  

8,819,141

08/26/2014

Syniverse Technologies S.A.R.L.    United States    Prepaid data hub   

13/208474

08/12/2011

  

9,237,023

01/12/2016

Syniverse Technologies, LLC    United States    Methods, Apparatuses And
Computer Program Products for Securing Communications   

13/747018

1/22/2013

  

9,131,365 B2

9/8/2015



--------------------------------------------------------------------------------

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States    Method,
System and Client Software for Extending WISPr Authentication Procedure   

13/299,625

11/18/2011

  

9,020,467 B2

4/28/2015

Syniverse ICX Corporation    United States    ADDRESS RECOGNITION DATABASE   

10/972388

10/26/2004

  

9143477 B2

09/22/2015

Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR DYNAMIC
UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES   

09/660531

9/13/2000

  

7610331

10/27/2009

Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR DYNAMIC
UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES   

09/847811

5/1/2001

  

8099502

1/17/2012

Syniverse ICX Corporation    United States    PHOTO-SERVING COMMUNICATION
PROTOCOLS AND METHODOLOGY FOR PROVIDING DISPARATE HOST DEVICES WITH FTP-LIKE
ACCESS TO DIGITAL IMAGES RESIDING ON A DIGITAL CAMERA DEVICE   

09/703412

10/31/2000

  

7610349

10/27/2009

Syniverse ICX Corporation    United States    MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES   

09/759108

1/11/2001

  

7103357

9/5/2006

Syniverse ICX Corporation    United States    MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES   

11/516809

9/5/2006

  

7881715

2/1/2011

Syniverse ICX Corporation    United States    MEDIA ASSET MANAGEMENT SYSTEM   

09/814159

3/20/2001

  

7305354

12/4/2007

Syniverse ICX Corporation    United States    MEDIA ASSET MANAGEMENT SYSTEM   

11/999,092

12/03/2007

  

8,321,288

11/27/2012

Syniverse ICX Corporation    United States    SYSTEM AND METHODOLOGY FOR
AUTOMATED PROVISIONING OF NEW USER ACCOUNTS   

09/839972

4/20/2001

  

7433710

10/7/2008

Syniverse ICX Corporation    United States    VERSATILE ADAPTOR DEVICE AND
MANUFACTURING PROCESS FOR CONNECTING A CLIENT DEVICE TO VARIOUS HOST DEVICES   

10/013977

12/7/2001

  

7463904

12/9/2008

Syniverse ICX Corporation    United States    DEVICE FACILITATING EFFICIENT
TRANSFER OF DIGITAL CONTENT FROM MEDIA CAPTURE DEVICE   

10/068254

2/4/2002

  

7724281

5/25/2010

Syniverse ICX Corporation    United States    INTEGRATED SHOPPING CART FOR SALE
OF THIRD PARTY PRODUCTS AND SERVICES VIA THE INTERNET   

09/920592

7/31/2001

  

7610218

10/27/2009

Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING AUTOMATED
FULFILLMENT OF IMAGE PHOTOFINISHING BASED ON LOCATION   

10/190234

7/2/2002

  

7535492

5/19/2009

Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING DYNAMIC
VIEWPORT LAYERING   

10/273670

10/18/2002

  

7051040

5/23/2006

Syniverse ICX Corporation    United States    IMAGING SYSTEM PROVIDING DYNAMIC
VIEWPORT LAYERING   

11/439928

5/23/2006

  

7792876

9/7/2010

Syniverse ICX Corporation    United States    SYSTEM AND METHODOLOGY FOR
PROVIDING A MOBILE DEVICE WITH A NETWORK-BASED INTELLIGENT RESOURCE FORK   

10/308595

12/2/2002

  

7092946

8/15/2006

Syniverse ICX Corporation    United States    SYSTEM PROVIDING METHODOLOGY FOR
THE RESTORATION OF ORIGINAL MEDIA QUALITY IN MESSAGING ENVIRONMENTS   

10/707435

12/12/2003

  

7720924

5/18/2010



--------------------------------------------------------------------------------

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
DISTRIBUTING COLOR CORRECTED IMAGES ACROSS A NETWORK USING DISTRIBUTED CACHING
  

09/827018

4/5/2001

  

6895113

5/17/2005

Syniverse ICX Corporation    United States    FEEDBACK INTEGRATION OF DYNAMIC
OPERATIONS   

10/808767

3/24/2004

  

7516454

4/7/2009

Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO PERMIT
INTERJECTED MESSAGING IN A MULTIMEDIA MESSAGING SYSTEM   

10/808886

3/24/2004

  

7254218

8/7/2007

Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO IMPLEMENT
THEMES FOR A HANDHELD DEVICE   

11/050356

2/2/2005

  

7571189

8/4/2009

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR RESPONSE
ENABLED MESSAGING   

11/876717

10/22/2007

  

7783713

8/24/2010

Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR MANAGING
DISTRIBUTION OF MULTIFORMATTED CONTENT   

11/710480

2/26/2007

  

7610551

10/27/2009

Syniverse Technologies, LLC    United States    EVENT-DRIVEN AND LOGIC-BASED
DATA TRANSFORMATION   

09/965053

9/26/2001

  

6968329

11/22/2005

Syniverse Technologies, LLC    United States    INTERNATIONAL SIGNALING GATEWAY
  

09/512803

2/25/2000

  

6363431

3/26/2002

Syniverse Technologies, LLC    United States    CELLULAR-TO-VOIP CALL
ESTABLISHMENT SYSTEMS, METHODS, DEVICES, AND COMPUTER SOFTWARE   

11/513529

8/31/2006

  

7676229

3/9/2010

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR ASSIGNING
A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE DESTINATION
ENTITIES   

09/695235

10/25/2000

  

7403970

7/22/2008

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR ASSIGNING
A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE DESTINATION
ENTITIES   

12/140205

6/16/2008

  

8571065

10/29/2013

Syniverse ICX Corporation    United States    UNIVERSAL ADDRESS RECOGNITION FOR
TEXT-CAPABLE COMMUNICATION DEVICES   

11/371029

3/9/2006

  

7774503

8/10/2010

Syniverse ICX Corporation    United States    OBTAINING A VALID INTERNATIONAL
DESTINATION ADDRESS   

10/972650

10/26/2004

  

8001272

8/16/2011

Syniverse ICX Corporation    United States    DETERMINING AN INTERNATIONAL
DESTINATION ADDRESS   

10/972712

10/26/2004

  

7774502

08/10/2010

Syniverse Technologies, LLC    United States    SYSTEM AND METHOD FOR SECURE
ROAMING IN WIRELESS LOCAL AREA NETWORKS   

10/224226

8/5/2002

  

7389412

6/17/2008

Syniverse Technologies, LLC    United States    FLEXIBLE M:N REDUNDANCY
MECHANISM FOR PACKET INSPECTION ENGINE   

10/873965

6/22/2004

  

7586838

9/8/2009

Syniverse Technologies, LLC    United States    HTTP EXTENSION HEADER FOR
METERING INFORMATION   

11/010812

12/13/2004

  

7266116

9/4/2007

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR
INTEGRATING MULTI-MEDIA MESSAGING AND IMAGE SERVING ABILITIES   

10/893469

7/16/2004

  

8046009

10/25/2011

Syniverse ICX Corporation    United States    METHOD AND SYSTEM TO DELIVER
MULTIMEDIA ALERTS TO A MOBILE PHONE   

11/284578

11/21/2005

  

8023971

9/20/2011

Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR
CROSS-CARRIER MOBILE DEVICE CAPABILITY DISCOVERY   

11/710474

2/26/2007

  

7974988

7/5/2011

Syniverse ICX Corporation    United States    A METHOD AND APPARATUS FOR AN END-
TO-END SEND-TO FRAMEWORK   

10/893470

7/16/2004

  

7827233

11/2/2010



--------------------------------------------------------------------------------

Syniverse ICX Corporation    United States    METHOD AND APPARATUS TO ENABLE
INTEROPERATION BETWEEN MULTI-MEDIA MESSAGING SERVICE CENTERS   

10/996006

11/22/2004

  

7876766

1/25/2011

Syniverse ICX Corporation    United States    METHOD AND APPARATUS FOR ENABLING
CALL ORIGINATOR TO SELECT A NOTIFICATION ON A TELECOMMUNICATIONS DEVICE   

11/013625

12/15/2004

  

7904067

3/8/2011

Syniverse Technologies, LLC    United States    RE-ROUTING CALLS FROM MOBILE
STATIONS CLAIM SET I   

12/941,179

11/8/2010

  

8315635

11/20/2012

Syniverse Technologies, LLC    United States    Re-Routing Calls from Mobile
Stations Claim Set II   

12/941558

11/8/2010

  

8521157

8/27/2013

Syniverse Technologies S.A.R.L.    United States    Data services roaming
without full mobile internet protocol (MIP) support   

12/448,867

6/17/2010

  

8,520,609

8/27/2013

Syniverse Technologies, LLC    United States    TOLL FREE DATA   

12/970,152

12/16/2010

  

8,693,358

4/8/2014

Syniverse Technologies, LLC    United States    A METHOD AND APPARATUS TO
PROVIDE AN ECOSYSTEM FOR MOBILE VIDEO   

13/232,953

9/14/2011

  

8,838,696

9/16/2014

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States    FIXED
MOBILE ROAMING SERVICE SOLUTION   

11/787,499

04/16/2007

  

8,676,195

3/18/2014

Syniverse Technologies, LLC    United States    PROVIDING TOLL FREE DATA IN A
WIRELESS ENVIRONMENT   

14/147172

1/3/2014

  

8,879,417

11/4/2014

U.S. PENDING Syniverse Technologies, LLC    United States    Methods,
Apparatuses and Computer Program Products for Facilitating Toll Free Data Access
  

13/360,312

01/27/2012

   Syniverse Technologies, LLC    United States    Proxy Platform for
Inter-Operator Provisioning of ESIM Profiles   

62/585,920

11/14/2017

   Syniverse Technologies, LLC    United States    Virtual Global Title
Translation Service   

62/587,083

11/16/2017

   Syniverse Technologies, LLC    United States    A Method of Determining
Conversion Rate for SMS Messages   

62/612,870

01/02/2018

   Syniverse Technologies, LLC    United States    Contextual SS7 Firewall   

62/609,857

12/22/2017

   Syniverse Technologies, LLC    United States    Method and System for
Interworking Between RCS Universal Profile and Pre-Universal Profile Clients   

62/615,951

01/10/2018

   Syniverse Technologies, LLC    United States    Virtual Dynamic Pool of
SIM-based Devices   

62/542,478

08/08/2017

   Syniverse Technologies, LLC    United States    Method of Providing Data,
Voice, and SMS Services to LTE Subscribers Roaming in 2G/3G Visited Networks
(f/k/a LTE INTERWORKING FUNCTION ENABLER)   

15/695,620

09/05/2017

   Syniverse Technologies, LLC    United States    MOBILE DEVICE AUTHENTICATION
  

62/524,095

06/23/2017

   Syniverse Technologies, LLC    United States    DIAMETER END-TO-END SECURITY
WITH TIME BASED SIGNATURE   

62/526,625

06/29/2017

   Syniverse Technologies, LLC    United States    GTP FIREWALL FOR 3G GSM AND
4G LTE SIGNALING DATA TRAFFIC   

62/576,644

10/24/2017

   Syniverse Technologies, LLC    United States    GSM-LTE DEVICE ROAMING IN
LTE-ONLY NETWORKS   

62/549,520

08/24/2017

   Syniverse Technologies, LLC    United States    METHOD OF PROVIDING A HOME
MOBILE NETWORK OPERATOR WITH LOCATION OF AN OUTBOUND ROAMER   

62/550,276

08/25/2017

  



--------------------------------------------------------------------------------

Syniverse Technologies, LLC    United States    Selection and Interconnect for
Distributed Packet Core Nodes   

62/570,657

10/10/2017

  

                    

Syniverse Technologies, LLC    United States    GTP TRAFFIC HUB FOR DATA
OFFLOADING, DIVERSION, AND SECURITY   

62/572,094

10/13/2017

   Syniverse Technologies, LLC    United States    TRAFFIC REROUTING AND
FILTERING IN PACKET CORE NETWORKS   

62/575,130

10/20/2017

   Syniverse Technologies, LLC    United States    METHOD OF ASSESSING REAL-TIME
SECURITY OF SEQUENCED PACKET EXCHANGE (SPX) NETWORK CONNECTION   

62/560,154

09/18/2017

   Syniverse Technologies, LLC    United States    Managed Internet Tunneling
Protocol and Application   

62/535,606

07/21/2017

   Syniverse Technologies, LLC    United States    Method for providing roaming
services in which the home network uses S8HR Model for out-bound roaming while
the visited network uses LBO Model for in-bound roaming   

15/622,609

06/14/2017

   Syniverse Technologies, LLC    United States    Method for computationally
detecting anomalies of digital device behavior on a communications network   

62/526,437

06/29/2017

   Syniverse Technologies, LLC    United States    A Method and Apparatus for a
commerce Opt-In Network (COIN)   

14/515,424

10/15/2014

   Syniverse Technologies, LLC    United States    MACHINE TYPE COMMUNICATION
INTERWORKING FUNCTION PROXY   

15/645,576

07/10/2017

   Syniverse Technologies, LLC    United States    MACHINE TYPE COMMUNICATION
INTERWORKING FUNCTION PROXY   

62/360,072

07/08/2016

   Syniverse ICX Corporation    United States    SYSTEM AND METHOD FOR PROVIDING
COMMERCIAL SERVICES OVER A WIRELESS COMMUNICATION NETWORK   

12/272566

11/17/2008

   Syniverse Technologies, LLC    United States    A Method and Apparatus to
Provide Mobile Intelligence   

13/899406

05/21/2013

  

Copyrights

Registration Number / Date:

TX0006294198 / 2005-12-12

Title: Generic message distributor (GMD)

Registration Number / Date:

TX0006294200 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294199 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294197 / 2005-12-12

Title: GSM authentication center (AUC)

Registration Number / Date:

TX0006294202 / 2005-12-12

Title: Mobile application part (map-apt)



--------------------------------------------------------------------------------

Registration Number / Date:

TX0006294201 / 2005-12-12

Title Provisioning system (enforce)

Registration Number / Date:

TX0005782265 / 2002-06-12

Title: Visibility call processor.

Registration Number / Date:

TX0006008467 / 2002-06-12

Title: Access.

Registration Number / Date:

TX0006008474 / 2002-06-12

Title: Access S&E.

Registration Number / Date:

TX0005547691 / 2002-06-12

Title: ACCESSibility.

Registration Number / Date:

TX0005547693 / 2002-06-12

Title: Arms.

Registration Number / Date:

TX0005547692 / 2002-06-12

Title: Crossroads.

Registration Number / Date:

TX0006008468 / 2002-06-12

Title: DataNet ANSI-41.

Registration Number / Date:

TX0006008471 / 2002-06-12

Title: DataNet GSM.

Registration Number / Date:

TX0006008470 / 2002-06-12

Title: Encrypt a key : Key management center.

Registration Number / Date:

TX0005598345 / 2002-08-29

Title: Event Manager.

Registration Number / Date:

TX0006008472 / 2002-06-12

Title: Fleet-on-trak.

Registration Number / Date:

TX0006008466 / 2002-06-12

Title: FMR.

Registration Number / Date:

TX0005548003 / 2002-06-12

Title: Fraud interceptor.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005782270 / 2002-06-12

Title: FraudInterceptor.

Registration Number / Date:

TX0005782266 / 2002-06-12

Title: FraudManager.

Registration Number / Date:

TX0005782263 / 2002-06-12

Title: FraudManager and FMR Plus.

Registration Number / Date:

TX0006008469 / 2002-06-12

Title: FraudX GUI.

Registration Number / Date:

TX0006008473 / 2002-06-12

Title: FraudX server.

Registration Number / Date:

TX0005782268 / 2002-06-12

Title: FRM Plus.

Registration Number / Date:

TX0005782267 / 2002-06-12

Title: ICE.

Registration Number / Date:

TX0005782271 / 2002-06-12

Title: Message Manager.

Registration Number / Date:

TX0005782264 / 2002-06-12

Title: Prepaid.

Registration Number / Date:

TX0005782269 / 2002-06-12

Title: Rev C call processor.

Registration Number / Date:

TX0005782272 / 2002-06-12

Title: StatChek.

Registration Number / Date:

TX0005548004 / 2002-06-12

Title: Streamliner.

Registration Number / Date:

TX0005548005 / 2002-06-12

Title: [Transaction manager]

Registration Number / Date:

TX0003666067 / 1993

Title: ACCESS PowerPack service: An idea whose time has come for carriers still
losing revenue out the 30-day aging window.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003538216 / 1993

Title: ACCESSibility database service: introducing a quick answer for roamer
departments tied up with information requests.

Registration Number / Date:

TX0003666066 / 1993

Title: Cell-U-Rator message rating service: Finally, a time-efficient call
rating system with the power to turn rejects into revenue.

Registration Number / Date:

TX0003538215 / 1993

Title: CloneDetector system: it’s alarming what clone fraud can do to customer
relations.

Registration Number / Date:

TX0003738818 / 1993

Title: DASH system: selling the equipment is only half the sale.

Registration Number / Date:

TX0003677714 / 1993

Title: DataFlash financial system: Run the fastest numbers in the business.

Registration Number / Date:

TX0003666069 / 1993

Title: Follow Me Roaming Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003738817 / 1993

Title: Follow Me Roaming service: now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538218 / 1993

Title: FraudManager service: finally, a service that does justice to cellular
fraud.

Registration Number / Date:

TX0003556357 / 1993

Title: GTE’s affordable new customer positive file service hits home with
smaller carriers.

Registration Number / Date:

TX0003538210 / 1993

Title: Guidelines roaming system: roaming is easier with the right guidance.

Registration Number / Date:

TX0003809850 / 1993

Title: Increasing your cellular phone sales is a matter of time.

Registration Number / Date:

TX0003538219 / 1993

Title: INLink intelligent network smooths out the wrinkles in seamless roaming.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003538211 / 1993

Title: INLink intelligent network: the seamless environment is changing the
fabric of the cellular industry.

Registration Number / Date:

TX0003538213 / 1993

Title: NetAlert real-time analysis system pinpoints multiple problems from a
single checkpoint.

Registration Number / Date:

TX0003538212 / 1993

Title: NetAlert system: introducing our most alarming breakthrough ever

Registration Number / Date:

TX0003666063 / 1993

Title: Phone Me Anywhere Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003666064 / 1993

Title: Phone Me Anywhere service: Now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538214 / 1993

Title: Positive Validation Service (PVS): take your first positive step against
fraud.

Registration Number / Date:

TX0003666065 / 1993

Title: StatChek service links ESN check to carriers’ activation systems

Registration Number / Date:

TX0003738816 / 1993

Title: Streamliner: a streamlined approach to managing your corporate account
program.

Registration Number / Date:

TX0003809849 / 1993

Title: Time-tested roamer administration services that put you in control:
ACCESS settlement and exchange services.

Registration Number / Date:

TX0003666090 / 1993

Title: TransAction Manager system

Registration Number / Date:

TX0003538217 / 1993

Title: TransAction Manager system speeds decision-making with intelligent data
handling.

Registration Number / Date:

TX0003666062 / 1992

Title: Here’s why IS-41 is important to you.

Registration Number / Date:

TX0003738819 / 1992

Title: New STREAMLINER system further increases corporate account management
efficiency.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003666061 / 1991

Title: Phone Me Anywhere

Registration Number / Date:

TX0003666068 / 1990

Title: Follow Me Roaming

Domain Names

 

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    aa71.eu    30-Jun-18 Syniverse Technologies, LLC
   campaignplatform.global    18-Jan-19 Syniverse Technologies, LLC   
campaignplatform.net    18-Jan-19 Syniverse Technologies, LLC    cibernet.com   
22-Nov-18 Syniverse Technologies, LLC    ciniverse.com    20-Feb-19 Syniverse
Technologies, LLC    clk.cm    10-May-18 Syniverse Technologies, LLC   
cyniverse.com    20-Feb-19 Syniverse Technologies, LLC    dataclearing.com   
10-Jul-18 Syniverse Technologies, LLC    dataclearinghouse.com    23-Jul-18
Syniverse Technologies, LLC    datahostedsolutions.com    2-Dec-18 Syniverse
Technologies, LLC    dialingcodestore.com    21-Aug-18 Syniverse Technologies,
LLC    eacharityevents.com    6-Jan-19 Syniverse Technologies, LLC   
eacharityevents.org    6-Jan-19 Syniverse Technologies, LLC    GMBHCLEARING.COM
   4-Feb-19 Syniverse Technologies, LLC    GMBH-CLEARING.COM    4-Feb-19
Syniverse Technologies, LLC    GMBHCLEARING.DE    4-Feb-19 Syniverse
Technologies, LLC    GMBH-CLEARING.DE    4-Feb-19 Syniverse Technologies, LLC   
hosteddatasolution.com    1-Dec-18 Syniverse Technologies, LLC   
imakemobilework.co    20-Jul-18 Syniverse Technologies, LLC   
imakemobilework.com    25-Jun-18 Syniverse Technologies, LLC   
ipmessagingcenter.com    27-Sep-18 Syniverse Technologies, LLC    ithlgroup.com
   19-Jul-18 Syniverse Technologies, LLC    ivrs.com    21-Mar-19 Syniverse
Technologies, LLC    L2one.com    26-Aug-18 Syniverse Technologies, LLC   
lightsurf.com    10-Sep-18 Syniverse Technologies, LLC    lightsurf.net   
8-Nov-18 Syniverse Technologies, LLC    lightsurf.ws    9-Aug-18 Syniverse
Technologies, LLC    lnkme.net    15-Apr-18 Syniverse Technologies, LLC   
LTE.IS    19-Oct-18 Syniverse Technologies, LLC    MESSAGING.IS    19-Oct-18
Syniverse Technologies, LLC    mmsig.com    21-Oct-18 Syniverse Technologies,
LLC    mmsvp.com    19-Jan-19 Syniverse Technologies, LLC    MNP2.ORG.UK   
9-May-18 Syniverse Technologies, LLC    mobilecontext.com    25-Jul-18 Syniverse
Technologies, LLC    mobilelingo.com    3-Sep-18 Syniverse Technologies, LLC   
mobilemarketingwave.com    7-Oct-18 Syniverse Technologies, LLC   
MOBILEMESSAGING.IS    19-Oct-18 Syniverse Technologies, LLC   
mobilemessaginginsight.com    16-Mar-19 Syniverse Technologies, LLC   
mobilingo.com    29-Jan-19 Syniverse Technologies, LLC    mthing.com   
16-Aug-18 Syniverse Technologies, LLC    mthing.net    16-Aug-18 Syniverse
Technologies, LLC    mysyniverse.biz    14-Jun-18 Syniverse Technologies, LLC   
mysyniverse.com    14-Jun-18 Syniverse Technologies, LLC    mysyniverse.info   
16-Jan-19 Syniverse Technologies, LLC    mysyniverse.net    13-Jan-19 Syniverse
Technologies, LLC    mysyniverse.org    16-Jan-19 Syniverse Technologies, LLC   
mysyniverse.xxx    14-Jun-18



--------------------------------------------------------------------------------

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    np.com.sg    4-Apr-19 Syniverse Technologies, LLC
   npindia.co.in    5-Jun-18 Syniverse Technologies, LLC    npindia.in   
5-Jun-18 Syniverse Technologies, LLC    nrtrde.com    7-Aug-18 Syniverse
Technologies, LLC    one1clear.net    22-Nov-18 Syniverse Technologies, LLC   
openconnectivity.com    10-Jul-18 Syniverse Technologies, LLC    picturemail.com
   4-Mar-19 Syniverse Technologies, LLC    promessaging.com    1-Aug-18
Syniverse Technologies, LLC    promessaging.net    1-Aug-18 Syniverse
Technologies, LLC    roam-monitor.com    27-Sep-18 Syniverse Technologies, LLC
   secureipx.biz    31-Aug-18 Syniverse Technologies, LLC    secureipx.ca   
31-Aug-18 Syniverse Technologies, LLC    secureipx.co    31-Aug-18 Syniverse
Technologies, LLC    secureipx.com    31-Aug-18 Syniverse Technologies, LLC   
secureipx.eu    31-Aug-18 Syniverse Technologies, LLC    secureipx.global   
31-Aug-18 Syniverse Technologies, LLC    secureipx.info    31-Aug-18 Syniverse
Technologies, LLC    secureipx.is    31-Aug-18 Syniverse Technologies, LLC   
secureipx.net    31-Aug-18 Syniverse Technologies, LLC    secureipx.org   
31-Aug-18 Syniverse Technologies, LLC    secureipx.us    31-Aug-18 Syniverse
Technologies, LLC    smsdialin.com    15-May-18 Syniverse Technologies, LLC   
sms-hub.eu    30-Jun-18 Syniverse Technologies, LLC    smsmessagesite.com   
2-Jul-18 Syniverse Technologies, LLC    stars-streamliner.com    10-Mar-19
Syniverse Technologies, LLC    syniver.se    13-Aug-18 Syniverse Technologies,
LLC    syniverse.biz    12-Jan-19 Syniverse Technologies, LLC    syniverse.co   
19-Jul-18 Syniverse Technologies, LLC    syniverse.co.in    22-Jun-18 Syniverse
Technologies, LLC    syniverse.com    3-Dec-18 Syniverse Technologies, LLC   
syniverse.com.hk    7-Nov-18 Syniverse Technologies, LLC    syniverse.hk   
19-Sep-18 Syniverse Technologies, LLC    syniverse.in    12-Oct-18 Syniverse
Technologies, LLC    syniverse.info    16-Jan-19 Syniverse Technologies, LLC   
syniverse.net    13-Jan-19 Syniverse Technologies, LLC    syniverse.net.hk   
3-Nov-16 Syniverse Technologies, LLC    syniverse.org    16-Jan-19 Syniverse
Technologies, LLC    syniverse.us    8-Nov-18 Syniverse Technologies, LLC   
syniverse.xxx    5-Jan-19 Syniverse Technologies, LLC    syniversecomm.com   
12-Jun-18 Syniverse Technologies, LLC    syniversemobilemarketplace.net   
26-Oct-18 Syniverse Technologies, LLC    syniversetechnologies.biz    7-May-18
Syniverse Technologies, LLC    syniversetechnologies.co    7-May-18 Syniverse
Technologies, LLC    syniversetechnologies.com    24-May-18 Syniverse
Technologies, LLC    syniversetechnologies.info    7-May-18 Syniverse
Technologies, LLC    syniversetechnologies.name    7-May-18 Syniverse
Technologies, LLC    syniversetechnologies.net    7-May-18 Syniverse
Technologies, LLC    syniversetechnologies.org    7-May-18 Syniverse
Technologies, LLC    syniversetechnologies.us    7-May-18 Syniverse
Technologies, LLC    themthing.com    16-Aug-18 Syniverse Technologies, LLC   
unimobile.com    20-Jan-19 Syniverse Technologies, LLC   
vodafonemessaginghub.com    2-Apr-18 Syniverse Technologies, LLC   
wemakemobilework.co    20-Jul-18 Syniverse Technologies, LLC   
wemakemobilework.com    28-Jan-19



--------------------------------------------------------------------------------

SCHEDULE 6.16

to the Credit Agreement

Post-Closing Undertakings

None.



--------------------------------------------------------------------------------

SCHEDULE 7.03

to the Credit Agreement

Existing Letters of Credit

None.



--------------------------------------------------------------------------------

SCHEDULE 10.02

to the Credit Agreement

Administrative Agent’s Office,

Certain Addresses for Notices

BORROWER:

Syniverse Holdings, Inc.

8125 Highwoods Palm Way

Tampa, FL 33647

Attention: Laura E. Binion

(P) 813.637.5915

(F) 813.637.5882

(E) laura.binion@syniverse.com

Website Address: http://www.syniverse.com/SEC—Filings

with a copy to:

Kristen Ankerbrandt

The Carlyle Group

2710 Sand Hill Road

Menlo Park, CA 94025

(P) 650 687-0667

(F) 1-855-326-3751

(E) kristen.ankerbrandt@carlyle.com

Jeffrey E. Ross

Debevoise & Plimpton LLP

919 Third Ave

Suite 1000

New York, NY 10022-3916

(P) 212 909 6465

(F) 212 909 6836

(E) jeross@debevoise.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions)

Barclays Bank PLC

Loan Operations – Agency Services

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-2351

E-mail: perry.bolton@barclays.com

Attention: Perry Bolton

With a copy to:

E-mail: 12145455230@tls.ldsprod.com

E-mail: xrausloanops5@barclayscapital.com

Addresses



--------------------------------------------------------------------------------

Administrative Agent’s Wiring Instructions

U.S. Dollars

Bank Name:                Barclays Bank PLC

Address (City, State): 70 Hudson St., Jersey City NJ 07302

ABA#:                        

Account Name:          Clad Control Account

Account Number:       

Reference:                  Syniverse Holdings, Inc.

Administrative Agent’s Office

(for notices under the Loan Documents)

Barclays Bank PLC

Bank Debt Management

745 7th Avenue

New York NY 10019

Telephone No.: (212) 526 0787

Email Address: may.huang@barclays.com

Attention: May Huang

L/C Issuer

Barclays Bank PLC

Letter of Credit Department

745 Seventh Avenue

New York, NY 10019

Attention: Dawn Townsend

Telephone No.: (212) 320-7534

Fax: (212) 412-5011

Email: Dawn.Townsend@barclays.com and

XraLetterofCredit@barclays.com

Swing Line Lender

Barclays Bank PLC

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-2351

E-mail: perry.bolton@barclays.com

Attention: Perry Bolton

With a copy to:

E-mail: 12145455230@tls.ldsprod.com

E-mail: xrausloanops5@barclayscapital.com

Addresses



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF COMMITTED LOAN NOTICE

Date:                    ,             

To: Barclays Bank PLC, as Administrative Agent

Barclays Bank Debt Management GroupPLC

1301 Sixth Avenue, 8th Floor

New York, NY 10019

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-2351

E-mail: perry.bolton@barclays.com

Attention:    Syniverse Holdings, Inc. Portfolio Manager Perry Bolton

With a copy to:

E-mail: 12145455230@tls.ldsprod.com

E-mail: xrausloanops5@barclayscapital.com

Ritam Bhalla / Greg Fishbein

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

The undersigned hereby requests (select one):

☐ A Borrowing of Loans            ☐ A conversion or continuation of Loans

1.    On                                               (a Business Day).

2.    In the amount of $                                              .

3.    Comprised of                                          
                                                .

[Type of Loan requested]

4.    For the borrowing of, conversion to, or continuation of Eurodollar Rate
Loans: with an Interest Period of          months.

[The Borrowing requested herein complies with the Agreement, including [the
proviso to the first sentence of Section 2.01(b) of the Agreement and]
Section 4.02 of the Agreement.]

 

   A-1-1          Form of Committed Loan Notice



--------------------------------------------------------------------------------

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

   A-1-2          Address



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF REQUEST FOR L/C CREDIT EXTENSION

Date:                    ,         

To:    [         ], as L/C Issuer

[_________]

Barclays Bank PLC

Letter of Credit Department

200 Park745 Seventh Avenue

New York, NY 1016610019

Attention: Celeste LindseyDawn Townsend

Telephone No.: (212) 320-7534

Fax: (212) 412-5011

Email: Dawn.Townsend@barclays.com and

XraLetterofCredit@barclays.com

(P) 212.499.2005

(F) 212.412.5011

Loan Operations – Agency Services

700 Prides Crossing

Newark, Delaware 19713

Telephone: (302) 286-2351

E-mail: perry.bolton@barclays.com

Attention: Perry Bolton

With a copy to:

E-mail: 12145455230@tls.ldsprod.com

E-mail: xrausloanops5@barclayscapital.com

(E) xraletterofcredit@barclayscapital.com

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

The undersigned hereby requests an [issuance][amendment][extension] of [a]
[standby][commercial] Letter[s] of Credit in the amount of
$[                    ]. [Enclosed herewith is the related Letter of Credit
Applicationapplication and agreement for the [issuance][amendment][extension] of
[a] letter[s] of credit currently in use by the L/C Issuer, with the information
required pursuant to Section 2.03(b) of the Agreement.]

 

   A-2-1          Form of Request for L/C Credit Extension



--------------------------------------------------------------------------------

[Proposed issuance date: []

Amount: []

Expiry date: []

Name and address of the beneficiary: []

Documents to be presented by the beneficiary in case of any drawing: []

Full text of any certificate to be presented by the beneficiary in case of any
drawing: []

[Other matters requested by the applicable L/C Issuer: []]]1

[Letter of Credit to be amended: []

Proposed date of amendment: []

Nature of the proposed amendment: []

[Other matters requested by the applicable L/C Issuer: []]]2

The Credit Extension requested herein complies with the Agreement, including
Section 4.02 of the Agreement.

 

 

1  Include in the case of a request for an initial issuance of a Letter of
Credit, if there is no separate L/C Issuer’s form of application and agreement
for the issuance of [a] letter[s] of credit.

2  Include in the case of a request for an amendment of any outstanding Letter
of Credit, if there is no separate L/C Issuer’s form of application and
agreement for the [amendment][extension] of [a] letter[s] of credit.

 

   A-2-2          Form of Request for L/C Credit Extension



--------------------------------------------------------------------------------

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

   A-2-3          Form of Request for L/C Credit Extension



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                    ,         

 

To: Barclays Bank PLC, as Swing Line Lender

Barclays Bank PLC, as Administrative Agent

[Loan Operations – Agency Services

1301 Avenue of the Americas

New York, NY 10019

Attention:    Deal: Syniverse Holdings, Inc.

                     Contact Name: Patrick Kerner]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

The undersigned hereby requests a Swing Line Loan:

1.    On                                                                   (a
Business Day).

2.    In the amount of $                                          
                                   .

The Swing Line Borrowing requested herein complies with the requirements of the
Agreement, including the provisos to the first sentence of Section 2.04(a) of
the Agreement and Section 4.02 of the Agreement.

 

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

   B-1          Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay
to                         or registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the aggregate
unpaid principal amount of each Term Loan made by the Lender to the Borrower
under that certain Credit Agreement, dated as of April 23, 2012 (as may be
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time in accordance with its terms, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lender and other lenders from time to time party thereto
and BARCLAYS BANK PLC, as Administrative Agent, Swing Line Lender, and an L/C
Issuer.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Term Loan made by the Lender to the Borrower under the Agreement from
the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent for the account
of the Lender in Dollars in immediately available funds at the Administrative
Agent’s Office. If any amount is not paid in full when due hereunder, such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

   C-1-1          Form of Term Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

   C-1-2          Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan Made

  

Amount of Loan
Made

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid This
Date

  

Outstanding
Principal Balance
This Date

  

Notation Made
By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

   C-1-3          Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the aggregate unpaid
principal amount of each Revolving Credit Loan from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
April 23, 2012 (as may be amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time in accordance
with its terms, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, Buccaneer Holdings, Inc.LLC, a Delaware
corporationlimited liability company, the Lender and other lenders from time to
time party thereto and BARCLAYS BANK PLC, as Administrative Agent, Swing Line
Lender, and an L/C Issuer.

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under the Agreement from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent (or, in the case of Swing Line Loans, to the Swing Line
Lender) for the account of the Lender in Dollars in immediately available funds
at the Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

   C-2-1          Form of Revolving Credit NoteCompliance Certificate



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWSLAW OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

   C-2-2          Form of Revolving Credit NoteCompliance Certificate



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  

Type of Loan Made

  

Amount of Loan
Made

  

End of Interest
Period

  

Amount of
Principal or
Interest Paid This
Date

  

Outstanding
Principal Balance
This Date

  

Notation Made
By

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

   C-2-3          Form of Revolving Credit NoteCompliance Certificate



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                  ,

 

To: Barclays Bank PLC, as Administrative Agent

Bank Debt Management Group

745 Seventh7th Avenue

New York, NY 10019

Attention:    Syniverse Holdings, Inc. Portfolio Manager:

Telephone No.: (212) 526 0787

Email Address: may.huang@barclays.com

Attention: May Huang

Ritam Bhalla / Greg Fishbein

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                     of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 6.01(a) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 6.01(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.

 

   D-1          Form of Compliance Certificate



--------------------------------------------------------------------------------

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review of
the activities of the Borrower during such fiscal period.

[select one:]

[To the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant of the Loan Documents applicable to it, and
no Default has occurred and is continuing.]

--or--

[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate in all material respects on and as of the
date of this Compliance Certificate.

4. Attached hereto as Schedule 3 are (a) all supplements to Schedules 5.08(b),
5.12 and 5.16 to the Agreement (with references to “Closing Date” in Sections
5.08(b), 5.12 and 5.16 of the Agreement with respect to such Schedules being
deemed to be references to the date of this Certificate).

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                    ,                         .

 

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:                                     
                                                
Title:                                     
                                                

 

   D-2          Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

Section 7.11 –[Consolidated Senior Secured Debt Ratio

 

  

A. Consolidated Total Indebtedness secured by a Lien

 

1.  the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on the Statement Date, determined on a
consolidated basis, to the extent required to be recorded on a balance sheet in
accordance with GAAP, consisting of Indebtedness for borrowed money, Capitalized
Lease Obligations (this term and all other capitalized terms not otherwise
defined herein shall have the meaning set forth in the Credit Agreement) and
debt obligations evidenced by promissory notes or similar instruments, to extent
such Indebtedness is secured by any mortgage, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
or preference, priority or other security interest or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing) (other than, to the extent permitted under the
terms of the Loan Documents, Indebtedness secured by a Lien on property or
assets held in a defeasance or similar trust or arrangement for the benefit of
the Indebtedness secured thereby)

 

   $ _____  

minus

 

  

 

 

 

2.  the amount of unrestricted cash and Cash Equivalents that would be stated on
the balance sheet of the Borrower and the Restricted Subsidiaries and held by
the Borrower and the Restricted Subsidiaries as of the Statement Date, without
giving effect to, for purposes of this Line A.2, (I) proceeds of Indebtedness
that is being Incurred on such date in reliance on the Consolidated Senior
Secured Debt Ratio and (II) proceeds of Excluded Contributions1

   $ _____  

 

 

1  provided that any cash and Cash Equivalents attributable to Foreign
Subsidiaries shall be calculated net of any reasonably anticipated repatriation
costs and expenses of domesticating such cash and Cash Equivalents from such
Foreign Subsidiaries as determined by the Borrower in good faith.

 

   D-3          Form of Compliance Certificate



--------------------------------------------------------------------------------

3.Total (Line A.1 – A.2)

 

   $ _____  

B. EBITDA of the Borrower and its Restricted Subsidiaries for the four full
fiscal quarters ending on the Statement Date (the “ Statement Period ”)

 

1.  the Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for the Statement Period plus, without duplication, to the extent the same was
deducted in calculating Consolidated Net Income:

 

   $ _____  

(i) Consolidated Taxes: the amount provided for taxes based on income, profits
or capital, including, without limitation, state franchise and similar taxes,
and including an amount equal to the amount of tax distributions actually made
to the holders of Equity Interests of the Borrower and its Restricted
Subsidiaries or any Parent Holding Company in respect of the Statement Period in
accordance with Section 7.06(b)(xii) of the Credit Agreement which shall be
included as though such amounts had been paid as income taxes directly by such
Person;

 

     $_____  

                                 plus

 

  

(ii)  Consolidated Interest Expense2: the sum, without duplication of:

  

 

 

 

  

 

 

 

(1)interest expense of the Borrower and its Restricted Subsidiaries for the
Statement Period, on a consolidated basis, to the extent such expense was
deducted in computing Consolidated Net Income (including amortization of
original issue discount, the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and excluding amortization of deferred financing fees and
expensing of any bridge or other financing fees, the non-cash portion of
interest expense resulting from the reduction in the carrying value under
purchase accounting of the Borrower’s outstanding Indebtedness and commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Financing));

   $  

 

 

2  No effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates

 

   D-4          Form of Compliance Certificate



--------------------------------------------------------------------------------

plus

 

  

(2) interest on Indebtedness described in Section 7.06(b)(xiii)(bB) of the
Credit Agreement (to the extent not already included in Line B.1.(ii)(1) above);
and

 

   $  

plus

 

  

(3) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for the Statement Period, whether paid or accrued;

 

   $  

minus

 

  

(4) interest income for the Statement Period;

 

   $  

(5) Total (Lines B.1.(ii)(1) + B.1.(ii)(2) + B.1.(ii)(3) – B.1.(ii)(4)

 

   $  

plus

  

(iii)  Consolidated Non–cash Charges: the aggregate depreciation, amortization
(including amortization of intangibles but excluding amortization of prepaid
cash expenses that were paid in a prior period), impairment, compensation, rent
and other non-cash expenses of the Borrower and its Restricted Subsidiaries
reducing Consolidated Net Income of such Person for the Statement Period on a
consolidated basis and otherwise determined in accordance with GAAP and any
non-cash purchase accounting adjustment and any step-ups with respect to
re-valuing assets and liabilities in connection with any Investment permitted
hereunder;3

 

   $ _____  

plus

 

  

(iv) the amount of management, monitoring, consulting and advisory fees,
termination payments and related expenses paid to the Sponsor (or any accruals
relating to such fees and related expenses) during the Statement Period to the
extent permitted by Section 7.08 of the Credit Agreement;

 

   $ _____  

plus

  

 

 

3  Provided that if any non-cash charges referred to in this Line B.1.(iii)
represent a previous accrual or reserve for the potential cash items in any
future period, the cash payment in respect thereof shall be subtracted to the
extent paid in the Statement Period.

 

   D-5          Form of Compliance Certificate



--------------------------------------------------------------------------------

(v)   any expenses or charges (other than Consolidated Non-cash Charges) related
to any issuance of Equity Interests, Investment, acquisition, disposition,
recapitalization or the Incurrence or repayment of Indebtedness permitted to be
Incurred by the Credit Agreement (including a re-financing thereof) (whether or
not successful), including (i) such fees, expenses or charges related to the
2018 Refinancing and the Transaction, (ii) any amendment or other modification
of the Credit Agreement or other Indebtedness, and (iii) amortization of
deferred financing fees and expensing of any bridge or other financing fees and
(iv) commissions, discounts, yield and other fees and charges (including any
interest expense) related to any Qualified Receivables Financing;

 

   $ _____  

plus

 

  

(vi) net after tax unusual or non-recurring charges, expenses or losses
(including accruals and payments for amounts payable under executive employment
agreements and losses realized on disposition of property outside the ordinary
course of business);

 

   $     

 

 

 

plus

 

  

(vii)  the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees);

 

   $     

 

 

 

plus

 

  

(viii)  any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Guarantor or the net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Excluded Equity and Cure Amounts) solely
to the extent that such net cash proceeds are excluded from the calculation of
the amount available for Restricted Payments under Section 7.06(a)(C)(i) of the
Credit Agreement;

   $     

 

 

 

 

   D-6          Form of Compliance Certificate



--------------------------------------------------------------------------------

plus/minus

 

  

(ix) gains or losses due solely to fluctuations in currency values and the
related tax effects;

   $   

 

plus

 

  

1.1  Total (Lines B.1(i) + B.1(ii) + B.1(iii) + B.1(iv) + B.1(v) + B.1(vi) +
B.1(vii) + B.1(viii) +/- B.1(ix))

   $   

 

plus

 

  

2.  Pro Forma Adjustments

   $   

 

3.  Total (Line B.1.1 + Line B.2)

 

   $

minus

 

  

4.  without duplication, non-cash items increasing Consolidated Net Income for
the Statement Period (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period)

 

   $   

 

5.  Total (Line B.3 – Line B.4)

   $   

 

C. Consolidated Senior Secured Debt Ratio (Line A.3 ÷ Line B.5)

 

       :1.00]4   

 

 

Section 7.11 – Consolidated First Lien Debt Ratio

 

A. Consolidated Total Indebtedness secured by a Lien

 

 

4  Applicable to any Compliance Certificate delivered with respect to New
Initial Revolving Commitments only.

 

   D-7          Form of Compliance Certificate



--------------------------------------------------------------------------------

(vi)1. the amount of loss on sale of receivables and related assets to a
Receivables Subsidiary in connection with a Qualified Receivables
Financing;aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on the Statement Date, determined on a
consolidated basis, to the extent required to be recorded on a balance sheet in
accordance with GAAP, consisting of Indebtedness for borrowed money, Capitalized
Lease Obligations and debt obligations evidenced by promissory notes or similar
instruments, to extent such Indebtedness is secured by any mortgage, pledge,
hypothecation, collateral assignment, deposit arrangement, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any easement, right of way
or other encumbrance on title to real property, and any Capitalized Lease having
substantially the same economic effect as any of the foregoing) (other than, to
the extent permitted under the terms of the Loan Documents, Indebtedness secured
by a Lien (x) ranking junior to or subordinated to the Liens securing the Loans
and (y) on property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby)

 

   $     

 

 

 

minus

 

  

2.   plusthe amount of unrestricted cash and Cash Equivalents that would be
stated on the balance sheet of the Borrower and the Restricted Subsidiaries and
held by the Borrower and the Restricted Subsidiaries as of the Statement Date,
without giving effect to, for purposes of this Line A.2, (I) proceeds of
Indebtedness that is being Incurred on such date in reliance on the Consolidated
First Lien Debt Ratio and (II) proceeds of Excluded Contributions5

 

   $     

 

 

 

3.   Total (Line A.1 – A.2)

 

   $                  

 

 

 

B.  EBITDA of the Borrower and its Restricted Subsidiaries for the four full
fiscal quarters ending on the Statement Date (the “Statement Period”)

  

 

 

5  provided that any cash and Cash Equivalents attributable to Foreign
Subsidiaries shall be calculated net of any reasonably anticipated repatriation
costs and expenses of domesticating such cash and Cash Equivalents from such
Foreign Subsidiaries as determined by the Borrower in good faith.

 

   D-8          Form of Compliance Certificate



--------------------------------------------------------------------------------

1.  the Consolidated Net Income of the Borrower and its Restricted Subsidiaries
for the Statement Period plus, without duplication, to the extent the same was
deducted in calculating Consolidated Net Income:

 

   $                  

 

 

 

(i) Consolidated Taxes: the amount provided for taxes based on income, profits
or capital, including, without limitation, state franchise and similar taxes,
and including an amount equal to the amount of tax distributions actually made
to the holders of Equity Interests of the Borrower and its Restricted
Subsidiaries or any Parent Holding Company in respect of the Statement Period in
accordance with Section 7.06(b)(xii) of the Credit Agreement which shall be
included as though such amounts had been paid as income taxes directly by such
Person;

 

   $     

 

 

 

plus

 

  

(ii)  Consolidated Interest Expense6: the sum, without duplication of:

 

  

 

 

 

  

 

 

 

(1) interest expense of the Borrower and its Restricted Subsidiaries for the
Statement Period, on a consolidated basis, to the extent such expense was
deducted in computing Consolidated Net Income (including amortization of
original issue discount, the interest component of Capitalized Lease
Obligations, and net payments and receipts (if any) pursuant to interest rate
Hedging Obligations and excluding amortization of deferred financing fees and
expensing of any bridge or other financing fees, the non-cash portion of
interest expense resulting from the reduction in the carrying value under
purchase accounting of the Borrower’s outstanding Indebtedness;

 

   $     

 

 

 

plus

 

  

(2) interest on Indebtedness described in Section 7.06(b)(xiii)(B) of the Credit
Agreement (to the extent not already included in Line B.1.(ii)(1) above); and

 

   $     

 

 

 

plus

  

 

 

6  No effect shall be given to the discount and/or premium resulting from the
bifurcation of derivatives under FASB ASC 815 and related interpretations as a
result of the terms of the Indebtedness to which such Consolidated Interest
Expense relates

 

   D-9          Form of Compliance Certificate



--------------------------------------------------------------------------------

(3) consolidated capitalized interest of the Borrower and its Restricted
Subsidiaries for the Statement Period, whether paid or accrued;

 

   $     

 

 

 

minus

 

  

(4) interest income for the Statement Period;

 

   $     

 

 

 

(5) Total (Lines B.1.(ii)(1) + B.1.(ii)(2) + B.1.(ii)(3) – B.1.(ii)(4)

 

   $     

 

 

 

plus

 

  

(iii)  Consolidated Non–cash Charges: the aggregate depreciation, amortization
(including amortization of intangibles but excluding amortization of prepaid
cash expenses that were paid in a prior period), impairment, compensation, rent
and other non-cash expenses of the Borrower and its Restricted Subsidiaries
reducing Consolidated Net Income of such Person for the Statement Period on a
consolidated basis and otherwise determined in accordance with GAAP and any
non-cash purchase accounting adjustment and any step-ups with respect to
re-valuing assets and liabilities in connection with any Investment permitted
hereunder;7

 

   $              

 

 

 

plus

 

  

(iv) the amount of management, monitoring, consulting and advisory fees,
termination payments and related expenses paid to the Sponsor (or any accruals
relating to such fees and related expenses) during the Statement Period to the
extent permitted by Section 7.08 of the Credit Agreement;

 

   $     

 

 

 

plus

  

 

 

7  Provided that if any non-cash charges referred to in this Line B.1.(iii)
represent a previous accrual or reserve for the potential cash items in any
future period, the cash payment in respect thereof shall be subtracted to the
extent paid in the Statement Period.

 

   D-10          Form of Compliance Certificate



--------------------------------------------------------------------------------

(v)   any expenses or charges (other than Consolidated Non-cash Charges) related
to any issuance of Equity Interests, Investment, acquisition, disposition,
recapitalization or the Incurrence or repayment of Indebtedness permitted to be
Incurred by the Credit Agreement (including a re-financing thereof) (whether or
not successful), including (i) such fees, expenses or charges related to the
2018 Refinancing and the Transaction, (ii) any amendment or other modification
of the Credit Agreement or other Indebtedness and (iii) amortization of deferred
financing fees and expensing of any bridge or other financing fees;

 

   $            

plus

 

  

 

(viivi)net after tax unusual or non-recurring charges, expenses or losses
(including accruals and payments for amounts payable under executive employment
agreements and losses realized on disposition of property outside the ordinary
course of business);

 

   $_____

plus

 

  

 

(viiivii)the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, costs related to the start up, closure, relocation or consolidation
of facilities and costs to relocate employees);

 

   $_____

plus

 

  

 

(ixviii)any costs or expense incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent that such costs
or expenses are funded with cash proceeds contributed to the capital of the
Borrower or a Guarantor or the net cash proceeds of an issuance of Equity
Interests of the Borrower (other than Excluded Equity and Cure Amounts) solely
to the extent that such net cash proceeds are excluded from the calculation of
the amount available for Restricted Payments under Section 7.06(a)(C)(i) of the
Credit Agreement;

 

   $_____

plus/minus

  

 

   D-11          Form of Compliance Certificate



--------------------------------------------------------------------------------

(xix)gains or losses due solely to fluctuations in currency values and the
related tax effects;

 

   $ _____  

plus

 

  

1.1  Total (Lines B.1(i) + B.1(ii).5 + B.1(iii) + B.1(iv) + B.1(v) + B.1(vi) +
B.1(vii) + B.1(viii) +/- B.1(ix) +/- B.1(x))

 

   $ _____  

plus

 

  

 

 

 

2.  Pro Forma Adjustments

 

   $ _____  

3.  Total (Line B.1.1 + Line B.2)

 

   $  

minus

 

  

 

 

 

4.  without duplication, non-cash items increasing Consolidated Net Income for
the Statement Period (excluding any items that represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any prior period)

 

   $ _____  

5.  Total (Line B.3 – Line B.4)

 

   $ _____  

C. Consolidated Senior SecuredFirst Lien Debt Ratio (Line A.3 ÷ Line B.5)

     ___: 1.00  

 

   D-12          Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 3

to the Compliance Certificate

(Supplements to Schedules 5.08(b), 5.12 and 5.16 to the Agreement)

 

   D-13          Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swing Line
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as, the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1. Assignor:                                  
                                           

 

2. Assignee:                                  
                                                       [and is an

                Affiliate/Approved Fund of [identify Lender]]

 

3. Borrower: SYNIVERSE HOLDINGS, INC., a Delaware corporation

 

4. Administrative Agent: BARCLAYS BANK PLC, as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement:The Credit Agreement, dated as of April 23, 2012, as amended by
the Incremental Commitment Amendment, dated as of June 28, 2013, as further
amended by the Second Amendment, dated as of September 23, 2013, as further
amended by the Third

 

   E-1-1          Form of Assignment and Assumption



--------------------------------------------------------------------------------

  Amendment, dated as of March 6, 2015, as further amended by the Fourth
Amendment, dated as of April 10, 2017, as further amended by the Fifth
Amendment, dated as of March 9, 2018, and as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, among the
Borrower, Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited liability
company, the Lenders from time to time party thereto and Barclays Bank PLC, as
the Swing Line Lender, an L/C Issuer and the Administrative Agent.

 

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all
Lenders*      Amount of
Commitment/Loans
Assigned*      Percentage
Assigned of
Commitment/Loans  

Revolving Credit Facility

   $                   $                                  %          

 

 

 

Term Facility

   $      $                     %          

 

 

 

 

7. Trade Date: _________________

Effective Date:                         , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:                                     
                                                            

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:                                     
                                                            

Title:

 

   E-1-2          Form of Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

BARCLAYS BANK PLC,

    as Administrative Agent

 

By:                                     
                                                      

Title:

 

[Consented to and Accepted: BARCLAYS BANK PLC, as

    L/C Issuer

 

By:                                     
                                                      

Title:

 

Consented to and Accepted:

 

CREDIT SUISSE AG, CAYMAN ISLANDS

    BRANCH as L/C Issuer

 

By:                                                                     
                      

Name:

Title:

 

By:                                                                     
                      

Name:

Title:

 

   E-1-3          Form of Assignment and Assumption



--------------------------------------------------------------------------------

Consented to and Accepted:

 

DEUTSCHE BANK AG NEW YORK BRANCH

    as L/C Issuer

 

By:                                                                     
                      

Name:

Title:

 

By:                                                                     
                      

Name:

Title:

 

Consented to and Accepted:

 

MIZUHO BANK, LTD.

    as L/C Issuer

 

By:                                                                     
                      

Name:

Title:

 

By:                                                                     
                      

Name:

Title:

 

Consented to and Accepted:

 

GOLDMAN SACHS LENDING PARTNERS

    LLC as L/C issuer

 

By:                                                                     
                      

Name:

Title:

 

By:                                                                     
                      

Name:

Title:

 

   E-1-4          Form of Assignment and Assumption



--------------------------------------------------------------------------------

Consented to and Accepted:

 

BANK OF AMERICA, N.A.

    as L/C Issuer

 

By:                                                                     
                      

Name:

Title:

 

By:                                                                     
                      

Name:

Title:]1

 

[Consented to and Accepted:

 

BARCLAYS BANK PLC, as

    Swing Line Lender

 

By:                                     
                                                      

Title:]2

 

[Consented to:

 

SYNIVERSE HOLDINGS, INC.

 

By:                                     
                                                      

Title:]3

 

 

 

 

1  To be added only if the Assignment is in respect of the Revolving Credit
Facility.

2  To be added only if the Assignment is in respect of the Revolving Credit
Facility.

3  To be added unless an Event of Default under Section 8.01(a), (f) or (g) of
the Credit Agreement has occurred and is continuing at the time of assignment,
solely in the case of an assignment of Term Loans, or such assignment is to a
Lender, an Affiliate or a Lender or an Approved Fund.

 

   E-1-5          Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document; and (c) only to the extent
that it is an “Other Affiliate”, as defined the Credit Agreement, hereby affirms
the No Undisclosed Information Representation.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it is not an
Affiliate Lender, (iii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement), (iv) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (v) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to
Section 6.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, (vi) it has delivered
a true and complete Administrative Questionnaire substantially in the form of
Exhibit E-3 to the Credit Agreement, (vii) attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (viii) it is not a “Defaulting
Lender”, as such term is defined in the Credit Agreement; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents or any other instrument or
document furnished pursuant hereto or thereto, and (ii) it will be bound by the
provisions of the Loan Documents, and it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

   E-1-6          Form of Assignment and Assumption



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law.without giving effect to its principles or rules of conflict
of laws to the extent such principles or rules are not mandatorily applicable by
statute and would require or permit the application of the laws of another
jurisdiction.

 

   E-1-7          Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

This Affiliate Lender Assignment and Assumption (this “Assignment and
Assumption”) is dated as of the Effective Date set forth below and is entered
into by and between [Insert name of Assignor] (the “Assignor”) and [Insert name
of Assignee] (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor:                                  
                                                   

 

2. Assignee:                                  
                                                   

[and is a Non-Debt Fund Affiliate]

 

3. Borrower:                        SYNIVERSE HOLDINGS, INC., a Delaware
corporation

 

4. Administrative Agent: BARCLAYS BANK PLC, as the administrative agent under
the Credit Agreement

 

5.

Credit Agreement:The Credit Agreement, dated as of April 23, 2012, as amended by
the Incremental Commitment Amendment, dated as of June 28, 2013, as further
amended by the Second Amendment, dated as of September 23, 2013, as further
amended by the Third

 

   E-2-1         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

  Amendment, dated as of March 6, 2015, as further amended by the Fourth
Amendment, dated as of April 10, 2017, as further amended by the Fifth
Amendment, dated as of March 9, 2018, and as may be further amended, amended and
restated, supplemented or otherwise modified from time to time, among the
Borrower, Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited liability
company, the Lenders from time to time party thereto and Barclays Bank PLC, as
the Swing Line Lender, an L/C Issuer and the Administrative Agent.

 

6. Assigned Interest:

 

Facility Assigned

   Aggregate
Amount of
Commitment/Loans
for all
Lenders*    Amount of
Commitment/Loans
Assigned*    Percentage
Assigned of
Commitment/Loans

Term Loans

   $                $                             %

New Term Loans

   $                $                             %

Extended Term Loans

   $                $                             %

Specified Refinancing Term Loans

   $                $                             %

 

7. Trade Date: ________________

Effective Date:                      , 20                 [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

 

By:                                     
                                                            

Title:

 

ASSIGNEE

[NAME OF ASSIGNEE]

 

By:                                     
                                                            

Title:

 

   E-2-2         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

[Consented to and] Accepted:

 

BARCLAYS BANK PLC, as

    Administrative Agent

 

By:                                     
                                                      

Title:

 

[Consented to:

 

SYNIVERSE HOLDINGS, INC.

 

By:                                     
                                                      

Title:]1

 

 

1  To be added unless an Event of Default under Section 8.01(a), (f) or (g) of
the Credit Agreement has occurred and is continuing at the time of assignment.

 

   E-2-3         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

AFFILIATE LENDER ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, [(ii) it is not an
Affiliate Lender, (iii) it meets all requirements of an Eligible Assignee under
the Credit Agreement (subject to receipt of such consents as may be required
under the Credit Agreement][(ii) it is an Other Affiliate, (iii) this Assignment
and Assumption is being made pursuant to an open market purchase, (iv) after
giving effect to this Assignment and Assumption, the aggregate principal amount
of all Term Loans, Extended Term Loans or New Term Loans held by all Other
Affiliates (other than Debt Fund Affiliates) constitutes less than 20% of the
aggregate principal amount of all Term Loans then outstanding, (calculated as of
the date of such purchase),] [(iv)][(v)] from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, [(v)][(vi)] it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof, as applicable, and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender, [(vi)][(vii)]
it has delivered a true and complete Administrative Questionnaire substantially
in the form of Exhibit E-3 to the Credit Agreement, [(vii)][(viii)] attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee, and
[(viii)][(ix)] it is not a “Defaulting Lender”, as such term is defined in the
Credit Agreement; (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem

 

   E-2-4         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents or any other instrument or document
furnished pursuant hereto or thereto, and (ii) it will be bound by the
provisions of the Loan Documents, and it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender[; (c) agrees, unless it is a Debt
Fund Affiliate, it will not receive adviseadvice of counsel to the
Administrative Agent or to the Lenders other than Affiliated Lenders. For the
avoidance of doubt, Lenders shall not be permitted to assign Revolving Credit
Commitments or Revolving Credit Loans to any Affiliate Lender. The Assignee
further acknowledges and agrees that, unless it is a Debt Fund
AffliateAffiliate, it shall not have any right to (i) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Borrower are
not then present or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives].

2. The [Assignor][Assignee] acknowledges and agrees that in connection with such
assignment, (1) the [Assignor][Assignee] may have, and later may come into
possession of, Excluded Information (as defined in the Credit Agreement), (2)
the [Assignor][Assignee] has independently and, without reliance on the
[Assignor][Assignee], Holdings, the Borrower, any of its Subsidiaries, the
Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to enter into such assignment notwithstanding the
[Assignor’s][Assignee’s] lack of knowledge of the Excluded Information and
(3) none of Holdings, the Borrower, its Subsidiaries, the Administrative Agent,
or any of their respective Affiliates shall have any liability to the
[Assignor][Assignee], and the [Assignor][Assignee] hereby waives and releases,
to the extent permitted by law, any claims the [Assignor][Assignee] may have
against Holdings, the Borrower, its Subsidiaries, the Administrative Agent, and
their respective Affiliates, under applicable laws or otherwise, with respect to
the nondisclosure of the Excluded Information. The [Assignor][Assignee] further
acknowledges that the Excluded Information may not be available to the
Administrative Agent or the other Lenders.

23. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.

34. General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York,

 

   E-2-5         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

regardless of the laws that might otherwise govern under applicable principles
of conflicts of lawwithout giving effect to its principles or rules of conflict
of laws to the extent such principles or rules are not mandatorily applicable by
statute and would require or permit the application of the laws of another
jurisdiction.

 

   E-2-6         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF ADMINISTRATIVE QUESTIONNAIRE

On File with the Administrative Agent

 

   E-23-1         

Form of Affiliate Lender

Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT F-1

HOLDINGS GUARANTY

Please see attached

On File with the Administrative Agent

 

   F-1-1   



--------------------------------------------------------------------------------

EXHIBIT F-2

SUBSIDIARY GUARANTY

Please see attachedOn File with the Administrative Agent

 

   F-2-1   



--------------------------------------------------------------------------------

EXHIBIT G

SECURITY AGREEMENT

Please see attachedOn File with the Administrative Agent

 

   G-1   



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF MORTGAGE1

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

by and from

[MORTGAGOR], “Mortgagor”

to

BARCLAYS BANK PLC,

in its capacity as Agent, “Mortgagee”

Dated as of                 , 20    

[insert only if mortgage is capped: THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS
SECURED

BY OR WHICH BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS

$             .]

 

Location:   

[                ]

Municipality:   

[                ]

County:   

[                ]

State:   

[                ]

THE SECURED PARTY (MORTGAGEE) DESIRES THIS FIXTURE FILING

TO BE INDEXED AGAINST THE RECORD OWNER OF THE REAL ESTATE

DESCRIBED HEREIN

PREPARED BY, RECORDING REQUESTED BY,

AND WHEN RECORDED MAIL TO:

Latham & WatkinsCravath, Swaine & Moore LLP

885 Third825 Eighth Avenue

New York, New York 10022-4834NY 10019

Attention: [_______]

 

 

1  To be revised to reflect Deed of Trust changes, if applicable (including
references to “Grantor”/“Grantee”).

 

   H-1          Syniverse Form of Mortgage



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS

AND LEASES AND FIXTURE FILING ([STATE])

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF RENTS AND LEASES AND FIXTURE
FILING ([STATE]) (this “Mortgage”) is dated as of                  by and from
[MORTGAGOR], a [                ] [                ] (“Mortgagor”), whose
address is [                ] to BARCLAYS BANK PLC, as administrative agent (in
such capacity, “Agent”) for the Secured Parties as defined in the Credit
Agreement (defined below), having an address at [                ] (Agent,
together with its successors and assigns, “Mortgagee”).

[insert only if mortgage is capped: ANY PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE MAXIMUM PRINCIPAL INDEBTEDNESS WHICH IS SECURED BY OR WHICH
BY ANY CONTINGENCY MAY BE SECURED BY THIS MORTGAGE IS $[                ] (THE
“SECURED AMOUNT”).]

ARTICLE 1

DEFINITIONS

Section 1.1    Definitions. All capitalized terms used herein without definition
shall have the respective meanings ascribed to them in that certain Credit
Agreement dated April 23, 2012, as the same may be amended, restated, amended
and restated, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company (“Holdings”), Barclays Bank PLC, as administrative agent, and
the other Secured Parties identified therein. As used herein, the following
terms shall have the following meanings:

(a) “Event of Default”: An Event of Default under and as defined in the Credit
Agreement.

(b) “Indebtedness”: (1) All indebtedness of Mortgagor to Mortgagee or any of the
other Secured Parties under the Credit Agreement or any other Loan Document, any
Secured Cash Management Agreement, or any Secured Hedge Agreement (the Loan
Documents, Secured Cash Management Agreements, and Secured Hedge Agreements,
collectively, the “Secured Documents”) to which Mortgagor is a party, including,
without limitation (except as otherwise set forth in Section 1(b) of the
Subsidiary Guaranty), the sum of all (a) principal, interest and other amounts
owing under or evidenced or secured by the Secured Documents, (b) principal,
interest and other amounts which may hereafter be lent by Mortgagee or any of
the other Secured Parties under or in connection with the Credit Agreement or
any of the other Secured Documents, whether evidenced by a promissory note or
other instrument which, by its terms, is secured hereby, and (c) obligations and
liabilities of any nature now or hereafter existing under or arising in
connection with Letters of Credit and other extensions of credit under the
Credit Agreement or any of the other Secured Documents and reimbursement
obligations in respect thereof, together with interest and other amounts payable
with respect thereto, and (2) all other indebtedness, obligations and
liabilities now or hereafter existing of any kind of Mortgagor to Mortgagee or
any of the other Secured Parties under documents which recite that they are
intended to be secured by this Mortgage. The Credit Agreement contains a
revolving credit facility which permits Borrower to borrow certain principal
amounts, repay all or a portion of such principal amounts, and reborrow the
amounts previously paid to the Secured Parties, all upon satisfaction of certain
conditions stated in the Credit Agreement. [use only if mortgage is capped:
Subject to the provisions of Section 2.2, this] [This] Mortgage secures all
advances and re-advances under the Credit Agreement, including, without
limitation, those under the revolving credit facility contained therein.

 

        H-1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

(c) “Mortgaged Property”: The fee interest in the real property described in
Exhibit A attached hereto and incorporated herein by this reference, together
with any greater estate in such real property as hereafter may be acquired by
Mortgagor (the “Land”), and all of Mortgagor’s right, title and interest in and
to (1) all improvements now owned or hereafter acquired by Mortgagor, now or at
any time situated, placed or constructed upon the Land (the “Improvements”; the
Land and Improvements are collectively referred to as the “Premises”), (2) all
materials, supplies, equipment, apparatus and other items of personal property
now owned or hereafter acquired by Mortgagor and now or hereafter attached to,
installed in or used in connection with any of the Improvements or the Land, and
water, gas, electrical, telephone, storm and sanitary sewer facilities and all
other utilities whether or not situated in easements (the “Fixtures”), (3) all
goods, accounts, general intangibles, instruments, documents, chattel paper and
all other personal property of any kind or character, including such items of
personal property as defined in the UCC (defined below), now owned or hereafter
acquired by Mortgagor and now or hereafter affixed to, placed upon, used in
connection with, arising from or otherwise related to the Premises (the
“Personalty”), (4) all reserves, escrows or impounds required under the Credit
Agreement or any of the other Secured Documents and all deposit accounts
maintained by Mortgagor with respect to the Mortgaged Property (the “Deposit
Accounts”), (5) all leases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) to which Mortgagor is
a party which grant to any Person a possessory interest in, or the right to use,
all or any part of the Mortgaged Property, together with all related security
and other deposits (the “Leases”), (6) all of the rents, revenues, royalties,
income, proceeds, profits, security and other types of deposits, and other
benefits paid or payable by parties to the Leases for using, leasing, licensing
possessing, operating from, residing in, selling or otherwise enjoying the
Mortgaged Property (the “Rents”), (7) all other agreements, such as construction
contracts, architects’ agreements, engineers’ contracts, utility contracts,
maintenance agreements, management agreements, service contracts, listing
agreements, guaranties, warranties, permits, licenses, certificates and
entitlements in any way relating to the construction, use, occupancy, operation,
maintenance, enjoyment or ownership of the Mortgaged Property (the “Property
Agreements”), (8) all rights, privileges, tenements, hereditaments,
rights-of-way, easements, appendages and appurtenances appertaining to the
foregoing, (9) all property tax refunds payable to Mortgagor with respect to the
Mortgaged Property (the “Tax Refunds”), (10) all accessions, replacements and
substitutions for any of the foregoing and all proceeds thereof (the
“Proceeds”), (11) all insurance policies, unearned premiums therefor and
proceeds from such policies covering any of the above property now or hereafter
acquired by Mortgagor (the “Insurance”), and (12) all awards, damages,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any governmental authority pertaining to any
condemnation or other taking (or any purchase in lieu thereof) of all or any
portion of the Land, Improvements, Fixtures or Personalty (the “Condemnation
Awards”). As used in this Mortgage, the term “Mortgaged Property” shall mean all
or, where the context permits or requires, any portion of the above or any
interest therein.

(d) “Obligations”: Has the meaning assigned to the term “Secured Obligations” in
the Security Agreement.

(e) “Permitted Liens”: Liens permitted to exist pursuant to Section 7.01 of the
Credit Agreement.

(f) “Security Agreement”: That certain Security Agreement by and from Mortgagor
and the other grantors referred to therein to Agent dated as of April 23, 2012,
as the same may hereafter be amended, amended and restated, supplemented or
otherwise modified from time to time.

 

        H-2    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

(g) “UCC”: The Uniform Commercial Code of [STATE] or, if the creation,
perfection and enforcement of any security interest herein granted is governed
by the laws of a state other than [STATE], then, as to the matter in question,
the Uniform Commercial Code in effect in that state.

ARTICLE 2

GRANT[INSERT ONLY IF MORTGAGE IS CAPPED: ; REVOLVING LOAN]

Section 2.1 Grant. To secure the full and timely payment of the Indebtedness and
the full and timely performance of the Obligations, Mortgagor MORTGAGES, GRANTS,
BARGAINS, ASSIGNS, SELLS, CONVEYS and CONFIRMS, to Mortgagee the Mortgaged
Property, subject, however, only to the matters that are set forth on Exhibit B
attached hereto (the “Permitted Encumbrances”) and to Permitted Liens, TO HAVE
AND TO HOLD the Mortgaged Property to Mortgagee, and Mortgagor does hereby bind
itself, its successors and assigns to WARRANT AND FOREVER DEFEND the title to
the Mortgaged Property unto Mortgagee.

Section 2.2 Treatment of Borrowings and Repayments. [insert only if mortgage is
capped: Pursuant to the Credit Agreement, the amount of the Indebtedness may
increase and decrease from time to time as the Secured Parties advance, Borrower
repays, and the Secured Parties re-advance sums pursuant to the Credit
Agreement. For purposes of this Mortgage, so long as the balance of the
Indebtedness equals or exceeds the Secured Amount, the amount of the
Indebtedness secured by this Mortgage shall at all times equal only the Secured
Amount. Such Secured Amount represents only a portion of the first sums advanced
by the Secured Parties in respect of the Indebtedness.

Section 2.3 Reduction of Secured Amount. [insert only if mortgage is capped: The
Secured Amount shall be reduced only by the last and final sums that Borrower
repays with respect to the Indebtedness and shall not be reduced by any
intervening repayments of the Indebtedness. So long as the balance of the
Indebtedness exceeds the Secured Amount, any payments and repayments of the
Indebtedness shall not be deemed to be applied against, or to reduce, the
portion of the Indebtedness secured by this Mortgage. Such payments shall
instead be deemed to reduce only such portions of the Indebtedness as are
secured by other collateral located outside of the State of [STATE].

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

Mortgagor warrants, represents and covenants to Mortgagee as follows:

Section 3.1 Title to Mortgaged Property and Lien of this Instrument. Mortgagor
owns the Mortgaged Property free and clear of any liens, claims or interests,
except the Permitted Encumbrances, Permitted Liens and minor defects in title
that do not materially interfere with its ability to conduct its business or to
utilize such assets for their intended purposes. This Mortgage creates valid,
enforceable first priority liens and security interests against the portions of
the Mortgaged Property that may be perfected by the filing of a mortgage,
assignment of leases and rents or fixture filing in the state of [STATE], except
for Permitted Encumbrances and Permitted Liens.

Section 3.2 First Lien Status. Subject to the Intercreditor Agreement and any
Other Intercreditor Agreement, Mortgagor shall preserve the first lien and
security interest status of this Mortgage; provided that the incurrence of
Permitted Encumbrances and Permitted Liens shall not be considered a failure to
preserve such first lien and security interest status. If any lien or security
interest other than a Permitted Encumbrance or a Permitted Lien is asserted
against the Mortgaged Property,

 

        H-3    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Mortgagor shall promptly take such actions required by required by and in
compliance with the Credit Agreement.

Section 3.3 Intentionally Omitted

Section 3.4 Intentionally Omitted

Section 3.5 Intentionally Omitted

Section 3.6 Insurance. Mortgagor shall maintain or cause to be maintained
insurance in accordance with Section 6.07 of the Credit Agreement.

ARTICLE 4

[INTENTIONALLY OMITTED]

ARTICLE 5

DEFAULT AND FORECLOSURE

Section 5.1 Remedies. Upon the occurrence and during the continuance of an Event
of Default, Mortgagee may, at Mortgagee’s election, exercise any or all of the
following rights, remedies and recourses:

(a) Intentionally Omitted

(b) Entry on Mortgaged Property. Enter the Mortgaged Property and take exclusive
possession thereof and of all books, records and accounts relating thereto or
located thereon. If Mortgagor remains in possession of the Mortgaged Property
following the occurrence and during the continuance of an Event of Default, and
without Mortgagee’s prior written consent, Mortgagee may invoke any legal
remedies to dispossess Mortgagor.

(c) Operation of Mortgaged Property. Hold, lease, develop, manage, operate or
otherwise use the Mortgaged Property upon such terms and conditions as Mortgagee
may deem reasonable under the circumstances (making such repairs, alterations,
additions and improvements and taking other actions, from time to time, as
Mortgagee deems necessary or desirable), and apply all Rents and other amounts
collected by Mortgagee in connection therewith in accordance with the provisions
of Section 5.7.

(d) Foreclosure and Sale. Institute proceedings for the complete foreclosure of
this Mortgage by judicial action or by power of sale, in which case the
Mortgaged Property may be sold for cash or credit in one or more parcels. With
respect to any notices required or permitted under the UCC, Mortgagor agrees
that ten (10) days’ prior written notice shall be deemed commercially
reasonable. At any such sale by virtue of any judicial proceedings, power of
sale, or any other legal right, remedy or recourse, the title to and right of
possession of any such property shall pass to the purchaser thereof, and to the
fullest extent permitted by law, Mortgagor shall be completely and irrevocably
divested of all of its right, title, interest, claim, equity, equity of
redemption, and demand whatsoever, either at law or in equity, in and to the
property sold and such sale shall be a perpetual bar both at law and in equity
against Mortgagor, and against all other Persons claiming or to claim the
property sold or any part thereof, by, through or under Mortgagor. Mortgagee or
any of the Secured Parties may be a purchaser at such sale. If Mortgagee or such
other Secured Party is the highest bidder, Mortgagee or such other Secured Party
may credit the portion of the purchase price that would be distributed to
Mortgagee or such other Secured Party against the Indebtedness in lieu of paying
cash. In the event this Mortgage is foreclosed by judicial action, appraisement
of the Mortgaged Property is waived.

 

        H-4    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

(e) Receiver. Provided that the Loans shall have been accelerated, make
application to a court of competent jurisdiction for the appointment of a
receiver of the Mortgaged Property, and Mortgagor irrevocably consents to such
appointment. Any such receiver shall have all the usual powers and duties of
receivers in similar cases, including the full power to rent, maintain and
otherwise operate the Mortgaged Property upon such terms as may be approved by
the court, and shall apply such Rents in accordance with the provisions of
Section 5.7.

(f) Other. Exercise, with respect to the Mortgaged Property only, all other
rights, remedies and recourses granted under the Loan Documents or otherwise
available at law or in equity.

Section 5.2 Separate Sales. The Mortgaged Property may be sold in one or more
parcels and in such manner and order as Mortgagee in its sole discretion may
elect. The right of sale arising out of any Event of Default shall not be
exhausted by any one or more sales.

Section 5.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent, (b) may be pursued separately, successively or
concurrently against Mortgagor or others obligated under the Loan Documents, or
against the Mortgaged Property, or against any one or more of them, at the sole
discretion of Mortgagee, (c) may be exercised as often as occasion therefor
shall arise, and the exercise or failure to exercise any of them shall not be
construed as a waiver or release thereof or of any other right, remedy or
recourse, and (d) are intended to be, and shall be, nonexclusive. No action by
Mortgagee in the enforcement of any rights, remedies or recourses under the Loan
Documents or otherwise at law or equity shall be deemed to cure any Event of
Default.

Section 5.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interest
created in or evidenced by the Loan Documents or their status as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
of the Indebtedness, Mortgagee may resort to any other security in such order
and manner as Mortgagee may elect.

Section 5.5 Waiver of Notice and Marshalling of Assets. To the fullest extent
permitted by law, Mortgagor hereby irrevocably and unconditionally waives and
releases (a) all notices of any Event of Default other than any notices
specifically required to be given under any Loan Document, (b) all notices of
Mortgagee’s election to exercise or the actual exercise of any right, remedy or
recourse provided for under any Loan Document, other than any notices
specifically required to be given under any Loan Document, and (c) any right to
a marshalling of assets or a sale in inverse order of alienation.

Section 5.6 Discontinuance of Proceedings. If Mortgagee or any other Secured
Party shall have proceeded to invoke any right, remedy or recourse permitted
under the Loan Documents and shall thereafter elect to discontinue or abandon it
for any reason, Mortgagee or such other Secured Party, as the case may be, shall
have the unqualified right to do so and, in such an event, Mortgagor, Mortgagee
and the other Secured Parties shall be restored to their former positions with
respect to the Indebtedness, the Obligations, the Loan Documents, the Mortgaged
Property and otherwise, and the rights, remedies, recourses and powers of
Mortgagee and the other Secured Parties shall continue as if the right, remedy
or recourse had never been invoked, but no such discontinuance or abandonment
shall waive any Event of Default which may then exist or the right of Mortgagee
or any other Secured Party thereafter to exercise any right, remedy or recourse
under the Loan Documents for such Event of Default.

 

        H-5    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Section 5.7 Application of Proceeds. The proceeds of any sale of, and the Rents
and other amounts generated by the holding, leasing, management, operation or
other use of the Mortgaged Property, shall be applied by Mortgagee (or the
receiver, if one is appointed) in the manner and order of preference provided
under Section 8.04 of the Credit Agreement.

Section 5.8 Occupancy After Foreclosure. Any sale of the Mortgaged Property or
any part thereof in accordance with Section 5.1(d) will divest all right, title
and interest of Mortgagor in and to the property sold. Subject to applicable
law, any purchaser at a foreclosure sale will receive immediate possession of
the property purchased. If Mortgagor retains possession of such property or any
part thereof subsequent to such sale, Mortgagor will be considered a tenant at
sufferance of the purchaser, and will, if Mortgagor remains in possession after
demand to remove, be subject to eviction and removal, forcible or otherwise,
with or without process of law.

Section 5.9 Additional Advances and Disbursements; Costs of Enforcement.

(a) Upon the occurrence and during the continuance of any Event of Default,
Mortgagee and each of the other Secured Parties shall have the right, but not
the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee or
any other Secured Party under this Section 5.9, or otherwise under this Mortgage
or any of the other Loan Documents or applicable law, shall, subject to any
limitations thereon contained in any Loan Document, be payable on demand and
shall bear interest from and including the date that such sum is advanced or
expense incurred, to and excluding the date of reimbursement, at the interest
rate applicable to Base Rate Loans pursuant to Section 2.08(a) of the Credit
Agreement (provided that following an acceleration pursuant to Section 8.02 of
the Credit Agreement (including without limitation, an automatic acceleration),
interest shall accrue on such sums at the Default Rate applicable to Base Rate
Loans pursuant to Section 2.08(b) of the Credit Agreement), and all such sums,
together with interest thereon, shall be secured by this Mortgage.

(b) Mortgagor shall pay all reasonable, out-of-pocket expenses (including
reasonable attorneys’ fees and expenses) of or incidental to the perfection and
enforcement of this Mortgage, or the enforcement, compromise or settlement of
the Indebtedness or any claim under this Mortgage, and for the curing thereof,
or for defending or asserting the rights and claims of Mortgagee in respect
thereof, by litigation or otherwise.

Section 5.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under this Article 5, the assignment of the Rents and Leases under
Article 6, the security interests under Article 7, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee or any other Secured Party to be deemed or construed to be a mortgagee
in possession of the Mortgaged Property, to obligate Mortgagee or any other
Secured Party to lease the Mortgaged Property or attempt to do so, or to take
any action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise.

ARTICLE 6

ASSIGNMENT OF RENTS AND LEASES

Section 6.1 Assignment. In furtherance of and in addition to the assignment made
by Mortgagor in Section 2.1 of this Mortgage, Mortgagor hereby absolutely and
unconditionally assigns, sells, transfers and conveys to Mortgagee all of its
right, title and interest in and to all Leases, whether now existing or
hereafter entered into, and all of its right, title and interest in and to all
Rents. This assignment is an absolute assignment and not an assignment for
additional security only. So long as no

 

        H-6    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Event of Default shall have occurred and be continuing, Mortgagor shall have a
revocable license from Mortgagee to exercise all rights extended to the landlord
under the Leases, including the right to receive and collect all Rents and to
hold the Rents in trust for use in the payment and performance of the
Obligations and to otherwise use the same. The foregoing license is granted
subject to the conditional limitation that no Event of Default shall have
occurred and be continuing. Upon the occurrence and during the continuance of an
Event of Default, and upon delivery of a notice to Mortgagor of Mortgagee’s
election to exercise its rights under this Section 6.1, whether or not legal
proceedings have commenced, and without regard to waste, adequacy of security
for the Obligations or solvency of Mortgagor, the license herein granted shall
automatically expire and terminate; provided, however, in the event Mortgagor,
Borrower or any Loan Party is the subject of any insolvency proceeding set forth
in Section 8.01(f) of the Credit Agreement, the expiration and termination of
the license herein granted shall be self-operative without the need for notice
or election of any kind whatsoever.

Section 6.2 Perfection Upon Recordation. Mortgagor acknowledges that Mortgagee
has taken all actions necessary to obtain, and that upon recordation of this
Mortgage Mortgagee shall have, to the extent permitted under applicable law, a
valid and fully perfected, first priority, present assignment of the Rents
arising out of the Leases and all security for such Leases. Mortgagor
acknowledges and agrees that upon recordation of this Mortgage Mortgagee’s
interest in the Rents shall be deemed to be present and fully perfected,
“choate” and enforced as to Mortgagor and to the extent permitted under
applicable law, all third parties, including, without limitation, any
subsequently appointed trustee in any case under Title 11 of the United States
Code (the “Bankruptcy Code”), without the necessity of commencing a foreclosure
action with respect to this Mortgage, making formal demand for the Rents,
obtaining the appointment of a receiver or taking any other affirmative action.

Section 6.3 Bankruptcy Provisions. Without limitation of the absolute nature of
the assignment of the Rents hereunder, Mortgagor and Mortgagee agree that
(a) this Mortgage shall constitute a “security agreement” for purposes of
Section 552(b) of the Bankruptcy Code, (b) the security interest created by this
Mortgage extends to property of Mortgagor that comprises the Mortgaged Property
and was acquired before the commencement of a case in bankruptcy and to all
amounts paid as Rents and (c) such security interest shall extend to all Rents
acquired by the estate after the commencement of any case in bankruptcy.

Section 6.4 No Merger of Estates. So long as part of the Indebtedness and the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any tenant or any third party by purchase or otherwise.

ARTICLE 7

SECURITY AGREEMENT

Section 7.1 Security Interest. This Mortgage constitutes a “security agreement”
on personal property within the meaning of the UCC and other applicable law and
with respect to the Personalty, Fixtures, Leases, Rents, Deposit Accounts,
Property Agreements, Tax Refunds, Proceeds, Insurance and Condemnation Awards.
To this end, Mortgagor grants to Mortgagee a first and prior security interest
in the Personalty, Fixtures, Leases, Rents, Deposit Accounts, Property
Agreements, Tax Refunds, Proceeds, Insurance, Condemnation Awards and all other
Mortgaged Property which is personal property to secure the payment of the
Indebtedness and performance of the Obligations, and agrees that Mortgagee shall
have all the rights and remedies of a secured party under the UCC with respect
to such property. Any notice of sale, disposition or other intended action by
Mortgagee with respect to the Personalty, Fixtures, Leases, Rents, Deposit
Accounts, Property Agreements, Tax Refunds, Proceeds,

 

        H-7    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Insurance and Condemnation Awards sent to Mortgagor at least ten (10) days prior
to any action under the UCC shall constitute reasonable notice to Mortgagor. In
the event of any inconsistency between the terms of this Mortgage and the terms
of the Security Agreement with respect to the collateral covered both therein
and herein, the Security Agreement shall control and govern to the extent of any
such inconsistency.

Section 7.2 Financing Statements. Mortgagor shall prepare and deliver to
Mortgagee such financing statements, and shall execute and deliver to Mortgagee
such documents, instruments and further assurances, in each case in form and
substance reasonably satisfactory to Mortgagee, as Mortgagee may, from time to
time, reasonably consider necessary to create, perfect and preserve Mortgagee’s
security interest hereunder. Mortgagor hereby irrevocably authorizes Mortgagee
to cause financing statements (and amendments thereto and continuations thereof)
and any such documents, instruments and assurances to be recorded and filed, at
such times and places as may be required or permitted by law to so create,
perfect and preserve Mortgagee’s security interest in the Mortgaged Property
hereunder. Mortgagor represents and warrants to Mortgagee that Mortgagor’s
jurisdiction of organization is the State of [STATE].

Section 7.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC against all of the Mortgaged Property which
is or is to become fixtures. The information provided in this Section 7.3 is
provided so that this Mortgage shall comply with the requirements of the UCC for
a mortgage instrument to be filed as a financing statement. Mortgagor is the
“Debtor” and its name and mailing address are set forth in the preamble of this
Mortgage immediately preceding Article 1. Mortgagee is the “Secured Party” and
its name and mailing address from which information concerning the security
interest granted herein may be obtained are also set forth in the preamble of
this Mortgage immediately preceding Article 1. A statement describing the
portion of the Mortgaged Property comprising the fixtures hereby secured is set
forth in Section 1.1(c) of this Mortgage.

ARTICLE 8

[Intentionally Omitted]

ARTICLE 9

MISCELLANEOUS

Section 9.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in accordance with Section 10.02 of the Credit
Agreement.

Section 9.2 Covenants Running with the Land. All Obligations contained in this
Mortgage are intended by Mortgagor and Mortgagee to be, and shall be construed
as, covenants running with the Mortgaged Property. As used herein, “Mortgagor”
shall refer to the party named in the first paragraph of this Mortgage and to
any subsequent owner of all or any portion of the Mortgaged Property. All
Persons who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Credit Agreement and
the other Loan Documents; provided, however, that no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.

Section 9.3 Attorney-in-Fact. Mortgagor hereby irrevocably appoints Mortgagee as
its attorney-in-fact, which agency is coupled with an interest and with full
power of substitution, with full authority in the place and stead of Mortgagor
and in the name of Mortgagor or otherwise, after the occurrence and during the
continuance of an Event of Default, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
necessary and appropriate to

 

        H-8    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

protect Mortgagee’s interest, if Mortgagor shall fail to do so promptly after
written request by Mortgagee, (b) upon the issuance of a deed pursuant to the
foreclosure of this Mortgage or the delivery of a deed in lieu of foreclosure,
to execute all instruments of assignment, conveyance or further assurance with
respect to the Leases, Rents, Deposit Accounts, Property Agreements, Tax
Refunds, Proceeds, Insurance and Condemnation Awards in favor of the grantee of
any such deed and as may be necessary or desirable for such purpose, (c) to
prepare and file or record financing statements and continuation statements, and
to prepare, execute and file or record applications for registration and like
papers necessary to create, perfect or preserve Mortgagee’s security interests
and rights in or to any of the Mortgaged Property, and (d) to perform any
obligation of Mortgagor hereunder; provided, however, that (1) Mortgagee shall
not under any circumstances be obligated to perform any obligation of Mortgagor;
(2) any sums advanced by Mortgagee in such performance shall be added to and
included in the Indebtedness and shall bear interest at the highest rate at
which interest is then computed on any portion of the Indebtedness;
(3) Mortgagee as such attorney-in-fact shall only be accountable for such funds
as are actually received by Mortgagee; and (4) Mortgagee shall not be liable to
Mortgagor or any other person or entity for any failure to take any action which
it is empowered to take under this Section 9.3.

Section 9.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee, the other Secured Parties and Mortgagor and
their respective successors and assigns. Mortgagor shall not, without the prior
written consent of Mortgagee, assign any rights, duties or obligations
hereunder, unless such assignment is permitted under the Credit Agreement.

Section 9.5 No Waiver. Any failure by Mortgagee or the other Secured Parties to
insist upon strict performance of any of the terms, provisions or conditions of
this Mortgage shall not be deemed to be a waiver of same, and Mortgagee and the
other Secured Parties shall have the right at any time to insist upon strict
performance of all of such terms, provisions and conditions.

Section 9.6 Credit Agreement. If any conflict or inconsistency exists between
this Mortgage and the Credit Agreement, the Credit Agreement shall govern.

Section 9.7 Release or Reconveyance. Upon payment in full of the Indebtedness
and performance in full of the Obligations (other than (A) contingent
indemnification obligations as to which no claim has been asserted and
(B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements), upon a sale or other disposition of the Mortgaged
Property, or any portion thereof, permitted by the Credit Agreement (including
as a result of the sale of the Equity Interests of the Mortgagor) or the
Mortgagor becoming and Excluded Subsidiary, Mortgagee, at Mortgagor’s request
and expense, shall promptly release the liens and security interests created by
this Mortgage or reconvey the Mortgaged Property to Mortgagor with respect to
the portion of the Mortgaged Property so released or reconveyed.

Section 9.8 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of any stay, marshalling of assets,
extension, redemption or moratorium law now or hereafter in force and effect so
as to prevent or hinder the enforcement (consistent with the terms of the Credit
Agreement) of the provisions of this Mortgage or the Indebtedness or Obligations
secured hereby, or any rights or remedies provided hereunder in favor of
Mortgagee or any other Secured Party.

Section 9.9 Applicable Law. The provisions of this Mortgage regarding the
creation, perfection and enforcement of the liens and security interests herein
granted shall be governed by and construed under the laws of the state in which
the Mortgaged Property is located. All other provisions of this Mortgage shall
be governed by the laws of the State of New York (including, without limitation,
Section 5-1401 of the General Obligations Law of the State of New York).

 

        H-9    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

Section 9.10 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify or
define, or be used in construing, the text of such Articles, Sections or
Subsections.

Section 9.11 Severability. If any provision of this Mortgage shall be held by
any court of competent jurisdiction to be unlawful, void or unenforceable for
any reason, such provision shall be deemed severable from and shall in no way
affect the enforceability and validity of the remaining provisions of this
Mortgage.

Section 9.12 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagee and Mortgagor relating
to the subject matter hereof and thereof and supersede all prior agreements and
understandings between such parties relating to the subject matter hereof and
thereof. Accordingly, the Loan Documents may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements of the parties. There are
no unwritten oral agreements between the parties with respect to the Mortgaged
Property.

Section 9.13 Mortgagee as Agent; Successor Agents.

(a) Agent has been appointed to act as Agent hereunder by the other Secured
Parties. Agent shall have the right hereunder to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
the Mortgaged Property) in accordance with the terms of the Credit Agreement,
any related agency agreement among Agent and the other Secured Parties
(collectively, as amended, amended and restated, supplemented or otherwise
modified or replaced from time to time, the “Agency Documents”) and this
Mortgage. Mortgagor and all other Persons shall be entitled to rely on releases,
waivers, consents, approvals, notifications and other acts of Agent, without
inquiry into the existence of required consents or approvals of the Secured
Parties therefor.

(b) Mortgagee shall at all times be the same Person that is Agent under the
Agency Documents. Written notice of resignation by Agent pursuant to the Agency
Documents shall also constitute notice of resignation as Agent under this
Mortgage. Removal of Agent pursuant to any provision of the Agency Documents
shall also constitute removal as Agent under this Mortgage. Appointment of a
successor Agent pursuant to the Agency Documents shall also constitute
appointment of a successor Agent under this Mortgage. Upon the acceptance of any
appointment as Agent by a successor Agent under the Agency Documents, that
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent as the
Mortgagee under this Mortgage, and the retiring or removed Agent shall promptly
(i) assign and transfer to such successor Agent all of its right, title and
interest in and to this Mortgage and the Mortgaged Property, and (ii) execute
and deliver to such successor Agent such assignments and amendments and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Agent of the liens and security interests created
hereunder, whereupon such retiring or removed Agent shall be discharged from its
duties and obligations under this Mortgage. After any retiring or removed
Agent’s resignation or removal hereunder as Agent, the provisions of this
Mortgage and the Agency Documents shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Mortgage while it was Agent
hereunder.

 

        H-10    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

ARTICLE 101

LOCAL LAW PROVISIONS

[To Come]

[The remainder of this page has been intentionally left blank]

 

 

1  Local counsel to advise as to any specific state recording requirements
and/or state-specific provisions.

 

        H-11    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

 

MORTGAGOR:   [MORTGAGOR], a [             ]   [                     ]   By:  

 

    Name:     Title:

[INSERT STATE-APPROPRIATE NOTARY BLOCK]

 

        H-121    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description of premises located at [ADDRESS OF PROPERTY]:

 

        Exh.-A-1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT B

PERMITTED ENCUMBRANCES

Those exceptions set forth in Schedule B of that certain policy of title
insurance issued to Mortgagee by [                ] Title Insurance Company on
or about the date hereof pursuant to commitment number
[                        ].

 

        Exh.-B-1    Syniverse Form of Mortgage



--------------------------------------------------------------------------------

EXHIBIT I

[RESERVED]

FORM OF SOLVENCY CERTIFICATE

[         ], 201[ ]

This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01(a)(ix) of the
Credit Agreement, dated as of April 23, 2012 (as may be amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time in accordance with its terms, the “Credit Agreement;” the
terms defined therein being used herein as therein defined), among Syniverse
Holdings, Inc., a Delaware corporation (the “Borrower”), Buccaneer Holdings,
Inc., a Delaware corporation, the Lenders from time to time party thereto and
Barclays Bank PLC, as the Swing Line Lender, an L/C Issuer and the
Administrative Agent.

I, [ ], the Chief Financial Officer of the Borrower (after giving effect to the
Transaction), in that capacity only and not in my individual capacity (and
without personal liability), DO HEREBY CERTIFY on behalf of the Borrower that as
of the date hereof, after giving effect to the consummation of the Transaction
(including the execution and delivery of the Credit Agreement, the making of the
Loans and the use of proceeds of such Loans on the date hereof):

1. The fair value of the property of the Borrower is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
the Borrower.

2. The present fair salable value of the assets of the Borrower is not less than
the amount that will be required to pay the probable liability of the Borrower
on its debts as they become absolute and matured.

3. The Borrower does not intend to, and does not believe that it will, incur
debts or liabilities beyond the Borrower’s ability to pay such debts and
liabilities as they mature.

4. The Borrower is not engaged in a business or a transaction, and is not about
to engage in a business or a transaction, for which the Borrower’s property
would constitute an unreasonably small capital.

5. For purposes of this Certificate, the amount of any contingent liability has
been computed as the amount that, in light of all of the facts and circumstances
existing as of the date hereof, represents the amount that can reasonably be
expected to become an actual or matured liability.

6. In reaching the conclusions set forth in this Certificate, the undersigned
has (i) reviewed the Credit Agreement and other Loan Documents referred to
therein and such other documents deemed relevant, (ii) reviewed the financial
statements (including the pro forma financial statements) referred to in
Section 5.05 of the Credit Agreement (the “Financial Statements”) and (iii) made
such other investigations and inquiries as the undersigned has deemed
appropriate. The undersigned is familiar with the financial performance and
prospects of the Borrower and its Subsidiaries.

 

        I-1    Form of Solvency Certificate



--------------------------------------------------------------------------------

7. The assumptions which underlie and form the basis for the representations
made in this Certificate were fair and reasonable when made and were made in
good faith and continue to be fair and reasonable as of the date hereof.

8. The undersigned confirms and acknowledges that the Administrative Agent and
the Lenders are relying on the truth and accuracy of this Certificate in
connection with the Commitments and Loans under the Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

        I-2    Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this as of the date first
written above.

SYNIVERSE HOLDINGS, INC.

 

By:  

 

  Name:   Title: Chief Financial Officer

 

        I-3    Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT J

INTERCREDITOR AGREEMENT

Please see attachedOn File with the Administrative Agent

 

J-1



--------------------------------------------------------------------------------

EXHIBIT K-1

to

CREDIT AGREEMENT

FORM OF INCREASE SUPPLEMENT

INCREASE SUPPLEMENT, dated as of [                    ], to the Credit
Agreement, dated as of April 23, 2012 (as may be amended, restated, amended and
restated, extended, supplemented or otherwise modified in writing from time to
time in accordance with its terms, the “Credit Agreement;” the terms defined
therein being used herein as therein defined), among Syniverse Holdings, Inc., a
Delaware corporation (the “Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware
corporationlimited liability company, the Lenders from time to time party
thereto and Barclays Bank PLC, as the Swing Line Lender, an L/C Issuer and the
Administrative Agent.

1. Pursuant to Section 2.14 of the Credit Agreement, the Borrower hereby
proposes to increase (the “Increase”) the aggregate [Existingexisting [Term
Loan] commitments] [Existingexisting [Revolving Credit Facility]] from
[$                ] to [$                ].

2. Each of the following Lenders (each, an “Increasing Lender”) has been invited
by the Borrower, and has agreed, subject to the terms hereof, to increase its
[Existingexisting [Term Loan] commitment] [Existingexisting [Revolving Credit
Facility]] as follows:

 

Name of Lender

   Initial [Term Loan]
[Revolving Credit]
Commitment    [___ Tranche]1
Supplemental [Term Loan]
[Revolving] Commitment
(after giving effect hereto)    $    $   

 

  

 

   $    $   

 

  

 

   $    $   

 

  

 

3. Pursuant to Section 2.14 of the Credit Agreement, by execution and delivery
of this Increase Supplement, each of the Increasing Lenders agrees and
acknowledges that it shall have an aggregate Initial [Term Loan] [Revolving
Credit] Commitment and Supplemental [Term Loan] [Revolving] Commitment in the
amount equal to the amount set forth above next to its name.

[4. [                 ]]2

 

1  Indicate relevant Tranche.

2  Indicate other permitted amendments (if any).

 

K-1-1



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

K-1-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INCREASE SUPPLEMENT to
be duly executed and delivered by their proper and duly authorized officers as
of the day and year first above written.

 

The Increasing Lender: [INCREASING LENDER] By:  

 

  Name:   Title:

SYNIVERSE HOLDINGS, INC.,

as Borrower

By:  

 

  Name:   Title:

 

K-1-3



--------------------------------------------------------------------------------

EXHIBIT K-2

to

CREDIT AGREEMENT

FORM OF LENDER JOINDER AGREEMENT

THIS LENDER JOINDER AGREEMENT, dated as of [                    ] (this “Lender
Joinder Agreement”), by and among the bank or financial institution party hereto
(the “Additional Commitment Lender”), SYNIVERSE HOLDINGS, INC., a Delaware
corporation (together with its successors and assigns, the “Borrower”) and
BARCLAYS BANK PLC, as administrative agent (in such capacity, the
“Administrative Agent”).

RECITALS:

WHEREAS, reference is made to the Credit Agreement, dated as of April 23, 2012
(as may be amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the “the
Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited liability
company, the Lenders from time to time party thereto and Barclays Bank PLC, as
the Swing Line Lender, an L/C Issuer and the Administrative Agent.; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may add Supplemental [Term Loan] [Revolving] Commitments of one or more
Additional Commitment Lenders by entering into one or more Lender Joinder
Agreements provided that after giving effect thereto the aggregate amount of all
Supplemental [Term Loan] [Revolving] Commitments shall not exceed the Maximum
Incremental Facilities Amount.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1. The Additional Commitment Lender party hereto hereby agrees to commit to
provide its respective Commitments as set forth on Schedule A annexed hereto, on
the terms and subject to the conditions set forth below:

Such Additional Commitment Lender (a) represents and warrants that it is legally
authorized to enter into this Lender Joinder Agreement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the financial
statements referred to in Section 5.05 of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Lender Joinder Agreement; (c) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to each such Agent, as applicable, by the terms
thereof, together with such powers as are incidental thereto; (e) hereby affirms
the acknowledgements and representations of such Additional Commitment Lender as
a Lender contained in Section 9.06 of the

 

K-2-1



--------------------------------------------------------------------------------

Credit Agreement; and (f) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with the terms of the Credit
Agreement all the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender, including its obligations pursuant
to Section 10.07 of the Credit Agreement.

 

[2. [         ]]1

 

[2][3]. The Additional Commitment Lender hereby agrees to make its Supplemental
[Term Loan] [Revolving] Commitment on the following terms and conditions on the
Effective Date set forth on Schedule A pertaining to such Additional Commitment
Lender attached hereto:

 

  1. Additional Commitment Lender to Be a Lender. Such Additional Commitment
Lender acknowledges and agrees that upon its execution of this Lender Joinder
Agreement that such Additional Commitment Lender shall on and as of the
Effective Date set forth on Schedule A become a “Lender” with respect to the
[Term Loan] [Revolving] Tranche indicated on Schedule A, under, and for all
purposes of, the Credit Agreement and the other Loan Documents, shall be subject
to and bound by the terms thereof, shall perform all the obligations of and
shall have all rights of a Lender thereunder, and shall make available such
amount to fund its ratable share of outstanding Loans on the Effective Date as
the Administrative Agent may instruct.

 

  2. Certain Delivery Requirements. Such Additional Commitment Lender has
delivered or shall deliver herewith to the Borrower and the Administrative Agent
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Commitment Lender may be
required to deliver to the Borrower and the Administrative Agent pursuant to
Section 10.15 of the Credit Agreement.

 

  3. Credit Agreement Governs. Except as set forth in this Lender Joinder
Agreement, Supplemental [Term Loan] [Revolving] Commitments shall otherwise be
subject to the provisions of the Credit Agreement and the other Loan Documents.

 

  4. Notice. For purposes of the Credit Agreement, the initial notice address of
such Additional Commitment Lender shall be as set forth below its signature
below.

 

  5. Recordation of the New Loans. Upon execution, delivery and effectiveness
hereof, the Administrative Agent will record the Supplemental [Term Loan]
[Revolving] Commitments made by such Additional Commitment Lender in the
Register.

 

  6. Amendment, Modification and Waiver. This Lender Joinder Agreement may not
be amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

 

1  Indicate other permitted amendments (if any).

 

K-2-2



--------------------------------------------------------------------------------

  7. Entire Agreement. This Lender Joinder Agreement, the Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

  8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK REGARDLESS OF THE LAWS THAT
MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS, WITHOUT
GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

  9. Severability. Any provision of this Lender Joinder Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

  10. Counterparts. This Lender Joinder Agreement may be executed in one or more
counterparts (and by different parties hereto in different counterparts), each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery by telecopier or other electronic
transmission of an executed counterpart of a signature page to this Lender
Joinder Agreement shall be effective as delivery of an original executed
counterpart of this Lender Joinder Agreement. The Administrative Agent may also
require that any such documents and signatures delivered by telecopier or other
electronic transmission be confirmed by a manually-signed original thereof;
provided, that the failure to request or deliver the same shall not limit the
effectiveness of any document or signature delivered by telecopier or other
electronic transmission.

[Remainder of Page Intentionally Left Blank]

 

K-2-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Lender Joinder Agreement as of the date
first above written.

 

[NAME OF ADDITIONAL COMMITMENT LENDER] By:  

 

  Name:   Title: Notice Address: Attention: Telephone: Facsimile: BARCLAYS BANK
PLC, as Administrative Agent By:  

 

  Name:   Title:

 

SYNIVERSE HOLDINGS, INC.,

as Borrower

By:  

 

  Name:   Title:

 

K-2-4



--------------------------------------------------------------------------------

SCHEDULE A

to

EXHIBIT I- K-2

SUPPLEMENTAL [TERM LOAN] [REVOLVING] COMMITMENTS

 

Additional

  

[         Tranche]1

  

Principal Amount

  

Aggregate Amount of

  

Maturity Date

Commitment

  

Supplemental

  

Committed

  

All Supplemental [Term

    

Lender

  

[Term Loan]

       

Loan] [Revolving]

         

[Revolving]

       

Commitments

         

Commitment

                     $                        $                       

Effective Date of Lender Joinder Agreement:
                                                     

 

1  Indicate relevant Tranche.

 

K-2-5



--------------------------------------------------------------------------------

EXHIBIT L

to

CREDIT AGREEMENT

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

This Acceptance and Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Credit Agreement, dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower hereby
notifies you that it accepts offers delivered in response to the Solicited
Discounted Prepayment Notice having an Offered Discount equal to or greater than
[•]% (the “Acceptable Discount”) in an aggregate amount not to exceed the
Solicited Discounted Prepayment Amount.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Acceptance and Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

L-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC.

By:

 

 

Name:

Title:

 

L-2



--------------------------------------------------------------------------------

EXHIBIT M

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

Re: SYNIVERSE HOLDINGS, INC.

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Credit Agreement, dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Borrower hereby
requests that each [Lender of the Initial Term Loans] [[and] each Lender of the
[•, 20•]1 Tranche[s]]1 submit a Discount Range Prepayment Offer. Any Discounted
Term Loan Prepayment made in connection with this solicitation shall be subject
to the following terms:

 

1  List multiple Tranches if applicable.

1  List multiple Tranches if applicable.

 

M-1



--------------------------------------------------------------------------------

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Borrower to each [Lender of the Initial Term Loans]
[[and to each] Lender of the [•, 20•Tranche[s]]2Tranche[(s)]].

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is [$[•] of
Initial Term Loans] [[and] $[•] of the [•, 20•Tranche[s]]3 Tranche[(s)] of
Incremental Term Loans] (the “Discount Range Prepayment Amount”).4

3. The Borrower is willing to make Discount Term Loan Prepayments at a
percentage discount to par value greater than or equal to [•]% but less than or
equal to [•]% (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three Business Days following
the dated delivery of the notice pursuant to Section 2.05(a)(v)(A) of the Credit
Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Discount Range Prepayment
Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2  List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

4  Minimum of $10.0 million and whole increments of $1.0 million.

 

M-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC.

By:

 

 

Name:

Title:

Enclosure: Form of Discount Range Prepayment Offer

 

M-3



--------------------------------------------------------------------------------

EXHIBIT N

to

CREDIT AGREEMENT

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below [            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

Reference is made to (a) that certain Credit Agreement, dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent and
(b) that certain Discount Range Prepayment Notice, dated         , 20    , from
the Borrower (the “Discount Range Prepayment Notice”).

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on the
[Initial Term Loans] [[and the] [•, 20•]1 Tranche[s]]1 held by the undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

 

1  List multiple Tranches if applicable.

1  List multiple Tranches if applicable.

 

N-1



--------------------------------------------------------------------------------

[Initial Term Loans—$[•]]

[[•, 20•]2 Tranche[s]—$[•]]2

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [•]% (the “Submitted Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [•, 20•]3 Tranche[s]]3 indicated above
pursuant to Section 2.05(a)(v) of the Credit Agreement at a price equal to the
Applicable Discount and in an aggregate Outstanding Amount not to exceed the
Submitted Amount, as such amount may be reduced in accordance with the Discount
Range Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2 List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

3 List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

 

N-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[                    ]

By:  

 

  Name   Title: By:  

 

  Name   Title:

 

N-3



--------------------------------------------------------------------------------

EXHIBIT O

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below [            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Credit Agreement, dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Borrower hereby
requests that [each Lender of the Initial Term Loans] [[and] each Lender of the
[•, 20•]1 Tranche[s]]1 submit a Solicited Discounted Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1  List multiple Tranches if applicable.

1  List multiple Tranches if applicable.

 

O-1



--------------------------------------------------------------------------------

1.    This Borrower Solicitation of Discounted Prepayment Offers is extended at
the sole discretion of the Borrower to each [Lender of the Initial Term Loans]
[[and to each] Lender of the [•, 20•]2 Tranche[s]]2.

2.    The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):3

[Initial Term Loans—$[•]]

[[•, 20•]4 Tranche[s]—$[•]]4

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three Business Days
following delivery of this notice pursuant to Section 2.05(a)(v)(D) of the
Credit Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Solicited Discounted
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

2  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

3  Minimum of $10.0 million and whole increments of $1.0 million.

4  List multiple Tranches if applicable.

4  List multiple Tranches if applicable.

 

O-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC.

By:  

 

Name: Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

O-3



--------------------------------------------------------------------------------

EXHIBIT P

to

CREDIT AGREEMENT

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below [            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

Reference is made to (a) that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent and
(b) that certain Solicited Discounted Prepayment Notice, dated         , 20    ,
from the Borrower (the “Solicited Discounted Prepayment Notice”).

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

The undersigned Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

 

P-1



--------------------------------------------------------------------------------

1. This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Initial Term Loans][[and the] [•, 20•]1 Tranche[s]]1 held by the
undersigned.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

[Initial Term Loans—$[•]]

[[•, 20•]2 Tranche[s]—$[•]]2

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [•]% (the “Offered Discount”).

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans] [[and its] [•, 20•]3 Tranche[s]]3 pursuant to
Section 2.05(a)(v) of the Credit Agreement at a price equal to the Acceptable
Discount and in an aggregate Outstanding Amount not to exceed such Lender’s
Offered Amount as such amount may be reduced in accordance with the Solicited
Discount Proration, if any, and as otherwise determined in accordance with and
subject to the requirements of the Credit Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

1  List multiple Tranches if applicable.

1  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

 

P-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                 ] By:  

 

  Name     Title:   By:  

 

  Name     Title:   By:  

 

  Name     Title:  

 

P-3



--------------------------------------------------------------------------------

EXHIBIT Q

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below [            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Borrower hereby
offers to make a Discounted Term Loan Prepayment to each [Lender of the Initial
Term Loans] [[and to each] Lender of the [•, 20•]1 Tranche[s]]1 on the following
terms:

1. This Borrower Offer of Specified Discount Prepayment is available only to
each [Lender of the Initial Term Loans] [[and to each] Lender of the [•, 20•]2
Tranche[s]]2.

2. The maximum aggregate Outstanding Amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
of the [Initial Term Loans] [[and $[•] of the] [•, 20•]3 Tranche[(s)] of
Incremental Term Loans]Tranche[s]]3 (the “Specified Discount Prepayment
Amount”).4

 

1  List multiple Tranches if applicable.

1  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

3  List multiple Tranches if applicable.

4  Minimum of $10.0 million and whole increments of $1.0 million.

 

Q-1



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [•]% (the “Specified Discount”).

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Borrower requests that Administrative Agent promptly notify each of the
relevant Lenders party to the Credit Agreement of this Specified Discount
Prepayment Notice.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

Q-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

SYNIVERSE HOLDINGS, INC.

By:  

 

Name: Title:

Enclosure: Form of Specified Discount Prepayment Response

 

Q-3



--------------------------------------------------------------------------------

EXHIBIT R

to

CREDIT AGREEMENT

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

BARCLAYS BANK PLC,

as Administrative Agent under the

Credit Agreement referred to below

[            ]

[DATE]

Attention: [            ]

 

  Re: SYNIVERSE HOLDINGS, INC.

Reference is made to (a) that certain Credit Agreement dated as of April 23,
2012 (as may be amended, restated, amended and restated, extended, supplemented
or otherwise modified in writing from time to time in accordance with its terms,
the “Credit Agreement;” the terms defined therein being used herein as therein
defined), among Syniverse Holdings, Inc., a Delaware corporation (the
“Borrower”), Buccaneer Holdings, Inc.LLC, a Delaware corporationlimited
liability company, the Lenders from time to time party thereto and Barclays Bank
PLC, as the Swing Line Lender, an L/C Issuer and the Administrative Agent and
(b) that certain Specified Discount Prepayment Notice, dated         , 20    ,
from the Borrower (the “Specified Discount Prepayment Notice”).

The undersigned Lender hereby gives you irrevocable notice, pursuant to
2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a prepayment
of the following [Tranches of] Term LoansTranche[s]]1 held by such Lender at the
Specified Discount in an aggregate Outstanding Amount as follows:

[Initial Term Loans—$[•]]

[[•, 20•]1 Tranche[s]—$[•]]2

The undersigned Lender hereby expressly consents and agrees to a prepayment of
its [Initial Term Loans][[and its] [•, 20•]2 Tranche[s]]3 pursuant to
Section 2.05(a)(v)(B) of the

 

1  List multiple Tranches if applicable.

1  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

2  List multiple Tranches if applicable.

3 

List multiple Tranches if applicable.

 

R-1



--------------------------------------------------------------------------------

Credit Agreement at a price equal to the Specified Discount in the aggregate
Outstanding Amount not to exceed the amount set forth above, as such amount may
be reduced in accordance with the Specified Discount Proration, and as otherwise
determined in accordance with and subject to the requirements of the Credit
Agreement.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

R-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[                ] By:  

 

  Name   Title: By:  

 

  Name   Title:

 

R-3



--------------------------------------------------------------------------------

ANNEX III

Security Agreement Schedules



--------------------------------------------------------------------------------

Execution Version

Schedule I to the

Security Agreement

LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,

JURISDICTION OF ORGANIZATION, ORGANIZATIONAL IDENTIFICATION

NUMBER AND TAX IDENTIFICATION NUMBER

 

Grantor’s Legal Name

   Organization
Type    Jurisdiction
of
Organization    Organizational
Identification
Number    Taxpayer
Identification
Number    Trade
Names   Buccaneer Holdings, LLC    Limited
Liability
Company    Delaware    5505263    36-4790965      n/a   Cibernet, LLC    Limited
Liability
Company    Delaware    4086996    52-1595026      n/a   Syniverse Communications
Holdings Corporation    Corporation    Delaware    5024894    45-3072371     
n/a   Syniverse Communications Intermediate Holdings Corporation    Corporation
   Delaware    5024900    45-3072485      n/a   Syniverse Communications
International, Inc.    Corporation    Delaware    4163867    20-4954381      n/a
  Syniverse Communications, Inc.    Corporation    Delaware    3287349   
77-0554707      n/a   Syniverse Holdings, Inc.    Corporation    Delaware   
3454221    30-0041666      n/a   Syniverse ICX Corporation    Corporation   
Delaware    4644584    26-3660836      n/a   Syniverse Technologies, LLC   
Limited
Liability
Company    Delaware    2187578    06-1262301      n/a  

Chief Executive Office Location of Buccaneer Holdings, LLC

8125 Highwoods Palm Way

Tampa, FL 33647

Chief Executive Office Location of the Other Grantors

8125 Highwoods Palm Way

Tampa, FL 33647



--------------------------------------------------------------------------------

Changes in Name, Location, Chief Executive Office, Organization Type,
Jurisdiction of Organization, Organizational Identification Number or Taxpayer
Identification Number Within the Last Five Years

 

Grantor

  

Former Name

Syniverse Communications Holdings Corporation

  

Aicent Holdings Corporation

Grantor

  

Former Name

Syniverse Communications Intermediate Holdings Corporation

  

Aicent Intermediate Holdings Corporation

Grantor

  

Former Name

Syniverse Communications, Inc.

  

Aicent, Inc.

Grantor

  

Former Name

Syniverse Communications International, Inc.

  

Aicent International, Inc.

Grantor

  

Former Organizational Type

Buccaneer Holdings, LLC, a limited liability company

  

Buccaneer Holdings, Inc., a corporation

Grantor

  

Former Organizational Type

Cibernet, LLC, a limited liability company

  

Cibernet Corporation, a corporation



--------------------------------------------------------------------------------

Schedule II to the

Security Agreement

PLEDGED EQUITY

 

Grantor

  

Issuer

  

Class of Equity

Interest

  

Certificate No(s)

   Number
of Shares    Percentage
Pledged Buccaneer Holdings, LLC    Syniverse Holdings, Inc.    Common    3   
100    100 Syniverse Holdings, Inc.    Syniverse Technologies, LLC    Membership
Interest Units    Uncertificated    100    100 Syniverse Technologies, LLC   
Syniverse ICX Corporation    Common    2    1,000.00    100 Syniverse
Technologies, LLC    Syniverse Technologies S.R.L.    Common    Uncertificated
   1,310    65 Syniverse Technologies, LLC    Syniverse Technologies Prestacao
de Servicos Ltda    Common    Uncertificated    1    65 Syniverse Technologies,
LLC    Cibernet, LLC   

Percentage

Ownership Interest

   Uncertificated    100    100 Syniverse Technologies, LLC    Hosted Data
Solutions, LLC    Membership Interest Units    Uncertificated    1    100
Syniverse Technologies, LLC    Syniverse Technologies K.K.    Common   
Uncertificated    6,000    65 Syniverse Technologies, LLC    Syniverse
Technologies Holdings, LLC    Membership Interest Units    Uncertificated    100
   65 Syniverse Technologies, LLC    Syniverse Communications Holdings
Corporation    Common    1    1,000    100 Syniverse Technologies, LLC   
Syniverse Foreign Holdings Corporation    Common   

1

   100    65 Syniverse Communications Holdings Corporation    Syniverse
Communications Intermediate Holdings Corporation    Common    1    100    100
Syniverse Communications Intermediate Holdings Corporation    Syniverse
Communications, Inc.    Common    1    1,000.00    100 Syniverse Communications,
Inc.    Syniverse Communications Technologies (Beijing) Ltd.    Registered
Capital    Uncertificated    230,000    65 Syniverse Communications, Inc.   
Syniverse Communications International, Inc.    Common    1    1,000.00    100



--------------------------------------------------------------------------------

Schedule III to the

Security Agreement

INTELLECTUAL PROPERTY MATTERS

Trademarks

 

Owner

 

Country

    

Mark

   Application No.
Filing Date      Registration No.
Registration
Date Syniverse Technologies, LLC   United States      SYNIVERSE    76/568201


05-JAN-2004

     3109723


27-JUN-2006

Syniverse Technologies, LLC   United States      LOGO
[g472110g0310191914462.jpg]    78/367203


12-FEB-2004

     3174828


21-NOV-2006

Syniverse Technologies, LLC   United States      LOGO
[g472110g0310191914571.jpg]    78/367563


13-FEB-2004

     3469266


15-JUL-2008

Syniverse Technologies, LLC   United States      S.T.A.R.S. – STREAMLINER
TERMINAL ACCESS REPORTING    75/171103


24-SEP-1996

     2207496


01-DEC-1998

Syniverse Technologies, LLC   United States      ACCESSIBILITY    75/146434


07-AUG-1996

     2234718


23-MAR-1999

Syniverse Technologies, LLC   United States      ACCESSIBILITY    74/255039


13-MAR-1992

     1819278


01-FEB-1994

Syniverse Technologies, LLC   United States      UNIROAM    76/369334


08-FEB-2002

     2760010


02-SEP-2003

Syniverse Technologies, LLC   United States      FRAUDX    75/592292


19-NOV-1998

     2443182


10-APR-2001

Syniverse Technologies, LLC   United States      INPORT    75/592672


19-NOV-1998

     2411241


05-DEC-2000

Syniverse Technologies, LLC   United States      ACCESS    75/021730


16-NOV-1995

     2075073


01-JUL-1997

Syniverse Technologies, LLC   United States      ACCESS S&E    75/239942


11-FEB-1997

     2276364


07-SEP-1999

Syniverse Technologies, LLC   United States      FMR PLUS    75/122940


20-JUN-1996

     2201808


03-NOV-1998

Syniverse Technologies, LLC   United States      VISIBILITY    75/096994


23-APR-1996

     2174202


21-JUL-1998

Syniverse Technologies, LLC   United States      SOLUTIONS    75/021734


16-NOV-1995

     2240928


20-APR-1999

Syniverse Technologies, LLC   United States      INLINK    74/370149


22-MAR-1993

     1845911


19-JUL-1994

Syniverse Technologies, LLC   United States      SYNIVERSE NEXT    77/687811


10-MAR-2009

     3792045


25-MAY-2010

Syniverse Technologies, LLC   United States      LOGO
[g472110g0310191914649.jpg]    77/687547


10-MAR-2009

     3780123


27-APR-2010

Syniverse Technologies, LLC   United States      WE MAKE MOBILE WORK   
85/030941


05-MAY-2010

     3893648


21-DEC-2010

Syniverse Technologies, LLC   United States      LATALINK    85201989


20-DEC-2010

     4015310


23-AUG-2011

Syniverse Technologies, LLC   United States      LTE Let’s Talk Evolution   
85271938


21-MAR-2011

     4168909


3-Jul-2012



--------------------------------------------------------------------------------

Owner

 

Country

    

Mark

   Application No.
Filing Date      Registration No.
Registration
Date Syniverse Technologies, LLC   United States      Let’s Talk Evolution   
85271953


21-MAR-2011

     4151358


29-May-2012

Syniverse Technologies, LLC   United States      Syniverse PRIME    85275693


24-MAR-2011

     4042025


18-OCT-2011

Syniverse Technologies, LLC   United States      Syniverse MORE    85275811


24-MAR-2011

     4042028


18-OCT-2011

Syniverse Technologies, LLC   United States      Syniverse PRIME and Mark   
85275732


24-MAR-2011

     4042027


18-OCT-2011

Syniverse Technologies, LLC   United States      Syniverse MORE and Mark   
85275879


24-MAR-2011

     4042031


18-OCT-2011

Syniverse Technologies, LLC   United States      SYNERGY    85369279


12-JUL-2011

     4527671


13-MAY-2014

Patents

 

Owner

   Country     

Title

   Application
No. Filing
Date      Patent No.
Issue Date

U.S. ISSUED

Syniverse Technologies, LLC    United States      PAYMENT GATEWAY FOR PROCESSING
PAYMENT REQUESTS ASSOCIATED WITH A WIRELESS USERS ACCOUNT    12/904217


10/14/2010

     9,911,103


03/06/2018

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States     

Method For Data Access Using a Dynamic SIM Credential

(continuation of 9,426,658)

   15/243,306


08/22/2016

     9,749,316


08/29/2017

Syniverse Technologies, LLC    United States      Traffic Hub System to Provide
Roaming Service in a wireless Environment    14/596,147


01/13/2015

     9,832,678


11/28/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States     
Circuit Switch Voice Roaming to LTE Network    14/230,633


3/31/2014

     9,749,904


08/29/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States      Method
and System for Utilizing First Network Authentication for Second Network   
13/431,822


3/27/2012

     9,716,999


07/25/2017

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States      Method
and System for Displaying Mobile Messages in Unsupported Formats    11/603,367


11/21/2006

     9,626,341


04/18/2017

Syniverse Technologies, LLC    United States      METHOD AND APPARATUS TO
COLLECT, ANALYZE, AND UTILIZE NETWORK DATA    13927024


06/25/2013

     9,319,535


04/19/2016

Syniverse Communications, Inc.    United States      METHOD AND SYSTEM FOR DATA
ACCESS OVER DUAL DATA CHANNELS WITH DYNAMIC SIM CREDENTIAL    13/613,698


09/13/2012

     8,838,070


09/16/2014

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States      METHOD
AND SYSTEM FOR DATA ACCESS OVER DUAL DATA CHANNELS WITH DYNAMIC SIM CREDENTIAL
   14/487,001


09/15/2014

     9,426,658


08/23/2016

Syniverse Technologies, LLC    United States      Method for Determining Inbound
Roaming Traffic Market Share on Cellular Networks    15/278,375


09/28/2016

     9635538


04/25/2017

Syniverse ICX Corporation    United States      Centralized Mobile and Wireless
Messaging Opt-Out Registry System and Method    10/556,977


05/17/2004

     8,819,141


08/26/2014

Syniverse Technologies, LLC    United States      Methods, Apparatuses And
Computer Program Products for Securing Communications    13/747018


1/22/2013

     9,131,365
B2

9/8/2015

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States     
Method, System and Client Software for Extending WISPr Authentication Procedure
   13/299,625


11/18/2011

     9,020,467
B2

4/28/2015

Syniverse ICX Corporation    United States      ADDRESS RECOGNITION DATABASE   
10/972388


10/26/2004

     9143477 B2


09/22/2015



--------------------------------------------------------------------------------

Syniverse ICX Corporation    United States      SYSTEM AND METHOD FOR DYNAMIC
UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES    09/660531


9/13/2000

     7610331


10/27/2009

Syniverse ICX Corporation    United States      SYSTEM AND METHOD FOR DYNAMIC
UPLOADING AND EXECUTION OF APPLICATIONS AND DRIVERS BETWEEN DEVICES    09/847811


5/1/2001

     8099502


1/17/2012

Syniverse ICX Corporation    United States      PHOTO-SERVING COMMUNICATION
PROTOCOLS AND METHODOLOGY FOR PROVIDING DISPARATE HOST DEVICES WITH FTP-LIKE
ACCESS TO DIGITAL IMAGES RESIDING ON A DIGITAL CAMERA DEVICE    09/703412


10/31/2000

     7610349


10/27/2009

Syniverse ICX Corporation    United States      MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES    09/759108


1/11/2001

     7103357


9/5/2006

Syniverse ICX Corporation    United States      MEDIA SPOOLER SYSTEM AND
METHODOLOGY PROVIDING EFFICIENT TRANSMISSION OF MEDIA CONTENT FROM WIRELESS
DEVICES    11/516809


9/5/2006

     7881715


2/1/2011

Syniverse ICX Corporation    United States      MEDIA ASSET MANAGEMENT SYSTEM   
09/814159


3/20/2001

     7305354


12/4/2007

Syniverse ICX Corporation    United States      MEDIA ASSET MANAGEMENT SYSTEM   
11/999,092


12/03/2007

     8,321,288


11/27/2012

Syniverse ICX Corporation    United States      SYSTEM AND METHODOLOGY FOR
AUTOMATED PROVISIONING OF NEW USER ACCOUNTS    09/839972


4/20/2001

     7433710


10/7/2008

Syniverse ICX Corporation    United States      VERSATILE ADAPTOR DEVICE AND
MANUFACTURING PROCESS FOR CONNECTING A CLIENT DEVICE TO VARIOUS HOST DEVICES   
10/013977


12/7/2001

     7463904


12/9/2008

Syniverse ICX Corporation    United States      DEVICE FACILITATING EFFICIENT
TRANSFER OF DIGITAL CONTENT FROM MEDIA CAPTURE DEVICE    10/068254


2/4/2002

     7724281


5/25/2010

Syniverse ICX Corporation    United States      INTEGRATED SHOPPING CART FOR
SALE OF THIRD PARTY PRODUCTS AND SERVICES VIA THE INTERNET    09/920592


7/31/2001

     7610218


10/27/2009

Syniverse ICX Corporation    United States      IMAGING SYSTEM PROVIDING
AUTOMATED FULFILLMENT OF IMAGE PHOTOFINISHING BASED ON LOCATION    10/190234


7/2/2002

     7535492


5/19/2009

Syniverse ICX Corporation    United States      IMAGING SYSTEM PROVIDING DYNAMIC
VIEWPORT LAYERING    10/273670


10/18/2002

     7051040


5/23/2006

Syniverse ICX Corporation    United States      IMAGING SYSTEM PROVIDING DYNAMIC
VIEWPORT LAYERING    11/439928


5/23/2006

     7792876


9/7/2010

Syniverse ICX Corporation    United States      SYSTEM AND METHODOLOGY FOR
PROVIDING A MOBILE DEVICE WITH A NETWORK-BASED INTELLIGENT RESOURCE FORK   
10/308595


12/2/2002

     7092946


8/15/2006

Syniverse ICX Corporation    United States      SYSTEM PROVIDING METHODOLOGY FOR
THE RESTORATION OF ORIGINAL MEDIA QUALITY IN MESSAGING ENVIRONMENTS    10/707435


12/12/2003

     7720924


5/18/2010

Syniverse ICX Corporation    United States      METHOD AND APPARATUS FOR
DISTRIBUTING COLOR CORRECTED IMAGES ACROSS A NETWORK USING DISTRIBUTED CACHING
   09/827018


4/5/2001

     6895113


5/17/2005



--------------------------------------------------------------------------------

Syniverse ICX Corporation    United States      FEEDBACK INTEGRATION OF DYNAMIC
OPERATIONS    10/808767


3/24/2004

     7516454


4/7/2009

Syniverse ICX Corporation    United States      METHOD AND APPARATUS TO PERMIT
INTERJECTED MESSAGING IN A MULTIMEDIA MESSAGING SYSTEM    10/808886


3/24/2004

     7254218


8/7/2007

Syniverse ICX Corporation    United States      METHOD AND APPARATUS TO
IMPLEMENT THEMES FOR A HANDHELD DEVICE    11/050356


2/2/2005

     7571189


8/4/2009

Syniverse ICX Corporation    United States      METHOD AND APPARATUS FOR
RESPONSE ENABLED MESSAGING    11/876717


10/22/2007

     7783713


8/24/2010

Syniverse ICX Corporation    United States      SYSTEM AND METHOD FOR MANAGING
DISTRIBUTION OF MULTIFORMATTED CONTENT    11/710480


2/26/2007

     7610551


10/27/2009

Syniverse Technologies, LLC    United States      EVENT-DRIVEN AND LOGIC-BASED
DATA TRANSFORMATION    09/965053


9/26/2001

     6968329


11/22/2005

Syniverse Technologies, LLC    United States      INTERNATIONAL SIGNALING
GATEWAY    09/512803


2/25/2000

     6363431


3/26/2002

Syniverse Technologies, LLC    United States      CELLULAR-TO-VOIP CALL
ESTABLISHMENT SYSTEMS, METHODS, DEVICES, AND COMPUTER SOFTWARE    11/513529


8/31/2006

     7676229


3/9/2010

Syniverse ICX Corporation    United States      METHOD AND APPARATUS FOR
ASSIGNING A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE
DESTINATION ENTITIES    09/695235


10/25/2000

     7403970


7/22/2008

Syniverse ICX Corporation    United States      METHOD AND APPARATUS FOR
ASSIGNING A VIRTUAL ADDRESS TO AND TEXT- MESSAGING TO MULTIPLE TEXT-CAPABLE
DESTINATION ENTITIES    12/140205


6/16/2008

     8571065


10/29/2013

Syniverse ICX Corporation    United States      UNIVERSAL ADDRESS RECOGNITION
FOR TEXT-CAPABLE COMMUNICATION DEVICES    11/371029


3/9/2006

     7774503


8/10/2010

Syniverse ICX Corporation    United States      OBTAINING A VALID INTERNATIONAL
DESTINATION ADDRESS    10/972650


10/26/2004

     8001272


8/16/2011

Syniverse ICX Corporation    United States      DETERMINING AN INTERNATIONAL
DESTINATION ADDRESS    10/972712


10/26/2004

     7774502


08/10/2010

Syniverse Technologies, LLC    United States      SYSTEM AND METHOD FOR SECURE
ROAMING IN WIRELESS LOCAL AREA NETWORKS    10/224226


8/5/2002

     7389412


6/17/2008

Syniverse Technologies, LLC    United States      FLEXIBLE M:N REDUNDANCY
MECHANISM FOR PACKET INSPECTION ENGINE    10/873965


6/22/2004

     7586838


9/8/2009

Syniverse Technologies, LLC    United States      HTTP EXTENSION HEADER FOR
METERING INFORMATION    11/010812


12/13/2004

     7266116


9/4/2007

Syniverse ICX Corporation    United States      METHOD AND APPARATUS FOR
INTEGRATING MULTI-MEDIA MESSAGING AND IMAGE SERVING ABILITIES    10/893469


7/16/2004

     8046009


10/25/2011

Syniverse ICX Corporation    United States      METHOD AND SYSTEM TO DELIVER
MULTIMEDIA ALERTS TO A MOBILE PHONE    11/284578


11/21/2005

     8023971


9/20/2011

Syniverse ICX Corporation    United States      SYSTEM AND METHOD FOR
CROSS-CARRIER MOBILE DEVICE CAPABILITY DISCOVERY    11/710474


2/26/2007

     7974988


7/5/2011

Syniverse ICX Corporation    United States      A METHOD AND APPARATUS FOR AN
END- TO-END SEND-TO FRAMEWORK    10/893470


7/16/2004

     7827233


11/2/2010

Syniverse ICX Corporation    United States      METHOD AND APPARATUS TO ENABLE
INTEROPERATION BETWEEN MULTI-MEDIA MESSAGING SERVICE CENTERS    10/996006


11/22/2004

     7876766


1/25/2011



--------------------------------------------------------------------------------

Syniverse ICX Corporation    United States      METHOD AND APPARATUS FOR
ENABLING CALL ORIGINATOR TO SELECT A NOTIFICATION ON A TELECOMMUNICATIONS DEVICE
   11/013625


12/15/2004

     7904067


3/8/2011

Syniverse Technologies, LLC    United States      RE-ROUTING CALLS FROM MOBILE
STATIONS CLAIM SET I    12/941,179


11/8/2010

     8315635


11/20/2012

Syniverse Technologies, LLC    United States      Re-Routing Calls from Mobile
Stations Claim Set II    12/941558


11/8/2010

     8521157


8/27/2013

Syniverse Technologies, LLC    United States      TOLL FREE DATA    12/970,152


12/16/2010

     8,693,358


4/8/2014

Syniverse Technologies, LLC    United States      A METHOD AND APPARATUS TO
PROVIDE AN ECOSYSTEM FOR MOBILE VIDEO    13/232,953


9/14/2011

     8,838,696


9/16/2014

Syniverse Communications, Inc. (f/k/a Aicent, Inc.)    United States      FIXED
MOBILE ROAMING SERVICE SOLUTION    11/787,499


04/16/2007

     8,676,195


3/18/2014

Syniverse Technologies, LLC    United States      PROVIDING TOLL FREE DATA IN A
WIRELESS ENVIRONMENT    14/147172


1/3/2014

     8,879,417


11/4/2014

U.S. PENDING                 Syniverse Technologies, LLC    United States     
Methods, Apparatuses and Computer Program Products for Facilitating Toll Free
Data Access    13/360,312


01/27/2012

     Syniverse Technologies, LLC    United States      Proxy Platform for
Inter-Operator Provisioning of ESIM Profiles    62/585,920


11/14/2017

     Syniverse Technologies, LLC    United States      Virtual Global Title
Translation Service    62/587,083


11/16/2017

     Syniverse Technologies, LLC    United States      A Method of Determining
Conversion Rate for SMS Messages    62/612,870


01/02/2018

     Syniverse Technologies, LLC    United States      Contextual SS7 Firewall
   62/609,857


12/22/2017

     Syniverse Technologies, LLC    United States      Method and System for
Interworking Between RCS Universal Profile and Pre-Universal Profile Clients   
62/615,951


01/10/2018

     Syniverse Technologies, LLC    United States      Virtual Dynamic Pool of
SIM-based Devices    62/542,478


08/08/2017

     Syniverse Technologies, LLC    United States      Method of Providing Data,
Voice, and SMS Services to LTE Subscribers Roaming in 2G/3G Visited Networks
(f/k/a LTE INTERWORKING FUNCTION ENABLER)    15/695,620


09/05/2017

     Syniverse Technologies, LLC    United States      MOBILE DEVICE
AUTHENTICATION    62/524,095


06/23/2017

     Syniverse Technologies, LLC    United States      DIAMETER END-TO-END
SECURITY WITH TIME BASED SIGNATURE    62/526,625


06/29/2017

     Syniverse Technologies, LLC    United States      GTP FIREWALL FOR 3G GSM
AND 4G LTE SIGNALING DATA TRAFFIC    62/576,644


10/24/2017

     Syniverse Technologies, LLC    United States      GSM-LTE DEVICE ROAMING IN
LTE-ONLY NETWORKS    62/549,520


08/24/2017

     Syniverse Technologies, LLC    United States      METHOD OF PROVIDING A
HOME MOBILE NETWORK OPERATOR WITH LOCATION OF AN OUTBOUND ROAMER    62/550,276


08/25/2017

     Syniverse Technologies, LLC    United States      Selection and
Interconnect for Distributed Packet Core Nodes    62/570,657


10/10/2017

     Syniverse Technologies, LLC    United States      GTP TRAFFIC HUB FOR DATA
OFFLOADING, DIVERSION, AND SECURITY    62/572,094


10/13/2017

    



--------------------------------------------------------------------------------

Syniverse Technologies, LLC    United States      TRAFFIC REROUTING AND
FILTERING IN PACKET CORE NETWORKS    62/575,130


10/20/2017

                     
Syniverse Technologies, LLC    United States      METHOD OF ASSESSING REAL-TIME
SECURITY OF SEQUENCED PACKET EXCHANGE (SPX) NETWORK CONNECTION    62/560,154


09/18/2017

     Syniverse Technologies, LLC    United States      Managed Internet
Tunneling Protocol and Application    62/535,606


07/21/2017

     Syniverse Technologies, LLC    United States      Method for providing
roaming services in which the home network uses S8HR Model for out-bound roaming
while the visited network uses LBO Model for in-bound roaming    15/622,609


06/14/2017

     Syniverse Technologies, LLC    United States      Method for
computationally detecting anomalies of digital device behavior on a
communications network    62/526,437


06/29/2017

     Syniverse Technologies, LLC    United States      A Method and Apparatus
for a commerce Opt-In Network (COIN)    14/515,424


10/15/2014

     Syniverse Technologies, LLC    United States      MACHINE TYPE
COMMUNICATION INTERWORKING FUNCTION PROXY    15/645,576


07/10/2017

     Syniverse Technologies, LLC    United States      MACHINE TYPE
COMMUNICATION INTERWORKING FUNCTION PROXY    62/360,072


07/08/2016

     Syniverse ICX Corporation    United States      SYSTEM AND METHOD FOR
PROVIDING COMMERCIAL SERVICES OVER A WIRELESS COMMUNICATION NETWORK    12/272566


11/17/2008

     Syniverse Technologies, LLC    United States      A Method and Apparatus to
Provide Mobile Intelligence    13/899406


05/21/2013

    

Copyrights

Registration Number / Date:

TX0006294198 / 2005-12-12

Title: Generic message distributor (GMD)

Registration Number / Date:

TX0006294200 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294199 / 2005-12-12

Title: Generic message monitor (GMM)

Registration Number / Date:

TX0006294197 / 2005-12-12

Title: GSM authentication center (AUC)

Registration Number / Date:

TX0006294202 / 2005-12-12

Title: Mobile application part (map-apt)

Registration Number / Date:

TX0006294201 / 2005-12-12

Title Provisioning system (enforce)



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005782265 / 2002-06-12

Title: Visibility call processor.

Registration Number / Date:

TX0006008467 / 2002-06-12

Title: Access.

Registration Number / Date:

TX0006008474 / 2002-06-12

Title: Access S&E.

Registration Number / Date:

TX0005547691 / 2002-06-12

Title: ACCESSibility.

Registration Number / Date:

TX0005547693 / 2002-06-12

Title: Arms.

Registration Number / Date:

TX0005547692 / 2002-06-12

Title: Crossroads.

Registration Number / Date:

TX0006008468 / 2002-06-12

Title: DataNet ANSI-41.

Registration Number / Date:

TX0006008471 / 2002-06-12

Title: DataNet GSM.

Registration Number / Date:

TX0006008470 / 2002-06-12

Title: Encrypt a key : Key management center.

Registration Number / Date:

TX0005598345 / 2002-08-29

Title: Event Manager.

Registration Number / Date:

TX0006008472 / 2002-06-12

Title: Fleet-on-trak.

Registration Number / Date:

TX0006008466 / 2002-06-12

Title: FMR.

Registration Number / Date:

TX0005548003 / 2002-06-12

Title: Fraud interceptor.

Registration Number / Date:

TX0005782270 / 2002-06-12

Title: FraudInterceptor.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0005782266 / 2002-06-12

Title: FraudManager.

Registration Number / Date:

TX0005782263 / 2002-06-12

Title: FraudManager and FMR Plus.

Registration Number / Date:

TX0006008469 / 2002-06-12

Title: FraudX GUI.

Registration Number / Date:

TX0006008473 / 2002-06-12

Title: FraudX server.

Registration Number / Date:

TX0005782268 / 2002-06-12

Title: FRM Plus.

Registration Number / Date:

TX0005782267 / 2002-06-12

Title: ICE.

Registration Number / Date:

TX0005782271 / 2002-06-12

Title: Message Manager.

Registration Number / Date:

TX0005782264 / 2002-06-12

Title: Prepaid.

Registration Number / Date:

TX0005782269 / 2002-06-12

Title: Rev C call processor.

Registration Number / Date:

TX0005782272 / 2002-06-12

Title: StatChek.

Registration Number / Date:

TX0005548004 / 2002-06-12

Title: Streamliner.

Registration Number / Date:

TX0005548005 / 2002-06-12

Title: [Transaction manager]

Registration Number / Date:

TX0003666067 / 1993

Title: ACCESS PowerPack service: An idea whose time has come for carriers still
losing revenue out the 30-day aging window.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003538216 / 1993

Title: ACCESSibility database service: introducing a quick answer for roamer
departments tied up with information requests.

Registration Number / Date:

TX0003666066 / 1993

Title: Cell-U-Rator message rating service: Finally, a time-efficient call
rating system with the power to turn rejects into revenue.

Registration Number / Date:

TX0003538215 / 1993

Title: CloneDetector system: it’s alarming what clone fraud can do to customer
relations.

Registration Number / Date:

TX0003738818 / 1993

Title: DASH system: selling the equipment is only half the sale.

Registration Number / Date:

TX0003677714 / 1993

Title: DataFlash financial system: Run the fastest numbers in the business.

Registration Number / Date:

TX0003666069 / 1993

Title: Follow Me Roaming Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003738817 / 1993

Title: Follow Me Roaming service: now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538218 / 1993

Title: FraudManager service: finally, a service that does justice to cellular
fraud.

Registration Number / Date:

TX0003556357 / 1993

Title: GTE’s affordable new customer positive file service hits home with
smaller carriers.

Registration Number / Date:

TX0003538210 / 1993

Title: Guidelines roaming system: roaming is easier with the right guidance.

Registration Number / Date:

TX0003809850 / 1993

Title: Increasing your cellular phone sales is a matter of time.

Registration Number / Date:

TX0003538219 / 1993

Title: INLink intelligent network smooths out the wrinkles in seamless roaming.

Registration Number / Date:

TX0003538211 / 1993

Title: INLink intelligent network: the seamless environment is changing the
fabric of the cellular industry.



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003538213 / 1993

Title: NetAlert real-time analysis system pinpoints multiple problems from a
single checkpoint.

Registration Number / Date:

TX0003538212 / 1993

Title: NetAlert system: introducing our most alarming breakthrough ever

Registration Number / Date:

TX0003666063 / 1993

Title: Phone Me Anywhere Plus service: Introducing the seamless call delivery
service that’s bound to get a great reception from your subscribers.

Registration Number / Date:

TX0003666064 / 1993

Title: Phone Me Anywhere service: Now you can get more mileage out of your
roaming business.

Registration Number / Date:

TX0003538214 / 1993

Title: Positive Validation Service (PVS): take your first positive step against
fraud.

Registration Number / Date:

TX0003666065 / 1993

Title: StatChek service links ESN check to carriers’ activation systems

Registration Number / Date:

TX0003738816 / 1993

Title: Streamliner: a streamlined approach to managing your corporate account
program.

Registration Number / Date:

TX0003809849 / 1993

Title: Time-tested roamer administration services that put you in control:
ACCESS settlement and exchange services.

Registration Number / Date:

TX0003666090 / 1993

Title: TransAction Manager system

Registration Number / Date:

TX0003538217 / 1993

Title: TransAction Manager system speeds decision-making with intelligent data
handling.

Registration Number / Date:

TX0003666062 / 1992

Title: Here’s why IS-41 is important to you.

Registration Number / Date:

TX0003738819 / 1992

Title: New STREAMLINER system further increases corporate account management
efficiency.

Registration Number / Date:

TX0003666061 / 1991

Title: Phone Me Anywhere



--------------------------------------------------------------------------------

Registration Number / Date:

TX0003666068 / 1990

Title: Follow Me Roaming

Domain Names

 

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    aa71.eu    30-Jun-18 Syniverse Technologies, LLC
   campaignplatform.global    18-Jan-19 Syniverse Technologies, LLC   
campaignplatform.net    18-Jan-19 Syniverse Technologies, LLC    cibernet.com   
22-Nov-18 Syniverse Technologies, LLC    ciniverse.com    20-Feb-19 Syniverse
Technologies, LLC    clk.cm    10-May-18 Syniverse Technologies, LLC   
cyniverse.com    20-Feb-19 Syniverse Technologies, LLC    dataclearing.com   
10-Jul-18 Syniverse Technologies, LLC    dataclearinghouse.com    23-Jul-18
Syniverse Technologies, LLC    datahostedsolutions.com    2-Dec-18 Syniverse
Technologies, LLC    dialingcodestore.com    21-Aug-18 Syniverse Technologies,
LLC    eacharityevents.com    6-Jan-19 Syniverse Technologies, LLC   
eacharityevents.org    6-Jan-19 Syniverse Technologies, LLC    GMBHCLEARING.COM
   4-Feb-19 Syniverse Technologies, LLC    GMBH-CLEARING.COM    4-Feb-19
Syniverse Technologies, LLC    GMBHCLEARING.DE    4-Feb-19 Syniverse
Technologies, LLC    GMBH-CLEARING.DE    4-Feb-19 Syniverse Technologies, LLC   
hosteddatasolution.com    1-Dec-18 Syniverse Technologies, LLC   
imakemobilework.co    20-Jul-18 Syniverse Technologies, LLC   
imakemobilework.com    25-Jun-18 Syniverse Technologies, LLC   
ipmessagingcenter.com    27-Sep-18 Syniverse Technologies, LLC    ithlgroup.com
   19-Jul-18 Syniverse Technologies, LLC    ivrs.com    21-Mar-19 Syniverse
Technologies, LLC    L2one.com    26-Aug-18 Syniverse Technologies, LLC   
lightsurf.com    10-Sep-18 Syniverse Technologies, LLC    lightsurf.net   
8-Nov-18 Syniverse Technologies, LLC    lightsurf.ws    9-Aug-18 Syniverse
Technologies, LLC    lnkme.net    15-Apr-18 Syniverse Technologies, LLC   
LTE.IS    19-Oct-18 Syniverse Technologies, LLC    MESSAGING.IS    19-Oct-18
Syniverse Technologies, LLC    mmsig.com    21-Oct-18 Syniverse Technologies,
LLC    mmsvp.com    19-Jan-19 Syniverse Technologies, LLC    MNP2.ORG.UK   
9-May-18 Syniverse Technologies, LLC    mobilecontext.com    25-Jul-18 Syniverse
Technologies, LLC    mobilelingo.com    3-Sep-18 Syniverse Technologies, LLC   
mobilemarketingwave.com    7-Oct-18 Syniverse Technologies, LLC   
MOBILEMESSAGING.IS    19-Oct-18 Syniverse Technologies, LLC   
mobilemessaginginsight.com    16-Mar-19 Syniverse Technologies, LLC   
mobilingo.com    29-Jan-19 Syniverse Technologies, LLC    mthing.com   
16-Aug-18 Syniverse Technologies, LLC    mthing.net    16-Aug-18 Syniverse
Technologies, LLC    mysyniverse.biz    14-Jun-18 Syniverse Technologies, LLC   
mysyniverse.com    14-Jun-18 Syniverse Technologies, LLC    mysyniverse.info   
16-Jan-19 Syniverse Technologies, LLC    mysyniverse.net    13-Jan-19 Syniverse
Technologies, LLC    mysyniverse.org    16-Jan-19 Syniverse Technologies, LLC   
mysyniverse.xxx    14-Jun-18 Syniverse Technologies, LLC    np.com.sg   
4-Apr-19 Syniverse Technologies, LLC    npindia.co.in    5-Jun-18 Syniverse
Technologies, LLC    npindia.in    5-Jun-18 Syniverse Technologies, LLC   
nrtrde.com    7-Aug-18



--------------------------------------------------------------------------------

Owner

  

Domain Name

  

Expiration Date

Syniverse Technologies, LLC    one1clear.net    22-Nov-18 Syniverse
Technologies, LLC    openconnectivity.com    10-Jul-18 Syniverse Technologies,
LLC    picturemail.com    4-Mar-19 Syniverse Technologies, LLC   
promessaging.com    1-Aug-18 Syniverse Technologies, LLC    promessaging.net   
1-Aug-18 Syniverse Technologies, LLC    roam-monitor.com    27-Sep-18 Syniverse
Technologies, LLC    secureipx.biz    31-Aug-18 Syniverse Technologies, LLC   
secureipx.ca    31-Aug-18 Syniverse Technologies, LLC    secureipx.co   
31-Aug-18 Syniverse Technologies, LLC    secureipx.com    31-Aug-18 Syniverse
Technologies, LLC    secureipx.eu    31-Aug-18 Syniverse Technologies, LLC   
secureipx.global    31-Aug-18 Syniverse Technologies, LLC    secureipx.info   
31-Aug-18 Syniverse Technologies, LLC    secureipx.is    31-Aug-18 Syniverse
Technologies, LLC    secureipx.net    31-Aug-18 Syniverse Technologies, LLC   
secureipx.org    31-Aug-18 Syniverse Technologies, LLC    secureipx.us   
31-Aug-18 Syniverse Technologies, LLC    smsdialin.com    15-May-18 Syniverse
Technologies, LLC    sms-hub.eu    30-Jun-18 Syniverse Technologies, LLC   
smsmessagesite.com    2-Jul-18 Syniverse Technologies, LLC   
stars-streamliner.com    10-Mar-19 Syniverse Technologies, LLC    syniver.se   
13-Aug-18 Syniverse Technologies, LLC    syniverse.biz    12-Jan-19 Syniverse
Technologies, LLC    syniverse.co    19-Jul-18 Syniverse Technologies, LLC   
syniverse.co.in    22-Jun-18 Syniverse Technologies, LLC    syniverse.com   
3-Dec-18 Syniverse Technologies, LLC    syniverse.com.hk    7-Nov-18 Syniverse
Technologies, LLC    syniverse.hk    19-Sep-18 Syniverse Technologies, LLC   
syniverse.in    12-Oct-18 Syniverse Technologies, LLC    syniverse.info   
16-Jan-19 Syniverse Technologies, LLC    syniverse.net    13-Jan-19 Syniverse
Technologies, LLC    syniverse.net.hk    3-Nov-16 Syniverse Technologies, LLC   
syniverse.org    16-Jan-19 Syniverse Technologies, LLC    syniverse.us   
8-Nov-18 Syniverse Technologies, LLC    syniverse.xxx    5-Jan-19 Syniverse
Technologies, LLC    syniversecomm.com    12-Jun-18 Syniverse Technologies, LLC
   syniversemobilemarketplace.net    26-Oct-18 Syniverse Technologies, LLC   
syniversetechnologies.biz    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.co    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.com    24-May-18 Syniverse Technologies, LLC   
syniversetechnologies.info    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.name    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.net    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.org    7-May-18 Syniverse Technologies, LLC   
syniversetechnologies.us    7-May-18 Syniverse Technologies, LLC   
themthing.com    16-Aug-18 Syniverse Technologies, LLC    unimobile.com   
20-Jan-19 Syniverse Technologies, LLC    vodafonemessaginghub.com    2-Apr-18
Syniverse Technologies, LLC    wemakemobilework.co    20-Jul-18 Syniverse
Technologies, LLC    wemakemobilework.com    28-Jan-19



--------------------------------------------------------------------------------

Schedule IV to the

Security Agreement

COMMERCIAL TORT CLAIMS

None.



--------------------------------------------------------------------------------

Schedule V to the

Security Agreement

LETTERS OF CREDIT

None.